



EXCHANGE AGREEMENT
This Exchange Agreement (together with the exhibits, annexes and schedules
attached hereto, this “Agreement”), dated as of April 7, 2020, is by and among
(x) Mallinckrodt International Finance S.A., a société anonyme existing under
the laws of Luxembourg (“MIFSA”), Mallinckrodt CB LLC, a Delaware limited
liability company (“U.S. Co-Issuer” and, together with MIFSA, the “Issuers”),
and Mallinckrodt plc, a public limited company incorporated in Ireland and the
ultimate parent entity of the Issuers (“Mallinckrodt Parent” and, together with
the Issuers, the “Mallinckrodt Parties”) and (y) each undersigned holder (each,
a “Noteholder Party”, and collectively, the “Noteholder Parties”) of certain
4.875% Senior Notes due 2020 (the “Existing Notes”) issued by MIFSA and U.S.
Co-Issuer under that certain indenture governing the Existing Notes (the
“Existing Indenture”). The Mallinckrodt Parties and the Noteholder Parties are
referred to herein collectively as the “Parties.”
RECITALS
WHEREAS, it is contemplated that all of the Existing Notes beneficially owned
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) by each Noteholder Party (or for which such
Noteholder Party acts as discretionary investment manager, advisor or
sub-advisor with authority to bind a beneficial owner of Existing Notes),
including Existing Notes held through a custodial account beneficially owned by
such Noteholder Party, be exchanged on the date hereof (the “Exchange”) for
certain notes to be issued by the Issuers pursuant to an indenture in the form
set forth on Exhibit A (such indenture, the “New Indenture”, and such notes, the
“New Notes”); and
WHEREAS, the Parties are entering into this Agreement to provide for the terms
and conditions of the Exchange.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows:
Section 1.Definitions. Unless otherwise indicated, capitalized terms not defined
herein shall have the meanings ascribed to such terms in the New Indenture.


Section 2.Representations and Warranties of the Noteholder Parties. Each
Noteholder Party hereby represents and warrants, severally and not jointly, to
the Mallinckrodt Parties that the following statements are true and correct as
of the date hereof:


(a)Such Noteholder Party has all necessary corporate or similar power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by such Noteholder Party
and the performance of its obligations hereunder have been duly authorized by
all necessary corporate or similar action on the part of such Noteholder Party.


(b)This Agreement has been duly and validly executed and delivered by such
Noteholder Party. This Agreement constitutes the valid and binding obligation of
such Noteholder Party, enforceable against such Noteholder Party in accordance
with its terms, except as may be limited by (i) the effects of bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors generally or
(ii) general




--------------------------------------------------------------------------------





principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(c)The execution, delivery and performance of this Agreement by such Noteholder
Party, and such Noteholder Party’s compliance with the provisions hereof, will
not (with or without notice or lapse of time, or both): (i) violate any
provision of such Noteholder Party’s organizational or governing documents;
(ii) violate any law or order applicable to such Noteholder Party; or
(iii) require any consent or approval under, violate, result in any breach of,
or constitute a default under, or result in termination or give to others any
right of termination, amendment, acceleration or cancellation of any contract,
agreement, arrangement or understanding that is binding on such Noteholder
Party, except, in the case of clause (ii) and (iii) above, where not reasonably
likely to have a material adverse effect on the ability of such Noteholder Party
to perform its obligations under this Agreement or the transactions contemplated
hereby.


(d)The aggregate principal amount of Existing Notes beneficially owned by such
Noteholder Party (or for which such Noteholder Party acts as discretionary
investment manager, advisor or sub-advisor with authority to bind a beneficial
owner of the Existing Notes), including Existing Notes held through a custodial
account beneficially owned by such Noteholder Party, as of the date hereof,
together with participant information at The Depository Trust Company (“DTC”)
with respect to such Existing Notes, is set forth on Schedule I hereto. Such
Noteholder Party beneficially owns (or is acting in its capacity as
discretionary investment manager, advisor or sub-advisor with authority to bind
the beneficial owner of) such Existing Notes, or beneficially owns the custodial
account through which such Existing Notes are held, free and clear of any liens,
charges, claims, encumbrances, participations, security interests and similar
restrictions and any other restrictions that could adversely affect the ability
of such Noteholder Party to perform its obligations hereunder.


(e)Such Noteholder Party is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”).


(f)Such Noteholder Party will acquire the New Notes for its own account or for
the account of another for which it acts as discretionary investment manager,
advisor or sub-advisor, for investment and not with a view to the distribution
thereof or any interest therein in violation of the Securities Act or applicable
state securities laws.


(g)Such Noteholder Party acknowledges for the benefit of the Mallinckrodt Group
(as defined below) (including for the benefit of any person acting on behalf of
any member of the Mallinckrodt Group in connection with this Agreement and the
transactions set forth herein, including, without limitation, Guggenheim
Securities, LLC, who is acting as a financial advisor to the Mallinckrodt
Parties (the “Financial Advisor”) or any other advisor to a Mallinckrodt Group
member) that it has the requisite knowledge and experience in financial and
business matters so that it is capable of evaluating the merits and risks of the
acquisition of the New Notes contemplated hereby and has had such opportunity as
it has deemed adequate to obtain such information as is necessary to permit such
Noteholder Party to evaluate the merits and risks of the acquisition of the New
Notes contemplated hereby.


(h)Such Noteholder Party acknowledges that none of the Issuers, Mallinckrodt
Parent, nor the other subsidiaries of Mallinckrodt Parent (all of the foregoing,
the “Mallinckrodt Group”) intends to register the New Notes, any offer or sale
thereof or the Exchange under the Securities Act or the Exchange Act or any
state securities laws.




--------------------------------------------------------------------------------







(i)Such Noteholder Party acknowledges for the benefit of the Mallinckrodt Group
(including for the benefit of any person acting on behalf of any member of the
Mallinckrodt Group in connection with this Agreement and the transactions set
forth herein, including, without limitation, the Financial Advisor or any other
advisor to a Mallinckrodt Group member) that (i) the Mallinckrodt Group may be
in possession of information about the Mallinckrodt Group (including material
non-public information) that may impact the value of the Existing Notes and/or
the New Notes, and may not be included in the information available to such
Noteholder Party, (ii) notwithstanding any such informational disparity, such
Noteholder Party has independently evaluated the risks and merits regarding the
transactions contemplated by this Agreement (including, for the avoidance of
doubt, with respect to the Exchange and the New Notes) and wishes to enter into
this Agreement and consummate the transactions contemplated hereby in accordance
with its terms, (iii) no member of the Mallinckrodt Group or any other person
acting on behalf of any member of the Mallinckrodt Group, including, without
limitation, any financial advisor of any of the foregoing, has made or is making
any representation or warranty to such Noteholder Party or any other person,
whether express or implied, of any kind or character (including, without
limitation, as to accuracy or completeness of any information or as to the
creditworthiness of the Issuers or the guarantors or the New Notes or as to the
transactions contemplated by this Agreement), and (iv) such Noteholder Party is
not relying upon, and has not relied upon, any representation or warranty made
by any person regarding the transactions contemplated by this Agreement or
otherwise, except, in the case of clauses (iii) and (iv), for the
representations and warranties of the Mallinckrodt Parties contained in this
Agreement.
 
(j)Such Noteholder Party acknowledges for the benefit of the Mallinckrodt Group
(including for the benefit of any person acting on behalf of any member of the
Mallinckrodt Group in connection with this Agreement and the transactions set
forth herein, including, without limitation, the Financial Advisor or any other
advisor to a Mallinckrodt Group member) that it has made its own independent
assessment, to its satisfaction, concerning any and all legal, regulatory, tax,
credit, business and financial considerations with respect to the Mallinckrodt
Group, the Existing Notes and the New Notes in connection with its acquisition
of the New Notes contemplated hereby.


Section 3.Representations and Warranties of the Mallinckrodt Parties. Each
Mallinckrodt Party hereby represents and warrants, severally and not jointly, to
the Noteholder Parties that the following statements are true and correct as of
the date hereof:


(a)Such Mallinckrodt Party has all necessary corporate or similar power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by such Mallinckrodt
Party and the performance of its obligations hereunder have been duly authorized
by all necessary corporate or similar action on the part of such Mallinckrodt
Party. No other votes, written consents, actions or proceedings by or on behalf
of such Mallinckrodt Party are necessary to authorize this Agreement or the
performance of its obligations hereunder.


(b)This Agreement has been duly and validly executed and delivered by such
Mallinckrodt Party. This Agreement constitutes the valid and binding obligation
of such Mallinckrodt Party, enforceable against such Mallinckrodt Party in
accordance with its terms, except as may be limited by (i) the effects of
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) or (iii) as
far as MIFSA is concerned, qualifications typically included by leading
Luxembourg law firms in legal opinions for such type of transaction.




--------------------------------------------------------------------------------







(c)The execution, delivery or performance of this Agreement by such Mallinckrodt
Party and such Mallinckrodt Party’s compliance with the provisions hereof will
not (with or without notice or lapse of time, or both): (i) violate any
provision of the organizational or governing documents of such Mallinckrodt
Party; (ii) violate any law or order applicable to any member of the
Mallinckrodt Group; or (iii) require any consent or approval under, violate,
conflict with, result in any breach of, or constitute a default under, or result
in termination or give to others any right of termination, amendment,
acceleration or cancellation of any contract, agreement, arrangement or
understanding that is binding on any member of the Mallinckrodt Group or on any
of their respective properties or assets (including, without limitation, any
indentures, credit facilities or agreements under which any member of the
Mallinckrodt Group has issued debt securities or has outstanding indebtedness),
except, in the case of clause (ii) and (iii) above, where not reasonably likely
to have a material adverse effect on the ability of such Mallinckrodt Party to
perform its obligations under this Agreement or the transactions contemplated
hereby.
 
(d)As of the date it was filed with or furnished to the Securities and Exchange
Commission (the “SEC”) (or, if amended or supplemented, as of the date of the
most recent amendment or supplement filed or furnished prior to the date
hereof), the Annual Report on Form 10-K for the fiscal year ended December 27,
2019 filed with the SEC by Mallinckrodt Parent on February 26, 2020, and the
Current Reports on Form 8-K filed with or furnished to the SEC by Mallinckrodt
Parent subsequent to February 26, 2020 and prior to the date hereof, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect; provided
that, with respect to any projected information, the foregoing representation
and warranty is only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


(e)The New Notes to be issued by each Issuer to the Noteholder Parties under
this Agreement pursuant to the New Indenture will, upon issuance thereof, have
been duly authorized for issuance and sale pursuant to this Agreement and the
New Indenture and, upon issuance thereof, will have been duly executed by such
Issuer and, when authenticated in the manner to be provided for in the New
Indenture and delivered in exchange for the Existing Notes, will constitute
valid and binding obligations of such Issuer, enforceable against such Issuer in
accordance with their respective terms, except as may be limited by (i) the
effects of bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors generally, (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), or (iii) as far as MIFSA is concerned, qualifications typically included
by leading Luxembourg law firms in legal opinions for such type of transaction,
and will be entitled to the benefits of the New Indenture.


(f)The New Indenture and each related agreement to be entered into on the date
hereof in connection with the issuance of the New Notes pursuant to the New
Indenture has been duly authorized by each Issuer and guarantors party thereto
and will constitute a valid and binding agreement of such Issuer and guarantors
party thereto, enforceable against such Issuer and guarantors party thereto in
accordance with its terms, except as may be limited by (i) the effects of
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) as far
as MIFSA is concerned, qualifications typically included by leading Luxembourg
law firms in legal opinions for such type of transaction, (iv) the need for
filings and registrations necessary to perfect any security granted thereby




--------------------------------------------------------------------------------





and (v) the effect of any requirements of law as they relate to pledges of
equity interests in, or assets of, any subsidiaries organized outside of the
United States (other than pledges made under the laws of the jurisdiction of
formation of the issuer of such equity interests or the holder of such assets).


(g)Assuming the accuracy of the representations and warranties of the Noteholder
Parties contained in Section 2 hereof and the Noteholder Parties’ compliance
with Section 4(a) hereof, the issuance of the New Notes and guarantees thereof
will be issued pursuant to and in compliance with an applicable exemption or
exemptions from registration under the Securities Act.


(h)The execution, delivery and performance by such Mallinckrodt Party of this
Agreement and the consummation of the transactions contemplated hereby
(including, for the avoidance of doubt, the consummation of the Exchange) do not
and will not require any registration or filing with, the consent or approval
of, notice to, or any other action with respect to (with or without due notice,
lapse of time, or both), any governmental authority, other than (i) Current
Reports on Form 8-K filed or furnished by Mallinckrodt Parent with respect to
the Exchange, (ii) such as have been made or obtained and are in full force and
effect, (iii) filings of Uniform Commercial Code financing statements and other
registrations or filings in connection with the perfection of security interests
granted pursuant to any collateral documents securing the New Notes or otherwise
relating to the transactions contemplated herein, (iv) filings with the United
States Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdiction and equivalent filings in foreign
jurisdictions and (v) such registrations, filings, consents, approvals, notices
or other actions that, if not obtained or made, would not reasonably be likely
to have a material adverse effect on the ability of such Mallinckrodt Party to
perform its obligations under this Agreement or the transactions contemplated
hereby.


(i)Mallinckrodt ARD Finance LLC (A) is the subsidiary of Mallinckrodt
Enterprises Holdings, Inc. and (B) does not engage in the ARD business of
Mallinckrodt Parent and its subsidiaries (other than as a result of its indirect
ownership of ST Shared Services LLC and a non-material amount as a result of its
ownership of other Designated Subsidiaries and their subsidiaries).


Section 4.Covenants.


(a)Each Noteholder Party covenants and agrees that it will not sell any of the
New Notes to be received by such Noteholder Party pursuant to this Agreement
unless such sale has been registered under the Securities Act and applicable
state securities laws or an exemption from registration is available for such
sale.


(b)If any Noteholder Party instructs the Issuers to register New Notes in the
name of a person other than such Noteholder Party, such Noteholder Party will be
responsible for the payment of any transfer, documentary, court, stamp or
similar taxes (“Transfer Taxes”) imposed with respect to the exchange of the
Existing Notes. In addition, if Transfer Taxes are imposed for any reason other
than the transfer and exchange to the Issuers, the amount of those Transfer
Taxes, whether imposed on any Noteholder Party or any other person, will be
payable by the applicable Noteholder Party or Parties.


(c)The Issuers shall be entitled to deduct and withhold such amounts as are
required to be deducted and withheld under applicable U.S. federal, state, local
and foreign tax law (including U.S. federal backup withholding) with respect to
the exchange of the Existing Notes for the New Notes. To the extent such amounts
are deducted and withheld and paid over to the applicable taxing authority, such
amounts shall be treated for all purposes of this Agreement as having been made
to the person in respect of whom such deduction and withholding was made.




--------------------------------------------------------------------------------







(d)The Mallinckrodt Parties covenant and agree that if, at any time during the
ninety (90) calendar day period beginning on the date hereof (the “Specified
Period”), the Mallinckrodt Parties enter into any agreement with any third party
to purchase any of such third party’s holdings of the Issuers’ 5.750% Senior
Notes due 2022 and/or 5.625% Senior Notes due 2023 (collectively, the “Other
Existing Notes”) for cash, or to exchange any such Other Existing Notes for
newly issued securities of any of the Mallinckrodt Parties or their affiliates
(and, if applicable, cash), the Mallinckrodt Parties shall notify each of the
Noteholder Parties of the terms of such agreement and each of the Noteholder
Parties shall have the option, during the Specified Period, to enter into an
agreement with the Mallinckrodt Parties to tender or exchange, as applicable,
its holdings of Other Existing Notes with the Issuers upon and subject to terms
and conditions no less favorable than those applicable to the tender or exchange
of Other Existing Notes by such third party pursuant to the terms of such
agreement.


(e)The Mallinckrodt Parties covenant and agree that they will, during the
Specified Period, provide to PW, as counsel to the Noteholder Parties, promptly
following PW’s reasonable request, confidential, professional eyes only updates
with respect to the status of the litigations specified in Schedule II hereto
and any settlement negotiations involving the Mallinckrodt Parties related to
the foregoing. The foregoing notwithstanding, the Mallinckrodt Parties shall not
be required to provide any information pursuant to this Section if the provision
of such information would (i) unreasonably disrupt the operations of
Mallinckrodt Parent or any of its Subsidiaries or interfere with any such
litigation or settlement negotiations, (ii) result in the disclosure of any
information that is the subject of a contractual, legal or fiduciary obligation
of confidentiality, (iii) result in a violation of any agreement to which
Mallinckrodt Parent or any of its Subsidiaries is a party, (iv) require or make
it advisable for Mallinckrodt Parent or any of its Subsidiaries to make a public
disclosure of such information, (v) cause a risk of a loss of privilege or trade
secret protection to Mallinckrodt Parent or any of its Subsidiaries or (vi)
constitute a violation of any applicable Law.


(f) The Mallinckrodt Parties covenant and agree that, on the date hereof, they
shall pay (or cause to be paid) all then-outstanding reasonable and documented
fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to
the Noteholder Parties (“PW”), in each case in accordance with the terms of the
letter agreement, dated as of February 12, 2020, between Mallinckrodt Parent and
PW.


Section 5.Settlement. On the date hereof, the Issuers shall consummate the
Exchange in the following manner:


(a) each Noteholder Party shall deliver (i) all of the Existing Notes set forth
on Schedule I hereto opposite such Noteholder Party’s name to the Issuers for
acceptance and cancellation via DTC and (ii) a properly completed and executed
IRS Form W-9 or W-8, as applicable, to the Issuers.


(b)the Issuers shall (A) issue to each Noteholder Party via DTC, pursuant to the
New Indenture, New Notes equal to the amount set forth on Schedule I hereto
opposite such Noteholder Party’s name, by delivering, or causing to be
delivered, to such Noteholder Party, through its custodian(s) as specified on
Schedule I hereto opposite such Noteholder Party’s name and (B) pay a cash
amount equal to the amount set forth on Schedule I hereto opposite such
Noteholder Party’s name to such account or accounts of such Noteholder Party as
set forth on Schedule I hereto opposite such Noteholder Party’s name.






--------------------------------------------------------------------------------





Section 6.Further Assurances. Each of the Parties hereby covenants and agrees to
use their reasonable best efforts, as expeditiously as possible and during the
term of this Agreement, to perform their respective obligations under this
Agreement and take such actions as may be reasonably necessary under this
Agreement to consummate the Exchange.


Section 7.Termination.


(a)This Agreement and the obligations of the Parties hereunder will terminate
upon the earliest of (A) the mutual written consent of the Parties and (B) the
consummation of the 2020 Exchange.


(b)Notwithstanding anything herein to the contrary, no termination of this
Agreement shall relieve or otherwise limit the liability of any Party for any
breach of this Agreement occurring prior to such termination. This Section 7(b)
and Sections 4 and 12 shall survive termination of this Agreement.


Section 8.Effectiveness. This Agreement shall not become effective and binding
on a Party unless and until a counterpart signature page to this Agreement has
been executed and delivered by such Party.


Section 9.Waivers and Amendments. This Agreement may be amended, modified,
altered or supplemented with respect to any Noteholder Party only by a written
instrument executed by the Mallinckrodt Parties and such Noteholder Party. Any
failure of a Party to comply with any obligation, covenant, agreement or
condition in this Agreement may be waived by the Party or Parties entitled to
the benefits thereof only by a written instrument signed by the Party or Parties
granting such waiver. No delay on the part of any Party in exercising any right,
power or privilege under this Agreement will operate as a waiver thereof; nor
will any waiver on the part of any party to this Agreement of any right, power
or privilege under this Agreement operate as a waiver of any other right, power
or privilege under this Agreement, nor will any single or partial exercise of
any right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Agreement.


Section 10.Holder Waiver. Each Noteholder Party acknowledges and agrees that the
exchange of the Existing Notes pursuant to the Exchange shall constitute an
express waiver, by and as to such Noteholder Party, with respect to any claims
of such Noteholder Party against the Issuers or any guarantor of the Existing
Notes arising out of or relating to the Existing Notes or the Existing
Indenture, including any past or contemporaneous breach of the Existing Notes or
the Existing Indenture (including any breach alleged in connection with the
Exchange and the other transactions contemplated by this Agreement) that may
otherwise arise under the Existing Indenture.


Section 11.No Admissions and Reservation of Rights. Nothing herein shall be
deemed an admission of any kind. The Parties acknowledge and agree that this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, other than a proceeding to enforce the terms of this
Agreement. Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any
rights, remedies and interests of the Parties. Without limiting the foregoing
sentence in any way, if the Exchange is not consummated, or if this Agreement is
terminated for any reason, each of the Parties fully reserves any and all of its
rights, remedies, and interests.






--------------------------------------------------------------------------------





Section 12.Miscellaneous.


(a)Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement will be in writing and will
be deemed to have been duly given (i) when delivered or sent if delivered in
person by courier service or messenger or sent by email or (ii) on the next
business day if transmitted by international overnight courier, in each case as
follows:
If to any Mallinckrodt Party, addressed to:
Mallinckrodt International Finance S.A.
124, boulevard de la Pétrusse
L - 2330 Luxembourg
R.C.S. Luxembourg: B172865
Attention:    Marie Luporsi
Email:    Marie.Luporsi@mnk.com
Phone:
+352 27 17 72 11



with a copy to (for informational purposes only):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:    Victor Goldfeld and John R. Sobolewski
Email:    VGoldfeld@wlrk.com and JRSobolewski@wlrk.com
Phone:
(212) 403-1005



If to a Noteholder Party, addressed to it at the address set forth on such
Noteholder Party’s signature page attached hereto.
with a copy to (for informational purposes only):
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:
Andrew N. Rosenberg, Alice Belisle Eaton and Caith Kushner

Email:
ARosenberg@paulweiss.com, AEaton@paulweiss.com and CKushner@paulweiss.com

Phone:
(212) 373-3000



(b)Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to laws that
may be applicable under conflicts of laws principles (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.


(c)Venue. By execution and delivery of this Agreement, each of the Parties
irrevocably and unconditionally agrees that any legal action, suit, or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement, or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought in a court of
competent jurisdiction located in the City of New York. Each Party irrevocably
waives any objection it may have to the venue of any action, suit, or proceeding
brought in such court or to the convenience of the forum.






--------------------------------------------------------------------------------





(d)Personal Jurisdiction. By execution and delivery of this Agreement, each of
the Parties irrevocably and unconditionally submits to the personal jurisdiction
of a court of competent jurisdiction located in the City of New York for
purposes of any action, suit or proceeding arising out of or relating to this
Agreement.


(e)Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12(e).


(f)Remedies. The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties will be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of appropriate jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
Except as otherwise provided in this Agreement, any and all remedies in this
Agreement expressly conferred upon a Party will be deemed cumulative with and
not exclusive of any other remedy conferred hereby, or by law or equity upon
such Party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.


(g)Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.


(h)Assignment. This Agreement and the rights and obligations hereunder may not
be assigned or otherwise transferred by any Party by operation of law or
otherwise without the prior written consent of the other Parties. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by the Parties and their respective permitted successors
and assigns. Any assignment in violation of the foregoing shall be null and void
ab initio.


(i)No Third-Party Beneficiaries. Unless expressly stated or referred to herein,
this Agreement shall be solely for the benefit of the Parties and no other
person shall be a third-party beneficiary of this Agreement.






--------------------------------------------------------------------------------





(j)Entire Agreement. This Agreement, together with all exhibits attached hereto,
constitutes the entire understanding and agreement among the Parties with regard
to the subject matter hereof and supersedes all prior agreements among the
Parties with respect thereto.


(k)Counterparts. This Agreement may be executed in one or more counterparts
(which may include counterparts delivered by any standard form of
telecommunication), and by the different Parties in separate counterparts, each
of which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Facsimile copies or “PDF”
or similar electronic data format copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.


(l)Headings. The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.


(m)Interpretation. This Agreement is the product of negotiations among the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.


(n)The Mallinckrodt Parties, Aurelius Capital Master, Ltd., Capital Research and
Management Company and Franklin Advisers, Inc. (collectively, the “Exchange
Agreement Parties”) hereby agree and acknowledge that the Support and Exchange
Agreement, dated as of February 25, 2020, by and among the Exchange Agreement
Parties is hereby terminated and of no further force or effect, and there shall
be no liability or obligation on the part of any Exchange Agreement Party
thereunder or in connection therewith.
[Signature pages follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above set forth.
MALLINCKRODT PLC
By:
/s/ John Einwalter
 
Name: John Einwalter
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
 
MALLINCKRODT INTERNATIONAL FINANCE S.A.
By:
/s/ John Einwalter
 
Name: John Einwalter
 
Title: Director
 
 
 
 
 
 
 
 
MALLINCKRODT CB LLC
By:
/s/ John Einwalter
 
Name: John Einwalter
 
Title: Vice President & Treasurer











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above set forth.
NOTEHOLDER PARTIES
AURELIUS CAPITAL MASTER, LTD.
By:
/s/ Samuel Jed Rubin
 
Name: Samuel Jed Rubin
 
Title: Authorized Signatory
 
 
 
Address:


Aurelius Capital Master, Ltd.
c/o Aurelius Capital Management, LP
535 Madison Avenue, 31st Floor
New York, New York 10022
USA
 
 
 
 
Capital Research and Management Company, for and on behalf of certain funds it
manages
By:
/s/ Mark E. Brubaker
 
Name: Mark E. Brubaker (knn)
 
Title: Authorized Signatory
 
 
 
Address:


333 South Hope Street, 55th Floor
Los Angeles, CA 90071
Attn: Kristine Nishiyama
 
 
 
 
Capital International, Inc., for and on behalf of certain accounts it manages
By:
/s/ Mark E. Brubaker
 
Name: Mark E. Brubaker (knn)
 
Title: Authorized Signatory
 
 
 
Address:


333 South Hope Street, 55th Floor
Los Angeles, CA 90071
Attn: Kristine Nishiyama
 
 
 
 
Capital International, Sarl for and on behalf of certain accounts it manages
By:
/s/ Mark E. Brubaker
 
Name: Mark E. Brubaker (knn)
 
Title: Authorized Signatory
 
 





--------------------------------------------------------------------------------





 
Address:


333 South Hope Street, 55th Floor
Los Angeles, CA 90071
Attn: Kristine Nishiyama
 
 
 
 
COLUMBUS HILL PARTNERS, L.P.
By Columbus Hill Capital Partners, L.L.C., its general partner
By:
/s/ David W. Ambrosia
 
Name: David W. Ambrosia
 
Title: Managing Director and General Counsel
 
 
By:
/s/ Kevin D. Eng
 
Name: Kevin D. Eng
 
Title: Managing Member and Chief Executive Officer
 
 
 
Address:


c/o Columbus Hill Capital Management, L.P.
51 John F Kennedy Parkway, Suite 220
Short Hills, NJ 07078
 
 
COLUMBUS HILL OVERSEAS MASTER FUND, LTD.
By Columbus Hill Capital Management, L.P., acting as agent in its capacity as
Investment Manager
By:
/s/ David W. Ambrosia
 
Name: David W. Ambrosia
 
Title: Managing Director and General Counsel
 
 
By:
/s/ Kevin D. Eng
 
Name: Kevin D. Eng
 
Title: Chief Executive Officer and Chief Investment Officer
 
 
 
Address:


c/o Columbus Hill Capital Management, L.P.
51 John F Kennedy Parkway, Suite 220
Short Hills, NJ 07078
 
 
 
 
FRANKLIN ADVISERS, INC., AS INVESTMENT MANAGER ON BEHALF OF CERTAIN FUNDS AND
ACCOUNTS
By:
/s/ Brendan Circle
 
Name: Brendan Circle
 
Title: SVP / Portfolio Manager
 
 
 
Address:


1 Franklin Pkwy. San Mateo, CA 94403





--------------------------------------------------------------------------------






Schedule I


[Omitted]




--------------------------------------------------------------------------------






Schedule II


[Omitted]




--------------------------------------------------------------------------------






EXHIBIT A












MALLINCKRODT INTERNATIONAL FINANCE S.A.
MALLINCKRODT CB LLC
as Issuers
and the Guarantors party hereto from time to time
10.000% First Lien Senior Secured Notes due 2025
_____________________________________________


INDENTURE
Dated as of [•]
_____________________________________________
Wilmington Savings Fund Society, FSB
as First Lien Trustee
and
Deutsche Bank AG New York Branch
as First Lien Collateral Agent








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01
Definitions
1


SECTION 1.02
Other Definitions
36


SECTION 1.03
Rules of Construction
38


SECTION 1.04
Special Luxembourg Provisions
39


 
 
 
ARTICLE II
 
 
 
THE NOTES
SECTION 2.01
Amount of Notes
39


SECTION 2.02
Form and Dating
40


SECTION 2.03
Execution and Authentication
40


SECTION 2.04
Registrar and Paying Agent
41


SECTION 2.05
Paying Agent to Hold Money in Trust
41


SECTION 2.06
Holder Lists
41


SECTION 2.07
Transfer and Exchange
41


SECTION 2.08
Replacement Notes
42


SECTION 2.09
Outstanding Notes
42


SECTION 2.10
Cancellation
43


SECTION 2.11
Defaulted Interest
43


SECTION 2.12
CUSIP Numbers, ISINs, Etc .
43


SECTION 2.13
Calculation of Principal Amount of Notes
43


 
 
 
ARTICLE III
 
 
 
REDEMPTION
SECTION 3.01
Redemption
43


SECTION 3.02
Applicability of Article
43


SECTION 3.03
Notices to First Lien Trustee
43


SECTION 3.04
Selection of Notes to Be Redeemed
44


SECTION 3.05
Notice of Optional Redemption
44


SECTION 3.06
Effect of Notice of Redemption
45


SECTION 3.07
Deposit of Redemption Price
45


SECTION 3.08
Notes Redeemed in Part
45


SECTION 3.09
[Reserved]
45


SECTION 3.10
Redemption for Changes in Withholding Taxes
45


 
 
 
ARTICLE IV
 
 
 
COVENANTS
SECTION 4.01
Payment of Notes; Segregated Account
46


SECTION 4.02
Reports and Other Information
46







--------------------------------------------------------------------------------





SECTION 4.03
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
47


SECTION 4.04
Limitation on Restricted Payments
52


SECTION 4.05
Dividend and Other Payment Restrictions Affecting Subsidiaries
56


SECTION 4.06
Asset Sales
57


SECTION 4.07
Transactions with Affiliates
59


SECTION 4.08
Change of Control
61


SECTION 4.09
Compliance Certificate
62


SECTION 4.10
Further Instruments and Acts
63


SECTION 4.11
Future Guarantors
63


SECTION 4.12
Liens
63


SECTION 4.13
Limitations on Activities of the US Co-Issuer
64


SECTION 4.14
Maintenance of Office or Agency
64


SECTION 4.15
Existence
64


SECTION 4.16
Covenant Suspension
64


SECTION 4.17
Additional Amounts
65


SECTION 4.18
After-Acquired Collateral
67


SECTION 4.19
Further Assurances
68


SECTION 4.20
Certain Orders
68


SECTION 4.21
Required Re-Restriction
68


SECTION 4.22
Restructuring and Settlement Transactions
68


SECTION 4.23
Cadence IP Licensee
68


 
 
 
ARTICLE V
 
 
 
SUCCESSOR COMPANY
SECTION 5.01
When Issuers and Guarantors May Merge or Transfer Assets
68


 
 
 
ARTICLE VI
 
 
 
DEFAULTS AND REMEDIES
SECTION 6.01
Events of Default
70


SECTION 6.02
Acceleration
72


SECTION 6.03
Other Remedies
73


SECTION 6.04
Waiver of Past Defaults
73


SECTION 6.05
Control by Majority
73


SECTION 6.06
Limitation on Suits
73


SECTION 6.07
Rights of the Holders to Receive Payment
73


SECTION 6.08
Collection Suit by First Lien Trustee
74


SECTION 6.09
First Lien Trustee May File Proofs of Claim
74


SECTION 6.10
Priorities
74


SECTION 6.11
Undertaking for Costs
74


SECTION 6.12
Waiver of Stay or Extension Laws
74


 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





ARTICLE VII
 
 
 
FIRST LIEN TRUSTEE
SECTION 7.01
Duties of First Lien Trustee
75


SECTION 7.02
Rights of First Lien Trustee
75


SECTION 7.03
Individual Rights of First Lien Trustee
77


SECTION 7.04
First Lien Trustee’s Disclaimer
77


SECTION 7.05
Notice of Defaults
77


SECTION 7.06
[Reserved]
77


SECTION 7.07
Compensation and Indemnity
77


SECTION 7.08
Replacement of First Lien Trustee
78


SECTION 7.09
Successor First Lien Trustee by Merger
79


SECTION 7.10
Eligibility; Disqualification
79


SECTION 7.11
Preferential Collection of Claims Against the Issuers
79


SECTION 7.12
Collateral Documents; Intercreditor Agreements
79


 
 
 
ARTICLE VIII
 
 
 
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 8.01
Discharge of Liability on Notes; Defeasance
79


SECTION 8.02
Conditions to Defeasance
80


SECTION 8.03
Application of Trust Money
81


SECTION 8.04
Repayment to Issuer
81


SECTION 8.05
Indemnity for U.S. Government Obligations
82


SECTION 8.06
Reinstatement
82


 
 
 
ARTICLE IX
 
 
 
AMENDMENTS AND WAIVERS
SECTION 9.01
Without Consent of the Holders
82


SECTION 9.02
With Consent of the Holders
83


SECTION 9.03
Revocation and Effect of Consents and Waivers
84


SECTION 9.04
Notation on or Exchange of Notes
84


SECTION 9.05
First Lien Trustee and First Lien Collateral Agent to Sign Amendments
84


SECTION 9.06
Additional Voting Terms; Calculation of Principal Amount
84


 
 
 
ARTICLE X
 
 
 
[Intentionally Omitted]
 
 
 
ARTICLE XI
 
 
 
[Intentionally Omitted]
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





ARTICLE XII
 
 
 
GUARANTEE
SECTION 12.01
Guarantee
85


SECTION 12.02
Limitation on Liability
86


SECTION 12.03
[Intentionally Omitted]
87


SECTION 12.04
Successors and Assigns
87


SECTION 12.05
No Waiver
87


SECTION 12.06
Modification
87


SECTION 12.07
Execution of Supplemental Indenture for Future Guarantors
87


SECTION 12.08
Non-Impairment
87


SECTION 12.09
[Reserved]
87


SECTION 12.10
Luxembourg Guarantee Limitation
87


SECTION 12.11
Irish Guarantee Limitations
88


SECTION 12.12
[Reserved]
88


 
 
 
ARTICLE XIII
 
 
 
COLLATERAL
SECTION 13.01
First Lien Collateral Documents
88


SECTION 13.02
Release of First Lien Collateral
89


SECTION 13.03
Suits to Protect the First Lien Collateral
90


SECTION 13.04
Authorization of Receipt of Funds by the First Lien Trustee under the First Lien
Collateral Documents
90


SECTION 13.05
Purchaser Protected
90


SECTION 13.06
Powers Exercisable by Receiver or Trustee
90


SECTION 13.07
Release upon Termination of the Issuers’ Obligations
90


SECTION 13.08
First Lien Collateral Agent
90


SECTION 13.09
Designations
95


SECTION 13.10
Additional Provisions
95


SECTION 13.11
Parallel Debt
95


SECTION 13.12
Trust Provisions.
96


SECTION 13.13
Swiss Provisions
97


 
 
 
ARTICLE XIV
 
 
 
MISCELLANEOUS
SECTION 14.01
Notices
98


SECTION 14.02
Communication by the Holders with Other Holders
99


SECTION 14.03
Certificate and Opinion as to Conditions Precedent
99


SECTION 14.04
Statements Required in Certificate or Opinion
100


SECTION 14.05
When Notes Disregarded
100


SECTION 14.06
Rules by First Lien Trustee, Paying Agent and Registrar
100


SECTION 14.07
Legal Holidays
100


SECTION 14.08
GOVERNING LAW; JURISDICTION
100


SECTION 14.09
No Recourse against Others
101


SECTION 14.10
Successors
101







--------------------------------------------------------------------------------





SECTION 14.11
Multiple Originals
101


SECTION 14.12
Table of Contents; Headings
101


SECTION 14.13
Indenture Controls
101


SECTION 14.14
Severability
101


SECTION 14.15
Waiver of Jury Trial
101


SECTION 14.16
U.S.A. Patriot Act
101


SECTION 14.17
Intercreditor Agreements
101


 
 
 
Appendix A
Provisions Relating to Initial Notes and Additional Notes
 
 
 
 
EXHIBIT INDEX
 
 
 
Exhibit A
Form of Note
 
Exhibit B
Form of Transferee Letter of Representation
 
Exhibit C
Form of Supplemental Indenture
 
Exhibit D
Agreed Guarantee and Security Principles
 
Exhibit E
Restructuring and Settlement Transactions
 
Exhibit F
Issue Date Guarantors
 







--------------------------------------------------------------------------------






INDENTURE, dated as of April [•], 2020, among MALLINCKRODT INTERNATIONAL FINANCE
S.A., a public limited liability company (société anonyme) organized under the
laws of the Grand Duchy of Luxembourg, having its registered office at 124,
boulevard de la Pétrusse, L-2330 Luxembourg and being registered with the
Luxembourg Register of Commerce and Companies under number B 172865 (together
with any successor thereto, the “Issuer”), MALLINCKRODT CB LLC, a Delaware
limited liability company and a direct wholly owned subsidiary of the Issuer
(together with any successor thereto, the “US Co-Issuer” and together with the
Issuer, the “Issuers”), which are wholly owned subsidiaries of MALLINCKRODT PLC,
a public limited company incorporated in Ireland (the “Parent”), the Guarantors
party hereto from time to time (as defined below), Deutsche Bank AG New York
Branch, as First Lien Collateral Agent, and Wilmington Savings Fund Society,
FSB, as trustee (the “First Lien Trustee”), registrar and paying agent.
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the holders of (i) $495,032,000.00 aggregate
principal amount of the Issuers’ 10.000% First Lien Senior Secured Notes due
2025 issued on the date hereof (the “Initial Notes”) and (ii) Additional Notes
issued from time to time (together with the Initial Notes, the “Notes”).


ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01    Definitions.
“Acquired Indebtedness” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
Acquired Indebtedness will be deemed to have been Incurred, with respect to
clause (1) of the preceding sentence, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of the preceding sentence,
on the date of consummation of such acquisition of such assets.
“Additional Chapter 11 Unrestricted Subsidiary” shall mean any Subsidiary (other
than a Designated Subsidiary) designated as an Unrestricted Subsidiary as
described in clause (2)(b) of the second sentence of the definition of
“Unrestricted Subsidiary”.
“Additional Notes” means the additional principal amount of Notes (other than
the Initial Notes) that may be issued from time to time under this Indenture as
part of the same series of Notes issued as of the date hereof.
“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay accrued and
unpaid interest, premiums (including tender premiums), expenses, underwriting
discounts, commissions, defeasance costs and fees in respect thereof.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Agreed Guarantee and Security Principles” means the agreed guarantee and
security principles appended hereto as Exhibit D.
“Applicable Premium” means, with respect to any Note on any applicable
redemption date, as determined by the Issuer, the greater of:
(1)    1% of the then outstanding principal amount of the Note; and


1

--------------------------------------------------------------------------------





(2)    the excess, if any, of:
(a)    the present value at such redemption date of (i) the redemption price of
the Note, at April 15, 2022 (such redemption price being set forth in Paragraph
5 of the Note) plus (ii) all required interest payments due on the Note through
April 15, 2022 (excluding accrued but unpaid interest), computed using a
discount rate equal to the Treasury Rate as of such redemption date plus 50
basis points; over
(b)    the then outstanding principal amount of the Note.
“Asset Sale” means:
(1)    the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of Sale/ Leaseback Transactions) outside the ordinary course
of business of the Parent or any Restricted Subsidiary (each referred to in this
definition as a “disposition”); or
(2)    the issuance or sale of Equity Interests (other than directors’
qualifying shares and shares issued to foreign nationals or other third parties
to the extent required by applicable law) of any Restricted Subsidiary (other
than to the Parent or another Restricted Subsidiary) (whether in a single
transaction or a series of related transactions),
in each case other than:
(a)    a disposition of Cash Equivalents or obsolete, damaged or worn out
property or equipment in the ordinary course of business;
(b)    the disposition of all or substantially all of the assets of an Issuer,
the Parent or any other Guarantor in a manner permitted pursuant to Section 5.01
or any disposition that constitutes a Change of Control;
(c)    any Restricted Payment or Permitted Investment that is permitted to be
made, and is made, under Section 4.04;
(d)    any disposition of assets of the Parent or any Restricted Subsidiary or
issuance or sale of Equity Interests of any Restricted Subsidiary, which assets
or Equity Interests so disposed or issued in any single transaction or series of
related transactions have an aggregate Fair Market Value (as determined in good
faith by the Issuer) of less than $25.0 million;
(e)    any disposition of property or assets, or the issuance of securities, by
the Parent or a Restricted Subsidiary to the Parent or a Restricted Subsidiary;
(f)    any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Similar Business of comparable or greater
market value or usefulness to the business of the Parent and the Restricted
Subsidiaries as a whole, as determined in good faith by the Issuer;
(g)    foreclosure or any similar action with respect to any property or other
asset of the Parent or any of the Restricted Subsidiaries;
(h)    any disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(i)    the lease, assignment or sublease of any real or personal property in the
ordinary course of business;
(j)    any sale of inventory or other assets in the ordinary course of business;
(k)    any grant in the ordinary course of business of any license of patents,
trademarks, know-how or any other intellectual property;
(l)    any swap of assets, or lease, assignment or sublease of any real or
personal property, in exchange for services (including in connection with any
outsourcing arrangements) of comparable or greater value or usefulness to the
business of the Parent and the Restricted Subsidiaries as a whole, as determined
in good faith by the Issuer;


2

--------------------------------------------------------------------------------





(m)    a transfer of assets of the type specified in the definition of
“Securitization Financing” (or a fractional undivided interest therein),
including by a Securitization Subsidiary in a Securitization Financing, or any
other disposition (including by capital contribution) of Permitted
Securitization Facility Assets;
(n)    any financing transaction with respect to property built or acquired by
the Parent or any Restricted Subsidiary after the Issue Date, including any
Sale/Leaseback Transaction or asset securitization permitted by this Indenture;
(o)    dispositions in connection with Permitted Liens;
(p)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Parent or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or from
whom such Restricted Subsidiary acquired its business and assets (having been
newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(q)    the sale of any property in a Sale/Leaseback Transaction within 12 months
of the acquisition of such property;
(r)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(s)    any surrender, expiration or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
(t)    [reserved]; or
(u)    dispositions by the Parent or any of the Restricted Subsidiaries to
charitable foundations, not-for-profits or other similar organizations with an
aggregate Fair Market Value not to exceed $5.0 million in any calendar year.
“Attributable Debt” means, as of any date of determination, as to Sale/Leaseback
Transactions, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than amounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction.
“Attributable Receivables Indebtedness” means the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Securitization Subsidiary to a receivables seller or a receivables seller
to another receivables seller in connection with the transfer, sale and/or
pledge of Securitization Assets) which (i) if a Securitization Financing is
structured as a secured lending agreement or other similar agreement,
constitutes the principal amount of such Indebtedness or (ii) if a
Securitization Financing is structured as a purchase agreement or other similar
agreement, would be outstanding at such time under such Securitization Financing
if the same were structured as a secured lending agreement rather than a
purchase agreement or such other similar agreement.
“Bank Indebtedness” means any and all amounts payable under or in respect of (a)
the Credit Agreement and the other Credit Agreement Documents, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time (including after termination
of the Credit Agreement), including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, including principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Parent or an Issuer whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, guarantees and all other amounts payable thereunder
or in respect thereof and (b) whether or not the Indebtedness referred to in
clause (a) remains outstanding, if designated by the Issuer to be included in
this definition, one or more (A) debt facilities or commercial paper facilities,
providing for revolving credit loans, term loans, reserve-based loans,
securitization or receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed


3

--------------------------------------------------------------------------------





to borrow from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person or any direct or indirect parent of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York City
or the place of payment.
“Cadence IP License” shall mean that certain IV APAP Agreement dated as of
February 21, 2006 by and among Cadence Pharmaceuticals, Inc. and Bristol-Myers
Squibb Company (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time).
“Cadence IP Licensee” shall mean the licensee under the Cadence IP License from
time to time.
“Capital Markets Indebtedness” means any Indebtedness consisting of bonds,
debentures, notes or other similar debt securities issued in (a) a public
offering registered under the Securities Act or (b) a private placement to
institutional investors that is resold in accordance with Rule 144A or
Regulation S of the Securities Act, whether or not it includes registration
rights entitling the holders of such debt securities to registration thereof
with the SEC. The term “Capital Markets Indebtedness” (i) shall not include the
Notes (including, for the avoidance of doubt any Additional Notes) and (ii) for
the avoidance of doubt, shall not be construed to include any Indebtedness
issued to institutional investors in a direct placement of such Indebtedness
that is not resold by an intermediary (it being understood that, without
limiting the foregoing, a financing that is distributed to not more than ten
Persons (provided that multiple managed accounts and affiliates of any such
Persons shall be treated as one Person for the purposes of this definition)
shall be deemed to be such a direct placement), or any Indebtedness under the
Credit Agreement, commercial bank or similar Indebtedness, Capitalized Lease
Obligation or recourse transfer of any financial asset or any other type of
Indebtedness incurred in a manner not customarily viewed as a “securities
offering.”
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock or shares;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that obligations of the Parent or the Restricted Subsidiaries, or of a
special purpose or other entity not consolidated with the Parent and the
Restricted Subsidiaries, either existing on the Issue Date or created thereafter
that (a) initially were not included on the consolidated balance sheet of the
Parent as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Parent and the Restricted Subsidiaries
were required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Issue Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Issue Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.


4

--------------------------------------------------------------------------------





“Cash Equivalents” means:
(1)    U.S. dollars, pounds sterling, euros, or the national currency of any
member state in the European Union or such local currencies held from time to
time in the ordinary course of business;
(2)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any country that is a member of the European Union or any agency
or instrumentality thereof in each case maturing not more than two years from
the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5)    commercial paper issued by a corporation (other than an Affiliate of the
Issuer) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(7)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated “AAA” by S&P and
“Aaa” by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(8)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Parent and the Restricted
Subsidiaries, on a consolidated basis, as of the end of the Parent’s most
recently completed fiscal year;
(9)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (7) above; and
(10)    instruments equivalent to those referred to in clauses (1) through (9)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Parent or
any of its Subsidiaries.
“cash management services” means cash management services for collections,
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services), any demand deposit, payroll, trust or operating
account relationships, commercial credit cards, merchant card, purchase or debit
cards, non-card e-payables services, and other cash management services,
including electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease or transfer (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all the assets of the Parent and its Subsidiaries, taken as a
whole, to any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision) other than to the
Parent or any of its Subsidiaries;
(2)    the Issuer becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or


5

--------------------------------------------------------------------------------





in a related series of transactions, by way of merger, consolidation,
amalgamation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of more than 50% of the total voting power of the Voting Stock of
the Parent, in each case, other than an acquisition where the holders of the
Voting Stock of the Parent as of immediately prior to such acquisition hold 50%
or more of the Voting Stock of the ultimate parent of the Parent or successor
thereto immediately after such acquisition (provided no holder of the Voting
Stock of the Parent as of immediately prior to such acquisition owns, directly
or indirectly, more than 50% of the voting power of the Voting Stock of the
Parent immediately after such acquisition (other than any Person who previously
acquired Equity Interests of the Parent in a transaction constituting a Change
of Control as to which a Change of Control Offer was consummated)), in which
case, upon the consummation of any such transaction, “Change of Control” shall
thereafter include any Change of Control of such ultimate parent of the Parent
or successor thereto; or
(3)    the Parent, together with its direct or indirect Wholly Owned
Subsidiaries, ceases to own 100% of the Issuer’s Voting Stock (other than by way
of a transaction permitted by Section 5.01).
“Chapter 11 Cases” shall mean the voluntary cases under Chapter 11 of the
Bankruptcy Code of any of the Designated Subsidiaries or Additional Chapter 11
Unrestricted Subsidiaries while such Designated Subsidiary or Additional Chapter
11 Unrestricted Subsidiary is designated as an Unrestricted Subsidiary.
“Chapter 11 Plan” shall mean a Chapter 11 plan or plans in the Chapter 11 Cases
that implements, among other things, a settlement of Opioid Claims.
“Chapter 11 Plan Effective Date” shall mean the effective date of the Chapter 11
Plan.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral and Guarantee Requirement” means the requirement that (subject to
the provisions described under Sections 4.11, 4.18 and 4.19):
(1)    in the case of any Person that (x) becomes a Guarantor after the Issue
Date, the First Lien Collateral Agent shall have received, subject (where
applicable) to the Agreed Guarantee and Security Principles, (i) a supplemental
indenture pursuant to which such Guarantor will guarantee payment of the Notes
and (ii) supplements to one or more of the First Lien Collateral Documents, if
applicable, in each case, duly executed and delivered on behalf of such
Guarantor or (y) was already an Issuer or Guarantor organized outside the United
States or Luxembourg but is required to provide more expansive security
interests with respect to First Lien Collateral owned or acquired by it than
that applicable to Investment Property (for one or more of the reasons described
in the final paragraph of this definition), the First Lien Collateral Agent
shall have received supplements to, or modifications of, relevant First Lien
Collateral Documents, as applicable, in each case, duly executed and delivered
on behalf of such Issuer or Guarantor and covering, subject to the Agreed
Guarantee and Security Principles, all assets otherwise required hereunder to be
pledged as First Lien Collateral (without regard to the limitation contained in
the final paragraph of this definition that First Lien Collateral provided by
such an Issuer or Guarantor shall only consist of Investment Property and
proceeds thereof);
(2)    after the Issue Date, subject (where applicable) to the Agreed Guarantee
and Security Principles, (x) all outstanding Equity Interests of any person that
becomes a Guarantor after the Issue Date and (y) all Equity Interests directly
acquired by an Issuer or Guarantor after the Issue Date, other than Excluded
Securities, shall have been pledged pursuant to the First Lien Collateral
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;
(3)    except as otherwise contemplated by this Indenture or any First Lien
Collateral Document, and subject (where applicable) to the Agreed Guarantee and
Security Principles, all documents and instruments, including UCC financing
statements (or their equivalent in any other applicable jurisdiction), and
filings with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions reasonably requested by the First Lien
Collateral Agent (including those required by applicable Requirements of Law) to
be delivered, filed, registered or recorded to create the Liens intended to be
created by the First Lien Collateral Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the First Lien Collateral Documents, shall have been
delivered, filed, registered or recorded or delivered to the First Lien
Collateral Agent for filing, registration or the recording concurrently with, or
promptly following, the execution and delivery of each such First Lien
Collateral Document; and
(4)    after the Issue Date, the First Lien Collateral Agent shall have
received, subject (where applicable) to the Agreed Guarantee and Security
Principles, (i) such other First Lien Collateral Documents as may be required to
be delivered


6

--------------------------------------------------------------------------------





pursuant to the provisions described under Sections 4.11, 4.18 and 4.19 or the
First Lien Collateral Documents, and (ii) upon reasonable request by the First
Lien Collateral Agent, evidence of compliance with any other requirements of the
provisions described under Sections 4.11, 4.18 and 4.19.
Notwithstanding the foregoing or anything else in this Indenture, the First Lien
Collateral provided by any Issuer or Guarantor organized outside the United
States or Luxembourg shall be limited to (A) property of a kind that would
constitute Investment Property (including, without limitation, Equity Interests
and promissory notes or other instruments evidencing Indebtedness) and proceeds
thereof and (B) First Lien Collateral and any proceeds of First Lien Collateral
received by it from other Guarantors; provided that (i) any Guarantor organized
outside the United States shall not be required to execute or deliver local law
pledge or security agreements (in jurisdictions other than such Guarantor’s
jurisdiction of organization), or take actions to perfect such security
interests in such other local law jurisdictions, with respect to the Equity
Interests of any of its subsidiaries which is not an Issuer or a Guarantor,
unless the Fair Market Value (as determined in good faith by the Issuer) of the
Equity Interests of such subsidiary equals or exceeds $50 million and (ii) no
Issuer or Guarantor organized outside the United States or Luxembourg shall be
required to take any action to effect the grant or perfection of any security
interest in any First Lien Collateral described in the foregoing clause (B)
unless the Fair Market Value (as determined in good faith by the Issuer) of such
First Lien Collateral equals or exceeds $50 million.
“consolidated” means, with respect to any Person, such Person consolidated with
its Restricted Subsidiaries, and shall not include any Unrestricted Subsidiary,
but the interest of such Person in an Unrestricted Subsidiary will be accounted
for as an Investment.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    gross interest expense of such Person for such period on a consolidated
basis, including (a) the amortization of debt discounts, (b) the amortization of
all fees (including fees with respect to Hedging Agreements) payable in
connection with the Incurrence of Indebtedness to the extent included in
interest expense, (c) the portion of any payments or accruals with respect to
Capitalized Lease Obligations allocable to interest expense and (d) net payments
and receipts (if any) pursuant to interest rate Hedging Obligations, and
excluding unrealized mark-to-market gains and losses attributable to such
Hedging Obligations, amortization of deferred financing fees and expensing of
any bridge or other financing fees; plus
(2)    capitalized interest of such Person, whether paid or accrued; plus
(3)    commissions, discounts, yield and other fees and charges incurred for
such period, including any losses on sales of receivables and related assets, in
connection with any receivables financing of such Person or any of its
Restricted Subsidiaries that are payable to Persons other than the Parent and
the Restricted Subsidiaries.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate Net Income of such Person and its Subsidiaries for such period, on a
consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, curtailments or modifications to
pension and post-retirement employee benefit plans, excess pension charges, any
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternate uses and fees, expenses or charges
relating to new product lines, Milestone Payments under intellectual property
licensing agreements, facilities closing or consolidation costs, acquisition
integration costs, facilities opening costs, project start-up costs, business
optimization costs (including inventory optimization programs), systems
establishment costs, contract termination costs, future lease commitments, other
restructuring charges, reserves or expenses, signing, retention or completion
bonuses, expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses or charges or change in control payments
related to the Transactions or the Separation, in each case, shall be excluded;
(2)    effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;
(3)    the cumulative effect of a change in accounting principles (which shall
in no case include any change in the comprehensive basis of accounting) during
such period shall be excluded;


7

--------------------------------------------------------------------------------





(4)    (a) any net after-tax income or loss from disposed, abandoned,
transferred, closed or discontinued operations, (b) any net after-tax gain or
loss on disposal of disposed, abandoned, transferred, closed or discontinued
operations and (c) any net after-tax gains or losses (less all fees and expenses
or charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Parent) shall be excluded;
(5)    any net after-tax gains or losses, or any subsequent charges or expenses
(less all fees and expenses or charges relating thereto), attributable to the
early extinguishment of Indebtedness, Hedging Obligations or other derivative
instruments shall be excluded;
(6)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be included only to
the extent of the amount of dividends or distributions or other payments
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;
(7)    solely for the purpose of calculating the Cumulative Credit, the Net
Income for such period of any Subsidiary of such Person shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such subsidiary or its equityholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
Person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
Subsidiary to such Person or a Subsidiary of such Person (subject to the
provisions of this clause (7)), to the extent not already included therein;
(8)    any impairment charge or asset write-off and amortization of intangibles,
in each case pursuant to GAAP, shall be excluded;
(9)    any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
Preferred Stock or other rights shall be excluded;
(10)    any (a) non-cash compensation charges, (b) costs and expenses related to
employment of terminated employees, or (c) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Issue Date of officers, directors and
employees, in each case of such Person or any of its Subsidiaries, shall be
excluded;
(11)    accruals and reserves that are established or adjusted within 12 months
after the Issue Date (excluding any such accruals or reserves to the extent that
they represent an accrual of or reserve for cash expenses in any future period
or amortization of a prepaid cash expense that was paid in a prior period) and
that are so required to be established or adjusted in accordance with GAAP or as
a result of adoption or modification of accounting policies shall be excluded;
(12)    the Net Income of any person and its Subsidiaries shall be calculated by
deducting the income attributable to, or adding the losses attributable to, the
minority equity interests of third parties in any non-Wholly Owned Subsidiary;
(13)    any unrealized gains and losses related to currency remeasurements of
Indebtedness, and any unrealized net loss or gain resulting from hedging
transactions for interest rates, commodities or currency exchange risk, shall be
excluded;
(14)    to the extent covered by insurance and actually reimbursed, or, so long
as such Person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (a) not denied by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so excluded to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and
(15)    non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income).
Consolidated Net Income presented in a currency other than United States dollars
will be converted to United States dollars based on the average exchange rate
for such currency during, and applied to, each fiscal quarter in the period for
which Consolidated Net Income is being calculated.


8

--------------------------------------------------------------------------------





“Consolidated Total Indebtedness” means, as of any date of determination, the
sum of (without duplication) (i) all Indebtedness of the type set forth in
clauses (1), (2), (5) (to the extent related to any Indebtedness that would
otherwise constitute Consolidated Total Indebtedness), (6), (8) (other than
letters of credit, to the extent undrawn), (9) (other than bankers’ acceptances
to the extent undrawn), (11) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Total Indebtedness) and (12) of the
definition of “Indebtedness” and (ii) the amount of all obligations with respect
to the redemption, repayment or other repurchase of (x) any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock) or (y) any Preferred Stock (of any Restricted
Subsidiary that is not a Guarantor or an Issuer) of the Parent, the Issuers and
the Restricted Subsidiaries, in each case determined on a consolidated basis on
such date; provided that the amount of any Indebtedness with respect to which
the applicable obligors have entered into currency hedging arrangements shall be
calculated giving effect to such currency hedging arrangements.
“Consolidated Total Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Consolidated Total Indebtedness of such Person and
its Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the four full fiscal quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is Incurred.
In the event that the Parent or any such Subsidiary Incurs, repays, repurchases
or redeems any Indebtedness subsequent to the commencement of the period for
which the Consolidated Total Net Leverage Ratio is being calculated but prior to
the event for which the calculation of the Consolidated Total Net Leverage Ratio
is made (the “Consolidated Total Net Leverage Calculation Date”), then the
Consolidated Total Net Leverage Ratio shall be calculated giving pro forma
effect to such Incurrence, repayment, repurchase or redemption of Indebtedness,
or such issuance, repurchase or redemption of Disqualified Stock or Preferred
Stock as if the same had occurred at the beginning of the applicable
four-quarter period.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and any operational changes,
business realignment projects or initiatives, restructurings or reorganizations
that the Parent or any Restricted Subsidiary has determined to make and/or made
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Total Net Leverage
Calculation Date (each, for purposes of this definition, a “pro forma event”)
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations, discontinued
operations and other operational changes, business realignment projects or
initiatives, restructurings or reorganizations (and the change of any associated
fixed charge obligations and the change in EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Parent or any Restricted Subsidiary
since the beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation, amalgamation, discontinued operation,
operational change, business realignment project or initiative, restructuring or
reorganization, in each case with respect to an operating unit of a business,
that would have required adjustment pursuant to this definition, then the
Consolidated Total Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, amalgamation, consolidation, operational change,
business realignment project or initiative, restructuring or reorganization had
occurred at the beginning of the applicable four-quarter period. If since the
beginning of such period any Restricted Subsidiary is designated an Unrestricted
Subsidiary or any Unrestricted Subsidiary is designated a Restricted Subsidiary,
then the Consolidated Total Net Leverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such designation had occurred at the
beginning of the applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated and which are expected to have a
continuing impact and are factually supportable.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Total Net Leverage Calculation Date had been
the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Issuer to be the rate of


9

--------------------------------------------------------------------------------





interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Issuer may designate.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.
“Corporate Trust Office” means the designated office of the First Lien Trustee
in the United States of America at which at any time its corporate trust
business shall be administered, or such other address as the First Lien Trustee
may designate from time to time by notice to the holders and the Issuer, or the
designated corporate trust office of any successor First Lien Trustee (or such
other address as such successor First Lien Trustee may designate from time to
time by notice to the holders and the Issuer).
“Credit Agreement” means (i) the credit agreement, dated as of March 19, 2014,
among the Issuers, as borrowers, the Parent, as guarantor, the lenders from time
to time party thereto and Deutsche Bank AG New York Branch, as administrative
agent, as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof (except
to the extent any such refinancing, replacement or restructuring is designated
by the Issuer to not be included in the definition of “Credit Agreement”), (ii)
the incremental assumption agreement no. 1, dated as August 14, 2014, among the
Issuers, as borrowers, certain subsidiaries of the Issuer, as guarantors, the
lenders party thereto and Deutsche Bank AG New York Branch, as administrative
agent, as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof (except
to the extent any such refinancing, replacement or restructuring is designated
by the Issuer to not be included in the definition of “Credit Agreement”), (iii)
the refinancing amendment no. 1 and incremental assumption agreement no. 2,
dated as August 28, 2015, among the Issuers, as borrowers, the Parent and
certain subsidiaries of the Parent, as guarantors, the lenders party thereto and
Deutsche Bank AG New York Branch, as administrative agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such refinancing, replacement or restructuring is designated by the Issuer to
not be included in the definition of “Credit Agreement”), (iv) the refinancing
amendment no. 2 and incremental assumption agreement no. 3, dated as February
28, 2017, among the Issuers, as borrowers, certain subsidiaries of the Parent,
as additional borrowers, the Parent and certain subsidiaries of the Parent, as
guarantors, the lenders party thereto and Deutsche Bank AG New York Branch, as
administrative agent, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Issuer to not be included in the definition
of “Credit Agreement”), (v) the incremental assumption agreement no. 4, dated as
February 13, 2018, among the Issuers, as borrowers, certain subsidiaries of the
Parent, as additional borrowers, the Parent and certain subsidiaries of the
Parent, as guarantors, the lenders party thereto and Deutsche Bank AG New York
Branch, as administrative agent, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the


10

--------------------------------------------------------------------------------





extent any such refinancing, replacement or restructuring is designated by the
Issuer to not be included in the definition of “Credit Agreement”), (vi) the
amendment, dated as of February 21, 2018, among the Issuers, as borrowers,
certain subsidiaries of the Parent, as additional borrowers, the Parent, the
lenders party thereto and Deutsche Bank AG New York Branch, as administrative
agent, as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof (except
to the extent any such refinancing, replacement or restructuring is designated
by the Issuer to not be included in the definition of “Credit Agreement”) and
(vii) whether or not any credit agreement referred to in clause (i), the
incremental assumption agreement no. 1 referred to in clause (ii), the
refinancing amendment no. 1 and incremental assumption agreement no. 2 referred
to in clause (iii), the refinancing amendment no. 2 and incremental assumption
agreement no. 3 referred to in clause (iv), or the incremental assumption
agreement no. 4 referred to in clause (v) remains outstanding, if designated by
the Issuer to be included in the definition of “Credit Agreement,” one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, securitization or receivables financing (including
through the sale of receivables to lenders or to special purpose entities formed
to borrow from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, waived, extended, restructured, repaid, renewed,
refinanced, restated, replaced (whether or not upon termination, and whether
with the original lenders or otherwise) or refunded in whole or in part from
time to time.
“Credit Agreement Agent” means individually and/or collectively, Deutsche Bank
AG New York Branch, in its capacity as “Administrative Agent” under the Credit
Agreement, together with its successors and assigns in such capacity.
“Credit Agreement Documents” means the collective reference to any Credit
Agreement, any notes issued pursuant thereto and the guarantees thereof, and the
collateral documents (including, without limitation, intercreditor agreements)
relating thereto, as amended, supplemented, restated, renewed, refunded,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refinanced or otherwise modified, in whole
or in part, from time to time.
“Cumulative Credit” means the sum of (without duplication):
(1)    (a) $250 million plus (b) 50% of the Consolidated Net Income of the
Parent for the period (taken as one accounting period) from March 27, 2020 to
the end of the Parent’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus
(2)    100% of the aggregate net proceeds, including cash and the Fair Market
Value (as determined in good faith by the Issuer) of property other than cash,
received by the Parent after the Issue Date (other than net proceeds to the
extent such net proceeds have been used to Incur Indebtedness, Disqualified
Stock or Preferred Stock pursuant to Section 4.03(b)(xiii)) from the issue or
sale of Equity Interests of the Parent (excluding Refunding Capital Stock (as
defined below), Designated Preferred Stock, Excluded Contributions, and
Disqualified Stock), including Equity Interests issued upon exercise of warrants
or options (other than an issuance or sale to the Parent or a Restricted
Subsidiary), plus
(3)    100% of the aggregate amount of contributions to the capital of the
Parent received in cash and the Fair Market Value (as determined in good faith
by the Issuer) of property other than cash received by the Parent after the
Issue Date (other than Excluded Contributions, Refunding Capital Stock,
Designated Preferred Stock, and Disqualified Stock and other than contributions
to the extent such contributions have been used to Incur Indebtedness,
Disqualified Stock, or Preferred Stock pursuant to Section 4.03(b)(xiii)), plus
(4)    100% of the principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of the Parent or any Restricted Subsidiary issued after the
Issue Date (other than Indebtedness or Disqualified Stock issued to a Restricted
Subsidiary) which has been converted into or exchanged for Equity Interests in
the Parent (other than Disqualified Stock) (provided, in the case of any such
parent, such Indebtedness or Disqualified Stock is retired or extinguished),
plus


11

--------------------------------------------------------------------------------





(5)    100% of the aggregate amount received by the Parent or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in good faith by the
Issuer) of property other than cash received by the Parent or any Restricted
Subsidiary after the Issue Date from:
(A)    the sale or other disposition (other than to the Parent or a Restricted
Subsidiary) of Restricted Investments made by the Parent and the Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Parent and the Restricted Subsidiaries by any Person (other than the
Parent or any Restricted Subsidiary) and from repayments of loans or advances,
and releases of guarantees, which constituted Restricted Investments (other than
in each case to the extent that the ability of the Parent and the Restricted
Subsidiaries to make Restricted Payments under this Indenture would be increased
by the receipt of such amount or property),
(B)    the sale (other than to the Parent or a Restricted Subsidiary) of the
Capital Stock of an Unrestricted Subsidiary (other than to the extent that the
ability of the Parent and the Restricted Subsidiaries to make Restricted
Payments or Permitted Investments under this Indenture would be increased by the
receipt of such amount or property), or
(C)    a distribution or dividend from an Unrestricted Subsidiary (other than to
the extent that the ability of the Parent and the Restricted Subsidiaries to
make Restricted Payments or Permitted Investments under this Indenture would be
increased by the receipt of such amount or property), plus
(6)    in the event any Unrestricted Subsidiary (other than a Designated
Subsidiary or an Additional Chapter 11 Unrestricted Subsidiary) after the Issue
Date has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into the Parent or a Restricted Subsidiary, the Fair Market
Value (as determined in good faith by the Issuer) of the Investment of the
Parent or the Restricted Subsidiaries in such Unrestricted Subsidiary (which, if
the Fair Market Value of such Investment shall exceed $50.0 million, shall be
determined by the Board of Directors of the Issuer) at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) (other than in each case to the extent that the ability
of the Parent and the Restricted Subsidiaries to make Restricted Payments or
Permitted Investments under this Indenture would be increased by such
redesignation).
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by the Issuer) of non-cash consideration received by the Parent or
a Restricted Subsidiary in connection with an Asset Sale that is so designated
as Designated Non-cash Consideration pursuant to an Officers’ Certificate of the
Issuer, setting forth such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent disposition of such
Designated Non-cash Consideration.
“Designated Preferred Stock” means Preferred Stock of the Parent (other than
Disqualified Stock), that is issued for cash (other than to the Parent or any of
its Subsidiaries or an employee stock ownership plan or trust established by the
Parent or any of its Subsidiaries) and is so designated as Designated Preferred
Stock, pursuant to an Officers’ Certificate, on the issuance date thereof.
“Designated Subsidiary” shall mean any or all of the following Restricted
Subsidiaries or Unrestricted Subsidiaries of the Parent (other than ST Shared
Services LLC), to the extent the business of each consists primarily of holding
(directly or indirectly) and/or engaging in the specialty generics business or
active pharmaceutical ingredients business of the Parent, its Restricted
Subsidiaries and its Unrestricted Subsidiaries: (i) Mallinckrodt Enterprises
Holdings, Inc.; (ii) Mallinckrodt Enterprises LLC; (iii) Mallinckrodt LLC; (iv)
Mallinckrodt ARD Finance LLC; (v) Mallinckrodt Equinox Finance Inc.; (vi)
Mallinckrodt APAP LLC; (vii) SpecGX Holdings LLC; (viii) SpecGX LLC; (ix)
WebsterGX Holdco LLC, (x) any Subsidiaries of any of the Persons described in
clauses (i) through (ix) as of the Issue Date or newly formed after the Issue
Date and (xi) any recently established Subsidiaries holding some or all of the
equity of the Persons identified in items (i) through (x) that hold no
significant assets and conduct no significant business other than (A) holding
such equity, (B) holding assets transferred to them from Persons identified in
items (i) through (x) or (C) conducting business conducted as of the Issue Date
by Persons identified in items (i) through (x).
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:


12

--------------------------------------------------------------------------------





(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise,
(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person or any of its Restricted Subsidiaries, or
(3)    is redeemable at the option of the holder thereof, in whole or in part,
in each case prior to 91 days after the earlier of the maturity date of the
Notes or the date the Notes are no longer outstanding and other than as a result
of a change of control or asset sale; provided, however, that only the portion
of Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Parent or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by such
Person in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability; provided, further,
that any class of Equity Interests of such Person that by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of Equity
Interests that are not Disqualified Stock shall not be deemed to be Disqualified
Stock.
“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.
“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus:
(1)    the sum of, without duplication, in each case, to the extent deducted in
calculating or otherwise reducing Consolidated Net Income for such period:
(a)    provision for taxes based on income, profits or capital of such Person
and its Restricted Subsidiaries for such period, without duplication, including,
without limitation, state franchise and similar taxes, and foreign withholding
taxes (including penalties and interest related to taxes or arising from tax
examination); plus
(b)    (x) Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period and (y) all cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock of any Restricted
Subsidiary of such Person or any Disqualified Stock of such Person and its
Restricted Subsidiaries; plus
(c)    depreciation, amortization (including amortization of intangibles,
deferred financing fees and actuarial gains and losses related to pensions and
other post-employment benefits, but excluding amortization of prepaid cash
expenses that were paid in a prior period) and other non-cash expenses
(excluding any such non-cash charges or expenses to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of such
Person and its Restricted Subsidiaries for such period; plus
(d)    any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
such Person or net cash proceeds of an issuance of Equity Interests of the
Parent (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit; plus
(e)    any non-cash losses related to non-operational hedging, including,
without limitation, resulting from hedging transactions for interest rate or
currency exchange risks associated with the Notes, the Credit Agreement or the
Existing Notes; minus
(2)    the sum of, without duplication, in each case, to the extent added back
in or otherwise increasing Consolidated Net Income for such period:
(a)    non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period); plus


13

--------------------------------------------------------------------------------





(b)    (any non-cash gains related to non-operational hedging, including,
without limitation, resulting from hedging transactions for interest rate or
currency exchange risks associated with the Notes, the Credit Agreement or the
Existing Notes.
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Interest Expense of, the depreciation and
amortization and other non-cash expenses or non-cash items of and the
restructuring charges or expenses of, a Restricted Subsidiary (other than any
Wholly Owned Subsidiary) of such Person will be added to (or subtracted from, in
the case of non-cash items described in clause (b) above) Consolidated Net
Income to compute EBITDA (A) in the same proportion that the Net Income of such
Restricted Subsidiary was added to compute such Consolidated Net Income of such
Person, and (B) only to the extent that a corresponding amount of the Net Income
of such Restricted Subsidiary would be permitted at the date of determination to
be dividended or distributed to such Person by such Restricted Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.
“English Security Documents” means the First Lien Debenture, the First Lien
Share Charge and the First Lien LLP Charge and each other First Lien Collateral
Document governed by the laws of England and Wales which is entered into after
the Issue Date and which creates or evidences English Transaction Security.
“English Transaction Security” means the security created or expressed to be
created in favor of the First Lien Collateral Agent as trustee for the First
Priority Secured Parties pursuant to any English Security Documents.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any public or private sale after the Issue Date of
common Capital Stock or Preferred Stock of the Issuer or any direct or indirect
parent of the Issuer, as applicable (other than Disqualified Stock), other than:
(1)    public offerings with respect to the Issuer’s or such direct or indirect
parent’s Capital Stock registered on Form F-4, Form S-4 or Form S-8;
(2)    issuances to any Subsidiary of the Issuer; and
(3)    any such public or private sale that constitutes an Excluded
Contribution.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Issuer) received by the Parent after the Issue Date
from:
(1)    contributions to its common equity capital, and
(2)    the sale (other than to a Subsidiary of the Parent or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock) of the Parent, in each case designated as Excluded
Contributions pursuant to an Officers’ Certificate.
“Excluded Property” means (i) any fee owned Real Property and leasehold
interests in Real Property (other than Real Property required to be made subject
to a Lien securing the Notes and Guarantees pursuant to Section 4.12(e)); (ii)
motor vehicles and other assets subject to certificates of title to the extent
that a security interest therein cannot be perfected by the filing of a
financing statement under the UCC or its equivalent in any applicable
jurisdiction; (iii) letter of credit rights (as defined in the UCC or its
equivalent in any applicable jurisdiction, and except to the extent constituting
a supporting obligation for other First Lien Collateral as to which the
perfection of security interests in such other First Lien Collateral and the
supporting obligation is accomplished solely by the filing of a financing
statement under the UCC or its equivalent in any applicable jurisdiction) and
commercial tort claims (as defined in the UCC or its equivalent in any
applicable jurisdiction), in each case with a value of less than $5,000,000;
(iv) Equity Interests of non-Wholly Owned Subsidiaries and joint ventures, to
the extent prohibited under the organizational documents or joint venture
documents of such non-Wholly Owned Subsidiaries or joint ventures; (v) leases,
licenses, instruments and other agreements to the extent, and so long as, the
pledge thereof as First


14

--------------------------------------------------------------------------------





Lien Collateral would violate the terms thereof, but only to the extent, and for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC, the Bankruptcy Code or any other
Requirement of Law; (vi) other assets to the extent the pledge thereof is
prohibited by applicable law, rule, regulation or contractual obligation, but
only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other Requirement of Law, or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (which such consent, approval, license or authorization has not
been received); (vii) assets to the extent a security interest in such assets
could reasonably be expected to result in a material adverse tax consequence as
determined in good faith by the Issuer (with any such determination set forth in
an Officers’ Certificate of the Issuer being definitive); (viii) those assets as
to which the First Lien Collateral Agent shall reasonably determine that the
costs or other adverse consequences of obtaining such security interest are
excessive in relation to the value of the security to be afforded thereby; (ix)
“intent-to-use” trademark applications, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable federal law; (x) assets securing any
Securitization Financing in compliance with clause (16) of the definition of the
term “Permitted Liens”; (xi) any property or assets (including, without
limitation, any shares of stock of, or indebtedness issued by, any person),
whether now owned or hereafter acquired, if securing any First Priority Notes
Obligations by a mortgage, pledge, security interest, lien or encumbrance upon
such property or assets would trigger a requirement to secure (A) the Existing
2013 Senior Notes, in accordance with the terms of the Existing 2013 Senior
Notes Indenture as in effect on the Issue Date (and only for so long as any such
Existing 2013 Senior Notes remain outstanding and the covenants therein with
respect to liens remain in effect pursuant to the terms of the Existing 2013
Senior Notes Indenture) or (B) any Ludlow Notes, in accordance with the terms of
the Ludlow Indenture as in effect on the Issue Date (and only for so long as any
such Ludlow Notes remain outstanding and the covenants therein with respect to
liens remain in effect pursuant to the terms of the Ludlow Indenture); (xii)
such other assets of the Issuers and the Guarantors as may be mutually agreed by
the Issuer and the First Lien Collateral Agent; (xiii) with respect to any
Issuer or Guarantor that is a Domestic Subsidiary, voting Equity Interests (and
any other interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2)) in excess of 65% of all such Equity
Interests in (A) any Foreign Subsidiary or (B) any Domestic Subsidiary
substantially all of the assets of which consist, directly or indirectly, of
equity of one or more Foreign Subsidiaries; and (xiv) any assets of any Person
organized under the laws of Switzerland.
“Excluded Securities” means any of the following:
(1)    any Equity Interests or Indebtedness with respect to which the First Lien
Collateral Agent reasonably determines that the cost or other consequences of
pledging such Equity Interests or Indebtedness under the First Lien Collateral
Documents are likely to be excessive in relation to the value to be afforded
thereby;
(2)    any Equity Interests or Indebtedness to the extent, and for so long as,
the pledge thereof would be prohibited by any Requirement of Law;
(3)    any Equity Interests of any person that is not a Wholly Owned Subsidiary
to the extent (A) that a pledge thereof to secure the First Priority Notes
Obligations is prohibited by (i) any applicable organizational documents, joint
venture agreement or shareholder agreement or (ii) any other contractual
obligation with an unaffiliated third party not in violation of Section 4.05
but, in the case of this subclause (A)(ii), only to the extent, and for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC or any other Requirement of Law, (B) any
organizational documents, joint venture agreement or shareholder agreement (or
other contractual obligation referred to in subclause (A)(ii) above) prohibits
such a pledge without the consent of any other party; provided, that this clause
(B) shall not apply if (1) such other party is an Issuer, Guarantor or Wholly
Owned Subsidiary or (2) consent has been obtained to consummate such pledge (it
being understood that the foregoing shall not be deemed to obligate the Parent
or any Subsidiary to obtain any such consent) and for so long as such
organizational documents, joint venture agreement or shareholder agreement or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the First Priority Notes Obligations would give any other party (other than an
Issuer, a Guarantor or a Wholly Owned Subsidiary) to any organizational
documents, joint venture agreement or shareholder agreement governing such
Equity Interests (or other contractual obligation referred to in subclause
(A)(ii) above) the right to terminate its obligations thereunder, but only to
the extent, and for so long as, such right of termination is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law;
(4)    any Equity Interests of any Unrestricted Subsidiary or any Securitization
Subsidiary;
(5)    any Equity Interests of any Subsidiary to the extent that the pledge of
such Equity Interests could reasonably be expected to result in material adverse
tax consequences to the Parent or any Subsidiary as determined in good faith by
the Issuer (with any such determination set forth in an Officers’ Certificate of
the Issuer being definitive);


15

--------------------------------------------------------------------------------





(6)    [reserved];
(7)    any Margin Stock; and
(8)    any Equity Interests constituting Excluded Property.
“Excluded Subsidiary” means (i) each Unrestricted Subsidiary, (ii) each
Subsidiary that is prohibited from guaranteeing the Notes by any requirement of
law or that would require consent, approval, license or authorization of a
governmental authority to guarantee the Notes (unless such consent, approval,
license or authorization has been received), (iii) each Subsidiary that is
prohibited by any applicable contractual requirement from guaranteeing the Notes
on the Issue Date or at the time such Subsidiary becomes a Subsidiary (to the
extent not incurred in connection with becoming a Subsidiary and in each case
for so long as such restriction or any replacement or renewal thereof is in
effect), (iv) any Securitization Subsidiary and (v) each Subsidiary organized
under the laws of Switzerland.
“Existing 2013 Senior Notes” means the 4.750% Senior Notes due 2023 issued
pursuant to the Existing 2013 Senior Notes Indenture, together with any Exchange
Securities (as defined in the Existing 2013 Senior Notes Indenture).
“Existing 2013 Senior Notes Indenture” means the Indenture, dated as of April
11, 2013, among the Issuer, as issuer, the Parent, as guarantor, and Deutsche
Bank Trust Company Americas, as trustee, as amended, modified or supplemented
from time to time.
“Existing 2014 Senior Notes Indenture” means the Indenture, dated as of August
13, 2014, among the Issuer, as issuer, the US Co-Issuer, as US co-issuer, the
guarantors from time to time party thereto and Deutsche Bank Trust Company
Americas, as trustee, as amended, modified or supplemented from time to time.
“Existing April 2015 Senior Notes Indenture” means the Indenture, dated as of
April 15, 2015, among the Issuer, as issuer, the US Co-Issuer, as US co-issuer,
the guarantors from time to time party thereto and Deutsche Bank Trust Company
Americas, as trustee, as amended, modified or supplemented from time to time.
“Existing Notes” means (i) the Existing Second Lien Notes, (ii) the 4.750%
Senior Notes due 2023 issued pursuant to the Existing 2013 Senior Notes
Indenture, together with any Exchange Securities (as defined in the Existing
2013 Senior Notes Indenture), (iii) the 5.75% Senior Notes due 2022 issued
pursuant to the Existing 2014 Senior Notes Indenture, (iv) the 4.875% Senior
Notes due 2020 issued pursuant to the Existing April 2015 Senior Notes
Indenture, (v) the 5.500% Senior Notes due 2025 issued pursuant to the Existing
April 2015 Senior Notes Indenture, (vi) the 5.625% Senior Notes due 2023 issued
pursuant to the Existing September 2015 Senior Notes Indenture and (vii) the
Securities under (and as defined in) the Indenture dated as of April 30, 1992 by
and among Tyco Laboratories, Inc. (now Ludlow Corporation) and Security Pacific
National Trust Company (New York), with such notes described in this clause
(vii) held by Persons other than the Parent and its Subsidiaries having an
aggregate principal amount of $14,838,000 (as such amount may be reduced after
giving effect to any prepayment, repayment, redemption, repurchase, defeasance
or otherwise from time to time).
“Existing Notes Indentures” means the Existing Second Lien Notes Indenture, the
Existing 2013 Senior Notes Indenture, the Existing 2014 Senior Notes Indenture,
the Existing April 2015 Senior Notes Indenture, the Existing September 2015
Senior Notes Indenture and the Ludlow Indenture.
“Existing Second Lien Notes” means the 10.000% Second Lien Senior Secured Notes
issued pursuant to the Existing Second Lien Notes Indenture.
“Existing Second Lien Notes Indenture” means the Indenture, dated as of December
6, 2019, among the Issuer, as issuer, the US Co-Issuer, as US co-issuer, the
guarantors from time to time party thereto and Wilmington Savings Fund Society,
FSB, as second lien trustee and second lien collateral agent, as amended,
modified or supplemented from time to time.
“Existing Second Lien Notes Trustee” means Wilmington Savings Fund Society, FSB,
in its capacity as second lien trustee under the Existing Second Lien Notes
Indenture or any successor or assign thereto in such capacity.
“Existing September 2015 Senior Notes Indenture” means the Indenture, dated as
of September 24, 2015, among the Issuer, as issuer, the US Co-Issuer, as US
co-issuer, the guarantors from time to time party thereto and Deutsche Bank
Trust Company Americas, as trustee, as amended, modified or supplemented from
time to time.


16

--------------------------------------------------------------------------------





“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or any
Director or other executive responsible for the financial affairs of such
Person.
“First Lien Collateral” means (i) all the “Collateral” as defined in any First
Lien Collateral Document and all other property that is subject to any Lien in
favor of the First Lien Collateral Agent for its benefit and the benefit of the
First Lien Notes Trustee and the holders of the Notes and other First Priority
Notes Secured Parties pursuant to any First Lien Collateral Document and (ii)
any other assets and property of any obligor, whether real, personal or mixed,
with respect to which a Lien is granted or purported to be granted as security
for any First Priority Notes Obligations or that is otherwise subject (or
required pursuant to the Intercreditor Agreements to be subject) to a Lien
securing any First Priority Notes Obligations.
“First Lien Collateral Agent” means Deutsche Bank AG New York Branch, in its
capacity as “First Lien Collateral Agent” under the First Priority Intercreditor
Agreement and the First Priority/Second Priority Intercreditor Agreement or any
successor or assign thereto or thereof in such capacity.
“First Lien Collateral Documents” means, collectively, the security documents to
be entered into or amended and/or restated pursuant to the terms of this
Indenture and any other agreement, document or instrument pursuant to which a
Lien is granted or purported to be granted securing First Priority Notes
Obligations or under which rights or remedies with respect to such Liens are
governed, as amended, extended, renewed restated, refunded, replaced,
refinanced, supplemented, modified or otherwise changed from time to time.
“First Lien Debenture” means the debenture dated after the Issue Date among
Mallinckrodt UK Ltd, MKG Medical UK Ltd, MUSHI UK Holdings Limited, Mallinckrodt
Enterprises UK Limited, Mallinckrodt UK Finance LLP, Mallinckrodt ARD Holdings
Limited, Mallinckrodt Pharmaceuticals Limited, and the First Lien Collateral
Agent.
“First Lien Incurrence Threshold” means (i) so long as the Parent and/or the
Issuer maintain Qualified Ratings, 2.50 to 1.00 and (ii) otherwise, 2.25 to
1.00.
“First Lien LLP Charge” means the fixed charge over limited liability
partnership interests dated after the Issue Date among the Issuer, Mallinckrodt
Pharmaceuticals Limited, and the First Lien Collateral Agent.
“First Lien Secured Leverage Ratio” means, with respect to any Person, at any
date, the ratio of (a) Consolidated Total Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) that is secured by a Lien (other
than a Lien that is junior to the Liens securing the Notes) less the amount of
cash and Cash Equivalents in excess of any Restricted Cash that would be stated
on the balance sheet of such Person and its Restricted Subsidiaries and held by
such Person and its Restricted Subsidiaries as of such date of determination to
(b) EBITDA of such Person for the four full fiscal quarters for which internal
financial statements are available immediately preceding such date on which such
additional Indebtedness is Incurred. In the event that the Parent, an Issuer or
any such Subsidiary Incurs, repays, repurchases or redeems any Indebtedness
subsequent to the commencement of the period for which the First Lien Secured
Leverage Ratio is being calculated but prior to the event for which the
calculation of the First Lien Secured Leverage Ratio is made (the “First Lien
Secured Leverage Calculation Date”), then the First Lien Secured Leverage Ratio
shall be calculated giving pro forma effect to such Incurrence, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of Disqualified Stock or Preferred Stock as if the same had occurred
at the beginning of the applicable four-quarter period; provided that the
Issuers may elect pursuant to an Officers’ Certificate delivered to the First
Lien Trustee to treat all or any portion of the commitment under any
Indebtedness as being Incurred at such time, in which case any subsequent
Incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an Incurrence at such subsequent time.
To the extent (a) the Issuer elects pursuant to an Officers’ Certificate
delivered to the First Lien Trustee to treat all or any portion of the
commitment under any Indebtedness as being Incurred or (b) the Parent or any
Restricted Subsidiary elects to treat Indebtedness as having been Incurred prior
to the actual Incurrence thereof pursuant to Section 4.03(c)(3), the Issuer
shall deem all or such portion of such commitment or such Indebtedness, as
applicable, as having been Incurred and to be outstanding for purposes of
calculating the First Lien Secured Leverage Ratio for any period in which the
Issuer makes any such election and for any subsequent period until such
commitments or such Indebtedness, as applicable, are no longer outstanding.


17

--------------------------------------------------------------------------------





For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and any operational changes,
business realignment projects or initiatives, restructurings or reorganizations
that the Parent, an Issuer or any Restricted Subsidiary has determined to make
and/or made during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the First Lien
Secured Leverage Calculation Date (each, for purposes of this definition, a “pro
forma event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
discontinued operations and other operational changes, business realignment
projects or initiatives, restructurings or reorganizations (and the change of
any associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Parent, an Issuer or any
Restricted Subsidiary since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation, amalgamation,
discontinued operation, operational change, business realignment project or
initiative, restructuring or reorganization, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then the First Lien Secured Leverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such Investment,
acquisition, disposition, discontinued operation, merger, amalgamation,
consolidation, operational change, business realignment project or initiative,
restructuring or reorganization had occurred at the beginning of the applicable
four-quarter period. If since the beginning of such period any Restricted
Subsidiary is designated an Unrestricted Subsidiary or any Unrestricted
Subsidiary is designated a Restricted Subsidiary, then the First Lien Secured
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such designation had occurred at the beginning of the applicable
four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated and which are expected to have a
continuing impact and are factually supportable.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the First Lien Secured Leverage Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Issuer to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Issuer may designate.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.
“First Lien Share Charge” means the share charge dated after the Issue Date
among the Issuer, the Parent, Mallinckrodt International Holdings S.à r.l.,
Mallinckrodt Windsor S.à r.l., and the First Lien Collateral Agent.
“First Lien Trustee” means Wilmington Savings Fund Society, FSB, in its capacity
as “First Lien Trustee” under this Indenture or any successor or assign thereto
in such capacity.
“First Priority Credit Obligations” means (i) any and all amounts payable under
or in respect of any Credit Agreement and the other Credit Agreement Documents
as amended, restated, supplemented, waived, replaced, restructured, repaid,
refunded, refinanced or otherwise modified from time to time (including after
termination of the Credit Agreement), including principal, premium (if any),
interest, fees, expenses (including Post-Petition Interest accruing on or after
the filing of any petition in bankruptcy or for reorganization relating to the
Issuer whether or not a claim for Post-Petition Interest is allowed in such
proceedings), charges, reimbursement obligations, guarantees and all other
amounts payable thereunder or in respect of, in each case, to the extent secured
by a Permitted Lien incurred or deemed incurred to secure Indebtedness under the
Credit Agreements constituting First Priority Obligations pursuant to clauses
(6)(b) and (16) of the definition of “Permitted Liens,”


18

--------------------------------------------------------------------------------





and (ii) all other Obligations of the Parent or any of its Restricted
Subsidiaries in respect of Hedging Obligations or Obligations in respect of cash
management services in each case owing to a Person that is a holder of
Indebtedness described in clause (i) above or an Affiliate of such holder at the
time of entry into such Hedging Obligations or Obligations in respect of cash
management services. First Priority Credit Obligations shall include all
“Obligations” (as defined in the agreement described in clause (i) of the
definition of the term “Credit Agreement”).
“First Priority Intercreditor Agreement” means (i) the intercreditor agreement
dated as of the Issue Date, among the First Lien Collateral Agent, the First
Lien Trustee and the Credit Agreement Agent and the other parties thereto, as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time in accordance with this Indenture or (ii) any replacement thereof
or other intercreditor agreement that is consistent with market terms (as
determined in good faith by the Issuer) and in form and substance reasonably
satisfactory to the First Lien Collateral Agent.
“First Priority Liens” means all Liens that secure the First Priority
Obligations.
“First Priority Credit Agreement Secured Parties” means the Credit Agreement
Agent and the other ”Secured Parties” under the agreement described in clause
(i) of the definition of the term “Credit Agreement (as amended, supplemented or
otherwise modified from time to time).
“First Priority Notes Obligations” means all Obligations of the Issuers and the
Guarantors under the Note Documents.
“First Priority Notes Secured Parties” means the First Lien Trustee, the First
Lien Collateral Agent and the holders of the Notes.
“First Priority Obligations” means (i) the First Priority Credit Obligations,
(ii) the First Priority Notes Obligations and (ii) Future First Lien
Obligations.
“First Priority/Second Priority Intercreditor Agreement” means (i) the
intercreditor agreement dated December 6, 2019, among the First Lien Collateral
Agent, the Credit Agreement Agent, the First Lien Notes Trustee, the Existing
Second Lien Notes Trustee, the Second Lien Collateral Agent and the other
parties thereto, as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with this Indenture or (ii)
any replacement thereof or other intercreditor agreement that contains terms not
less favorable in any material respect to the holders of the Notes than the
intercreditor agreement referred to in clause (i) and in form and substance
reasonably satisfactory to the First Lien Collateral Agent.
“First Priority Secured Parties” means (1) the First Priority Notes Secured
Parties, (2) the First Priority Credit Agreement Secured Parties and (3) any
Future First Lien Indebtedness Secured Parties.
“Fitch” means Fitch Inc. or any successor to the rating agency business thereof.
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Parent or any of the Restricted
Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness (other than
in the case of any Securitization Financing, in which case interest expense
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period) or issues, repurchases or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Fixed Charge Coverage Ratio is being calculated but prior to the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period; provided that the Issuer may
elect pursuant to an Officers’ Certificate delivered to the First Lien Trustee
to treat all or any portion of the commitment under any Indebtedness as being
Incurred at such time, in which case any subsequent Incurrence of Indebtedness
under such commitment shall not be deemed, for purposes of this calculation, to
be an Incurrence at such subsequent time.
To the extent (i) the Issuer elects pursuant to an Officers’ Certificate
delivered to the First Lien Trustee to treat all or any portion of the
commitment under any Indebtedness as being Incurred or (ii) the Parent or any
Restricted Subsidiary elects to treat Indebtedness as having been Incurred prior
to the actual Incurrence thereof pursuant to Section 4.03(c)(3), the Issuer
shall deem all or such portion of such commitment or such Indebtedness, as
applicable, as having been Incurred and to be outstanding for purposes of
calculating the Fixed Charge Coverage Ratio for any period in which the Issuer
makes any such election and for any subsequent period until such commitments or
such Indebtedness, as applicable, are no longer outstanding.


19

--------------------------------------------------------------------------------





For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and any operational changes,
business realignment projects or initiatives, restructurings or reorganizations
that the Parent or any Restricted Subsidiary has determined to make and/or made
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Fixed Charge Calculation Date
(each, for purposes of this definition, a “pro forma event”) shall be calculated
on a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations, discontinued operations
and other operational changes, business realignment projects or initiatives,
restructurings or reorganizations (and the change of any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Parent or any Restricted Subsidiary since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation, amalgamation, discontinued operation, operational change,
business realignment project or initiative, restructuring or reorganization, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such Investment, acquisition, disposition, discontinued operation, merger,
amalgamation, consolidation, operational change, business realignment project or
initiative, restructuring or reorganization had occurred at the beginning of the
applicable four-quarter period. If since the beginning of such period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such designation had occurred at the beginning of the
applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated and which are expected to have a
continuing impact and are factually supportable.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Calculation Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness if such Hedging Obligation has a remaining term in excess of
12 months). Interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting officer of the Issuer to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a Eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Issuer may
designate.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.
“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person and its
Restricted Subsidiaries for such period and (2) all cash dividend payments
(excluding items eliminated in consolidation) on any series of Preferred Stock
or Disqualified Stock of such Person and its Restricted Subsidiaries.
“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state thereof or the
District of Columbia.
“Future First Lien Indebtedness” means any Indebtedness of the Issuers and/or
the Guarantors that is secured by a Lien on the First Lien Collateral ranking
equally and ratably with the Liens securing other First Priority Obligations (as
provided in the First Priority/Second Priority Intercreditor Agreement and the
First Priority Intercreditor Agreement), as permitted by this Indenture;
provided that (i) the trustee, agent or other authorized representative for the
holders of such Indebtedness (other than in the case of Additional Notes) shall
execute (A) the First Priority/Second Priority Intercreditor Agreement (or a
joinder thereto) and (B) the First Priority Intercreditor Agreement (or a
joinder thereto) and (ii) the Issuer shall


20

--------------------------------------------------------------------------------





designate such Indebtedness as “First Lien Obligations” (or any similar term)
under the First Priority/Second Priority Intercreditor Agreement and the First
Priority Intercreditor Agreement.
“Future First Lien Indebtedness Secured Parties” means holders of any Future
First Lien Obligations and any trustee, authorized representative or agent of
such Future First Lien Obligations.
“Future First Lien Obligations” means Obligations in respect of Future First
Lien Indebtedness.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date, it being
understood that, for purposes of this Indenture, all references to codified
accounting standards specifically named in this Indenture shall be deemed to
include any successor, replacement, amended or updated accounting standard under
GAAP; provided that, at any time after adoption of IFRS by the Parent (or the
relevant reporting entity) for its financial statements and reports for all
financial reporting purposes, the Parent (or the relevant reporting entity) may
irrevocably elect to apply IFRS for all purposes of this Indenture, and, upon
any such election, references in this Indenture to GAAP shall be construed to
mean IFRS as in effect on the date of such election and thereafter from time to
time; provided that (1) all financial statements and reports required to be
provided after such election pursuant to this Indenture shall be prepared on the
basis of IFRS, (2) from and after such election, all ratios, computations,
calculations and other determinations based on GAAP contained in this Indenture
shall be computed in conformity with IFRS (other than with respect to
Capitalized Lease Obligations) with retroactive effect being given thereto
assuming that such election had been made on the Issue Date, (3) such election
shall not have the effect of rendering invalid, impermissible or unpermitted any
payment or Investment made prior to the date of such election or any Incurrence
(or existence) of Indebtedness or Liens Incurred prior to the date of such
election or any other action taken prior to the date of such election if such
payment, Investment, Incurrence or other action was valid under this Indenture
on the date made, Incurred or taken, as the case may be and (4) all accounting
terms and references in this Indenture to accounting standards shall be deemed
to be references to the most comparable terms or standards under IFRS. The
Parent shall give written notice of any election to the First Lien Trustee and
the holders of the Notes within 15 days of such election. For the avoidance of
doubt, (i) solely making an election (without any other action) referred to in
this definition will not be treated as an Incurrence of Indebtedness or Liens,
and (ii) nothing herein shall prevent the Parent, any Restricted Subsidiary or
the reporting entity from adopting or changing its functional or reporting
currency in accordance with GAAP, or IFRS, as applicable; provided that such
adoption or change shall not have the effect of rendering invalid any payment or
Investment made prior to the date of such election or any Incurrence of
Indebtedness or Liens Incurred prior to the date of such adoption or change (or
any other action) if such payment, Investment, Incurrence or other action was
valid under this Indenture on the date made, Incurred or taken, as the case may
be.
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations. The amount of any guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
such person in good faith.
“Guarantee” means any guarantee of the obligations of the Issuers under this
Indenture and the Notes by any Guarantor in accordance with the provisions of
this Indenture.
“Guarantor” means (x) each Subsidiary of the Parent that provides a Guarantee as
of the Issue Date, (y) the Parent at any time that the Parent is a parent entity
of the Issuer and (z) any Subsidiary of the Parent (other than an Issuer) that
Incurs a Guarantee; provided that upon the release or discharge of such Person
from its Guarantee in accordance with this Indenture, such Person shall cease to
be a Guarantor.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these


21

--------------------------------------------------------------------------------





transactions, in each case of the foregoing, whether or not exchange traded;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Parent or any of the Restricted Subsidiaries shall be a
Hedging Agreement.
“Hedging Obligations” means obligations in respect of any Hedging Agreement.
“holder” or “noteholder” means the Person in whose name a Note is registered on
the Registrar’s books.
“IFRS” means International Financial Reporting Standards promulgated from time
to time by the International Accounting Standards Board (or any successor board
or agency, together the “IASB”) and as adopted by the European Union and
statements and pronouncements of the IASB or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time (other than with respect to
Capitalized Lease Obligations).
“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.
“Indebtedness” of any Person means, without duplication;
(1)    all obligations of such Person for borrowed money;
(2)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments (except any such obligation issued in the ordinary course of
business with a maturity date of no more than six months in a transaction
intended to extend payment terms of trade payables or similar obligations to
trade creditors Incurred in the ordinary course of business);
(3)    all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person
(except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor Incurred in the ordinary course of business);
(4)    all obligations of such Person issued or assumed as the deferred purchase
price of property or services (except any such balance that (a) constitutes a
trade payable or similar obligation to a trade creditor Incurred in the ordinary
course of business, (b) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and (c)
liabilities accrued in the ordinary course of business) which purchase price is
due more than six months after the date of placing the property in service or
taking delivery and title thereto;
(5)    all guarantees by such Person of Indebtedness of others;
(6)    all Capitalized Lease Obligations of such Person;
(7)    Hedging Obligations, to the extent the foregoing would appear on a
balance sheet of such Person as a liability;
(8)    the principal component of all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit;
(9)    the principal component of all obligations of such Person in respect of
bankers’ acceptances;
(10)    [reserved];
(11)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person (other than Liens on
Equity Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries), whether or not the Indebtedness secured thereby has
been assumed; and
(12)    all Attributable Receivables Indebtedness with respect to Securitization
Financings. The amount of Indebtedness of any Person for purposes of clause (11)
above shall (unless such Indebtedness has been assumed by such


22

--------------------------------------------------------------------------------





Person) be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the Fair Market Value of the property encumbered
thereby.
Notwithstanding anything in this description to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
International Accounting Standards No. 39 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Indenture as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness, and any such
amounts that would have constituted Indebtedness under this Indenture but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Indenture.
“Indenture” means this Indenture as amended or supplemented from time to time.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of the Issuer, qualified to perform the task
for which it has been engaged.
“Intercreditor Agreements” means the First Priority Intercreditor Agreement, the
First Priority/Second Priority Intercreditor Agreement, any Junior Priority
Intercreditor Agreement and any additional intercreditor agreements (so long as
such additional intercreditor agreements are in form and substance reasonably
satisfactory to the First Lien Collateral Agent) entered into by the First Lien
Collateral Agent and/or the First Lien Trustee in accordance with the terms of
this Indenture.
“Interest Payment Date” has the meaning set forth in Exhibit A hereto.
“Investment Grade Rating” means a rating equal to or higher than “Baa3” (or the
equivalent) by Moody’s or “BBB-” (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency in the event that either Moody’s and/or S&P
has not then rated the Notes.
“Investment Property” means any asset or property that constitutes “Investment
Property” (as defined in the UCC, whether or not applicable thereto).
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary” and Section 4.04:
(1)    “Investments” shall include the portion (proportionate to the Parent’s
equity interest in such Subsidiary) of the Fair Market Value (as determined in
good faith by the Parent or the Issuer) of the net assets of such Subsidiary at
the time that such Subsidiary is designated an Unrestricted Subsidiary;
provided, however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Parent shall be deemed to continue to have an “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to:
(a)    its “Investment” in such Subsidiary at the time of such redesignation;
less
(b)    the portion (proportionate to its equity interest in such Subsidiary) of
the Fair Market Value (as determined in good faith by the Issuer) of the net
assets of such Subsidiary at the time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by the Parent or
the Issuer) at the time of such transfer.
“Issue Date” means [•], 2020.


23

--------------------------------------------------------------------------------





“Issue Date Security Documents” means (i) the Specified Other First Lien Secured
Party Consent, dated as of April [•], 2020 relating to that certain Equity
Pledge Agreement dated as of February 25, 2019 (as amended, supplemented or
otherwise modified from time to time), among Mallinckrodt Petten Holdings B.V.,
Deutsche Bank AG New York Branch, as collateral agent, and the other parties
from time to time party thereto and (ii) the Specified Other First Lien Secured
Party Consent, dated as of [•], 2020 relating to that certain U.S. Collateral
Agreement, dated as of March 19, 2014 (as amended, supplemented or otherwise
modified from time to time), among the Issuers, Deutsche Bank AG New York
Branch, as collateral agent, and the other parties from time to time party
thereto.
“Junior Priority Indebtedness” means Indebtedness of the Issuers and/or the
Guarantors that is secured by Liens on the First Lien Collateral ranking junior
in priority to the Liens securing the Notes and the Guarantees as permitted by
this Indenture; provided that (i) the trustee, collateral agent and/or other
authorized representative for the holders of such Indebtedness shall execute a
Junior Priority Intercreditor Agreement (or a joinder thereto) and (ii) the
Issuer shall designate such Indebtedness as junior priority obligations under
the applicable Junior Priority Intercreditor Agreement. The Second Priority
Obligations shall constitute Junior Priority Indebtedness.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement or any lease
in the nature thereof); provided that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien.
“Ludlow Indenture” means that certain Indenture, dated as of April 30, 1992, by
and among Tyco Laboratories, Inc. (now Ludlow Corporation) and Security Pacific
National Trust Company (New York).
“Ludlow Notes” means the Securities under (and as defined in) the Ludlow
Indenture, with such Securities held by Persons other than the Parent and its
Subsidiaries having an aggregate principal amount of $14,838,000 (as such amount
may be reduced after giving effect to any prepayment, repayment, redemption,
repurchase, defeasance or otherwise from time to time).
“Luxembourg” means the Grand Duchy of Luxembourg.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the Parent on the date of the
declaration of the relevant dividend multiplied by (ii) the arithmetic mean of
the closing prices per share of such Capital Stock for the 30 consecutive
trading days immediately preceding the date of declaration of such dividend.
“Material Subsidiary” means any Wholly Owned Domestic Subsidiary of the Parent
(other than the Issuers), in each case, that as of the last day of the fiscal
quarter of the Parent most recently ended, had assets with a value in excess of
2.5% of the Total Assets or revenues representing in excess of 2.5% of total
revenues (including third party revenues but excluding intercompany revenues) of
the Parent and its Wholly Owned Domestic Subsidiaries on a consolidated basis as
of such date.
“Milestone Payments” means payments under intellectual property licensing
agreements based on the achievement of specified revenue, profit or other
performance targets (financial or otherwise).
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
“Net Proceeds” means the aggregate cash proceeds received by the Parent or any
Restricted Subsidiary in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring Person of Indebtedness relating to
the disposed assets or other consideration received in any other non-cash form),
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available


24

--------------------------------------------------------------------------------





tax credits or deductions and any tax sharing arrangements related solely to
such disposition), amounts required to be applied to the repayment of principal,
premium (if any) and interest on Indebtedness required (other than pursuant to
Section 4.06(b)) to be paid as a result of such transaction, and any deduction
of appropriate amounts to be provided by the Parent and the Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Parent and the Restricted Subsidiaries after such sale or other disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.
“Note Documents” means the Notes, the Guarantees, the First Lien Collateral
Documents, the Intercreditor Agreements and this Indenture.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness; provided
that Obligations with respect to the Notes shall not include fees or
indemnifications in favor of third parties other than the First Lien Trustee and
the holders of the Notes.
“Officer” means, with respect to any Person, as applicable, (i) the Chairman of
the Board, Chief Executive Officer, President, any Executive Vice President,
Senior Vice President or Vice President, the Treasurer, or the Secretary of such
Person or (ii) any director (administrateur), any manager (gérant), executive
officer or Financial Officer of such Person, any authorized signatory appointed
by the board of directors (conseil d’administration) or board of managers
(conseil de gérance) of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Indenture, or any other duly authorized employee or signatory of
such Person.
“Officers’ Certificate” means, with respect to any Person, a certificate signed
on behalf of such Person by two Officers of such Person, one of whom must be, to
the extent such Person has an Officer meeting such description, the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of such Person (or a comparable officer of a
Foreign Subsidiary), which meets the requirements set forth in this Indenture.
“Opinion of Counsel” means, with respect to any Person, a written opinion from
legal counsel who is acceptable to the First Lien Trustee. The counsel may be an
employee of or counsel to such Person.
“Opioid Claims” means claims against the Parent and its Subsidiaries (including
the Designated Subsidiaries) related to opioid litigation or arising from or
related to the manufacture, distribution, marketing, sale or use of prescription
opiate pharmaceuticals, in each case arising on or before the Chapter 11 Plan
Effective Date.
“Parent” means Mallinckrodt plc.
“Pari Passu Indebtedness” means: (a) with respect to an Issuer, the Notes and
any Indebtedness which ranks pari passu in right of payment to the Notes; and
(b) with respect to any Guarantor, its Guarantee and any Indebtedness which
ranks pari passu in right of payment to such Guarantor’s Guarantee.
“Permitted Investments” means:
(1)    any Investment in the Parent or any Restricted Subsidiary;
(2)    any Investment in Cash Equivalents;
(3)    any Investment by the Parent or any Restricted Subsidiary in a Person if
as a result of such Investment (a) such Person becomes a Restricted Subsidiary,
or (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Parent or a
Restricted Subsidiary;
(4)    any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 4.06 or any other disposition of assets not constituting an Asset Sale;
(5)    any Investment existing on, or made pursuant to binding commitments
existing on, the Issue Date or an Investment consisting of any extension,
modification or renewal of any Investment existing on the Issue Date; provided
that the amount of any such Investment may be increased (x) as required by the
terms of such Investment as in existence on the Issue Date or (y) as otherwise
permitted under this Indenture;


25

--------------------------------------------------------------------------------





(6)    loans and advances to officers, directors, employees or consultants of
the Parent or any of its Subsidiaries (i) in the ordinary course of business in
an aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$35 million at the time of Incurrence, (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
Person’s purchase of Equity Interests of the Parent solely to the extent that
the amount of such loans and advances shall be contributed to the Parent in cash
as common equity;
(7)    any Investment acquired by the Parent or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by the Parent or
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable, or (b) as a result of a foreclosure by the
Parent or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
(8)    Hedging Obligations permitted under Section 4.03(b)(x);
(9)    any Investment by the Parent or any Restricted Subsidiary in a Similar
Business having an aggregate Fair Market Value (as determined in good faith by
the Issuer), taken together with all other Investments made pursuant to this
clause (9) that are at that time outstanding, not to exceed the sum of (x) the
greater of $200 million and 2.25% of Total Assets at the time such Investment is
made, plus (y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (9) is made in any Person that is not the
Parent or a Restricted Subsidiary at the date of the making of such Investment
and such Person becomes the Parent or a Restricted Subsidiary after such date,
such Investment shall thereafter be deemed to have been made pursuant to clause
(1) above and shall cease to have been made pursuant to this clause (9) for so
long as such Person continues to be the Parent or a Restricted Subsidiary;
(10)    additional Investments by the Parent or any Restricted Subsidiary having
an aggregate Fair Market Value (as determined in good faith by the Issuer),
taken together with all other Investments made pursuant to this clause (10) that
are at that time outstanding, not to exceed the sum of (x) the greater of $275
million and 2.75% of Total Assets as of the date of such Investment plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (10) is made in any Person that is not the Parent or a Restricted
Subsidiary at the date of the making of such Investment and such Person becomes
the Parent or a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (10) for so long as such Person
continues to be the Parent or a Restricted Subsidiary;
(11)    loans and advances to officers, directors or employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business or consistent with past
practice or to fund such Person’s purchase of Equity Interests of the Parent;
(12)    Investments the payment for which consists of Equity Interests of the
Parent (other than Disqualified Stock); provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
clause (3) of the definition of “Cumulative Credit”;
(13)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 4.07(b)
(except transactions described in clauses (ii), (iv), (vi), (ix)(B) and (xvi) of
Section 4.07(b));
(14)    guarantees issued in accordance with Section 4.03 and Section 4.11
including, without limitation, any guarantee or other obligation issued or
incurred under any Credit Agreement in connection with any letter of credit
issued for the account of the Parent or any of its Subsidiaries (including with
respect to the issuance of, or payments in respect of drawings under, such
letters of credit);
(15)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;


26

--------------------------------------------------------------------------------





(16)    any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Securitization
Financing or any related Indebtedness;
(17)    Investments consisting of Permitted Securitization Facility Assets or
arising as a result of a Securitization Financing;
(18)    Investments of a Restricted Subsidiary acquired after the Issue Date or
of an entity merged into, amalgamated with, or consolidated with the Parent or a
Restricted Subsidiary in a transaction that is not prohibited by Section 5.01
after the Issue Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(19)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
(20)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Parent
or the Restricted Subsidiaries;
(21)    any Investment in any Subsidiary of the Parent or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business;
(22)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other Persons,
in each case in the ordinary course of business; and
(23)    additional Investments in joint ventures and Unrestricted Subsidiaries
not to exceed the sum of (A) the greater of $150 million and 1.50% of Total
Assets when made, plus (B) an aggregate amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment with the Fair Market Value of each Investment being measured at the
time such Investment is made and without giving effect to subsequent changes in
value); provided, however, that if any Investment pursuant to this clause (23)
is made in any Person that is not the Parent or a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and shall cease to have been made
pursuant to this clause (23) for so long as such Person continues to be the
Parent or a Restricted Subsidiary.
“Permitted Liens” means, with respect to any Person:
(1)    pledges or deposits and other Liens granted by such Person under
workmens’ compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds, performance and
return of money bonds, or deposits as security for contested taxes or import
duties or for the payment of rent, in each case Incurred in the ordinary course
of business;
(2)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;
(3)    Liens for taxes, assessments or other governmental charges not yet
overdue by more than 30 days or that are being contested in good faith by
appropriate proceedings;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(5)    minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to


27

--------------------------------------------------------------------------------





the conduct of the business of such Person or to the ownership of its properties
which were not Incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;
(6)    (A)    Liens on assets of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be Incurred
pursuant to Section 4.03;
(B)    Liens securing (x) Indebtedness Incurred pursuant to Section 4.03(b)(i)
and (y) any other Indebtedness permitted to be Incurred under this Indenture if,
as of the date such Indebtedness was Incurred, and after giving pro forma effect
thereto and the application of the net proceeds therefrom, the First Lien
Secured Leverage Ratio of the Parent does not exceed the First Lien Incurrence
Threshold; provided that for purposes of determining the amount of Indebtedness
that may be secured by any Liens Incurred pursuant to clause (y), all
Indebtedness incurred pursuant to this clause (B) shall be treated as First
Priority Obligations; and
(C)    Liens securing Obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (iv), (xiv) (to the extent such guarantees are
issued in respect of any Indebtedness) or (xvi) (to the extent the First Lien
Secured Leverage Ratio of the Parent, after giving pro forma effect thereto,
does not exceed the First Lien Incurrence Threshold or is no more than such
ratio immediately prior to such incurrence; provided that if such Liens are on
First Lien Collateral and rank equally and ratably with the Liens securing the
First Priority Notes Obligations, the holders of such Indebtedness, or their
duly appointed agent, become a party to the First Priority Intercreditor
Agreement) of Section 4.03(b);
(7)    Liens existing on the Issue Date (other than Liens in favor of the
lenders under the Credit Agreement);
(8)    Liens on assets, property or Equity Interests of a Person at the time
such Person becomes a Subsidiary; provided, however, that such Liens are not
created or Incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, however, that such Liens
may not extend to any other property owned by the Parent or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);
(9)    Liens on assets or property at the time the Parent or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into the Parent or any
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
the Parent or any Restricted Subsidiary (other than pursuant to after-acquired
property clauses in effect with respect to such Lien at the time of acquisition
on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);
(10)    Liens securing Indebtedness or other obligations of the Parent or a
Restricted Subsidiary owing to the Parent or another Restricted Subsidiary
permitted to be Incurred in accordance with Section 4.03;
(11)    Liens securing Hedging Obligations not Incurred in violation of this
Indenture; provided that with respect to Hedging Obligations relating to
Indebtedness, such Lien extends only to the property, if any, securing such
Indebtedness, property securing other Indebtedness or cash and Cash Equivalents;
(12)    Liens on inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;
(13)    leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Parent or any of the Restricted
Subsidiaries;
(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or other obligations not constituting Indebtedness;
(15)    Liens in favor of the Parent, an Issuer or any Guarantor;


28

--------------------------------------------------------------------------------





(16)    Liens on Permitted Securitization Facility Assets or the Equity
Interests of any Securitization Subsidiary Incurred in connection with a
Securitization Financing;
(17)    pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;
(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(19)    leases or subleases, and licenses or sublicenses (including with respect
to intellectual property) granted to others in the ordinary course of business;
(20)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (15) and (25) of this definition;
provided, however, that (x) such new Lien shall be limited to all or part of the
same property (including any after acquired property to the extent it would have
been subject to the original Lien) that secured the original Lien (plus
improvements on and accessions to such property, proceeds and products thereof,
customary security deposits and any other assets pursuant to the after-acquired
property clauses to the extent such assets secured (or would have secured) the
Indebtedness being refinanced, refunded, extended, renewed or replaced), and (y)
the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness described under clauses (6), (7), (8), (9), (15) and (25) at the
time the original Lien became a Permitted Lien under this Indenture, (B) unpaid
accrued interest and premiums (including tender premiums), and (C) an amount
necessary to pay any underwriting discounts, defeasance costs, commissions, fees
and expenses related to such refinancing, refunding, extension, renewal or
replacement; provided, further, however, that in the case of any Liens to secure
any refinancing, refunding, extension or renewal of Indebtedness secured by a
Lien referred to in clause (6)(B) or (6)(C), the principal amount of any
Indebtedness Incurred for such refinancing, refunding, extension or renewal
shall be deemed secured by a Lien under clause (6)(B) or (6)(C) and not this
clause (20) for purposes of determining the principal amount of Indebtedness
outstanding under clause (6)(B) or (6)(C);
(21)    Liens on equipment of the Parent or any Restricted Subsidiary granted in
the ordinary course of business to the Parent’s or such Restricted Subsidiary’s
client at which such equipment is located;
(22)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(23)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;
(24)    Liens Incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(25)    Liens securing Indebtedness and other obligations Incurred pursuant to
Section 4.03; provided that the outstanding principal amount of such
Indebtedness or obligations, taken together with the outstanding principal
amount of all other obligations secured by Liens incurred under this clause (25)
(and by any Liens incurred under clause (20) hereof with respect to any
refinancing, refunding, extension, renewal or replacement of any Indebtedness
secured by any Lien referred to in this clause (25)) secured by a Lien on the
First Lien Collateral that is not junior in priority to the Liens securing the
First Priority Notes Obligations shall not exceed the greater of $75 million and
0.75% of Total Assets at the time of Incurrence and the holders of such
Indebtedness or obligations, or their duly appointed agent, become a party to
the First Priority Intercreditor Agreement or the First Priority/Second Priority
Intercreditor Agreement, as applicable;
(26)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
securing obligations of such joint venture or pursuant to any joint venture or
similar agreement;
(27)    Liens on any amounts held by a trustee (i) in the funds and accounts
under an indenture securing any revenue bonds issued for the benefit of the
Parent or any Restricted Subsidiary, (ii) under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or (iii) under any indenture pursuant to customary discharge,
redemption or defeasance provisions;


29

--------------------------------------------------------------------------------





(28)    Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
(29)    Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;
(30)    Liens disclosed by the title insurance policies delivered pursuant to
the Credit Agreement and any replacement, extension or renewal of any such Lien;
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted under this Indenture;
(31)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers, suppliers or service providers
of the Parent or any Restricted Subsidiary in the ordinary course of business;
(32)    in the case of real property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(33)    agreements to subordinate any interest of the Parent or any Restricted
Subsidiary in any accounts receivable or other prices arising from inventory
consigned by the Parent or any such Restricted Subsidiary pursuant to an
agreement entered into in the ordinary course of business;
(34)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;
(35)    Liens securing insurance premium financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(36)    [reserved];
(37)    Liens on any First Lien Collateral securing Junior Priority
Indebtedness;
(38)    Liens securing any Obligations in respect of the Notes (and Guarantees)
issued on the Issue Date, this Indenture or the First Lien Collateral Documents;
and
(39)    Liens on any First Lien Collateral ranking junior in priority to the
Liens securing the Notes and the Guarantees securing the Existing Second Lien
Notes.
“Permitted Securitization Facility Assets” means (i) Securitization Assets, (ii)
Related Assets and (iii) loans to the Parent or any of its Subsidiaries secured
by Securitization Assets (whether now existing or arising in the future) and
Related Assets which are made pursuant to a Securitization Financing.
“Person” means any individual, corporation, company, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
“Post-Petition Interest” means any interest or entitlement to fees, costs or
expenses or other charges that accrue after the commencement of any bankruptcy
or insolvency proceeding, whether or not allowed or allowable as a claim in any
such bankruptcy or insolvency proceeding.
“Preferred Stock” means any Equity Interest with a preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Qualified Ratings” means public corporate family ratings (or equivalent) that
include at least two of the following ratings: a rating equal to or higher than
B2 from Moody’s, a rating equal to or higher than B from S&P or a rating equal
to or higher than B from Fitch.


30

--------------------------------------------------------------------------------





“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Notes for reasons outside of the Issuer’s control, a
“nationally recognized statistical rating organization” within the meaning of
Section 3(a)(62) under the Exchange Act selected by the Issuer or any direct or
indirect parent of the Issuer as a replacement agency for Moody’s or S&P, as the
case may be.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Issuer or Guarantor, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Record Date” has the meaning specified in Exhibit A hereto.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States of America as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Assets” means any assets related to any Securitization Assets
including, without limitation, all collateral securing such Securitization
Assets, all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred, sold and/or pledged or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving Securitization Assets, any Hedging
Obligations entered into by the Parent or any such Subsidiary in connection with
such Securitization Assets and any collections or proceeds of any of the
foregoing (including, without limitation, lock-boxes, deposit accounts, records
in respect of Securitization Assets or such Hedging Obligations and collections
in respect of Securitization Assets or such Hedging Obligations).
“Relevant Taxing Jurisdiction” means (i) Luxembourg, (ii) any jurisdiction from
or through which such payment is made, (iii) any other jurisdiction in which an
Issuer or such Guarantor is incorporated, organized, resident or engaged in
business for tax purposes and (iv) any political subdivision of any of the
foregoing.
“Requirement of Law” means, as to any person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.
“Restricted Cash” means cash and Cash Equivalents held by the Parent and the
Restricted Subsidiaries that would appear as “restricted” on a consolidated
balance sheet of the Parent or any of the Restricted Subsidiaries.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Indenture, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Parent.
“Restructuring and Settlement Transactions” shall mean any transactions related
to or contemplated by or pursuant to a settlement of Opioid Claims or the
Chapter 11 Plan, including (a) the designation of the Designated Subsidiaries
and Additional Chapter 11 Unrestricted Subsidiaries as Unrestricted
Subsidiaries, (b) the entrance into, and performance under, intercompany
agreements reasonably desirable in the good faith judgment of the Issuer to
implement further the separation of the specialty generics business or active
pharmaceutical ingredients business of the Unrestricted Subsidiaries from the
businesses of Parent and the Restricted Subsidiaries; provided that, for so long
as the Unrestricted Subsidiaries are designated as such, the aggregate amount of
annual cash payments made by the Issuers or the Guarantors to the Unrestricted
Subsidiaries pursuant to any such intercompany agreements, net of the aggregate
amount of annual cash payments received by the Issuers or the Guarantors from
the Unrestricted Subsidiaries pursuant to any such intercompany agreements,
shall not exceed 2.0% of Total Assets, (c) the settlement of intercompany claims
against, or held by, the Designated Subsidiaries and Additional Chapter 11
Unrestricted Subsidiaries in connection with the implementation of a settlement
of Opioid Claims, (d) the consummation, and performance under, a Chapter 11
Plan, (e) the designation of the Designated Subsidiaries and Additional Chapter
11 Unrestricted Subsidiaries as Restricted Subsidiaries upon the occurrence of
the Chapter 11 Plan Effective Date and (f) the transactions set forth on Exhibit
E; provided, however, that (i) all Restructuring and Settlement Transactions
described in clauses (b), (c) and (f) shall not be materially adverse to the
interests or rights of the holders of the Notes in their capacities as such,
including, without limitation, materially adversely impacting the ability of the
Issuers or the Guarantors to pay and perform their obligations under the Note
Documents and (ii) after giving effect to all Restructuring and Settlement
Transactions described in clauses (b), (c)


31

--------------------------------------------------------------------------------





and (f), the Parent and its Restricted Subsidiaries, taken as a whole on a
consolidated basis, shall have sufficient liquidity to satisfy the needs of
businesses of the Parent and its Restricted Subsidiaries, taken as a whole on a
consolidated basis.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Parent or a Restricted Subsidiary whereby the
Parent or such Restricted Subsidiary transfers such property to a Person and the
Parent or such Restricted Subsidiary leases it from such Person, other than
leases between any of the Parent and a Restricted Subsidiary or between
Restricted Subsidiaries.
“S&P” means Standard & Poor’s Ratings Services or any successor to the rating
agency business thereof.
“SEC” means the Securities and Exchange Commission.
“Second Lien Collateral Agent” means Wilmington Savings Fund Society, FSB, in
its capacity as “Second Lien Collateral Agent” under the First Priority/Second
Priority Intercreditor Agreement or any successor or assign thereto in such
capacity.
“Second Priority Obligations” means (i) all Obligations of the Issuers and the
Guarantors under the Existing Second Lien Notes Indenture and the “Notes
Documents” under the Existing Second Notes Indenture and (ii) any other
Indebtedness of the Issuers and/or the Guarantors that is secured by a Lien on
the First Lien Collateral ranking equally and ratably with the Liens securing
the obligations described in clause (i) (as provided in the First
Priority/Second Priority Intercreditor Agreement), as permitted by this
Indenture.
“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by the Parent or any
Restricted Subsidiary or in which the Parent or any Restricted Subsidiary has
any rights or interests, in each case, without regard to where such assets or
interests are located: (1) accounts receivable (including any bills of
exchange), (2) royalty and other similar payments made related to the use of
trade names and other intellectual property, business support, training and
other services, (3) revenues related to distribution and merchandising of the
products of the Parent and the Restricted Subsidiaries, (4) intellectual
property rights relating to the generation of any of the foregoing types of
assets to the extent customarily included in securitization transactions of the
relevant type in the applicable jurisdictions (as determined by the Issuer in
good faith), (5) parcels of or interests in real property, together with all
easements, hereditaments and appurtenances thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof to the extent customarily included in securitization
transactions of the relevant type in the applicable jurisdictions (as determined
by the Issuer in good faith) and (6) any other assets and property to the extent
customarily included in securitization transactions of the relevant type in the
applicable jurisdictions (as determined by the Issuer in good faith).
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Securitization Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Parent or any of its Subsidiaries pursuant to which
the Parent or any of its Subsidiaries may sell, convey, transfer and/or pledge
(either directly or through any other of the Parent and its Subsidiaries) of
Permitted Receivables Facility Assets to (a) a Securitization Subsidiary, which
in turn shall sell, convey, transfer and/or pledge interests in the respective
Permitted Receivables Facility Assets to any other Person in return for the cash
used by such Securitization Subsidiary to acquire such Permitted Receivables
Facility Assets; or (b) a bank or other financial institution, which in turn
shall finance the acquisition of the Permitted Receivables Facility Assets
through a commercial paper conduit or other conduit facility, or directly to a
commercial paper conduit or other conduit facility established and maintained by
a bank or other financial institution that will finance the acquisition of the
Permitted Receivables Facility Assets through the commercial paper conduit or
other conduit facility, so long as no portion of the Indebtedness or any other
obligations (contingent or otherwise) under such securitization facility or
facilities (i) is guaranteed by the Parent or any Restricted Subsidiary other
than a Securitization Subsidiary (excluding guarantees of obligations pursuant
to Standard Securitization Undertakings), (ii) is recourse to or obligates the
Parent or any Restricted Subsidiary other than a Securitization Subsidiary in
any way other than pursuant to Standard Securitization Undertakings, or (iii)
subjects any property or asset (other than Permitted Receivables Facility Assets
or the Equity Interests of


32

--------------------------------------------------------------------------------





any Securitization Subsidiary) of the Parent or any Restricted Subsidiary other
than a Securitization Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, in each case other than pursuant to
Standard Securitization Undertakings.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Securitization Financing to repurchase Securitization
Assets arising as a result of a breach of a representation, warranty or covenant
or otherwise, including as a result of a Securitization Asset or portion thereof
becoming subject to any asserted defense, dispute, off-set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.
“Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary (or
another Person formed for the purposes of engaging in Securitization Financing
with the Parent or any of its Subsidiaries in which the Parent or any of its
Subsidiaries makes an Investment and to which the Parent or any of its
Subsidiaries transfers Securitization Assets and Related Assets) which engages
in no activities other than in connection with the financing of Securitization
Assets or Related Assets of the Parent and its Subsidiaries, all proceeds
thereof and all rights (contractual or other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business, and which is designated by the Parent or the Issuer (as provided
below) as a Securitization Subsidiary and:
(a)    with which neither the Parent nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which the Issuer determines in good faith to be no less favorable to the Parent
or such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Issuer (other than pursuant to Standard
Securitization Undertakings); and
(b)    to which neither the Parent nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings).
Any such designation by the Parent or the Issuer shall be evidenced to the First
Lien Trustee by filing with the First Lien Trustee an Officers’ Certificate of
the Parent or the Issuer, as applicable, certifying that, to the best of such
officers’ knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.
“Separation” shall mean the separation of the pharmaceuticals business of
Covidien plc from its other businesses, the transfer of the assets and
liabilities associated with such pharmaceuticals business to the Parent, and the
creation of the Parent as an independent, publicly traded company, in each case
as further described in the information statement, dated June 17, 2013, filed
with the SEC as Exhibit 99.2 to the Parent’s Current Report on Form 8K on July
1, 2013.
“Significant Subsidiary” means (a) any Restricted Subsidiary (other than any
Designated Subsidiary or Mallinckrodt ARD LLC) that would be a “Significant
Subsidiary” of the Parent within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions) and (b) during the period
only from the Issue Date until the date that is 100 days after the Issue Date,
Mallinckrodt ARD LLC shall be a Significant Subsidiary.


“Similar Business” means any business the majority of whose revenues are derived
from (x) business or activities conducted by the Parent and its Subsidiaries on
the Issue Date, (y) any business that is a natural outgrowth or reasonable
extension, development or expansion of any business or activities conducted by
the Parent and its Subsidiaries on the Issue Date or any business similar,
reasonably related, incidental, complementary or ancillary to any of the
foregoing or (z) any business that in the Issuer’s good faith business judgment
constitutes a reasonable diversification of businesses conducted by the Parent
and its Subsidiaries.
“Specified Noteholder” means the holders of Existing Notes party to that certain
Exchange Agreement, dated as of the Issue Date, among the Parent, the Issuers
and such holders of Existing Notes.
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Parent
or any of its Subsidiaries which the Issuer has determined in good faith to be
reasonably customary in a securitization financing transaction, including,
without limitation, those relating to the servicing of the assets of a
Securitization Subsidiary, it being understood that any Securitization
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.
“Stated Maturity” means, with respect to any note, the date specified in such
note as the fixed date on which the final payment of principal of such note is
due and payable, including pursuant to any mandatory redemption provision (but


33

--------------------------------------------------------------------------------





excluding any provision providing for the repurchase of such note at the option
of the holder thereof upon the happening of any contingency beyond the control
of the Issuers unless such contingency has occurred).
“Subordinated Indebtedness” means (a) with respect to an Issuer, any
Indebtedness of such Issuer which is by its terms subordinated in right of
payment to the Notes, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms subordinated in right of payment to its
Guarantee; provided, however, that no guarantee of Indebtedness which
Indebtedness does not itself constitute Subordinated Indebtedness shall
constitute Subordinated Indebtedness.
“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which (x)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Suspension Period” means the period of time between the Covenant Suspension
Event and the Reversion Date.
“Tax” means any tax, duty, levy, impost, assessment, deduction, withholding or
other charge imposed by any governmental authority (including penalties,
additions to tax, interest and any other liabilities related thereto).
“Taxing Authority” means any governmental or political subdivision, territory or
possession of any government or any authority or agency therein or thereof
having power to tax.
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) as
in effect on the date of this Indenture.
“Total Assets” means the total consolidated assets of the Parent and the
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Parent, calculated on a pro forma basis after giving effect to any subsequent
acquisition or disposition of a Person or business.
“Transaction Expenses “means any charges, fees or expenses (including all legal,
accounting, advisory, financing- related or other transaction-related charges,
fees, costs and expenses and any bonuses or success fee payments and
amortization or write-offs of debt issuance costs, deferred financing costs,
premiums and prepayment penalties) incurred or paid by the Parent, the Issuers
or any Restricted Subsidiary in connection with the consummation of the
Transactions.
“Transactions” means (a) the issuance of the notes in exchange for Existing
Notes described in clause (iv) of the definition thereof and (b) the payment of
any Transaction Expenses.
“Treasury Rate” means, as of the applicable redemption date, as determined by
the Issuer, the yield to maturity as of such redemption date of United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H. 15 (519) that has become
publicly available at least two Business Days prior to such redemption date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such
redemption date to April 15, 2022; provided, however, that if the period from
such redemption date to April 15, 2022 is less than one year, the weekly average
yield on actively traded United States Treasury securities adjusted to a
constant maturity of one year will be used.
“Trust Officer” means any officer within the Corporate Trust Office of the First
Lien Trustee, including any director, vice president, assistant vice president,
associate or any other officer of the First Lien Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such person’s knowledge of and familiarity with the
particular subject, in each case, who shall have direct responsibility for the
administration of this Indenture.
“Trust Property” means:


34

--------------------------------------------------------------------------------





(a)    all rights, interests, benefits and other property comprised in the
English Transaction Security and the proceeds thereof;
(b)    any rights, interests, entitlements, choses in action or other property
(actual or contingent) and the proceeds thereof which the First Lien Collateral
Agent is required by the terms of the English Transaction Security to hold as
trustee on trust for the First Priority Secured Parties;
(c)    any representation, obligation, covenant, warranty or other contractual
provision in favor of the First Lien Collateral Agent (other than any made or
granted solely for its own benefit) made or granted in or pursuant to any of the
English Security Documents to which the First Lien Collateral Agent is a party;
and
(d)    other obligations in the English Security Documents expressed to be
undertaken by any Issuer or Guarantor to pay amounts in respect of the First
Priority Obligations to the First Lien Collateral Agent as trustee for the First
Priority Secured Parties and secured by the English Transaction Security.
“Trustee Acts” means the Trustee Act 1925 and the Trustee Act 2000.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of First Lien
Collateral.
“Unrestricted Subsidiary” means:
(1)    any Subsidiary of the Parent (other than the Issuers) that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Parent in the manner provided below; and
(2)    any Subsidiary of an Unrestricted Subsidiary.
The Parent may designate (1) any Subsidiary of the Parent (including any newly
acquired or newly formed Subsidiary of the Parent but excluding the Issuers,
Mallinckrodt ARD LLC and ST Shared Services LLC) to be an Unrestricted
Subsidiary unless at the time of such designation such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Parent or any Restricted Subsidiary that is not a
Subsidiary of the Subsidiary to be so designated, in each case at the time of
such designation; provided, however, that the Subsidiary to be so designated and
its Subsidiaries do not at the time of designation have and do not thereafter
Incur any Indebtedness pursuant to which the lender has recourse to any of the
assets of the Parent or any of the Restricted Subsidiaries other than Permitted
Liens described in clause (18) of the definition thereof unless otherwise
permitted under Section 4.04; provided, further, however that either (a) the
Subsidiary to be so designated has total consolidated assets of $1,000 or less
or (b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 4.04 and (2) prior to the
occurrence of the Chapter 11 Plan Effective Date, (a) any Designated Subsidiary
to be an Unrestricted Subsidiary in connection with the Restructuring and
Settlement Transactions and (b) any Subsidiary of the Parent (other than the
Issuers, Mallinckrodt ARD LLC and ST Shared Services LLC) to be an Unrestricted
Subsidiary for purposes of commencing a voluntary case of such Subsidiary under
Chapter 11 of the Bankruptcy Code jointly administered with the Chapter 11
Cases; provided that (i) the EBITDA attributable to such Subsidiary, together
with all other Subsidiaries designated as Unrestricted Subsidiaries in reliance
on this clause (2)(b), for the most recently ended fiscal quarter for which
financial statements of the Parent have been delivered as required by this
Indenture does not exceed 2.0% of EBITDA of the Parent and its Restricted
Subsidiaries on a consolidated basis and (ii) the assets of such Subsidiary,
together with all other Subsidiaries designated as Unrestricted Subsidiaries in
reliance on this clause (2)(b), does not exceed 2.0% of Total Assets; provided,
further, however, that (x) no such designation under this clause (2) (and no
related release of Guarantees and Liens securing such Guarantees) shall be
effective until immediately prior to the filing for protection under the Chapter
11 Case by the applicable Designated Subsidiary and (y) no such designation
under this clause (2) shall be effective if an Event of Default under Section
6.01(f) or (g) occurs simultaneously with or prior to the filing referred to in
clause (x) of this proviso.
The Parent (A) may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation: (x) (1) the Parent could Incur $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 4.03(a) or
(2) the Fixed Charge Coverage Ratio of the Parent would be no less than such
ratio immediately prior to such designation, in each case on a pro forma basis
taking into account such designation, and (y) no Event of Default shall have
occurred and be continuing; and (B) upon the occurrence of the Chapter 11 Plan
Effective Date, shall designate each Designated Subsidiary and each Additional
Chapter 11 Unrestricted Subsidiary, in


35

--------------------------------------------------------------------------------





each case that is an Unrestricted Subsidiary, to be a Restricted Subsidiary,
without regard to the conditions set forth in clause (A).
Any such designation by the Parent shall be evidenced to the First Lien Trustee
by promptly filing with the First Lien Trustee a copy of the resolution of the
Board of Directors or any committee thereof of the Parent, giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.
“U.S. Government Obligations” means securities that are:
(1)    direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged, or
(2)    obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America, the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,
which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such U.S. Government Obligations or a specific payment of principal of or
interest on any such U.S. Government Obligations held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Obligations or the specific
payment of principal of or interest on the U.S. Government Obligations evidenced
by such depository receipt.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.
“Wholly Owned Domestic Subsidiary” means any Wholly Owned Restricted Subsidiary
that is a Domestic Subsidiary.
“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.


SECTION 1.02    Other Definitions.
Term
Section


$
1.03(j)


Additional Amounts
4.17(a)


Affiliate Transaction
4.07(a)


Agent Members
Appendix A


Applicable Guarantee Limitations
4.11(b)


Applicable Law
14.16


Asset Sale Offer
4.06(b)


Authentication Order
2.03


Bankruptcy Law
6.01


Change in Tax Law
3.10





36

--------------------------------------------------------------------------------





Change of Control Offer
4.08(b)


Clearstream
Appendix A


Collateral Document Order
13.08(r)


covenant defeasance option
8.01(b)


Covenant Suspension Event
4.16


Custodian
6.01


Definitive Note
Appendix A


Depository
Appendix A


Directive
4.17(a)(v)


Documentary Taxes
4.17(e)


Eligible Pari Passu Indebtedness
4.06(b)


Euroclear
Appendix A


Event of Default
6.01


Excess Proceeds
4.06(b)


First Lien Swiss Transaction Security Document
13.13


First Lien Trustee
Preamble


Global Notes
Appendix A


Global Notes Legend
Appendix A


Guaranteed Obligations
12.01(a)


IAI
Appendix A


Increased Amount
4.12(d)


Initial Notes
Preamble


Irish Guarantor
12.11


Issuer
Preamble


Issuers
Preamble


Junior Priority Intercreditor Agreement
13.08(l)


legal defeasance option
8.01(b)


Lux Guarantor
12.10


Original Obligations
13.11(a)


Net Assets
12.10


Notes
Preamble


Notes Custodian
Appendix A


Parallel Obligations
13.11(a)


Parent
Preamble


Paying Agent
2.04(a)


Permitted Jurisdictions
5.01(a)(i)


protected purchaser
2.08


QIB
Appendix A


Refinancing Indebtedness
4.03(b)(xv)


Register
2.04(a)


Registrar
2.04(a)


Regulation S
Appendix A


Regulation S Global Notes
Appendix A


Regulation S Notes
Appendix A


Regulation S Permanent Global Note
Appendix A


Related Person
13.08(b)





37

--------------------------------------------------------------------------------





Restricted Notes Legend
Appendix A


Restricted Payments
4.04(a)


Restricted Period
Appendix A


Retired Capital Stock
4.04(b)(ii)(A)


Reversion Date
4.16


Rule 144A
Appendix A


Rule 144A Global Notes
Appendix A


Rule 144A Notes
Appendix A


Rule 501
Appendix A


Second Commitment
4.06(b)


subordinated debt
12.10


Successor Company
5.01(a)(i)


Successor Person
5.01(b)(i)


Suspended Covenants
4.16


Tax Action
3.10


Transfer Restricted Definitive Notes
Appendix A


Transfer Restricted Global Notes
Appendix A


Transfer Restricted Notes
Appendix A


U.S. dollars
1.03(j)


Unrestricted Definitive Notes
Appendix A


Unrestricted Global Notes
Appendix A


US Co-Issuer
Preamble





SECTION 1.03    Rules of Construction. Unless the context otherwise requires:
(a)    a term has the meaning assigned to it;
(b)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(c)    “or” is not exclusive;
(d)    “including” means “including, without limitation”;
(e)    words in the singular include the plural and words in the plural include
the singular;
(f)    unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;
(g)    the principal amount of any non-interest bearing or other discount
security at any date shall be the principal amount thereof that would be shown
on a balance sheet of the issuer dated such date prepared in accordance with
GAAP;
(h)    the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;
(i)    unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP; and
(j)    “$” and “U.S. dollars” each refer to United States dollars, or such other
money of the United States of America that at the time of payment is legal
tender for payment of public and private debts.


38

--------------------------------------------------------------------------------





SECTION 1.04    Special Luxembourg Provisions. In this Indenture, a reference
to:
(a)    a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
includes any:
(i)    juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;
(ii)    liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)    juge-commissaire or liquidateur appointed under Article 1200-1 of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)    commissaire appointed under the Grand Ducal decree dated 24 May 1935 on
the controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and
(v)    juge délégué appointed under the Luxembourg act dated 14 April 1886 on
the composition to avoid bankruptcy, as amended;
(b)    a winding-up, administration or dissolution includes, without limitation,
bankruptcy (fail-lite), dissolution or voluntary liquidation (dissolution ou
liquidation volontaire), court ordered liquidation (liquidation judiciaire),
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement) and controlled management (gestion
contrôlée);
(c)    a person being unable to pay its debts includes that person being in a
state of cessation of payments (cessation de paiements);
(d)    a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;
(e)    a guarantee includes any garantie which is independent from the debt to
which it relates and excludes any suretyship (cautionnement) within the meaning
of Articles 2011 and seq. of the Luxembourg Civil Code; and
(f)    a director, manager or officer includes its administrateurs or gérants.


ARTICLE II
THE NOTES
SECTION 2.01    Amount of Notes. The aggregate principal amount of Notes which
may be authenticated and delivered under this Indenture on the Issue Date is
$495,032,000.00.
The Issuers may from time to time after the Issue Date issue Additional Notes
under this Indenture in an unlimited principal amount, so long as (i) the
Incurrence of the Indebtedness represented by such Additional Notes is at such
time permitted by Section 4.03 and (ii) such Additional Notes are issued in
compliance with the other applicable provisions of this Indenture. With respect
to any Additional Notes issued after the Issue Date (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.07, 2.08, 2.09, 3.08,
4.06(e), 4.08(c) or Appendix A), there shall be (a) established in or pursuant
to a resolution of the Board of Directors of the Issuer and (b) (i) set forth or
determined in the manner provided in an Officers’ Certificate or (ii)
established in one or more indentures supplemental hereto, prior to the issuance
of such Additional Notes:
(1)    the aggregate principal amount of such Additional Notes which may be
authenticated and delivered under this Indenture;


39

--------------------------------------------------------------------------------





(2)    the issue price and issuance date of such Additional Notes, including the
date from which interest on such Additional Notes shall accrue; and
(3)    if applicable, that such Additional Notes shall be issuable in whole or
in part in the form of one or more Global Notes and, in such case, the
respective depositaries for such Global Notes, the form of any legend or legends
which shall be borne by such Global Notes in addition to or in lieu of those set
forth in Exhibit A hereto, and any circumstances in addition to or in lieu of
those set forth in Section 2.2 of Appendix A in which any such Global Note may
be exchanged in whole or in part for Additional Notes registered, or any
transfer of such Global Note in whole or in part may be registered, in the name
or names of Persons other than the depositary for such Global Note or a nominee
thereof.
If any of the terms of any Additional Notes are established by action taken
pursuant to a resolution of the Board of Directors, a copy of an appropriate
record of such action shall be certified by the Secretary or any Assistant
Secretary of the Issuer and delivered to the First Lien Trustee at or prior to
the delivery of the Officers’ Certificate or an indenture supplemental hereto
setting forth the terms of the Additional Notes.
The Initial Notes and any Additional Notes may, at the Issuer’s option, be
treated as a single class of securities for all purposes under this Indenture,
including, without limitation, waivers, amendments, redemptions and offers to
purchase; provided that if the Additional Notes are not fungible with the
Initial Notes for U.S. federal income tax purposes, the Additional Notes will
have a separate CUSIP number, if applicable.
SECTION 2.02    Form and Dating. Provisions relating to the Initial Notes are
set forth in Appendix A, which is hereby incorporated in and expressly made a
part of this Indenture. The (i) Initial Notes and the First Lien Trustee’s
certificate of authentication and (ii) any Additional Notes (if issued as
Transfer Restricted Notes) and the First Lien Trustee’s certificate of
authentication shall each be substantially in the form of Exhibit A hereto,
which is hereby incorporated in and expressly made a part of this Indenture. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule, agreements to which the Issuers or any Guarantor is subject, if
any, or usage (provided that any such notation, legend or endorsement is in a
form acceptable to the Issuers). Each Note shall be dated the date of its
authentication. The Notes shall be issuable only in registered form, without
coupons, in denominations of $2,000 and any integral multiple of $1,000 in
excess thereof; provided that Notes may be issued in denominations of less than
$2,000 solely to accommodate book-entry positions that have been created by
Depository participants in denominations of less than $2,000.
SECTION 2.03    Execution and Authentication. The First Lien Trustee shall
authenticate and make available for delivery upon a written order of the Issuers
signed by one Officer of each Issuer (an “Authentication Order”) (a) Initial
Notes for original issue on the date hereof in an aggregate principal amount of
$495,032,000.00 and (b) subject to the terms of this Indenture, Additional Notes
in an aggregate principal amount to be determined at the time of issuance and
specified therein. Such Authentication Order shall specify the amount of
separate Note certificates to be authenticated, the principal amount of each of
the Notes to be authenticated, the date on which the original issue of Notes is
to be authenticated, whether the Notes are to be Initial Notes or Additional
Notes, the registered holder of each of the Notes and delivery instructions.
Notwithstanding anything to the contrary in this Indenture or Appendix A, any
issuance of Additional Notes after the Issue Date shall be in a principal amount
of at least $2,000 and integral multiples of $1,000 in excess thereof.
As far as the Issuer is concerned, the Notes (in global or definitive form) will
have to be signed pursuant to the articles of association of the Issuer or the
resolutions of the Board of Directors of the Issuer. One Officer shall sign the
Notes for each Issuer by manual or facsimile signature.
If an Officer whose signature is on a Note no longer holds that office at the
time the First Lien Trustee authenticates the Note, the Note shall be valid
nevertheless.
A Note shall not be valid until an authorized signatory of the First Lien
Trustee (or an authenticating agent as described immediately below) manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
The First Lien Trustee may appoint one or more authenticating agents reasonably
acceptable to the Issuers to authenticate the Notes. Any such appointment shall
be evidenced by an instrument signed by a Trust Officer, a copy of which shall
be furnished to the Issuers. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the First Lien Trustee may
do so. Each reference in this Indenture to authentication by the First Lien
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.


40

--------------------------------------------------------------------------------





SECTION 2.04    Registrar and Paying Agent.
(a)    The Issuers shall maintain (i) an office or agency where Notes may be
presented for registration of transfer or for exchange (the “Registrar”) and
(ii) an office or agency where Notes may be presented for payment (the “Paying
Agent”). The Registrar shall keep a register of the Notes and of their transfer
and exchange. The Issuers may have one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrars. The
term “Paying Agent” includes the Paying Agent and any additional paying agents.
The Issuers initially appoint the First Lien Trustee as Registrar, Paying Agent
and Notes Custodian with respect to the Global Notes.
(b)    Upon written request from the Issuer, the Registrar shall provide the
Issuer with a copy of the register for the Notes to enable it to maintain a
register of the Notes at its registered office. Further, the Registrar(s) shall
provide a copy of the register upon written request after any amendment has been
made to the register(s).
(c)    The Issuers may enter into an appropriate agency agreement with any
Registrar or Paying Agent not a party to this Indenture, which shall incorporate
the terms of the TIA. The agreement shall implement the provisions of this
Indenture that relate to such agent. The Issuers shall notify the First Lien
Trustee in writing of the name and address of any such agent. If the Issuers
fail to maintain a Registrar or Paying Agent, the First Lien Trustee shall act
as such and shall be entitled to appropriate compensation therefor pursuant to
Section 7.07. The Parent or any of its Subsidiaries may act as Paying Agent or
Registrar.
(d)    The Issuers may remove any Registrar or Paying Agent upon written notice
to such Registrar or Paying Agent and to the First Lien Trustee; provided,
however, that no such removal shall become effective until (i) if applicable,
acceptance of an appointment by a successor Registrar or Paying Agent, as the
case may be, as evidenced by an appropriate agreement entered into by the
Issuers and such successor Registrar or Paying Agent, as the case may be, and
delivered to the First Lien Trustee or (ii) notification to the First Lien
Trustee that the First Lien Trustee shall serve as Registrar or Paying Agent
until the appointment of a successor in accordance with clause (i) above. The
Registrar or Paying Agent may resign at any time upon written notice to the
Issuers and the First Lien Trustee; provided, however, that the First Lien
Trustee may resign as Paying Agent or Registrar only if the First Lien Trustee
also resigns as First Lien Trustee in accordance with Section 7.08.
SECTION 2.05    Paying Agent to Hold Money in Trust. Prior to 10:00 a.m., New
York City time, on each due date of the principal of and interest on any Note,
the Issuers shall deposit with the Paying Agent (or if the Parent or a
Subsidiary thereof is acting as Paying Agent, segregate and hold in trust for
the benefit of the Persons entitled thereto) a sum sufficient to pay such
principal and interest when so becoming due. The Paying Agent shall hold in
trust for the benefit of holders or the First Lien Trustee all money held by a
Paying Agent for the payment of principal of and interest on the Notes, and
shall notify the First Lien Trustee of any default by the Issuers in making any
such payment. If the Parent or a Subsidiary thereof acts as Paying Agent, it
shall segregate the money held by it as Paying Agent and hold it in trust for
the benefit of the Persons entitled thereto. The Issuers at any time may require
a Paying Agent to pay all money held by it to the First Lien Trustee and to
account for any funds disbursed by such Paying Agent. Upon complying with this
Section 2.05, a Paying Agent shall have no further liability for the money
delivered to the First Lien Trustee.
SECTION 2.06    Holder Lists. The First Lien Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of holders. If the First Lien Trustee is not the
Registrar, the Issuers shall furnish, or cause the Registrar to furnish, to the
First Lien Trustee, in writing at least five Business Days before each Interest
Payment Date and at such other times as the First Lien Trustee may request in
writing, a list in such form and as of such date as the First Lien Trustee may
reasonably require of the names and addresses of holders.
SECTION 2.07    Transfer and Exchange. The Notes shall be issued in registered
form and shall be transferable only upon the surrender of a Note for
registration of transfer and in compliance with Appendix A. When a Note is
presented to the Registrar with a request to register a transfer, the Registrar
shall register the transfer as requested if its requirements (including, among
other things, the furnishing of appropriate endorsements and transfer documents)
therefor are met. When Notes are presented to the Registrar with a request to
exchange them for an equal principal amount of Notes of other denominations, the
Registrar shall make the exchange as requested if the same requirements are met.
To permit registration of transfers and exchanges, the Issuers shall execute and
the First Lien Trustee shall authenticate Notes at the Registrar’s request. The
Issuer may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges payable on transfer that are required by law in
connection with any transfer or exchange pursuant to this Section 2.07. The
Issuer shall not be required to make, and the Registrar need not register,
transfers or exchanges of any Notes selected for redemption (except, in the case
of Notes to be redeemed in part, the portion thereof not to be redeemed) or of
any Notes for a period of 15 days before the mailing of a notice of redemption
of Notes to be redeemed.


41

--------------------------------------------------------------------------------





Prior to the due presentation for registration of transfer of any Note, the
Issuers, the Guarantors, the First Lien Trustee, the Paying Agent and the
Registrar may deem and treat the Person in whose name a Note is registered as
the absolute owner of such Note for the purpose of receiving payment of
principal of and interest, if any, on such Note and for all other purposes
whatsoever, whether or not such Note is overdue, and none of the Issuers, the
Guarantors, the First Lien Trustee, the Paying Agent or the Registrar shall be
affected by notice to the contrary.
Any holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Note may be effected only through a book-entry system maintained by (a)
the holder of such Global Note (or its agent) or (b) any holder of a beneficial
interest in such Global Note, and that ownership of a beneficial interest in
such Global Note shall be required to be reflected in a book entry.
All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
The First Lien Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
None of the First Lien Trustee, Registrar or Paying Agent shall have any
responsibility for any actions taken or not taken by the Depository.
Notwithstanding any register held and maintained by the Registrar or any other
registrar appointed by the Issuers, the Issuer will keep a register of holders
of Notes at its registered office (the “Register”), for the purpose of
Luxembourg law. Ownership in respect of Notes is established by way of
registration of the transfer of notes in the Register. In the case of a conflict
between a register of Notes held by an agent of the Issuer and the Register, the
Register will be prima facie evidence of ownership for Luxembourg law purposes,
in the event of discrepancy between that register and the Register.
SECTION 2.08    Replacement Notes. If a mutilated Note is surrendered to the
Registrar or if the holder of a Note claims that the Note has been lost,
destroyed or wrongfully taken, the Issuers shall issue and the First Lien
Trustee shall authenticate a replacement Note if the requirements of Section
8-405 of the Uniform Commercial Code are met, such that the holder (a) satisfies
the Issuers and the First Lien Trustee within a reasonable time after such
holder has notice of such loss, destruction or wrongful taking and the Registrar
does not register a transfer prior to receiving such notification, (b) makes
such request to the Issuers and the First Lien Trustee prior to the Note being
acquired by a protected purchaser as defined in Section 8-303 of the Uniform
Commercial Code (a “protected purchaser”) and (c) satisfies any other reasonable
requirements of the Issuers and the First Lien Trustee. Such holder shall
furnish an indemnity bond sufficient in the judgment of the First Lien Trustee,
with respect to the First Lien Trustee, and the Issuers, with respect to the
Issuers, to protect the Issuers, the First Lien Trustee, the Paying Agent and
the Registrar, as applicable, from any loss or liability that any of them may
suffer if a Note is replaced and subsequently presented or claimed for payment.
The Issuers and the First Lien Trustee may charge the holder for their expenses
in replacing a Note (including without limitation, attorneys’ fees and
disbursements in replacing such Note). In the event any such mutilated, lost,
destroyed or wrongfully taken Note has become or is about to become due and
payable, the Issuers in their discretion may pay such Note instead of issuing a
new Note in replacement thereof.
Every replacement Note is an additional obligation of the Issuers.
The provisions of this Section 2.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.
SECTION 2.09    Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the First Lien Trustee except for those canceled by it, those
paid pursuant to Section 2.08, those delivered to it for cancellation and those
described in this Section as not outstanding. Subject to Section 14.05, a Note
does not cease to be outstanding because the Issuers or an Affiliate of the
Issuers hold the Note.
If a Note is replaced pursuant to Section 2.08 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the First Lien
Trustee and the Issuers receive proof satisfactory to them that the replaced
Note is held by a protected purchaser. A mutilated Note ceases to be outstanding
upon surrender of such Note and replacement thereof pursuant to Section 2.08.


42

--------------------------------------------------------------------------------





If a Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, and no Paying
Agent is prohibited from paying such money to the holders on that date pursuant
to the terms of this Indenture, then on and after that date such Notes (or
portions thereof) cease to be outstanding and interest on them ceases to accrue.
SECTION 2.10    Cancellation. The Issuers at any time may deliver Notes to the
First Lien Trustee for cancellation. The Registrar and each Paying Agent shall
forward to the First Lien Trustee any Notes surrendered to them for registration
of transfer, exchange or payment. The First Lien Trustee and no one else shall
cancel all Notes surrendered for registration of transfer, exchange, payment or
cancellation and shall dispose of canceled Notes in accordance with its
customary procedures. The Issuers may not issue new Notes to replace Notes they
have redeemed, paid or delivered to the First Lien Trustee for cancellation. The
First Lien Trustee shall not authenticate Notes in place of canceled Notes other
than pursuant to the terms of this Indenture.
SECTION 2.11    Defaulted Interest. If the Issuers default in a payment of
interest on the Notes, the Issuers shall pay the defaulted interest then borne
by the Notes (plus interest on such defaulted interest to the extent lawful) in
any lawful manner. The Issuers may pay the defaulted interest to the Persons who
are holders on a subsequent special record date. The Issuers shall fix or cause
to be fixed any such special record date and payment date to the reasonable
satisfaction of the First Lien Trustee and shall promptly mail or cause to be
mailed to each affected holder a notice that states the special record date, the
payment date and the amount of defaulted interest to be paid.
SECTION 2.12    CUSIP Numbers, ISINs, Etc.
The Issuers in issuing the Notes may use CUSIP numbers, ISINs and “Common Code”
numbers (if then generally in use), and the First Lien Trustee shall use any
such CUSIP numbers, ISINs and “Common Code” numbers in notices of redemption as
a convenience to holders; provided, however, that any such notice may state that
no representation is made as to the correctness of such numbers, either as
printed on the Notes or as contained in any notice of a redemption that reliance
may be placed only on the other identification numbers printed on the Notes and
that any such redemption shall not be affected by any defect in or omission of
such numbers. The Issuers shall promptly advise the First Lien Trustee in
writing of any change in any such CUSIP numbers, ISINs and “Common Code”
numbers.
SECTION 2.13    Calculation of Principal Amount of Notes. The aggregate
principal amount of the Notes, at any date of determination, shall be the
principal amount of the Notes at such date of determination. With respect to any
matter requiring consent, waiver, approval or other action of the holders of a
specified percentage of the principal amount of all the Notes, such percentage
shall be calculated, on the relevant date of determination, by dividing (a) the
principal amount, as of such date of determination, of Notes, the holders of
which have so consented, by (b) the aggregate principal amount, as of such date
of determination, of the Notes then outstanding, in each case, as determined in
accordance with the preceding sentence, and Section 14.05 of this Indenture. Any
calculation of the Applicable Premium or Additional Amounts made pursuant to
this Section 2.13 shall be made by the Issuer and delivered to the First Lien
Trustee pursuant to an Officers’ Certificate.


ARTICLE III
REDEMPTION
SECTION 3.01    Redemption. The Notes may be redeemed, in whole or from time to
time in part, subject to the conditions and at the redemption prices set forth
in Paragraph 5 of the form of Note set forth in Exhibit A hereto, which is
hereby incorporated by reference and made a part of this Indenture, together
with accrued and unpaid interest, to, but excluding, the redemption date
(subject to the right of holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date).
SECTION 3.02    Applicability of Article. Redemption of Notes at the election of
the Issuers or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this Article III.
SECTION 3.03    Notices to First Lien Trustee. If the Issuers elect to redeem
Notes pursuant to the optional redemption provisions of Paragraph 5 of the Note,
the Issuers shall notify the First Lien Trustee in an Officers’ Certificate of
(i) the Section of this Indenture pursuant to which the redemption shall occur,
(ii) the redemption date, (iii) the principal amount of Notes to be redeemed and
(iv) the redemption price. The Issuers shall give notice to the First Lien
Trustee provided for in this


43

--------------------------------------------------------------------------------





Section 3.03 at least 15 days but not more than 60 days (or such shorter period
as may be agreed by the First Lien Trustee) before a redemption date if the
redemption is a redemption pursuant to Paragraph 5 of the Note. The Issuers may
also include a request in such Officers’ Certificate that the First Lien Trustee
give the notice of redemption in the Issuers’ name and at their expense and
setting forth the form of such notice containing the information required by
Section 3.05. Any such request shall be received in writing by the First Lien
Trustee at least five (5) Business Days (or such shorter period as is acceptable
to the First Lien Trustee) prior to the date on which such notice is to be
given. Any such notice may be canceled if written notice from the Issuers of
such cancellation is actually received by the First Lien Trustee on the Business
Day immediately prior to notice of such redemption being mailed to any holder or
otherwise delivered in accordance with the applicable procedures of the
Depository and shall thereby be void and of no effect. The Issuers shall deliver
to the First Lien Trustee such documentation and records as shall enable the
First Lien Trustee to select the Notes to be redeemed pursuant to Section 3.04.
SECTION 3.04    Selection of Notes to Be Redeemed. In the case of any partial
redemption of Notes, selection of the Notes for redemption will be made by the
First Lien Trustee on a pro rata basis to the extent practicable or by lot or by
such other method as the First Lien Trustee shall deem fair and appropriate (and
in such manner that complies with the requirements of the Depository, if
applicable); provided that no Notes of $2,000 or less shall be redeemed in part.
The First Lien Trustee shall make the selection from outstanding Notes not
previously called for redemption. The First Lien Trustee may select for
redemption portions of the principal of Notes that have denominations larger
than $2,000. Notes and portions of them the First Lien Trustee selects shall be
in amounts of $2,000 or integral multiples of $1,000 in excess thereof.
Provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption. The First Lien Trustee shall
notify the Issuers promptly of the Notes or portions of Notes to be redeemed.
SECTION 3.05    Notice of Optional Redemption.
(a)    At least 15 but not more than 60 days before a redemption date pursuant
to Paragraph 5 of the Note, the Issuers shall mail or cause to be mailed by
first-class mail, or delivered electronically if held by the Depository, a
notice of redemption to each holder whose Notes are to be redeemed at its
registered address (with a copy to the First Lien Trustee), except that
redemption notices may be mailed or otherwise delivered more than 60 days prior
to the redemption date if the notice is issued in connection with a defeasance
of the Notes or a satisfaction and discharge of the Notes pursuant to Article
VIII.
Any such notice shall identify the Notes including CUSIP numbers to be redeemed
and shall state:
(i)    the redemption date;
(ii)    the redemption price and the amount of accrued interest to, but
excluding, the redemption date;
(iii)    the name and address of the Paying Agent;
(iv)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price, plus accrued and unpaid interest;
(v)    if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amounts of the particular Notes to be
redeemed, the aggregate principal amount of Notes to be redeemed and the
aggregate principal amount of Notes to be outstanding after such partial
redemption;
(vi)    that, unless the Issuers default in making such redemption payment or
the Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture, interest on Notes (or portion thereof) called for redemption
ceases to accrue on and after the redemption date;
(vii)    the CUSIP number, ISIN and/or “Common Code” number, if any, printed on
the Notes being redeemed; and
(viii)    that no representation is made as to the correctness or accuracy of
the CUSIP number or ISIN and/or “Common Code” number, if any, listed in such
notice or printed on the Notes.
(b)    At the Issuers’ request, the First Lien Trustee shall deliver the notice
of redemption in the Issuers’ name and at the Issuers’ expense. In such event,
the Issuers shall notify the First Lien Trustee of such request at least five
(5) Business Days (or such shorter period as is acceptable to the First Lien
Trustee) prior to the date such notice is to be provided to holders.


44

--------------------------------------------------------------------------------





Such notice shall be in writing and may be sent to the First Lien Trustee via
electronic mail. Except as set forth in paragraph 5 of the Note, the notice of
redemption may not be canceled once delivered to holders of Notes by the First
Lien Trustee.
SECTION 3.06    Effect of Notice of Redemption. Once notice of redemption is
mailed or otherwise delivered in accordance with Section 3.05, Notes called for
redemption become due and payable on the redemption date and at the redemption
price stated in the notice, except as provided in the final paragraph of
paragraph 5 of the Notes. Upon surrender to the Paying Agent, such Notes shall
be paid at the redemption price stated in the notice, plus accrued and unpaid
interest to, but excluding, the redemption date; provided, however, that if the
redemption date is after a regular Record Date and on or prior to the next
Interest Payment Date, the accrued interest shall be payable to the holder of
the redeemed Notes registered on the relevant Record Date. Failure to give
notice or any defect in the notice to any holder shall not affect the validity
of the notice to any other holder.
SECTION 3.07    Deposit of Redemption Price. With respect to any Notes, prior to
10:00 a.m., New York City time, on the redemption date, the Issuer shall deposit
with the Paying Agent (or, if the Parent or a Subsidiary thereof is the Paying
Agent, shall segregate and hold in trust) money sufficient to pay the redemption
price of and accrued and unpaid interest on all Notes or portions thereof to be
redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the First Lien Trustee for
cancellation. On and after the redemption date, interest shall cease to accrue
on Notes or portions thereof called for redemption so long as the Issuers have
deposited with the Paying Agent funds sufficient to pay the principal of, plus
accrued and unpaid interest on, the Notes or portions thereof to be redeemed.
SECTION 3.08    Notes Redeemed in Part. If any Note is to be redeemed in part
only, the notice of redemption relating to such Note shall state the portion of
the principal amount thereof to be redeemed. A new Note in principal amount
equal to the unredeemed portion thereof will be issued in the name of the holder
thereof upon cancellation of the original Note.
SECTION 3.09    [Reserved].
SECTION 3.10    Redemption for Changes in Withholding Taxes. The Issuers may, at
their option, redeem all (but not less than all) of the Notes then outstanding,
in each case at 100% of the principal amount of the Notes, plus accrued and
unpaid interest to, but excluding, the applicable redemption date (subject to
the right of the holders of record on the relevant record date to receive
interest due on the relevant Interest Payment Date), and all Additional Amounts,
if any, then due and which shall become due on the applicable redemption date as
a result of the redemption or otherwise if, as a result of any change in, or
amendment to, the laws (or any regulations or rulings promulgated thereunder) of
a Relevant Taxing Jurisdiction, or the official written interpretation of such
laws, which change or amendment is publicly announced and becomes effective
after the Issue Date (or, if the Relevant Taxing Jurisdiction became a Relevant
Taxing Jurisdiction on a date after the Issue Date, after such later date) (each
of the foregoing changes or amendments, a “Change in Tax Law”), the Issuers are,
or on the next interest payment date in respect of the Notes would be, required
to pay any Additional Amounts or if, after the Issue Date (or, if the Relevant
Taxing Jurisdiction became a Relevant Taxing Jurisdiction on a date after the
Issue Date, after such later date), any action is taken by a taxing authority
of, or any action has been brought in a court of competent jurisdiction in, a
Relevant Taxing Jurisdiction or any taxing authority thereof or therein,
including any of those actions that constitutes a Change in Tax Law, whether or
not such action was taken or brought with respect to the Issuers, or there is
any change, amendment, clarification, application or interpretation of such
laws, regulations, treaties or rulings, which in any such case, will result in a
material probability that the Issuers will be required to pay Additional Amounts
with respect to the Notes (each such action, change, amendment, clarification,
application or interpretation, a “Tax Action”) (it being understood that such
material probability will be deemed to result if the written opinion of
independent tax counsel described in clause (ii) below to such effect is
delivered to the First Lien Trustee), and, in each case, such obligation to pay
Additional Amounts cannot be avoided by taking reasonable measures available to
the Issuers (including, for the avoidance of doubt, the appointment of a new
paying agent). Notwithstanding the foregoing, no such notice of redemption as a
result of a Change in Tax Law or Tax Action will be given (a) earlier than 90
days prior to the earliest date on which the Issuers would be obligated to pay
Additional Amounts as a result of a Change in Tax Law or Tax Action and (b)
unless, at the time such notice is given, such obligation to pay Additional
Amounts remains in effect. Prior to any redemption of Notes pursuant to the
preceding paragraph, the Issuers shall deliver to the First Lien Trustee (i) an
Officers’ Certificate stating that the Issuers are entitled to effect such
redemption and setting forth a statement of facts showing that the conditions
precedent to the right of redemption have occurred and (ii) an opinion of
independent tax counsel reasonably acceptable to the First Lien Trustee to the
effect that the Issuers are entitled to redeem the Notes as a result of a Change
in Tax Law or a Tax Action. The First Lien Trustee will accept such Officers’
Certificate and opinion as sufficient evidence of the satisfaction of the
conditions precedent described above, without further inquiry, in which event it
will be conclusive and binding on the holders.


45

--------------------------------------------------------------------------------







ARTICLE IV
COVENANTS
SECTION 4.01    Payment of Notes; Segregated Account. The Issuers shall promptly
pay the principal of and interest on the Notes on the dates and in the manner
provided in the Notes and in this Indenture. An installment of principal of or
interest shall be considered paid on the date due if on such date the First Lien
Trustee or the Paying Agent holds as of 10:00 a.m., New York City time, money
sufficient to pay all principal and interest then due and the First Lien Trustee
or the Paying Agent, as the case may be, is not prohibited from paying such
money to the holders on that date pursuant to the terms of this Indenture.
The Issuers shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate borne by the Notes to the extent lawful.
The Issuers shall maintain the proceeds of the Notes in a segregated account
until such time as the Issuers shall use the proceeds in connection with the
Acquisition.
SECTION 4.02    Reports and Other Information.
(a)    Notwithstanding that the Parent may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, so long as
any Notes are outstanding hereunder, the Parent will furnish to the First Lien
Trustee and holders the following:
(i)    within the time periods specified in the SEC’s rules and regulations for
non-accelerated filers, all quarterly and annual financial information of the
Parent that would be required to be contained in a filing with the SEC on Forms
10-Q and 10-K (or any successor comparable forms) if the Parent were required to
file such Forms; and
(ii)    promptly from time to time after the occurrence of an event required to
be therein reported (and in any event within the time periods specified in the
SEC’s rules and regulations), current reports that would be required to be filed
with the SEC on Form 8-K if the Parent were required to file such reports;
provided that such reports will not be required to contain the separate
financial information for the Issuers or the Guarantors contemplated by Rule
3-10 under Regulation S-X promulgated by the SEC (or any successor provision).
In addition to providing such information to the First Lien Trustee, the Parent
shall make available to the holders, prospective investors, market makers
affiliated with any initial purchaser of the Notes and securities analysts the
information required to be provided pursuant to clauses (i) and (ii) of this
paragraph, by posting such information to its website or on IntraLinks or any
comparable online data system or website, it being understood that the First
Lien Trustee shall have no responsibility to determine if such information has
been posted on any website.
(b)    If the Parent has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary of the Parent, then the annual and quarterly information
required by clause (i) of the first paragraph of this covenant shall include a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes thereto, of the financial condition and results of
operations of the Parent and the Restricted Subsidiaries separate from the
financial condition and results of operations of such Unrestricted Subsidiaries.
(c)    In the event that:
(i)    any direct or indirect parent of the Parent (together with its
Subsidiaries other than the Parent and its Subsidiaries)
(1)    had consolidated net sales of less than 2.5% of the consolidated net
sales of such parent entity and all of its Subsidiaries for the most recently
ended four fiscal quarter period of such parent entity; and


46

--------------------------------------------------------------------------------





(2)    had total assets (excluding investments in Subsidiaries, intercompany
receivables, intercompany loan receivables, and any other item that would be
eliminated in the consolidation of such parent entity’s consolidated financial
statements) of less than 5.0% of the consolidated total assets of such parent
entity and all of its Subsidiaries as of the end of the most recently ended
fiscal quarter of such parent;
(ii)    in connection with any reporting requirements described in clause (i) of
Section 4.02(a), the Parent delivers consolidating financial information that
explains, in a reasonable level of detail, the differences between the
information relating to any direct or indirect parent entity of the Parent and
such entity’s Subsidiaries other than the Parent and its Subsidiaries, on the
one hand, and the information relating to the Parent and its Subsidiaries on a
stand-alone basis, on the other hand; or
(iii)    any direct or indirect parent of the Parent is or becomes a Guarantor
of the Notes, consolidating reporting at such parent entity’s level in a manner
consistent with that described in clause (i) of Section 4.02(a) for the Parent
will satisfy the requirements of such clause. Upon the occurrence of the event
described in clause (iii) above, the Parent may designate such parent entity as
the new Parent by delivering an Officers’ Certificate to such effect to the
First Lien Trustee and such parent entity shall thereafter be deemed to be the
Parent for all purposes under this Indenture. If any direct or indirect parent
of the Parent is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, then reporting by such parent entity in a manner consistent
with that described in clause (ii) of Section 4.02(a) for the Parent will
satisfy the requirements of such clause.
(d)    In addition, the Parent will make such information available to
prospective investors upon request. In addition, the Parent shall, after the
Issue Date and for so long as any Notes remain outstanding during any period
when it is not subject to Section 13 or 15(d) of the Exchange Act, or otherwise
permitted to furnish the SEC with certain information pursuant to Rule 12g3-2(b)
of the Exchange Act, furnish to the holders of the Notes and to prospective
investors, upon their request, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
(e)    Notwithstanding the foregoing, the Parent will be deemed to have
furnished the reports referred to in this Section 4.02 to the First Lien Trustee
and the holders if the Parent has filed such reports with (or furnished such
reports to) the SEC via the EDGAR filing system and such reports are publicly
available, it being understood that the First Lien Trustee shall have no
responsibility to determine if such information has been posted on any website.
(f)    Delivery of any reports, information and documents to the First Lien
Trustee pursuant to this Section 4.02 is for informational purposes only and the
First Lien Trustee’s receipt thereof shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants under this
Indenture (as to which the First Lien Trustee is entitled to rely exclusively on
Officers’ Certificates).
SECTION 4.03    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.
(a)    (i) The Parent and the Issuers shall not, and shall not permit any of the
other Restricted Subsidiaries to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) the Parent and the Issuers shall not permit any of the Restricted
Subsidiaries (other than any Guarantor or Issuer) to issue any shares of
Preferred Stock; provided, however, that the Parent, any Issuer and any other
Guarantor may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary that is not a
Guarantor or an Issuer may Incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock or issue shares of Preferred Stock, in each
case if the Fixed Charge Coverage Ratio of the Parent for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is Incurred or such Disqualified Stock or Preferred Stock is issued would have
been at least 2.00 to 1.00 determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period.
(b)    The limitations set forth in Section 4.03(a) shall not apply to:
(i)    the Incurrence by the Parent or any Restricted Subsidiary of Indebtedness
(including under any Credit Agreement and the issuance and creation of letters
of credit and bankers’ acceptances thereunder) up to an aggregate principal
amount outstanding at the time of Incurrence that does not exceed the greater of
(x) $3,100.0 million and (y) the aggregate principal amount of Consolidated
Total Indebtedness that at the time of Incurrence does not cause the First Lien
Secured Leverage Ratio for the Parent for the most recently ended four full
fiscal quarters for which internal financial statements are available,
determined on a pro forma basis, to exceed the First Lien Incurrence


47

--------------------------------------------------------------------------------





Threshold; provided that for purposes of determining the amount of Indebtedness
that may be incurred under clause (i)(y), all Indebtedness incurred under this
clause (i) shall be treated as Indebtedness secured by First Priority Liens;
(ii)    the Incurrence by the Parent, the Issuers and the other Guarantors of
Indebtedness represented by the Notes issued on the Issue Date and the
Guarantees;
(iii)    Indebtedness existing on the Issue Date (other than Indebtedness
described in clauses (i) and (ii) of this Section 4.03(b)) including, without
limitation, the Existing Notes and the guarantees thereof;
(iv)    Indebtedness (including Capitalized Lease Obligations) Incurred by the
Parent or any Restricted Subsidiary, Disqualified Stock issued by the Parent or
any Restricted Subsidiary and Preferred Stock issued by any Restricted
Subsidiary to finance (whether prior to or within 360 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets) and Attributable Debt in
respect of any Sale/Leaseback Transaction not in violation of this Indenture in
an aggregate principal amount that, when aggregated with the principal amount or
liquidation preference of all other Indebtedness, Disqualified Stock or
Preferred Stock then outstanding and Incurred pursuant to this clause (iv),
together with any Refinancing Indebtedness in respect thereof Incurred pursuant
to clause (xv) below, does not exceed the greater of $100.0 million and 1.0% of
Total Assets at the time of Incurrence (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount);
(v)    Indebtedness Incurred by the Parent or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental law or permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;
(vi)    Indebtedness arising from agreements of the Parent or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Indenture, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(vii)    Indebtedness of the Parent to a Restricted Subsidiary or Disqualified
Stock of the Parent issued to a Restricted Subsidiary; provided that (except in
respect of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
of the Parent and its Subsidiaries) any such Indebtedness owed to a Restricted
Subsidiary that is not an Issuer or a Guarantor is subordinated in right of
payment to the obligations of the Guarantee of the Parent; provided, further,
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Parent or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien but not the transfer thereof upon foreclosure) or
shares of Disqualified Stock shall be deemed, in each case, to be an Incurrence
of such Indebtedness or issuance of shares of Disqualified Stock, as applicable,
not permitted by this clause (vii);
(viii)    shares of Preferred Stock or Disqualified Stock of a Restricted
Subsidiary issued to the Parent or another Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary that holds such shares of Preferred
Stock or Disqualified Stock of another Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Parent or another Restricted Subsidiary) shall be
deemed, in each case, to be an issuance of shares of Preferred Stock or
Disqualified Stock not permitted by this clause (viii);
(ix)    Indebtedness of a Restricted Subsidiary to the Parent or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness to
a Restricted Subsidiary that is not a Guarantor (except in respect of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of the Parent
and its Subsidiaries), such Indebtedness is subordinated in right of payment to
the Guarantee of such Guarantor; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary holding such Indebtedness ceasing to be a


48

--------------------------------------------------------------------------------





Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Parent or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien but not the transfer thereof upon
foreclosure) shall be deemed, in each case, to be an Incurrence of such
Indebtedness not permitted by this clause (ix);
(x)    Hedging Obligations that are not incurred for speculative purposes;
(xi)    Obligations (including reimbursement obligations with respect to letters
of credit, bank guarantees, warehouse receipts and similar instruments) in
respect of performance, bid, appeal and surety bonds, completion guarantees and
similar obligations provided by the Parent or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice or industry
practice;
(xii)    Indebtedness or Disqualified Stock of the Parent or an Issuer or
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xii), together with any Refinancing
Indebtedness in respect thereof incurred pursuant to clause (xv) below, does not
exceed the greater of $250 million and 2.50% of Total Assets at the time of
Incurrence (plus, in the case of any Refinancing Indebtedness in respect thereof
Incurred pursuant to clause (xv) below, the Additional Refinancing Amount) (it
being understood that any Indebtedness Incurred pursuant to this clause (xii)
shall cease to be deemed Incurred or outstanding for purposes of this clause
(xii) but shall be deemed Incurred for purposes of Section 4.03(a) from and
after the first date on which the Parent or the Restricted Subsidiary, as the
case may be, could have Incurred such Indebtedness under Section 4.03(a) without
reliance upon this clause (xii));
(xiii)    Indebtedness or Disqualified Stock of the Parent or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary in an aggregate
principal amount or liquidation preference at any time outstanding, together
with Refinancing Indebtedness in respect thereof incurred pursuant to clause
(xv) hereof, not greater than 100.0% of the net cash proceeds received by the
Parent and the Restricted Subsidiaries since immediately after the Issue Date
from the issue or sale of Equity Interests of the Parent or cash contributed to
the capital of the Parent (in each case other than proceeds of Disqualified
Stock or sales of Equity Interests to, or contributions received from the
Parent, the Issuer or any of their Subsidiaries) to the extent such net cash
proceeds or cash have not been applied to make Restricted Payments or to make
other Investments, payments or exchanges pursuant to Section 4.04(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses
(1), (2) and (3) of the definition thereof) (plus, in the case of any
Refinancing Indebtedness in respect thereof Incurred pursuant to clause (xv)
below, the Additional Refinancing Amount) (it being understood that any
Indebtedness incurred pursuant to this clause (xiii) shall cease to be deemed
incurred or outstanding for purposes of this clause (xiii) but shall be deemed
incurred for the purposes of Section 4.03(a) from and after the first date on
which the Parent or such Restricted Subsidiary, as the case may be, could have
incurred such Indebtedness under Section 4.03(a) without reliance upon this
clause (xiii));
(xiv)    any guarantee by the Parent or any Restricted Subsidiary of
Indebtedness or other obligations of the Parent or any Restricted Subsidiary so
long as the Incurrence of such Indebtedness Incurred by the Parent or such
Restricted Subsidiary is permitted under the terms of this Indenture; provided
that (A) if such Indebtedness is by its express terms subordinated in right of
payment to the Notes or the Guarantee of the Parent or such Restricted
Subsidiary, as applicable, any such guarantee with respect to such Indebtedness
shall be subordinated in right of payment to the Notes or such Guarantee, as
applicable, substantially to the same extent as such Indebtedness is
subordinated to the Notes or the Guarantee, as applicable, and (B) if such
guarantee is of Indebtedness of the Issuers, such guarantee is Incurred in
accordance with, or not in contravention of, Section 4.11 solely to the extent
Section 4.11 is applicable;
(xv)    the Incurrence by the Parent or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Stock, or by any Restricted Subsidiary of Preferred
Stock, that serves to refund, refinance or defease any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued as permitted under Section 4.03(a)
and clauses (i)(y), (ii), (iii), (iv), (xii), (xiii), (xv), (xvi) and (xx) of
this Section 4.03(b) up to the outstanding principal amount (or, if applicable,
the liquidation preference, face amount, or the like) or, if greater, committed
amount (only to the extent the committed amount could have been Incurred on the
date of initial Incurrence and was deemed Incurred at such time for the purposes
of this Section 4.03) of such Indebtedness or Disqualified Stock or Preferred
Stock, in each case at the time such Indebtedness was Incurred or Disqualified
Stock or Preferred Stock was issued pursuant to Section 4.03(a) or clauses
(i)(y), (ii), (iii), (iv), (xii), (xiii), (xv), (xvi) and (xx) of this Section
4.03(b), or any Indebtedness, Disqualified Stock or Preferred Stock Incurred to
so refund or refinance such Indebtedness, Disqualified Stock or


49

--------------------------------------------------------------------------------





Preferred Stock, plus any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay premiums (including tender premiums), accrued
and unpaid interest, expenses, underwriting discounts, commissions, defeasance
costs and fees in connection therewith (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:
(1)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded, refinanced or defeased and (y) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness, Disqualified Stock and Preferred Stock being refunded or
refinanced that were due on or after the date that is one year following the
last maturity date of any Notes then outstanding were instead due on such date
(provided that this subclause (1) will not apply to any refunding or refinancing
of any Secured Indebtedness);
(2)    to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Notes or a Guarantee, as applicable, such Refinancing Indebtedness
is junior to the Notes or the Guarantee, as applicable, or (b) Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock; and
(3)    shall not include (x) Indebtedness of a Restricted Subsidiary that is not
a Guarantor that refinances Indebtedness of an Issuer or a Guarantor, or (y)
Indebtedness of the Parent or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary;
(xvi)    Indebtedness, Disqualified Stock or Preferred Stock of (A) the Parent
or any Restricted Subsidiary incurred to finance an acquisition or (B) Persons
that are acquired by the Parent or any Restricted Subsidiary or are merged,
consolidated or amalgamated with or into the Parent or any Restricted Subsidiary
in accordance with the terms of this Indenture (so long as such Indebtedness is
not incurred in contemplation of such acquisition, merger, consolidation or
amalgamation); provided that after giving effect to such acquisition or merger,
consolidation or amalgamation, either:
(1)    the Parent would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.03(a); or
(2)    the Fixed Charge Coverage Ratio of the Parent would be no less than
immediately prior to such acquisition or merger, consolidation or amalgamation;
(xvii)    Indebtedness Incurred in connection with a Securitization Financing;
provided that such Indebtedness is not recourse to the Parent or any Restricted
Subsidiary other than a Securitization Subsidiary (except for Standard
Securitization Undertakings); provided, however, that the aggregate principal
amount for all such Indebtedness, when aggregated with the principal amount of
all other Indebtedness then outstanding and Incurred pursuant to this Section
4.03(b)(xvii), does not exceed the greater of $200 million and 2.0% of Total
Assets at the time of Incurrence;
(xviii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(xix)    Indebtedness of the Parent or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to Bank Indebtedness, in a
principal amount not in excess of the stated amount of such letter of credit;
(xx)    Indebtedness of Restricted Subsidiaries that are not Issuers or
Guarantors (other than the Cadence IP Licensee, except for any Indebtedness of
the Cadence IP Licensee owing to one or more Issuers or Guarantors); provided,
however, that the aggregate principal amount for all such Indebtedness, when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (xx), together with any Refinancing
Indebtedness in respect thereof Incurred pursuant to clause (xv) above, does not
exceed the greater of $225 million and 2.50% of Total Assets at the time of
Incurrence (plus, in the case of any Refinancing Indebtedness in respect thereof
Incurred pursuant to clause (xv) above, the Additional Refinancing Amount) (it
being understood that any Indebtedness incurred pursuant to this clause (xx)
shall cease to be deemed Incurred or outstanding for purposes of this clause
(xx) but shall be deemed Incurred for the purposes of Section 4.03(a) from and
after the first date on


50

--------------------------------------------------------------------------------





which such Restricted Subsidiary could have Incurred such Indebtedness under
Section 4.03(a) without reliance upon this clause (xx)); provided that in no
event shall the proceeds of Indebtedness Incurred pursuant to this clause (xx)
be used for any refinancing of Indebtedness outstanding on the Issue Date (other
than Indebtedness of Restricted Subsidiaries that are not Issuers or
Guarantors);
(xxi)    Indebtedness of the Parent or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;
(xxii)    Indebtedness consisting of Indebtedness of the Parent or a Restricted
Subsidiary to current or former officers, directors and employees of the Parent,
or any of its Subsidiaries, their respective estates, spouses or former spouses,
in each case to finance the purchase or redemption of Equity Interests of the
Parent to the extent described in Section 4.04(b)(iv);
(xxiii)    Indebtedness in respect of Obligations of the Parent or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations;
(xxiv)    Indebtedness of, incurred on behalf of, or representing guarantees of
Indebtedness of joint ventures, subject to compliance with Section 4.04; and
(xxv)    Indebtedness of the Parent or any Restricted Subsidiary to or on behalf
of any joint venture (regardless of the form of legal entity) that is not a
Restricted Subsidiary arising in the ordinary course of business in connection
with the cash management operations (including with respect to intercompany
self-insurance arrangements) of the Parent and the Restricted Subsidiaries.
(c)    For purposes of determining compliance with this Section 4.03:
(1)    in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness described in clauses (i) through (xxv)
of Section 4.03(b) above or is entitled to be Incurred pursuant to Section
4.03(a), then the Issuer may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if Incurred at such later time), such
item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) in any manner that complies with this Section 4.03; provided that
Indebtedness outstanding under a Credit Agreement entered into on or prior to
the Issue Date shall be incurred under clause (i) of Section 4.03(b) above and
may not be reclassified;
(2)    at the time of Incurrence, the Issuer will be entitled to divide and
classify an item of Indebtedness in more than one of the categories of
Indebtedness described in Section 4.03(a) or clauses (i) through (xxv) of
Section 4.03(b) (or any portion thereof) without giving pro forma effect to the
Indebtedness Incurred pursuant to any other clause or paragraph of Section 4.03
(or any portion thereof) when calculating the amount of Indebtedness that may be
Incurred pursuant to any such clause or paragraph (or any portion thereof); and
(3)    in connection with the Incurrence (including with respect to any
Incurrence on a revolving basis pursuant to a revolving loan commitment) of any
Indebtedness under clause (i)(y) of Section 4.03(b), the Parent or the
applicable Restricted Subsidiary may, by written notice to the First Lien
Trustee at any time prior to the actual Incurrence of such Indebtedness
designate such Incurrence as having occurred on the date of such prior notice,
and any related subsequent actual Incurrence will be deemed for all purposes
under this Indenture to have been Incurred on the date of such prior notice.
Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 4.03. Where any
Indebtedness of any Person other than the Parent and the Restricted Subsidiaries
is guaranteed by one or more of the Parent and the Restricted Subsidiaries, the
aggregate amount of Indebtedness of the Parent and the Restricted Subsidiaries
deemed to be Incurred or outstanding as a result of all such guarantees shall
not exceed the amount of


51

--------------------------------------------------------------------------------





such guaranteed Indebtedness. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 4.03.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount (or, if applicable, the liquidation preference, face amount, or
the like) of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower U.S. dollar equivalent), in the case of
revolving credit debt. However, if the Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency, and the refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of the
refinancing, the U.S. dollar-denominated restriction will be deemed not to have
been exceeded so long as the principal amount (or, if applicable, the
liquidation preference, face amount, or the like) of the refinancing
Indebtedness does not exceed the principal amount (or, if applicable, the
liquidation preference, face amount, or the like) of the Indebtedness being
refinanced, plus any additional Indebtedness Incurred to pay premiums (including
tender premiums), accrued and unpaid interest, expenses, underwriting discounts,
commissions, defeasance costs and fees in connection therewith.
Notwithstanding any other provision of this Section 4.03, the maximum amount of
Indebtedness that the Parent and the Restricted Subsidiaries may Incur pursuant
to this Section 4.03 shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies. The principal amount (or, if applicable, the liquidation
preference, face amount, or the like) of any Indebtedness Incurred to refinance
other Indebtedness, if Incurred in a different currency from the Indebtedness
being refinanced, will be calculated based on the currency exchange rate
applicable to the currencies in which the respective Indebtedness is denominated
that is in effect on the date of the refinancing.
SECTION 4.04    Limitation on Restricted Payments.
(a)    The Parent and the Issuers shall not, and shall not permit any of the
other Restricted Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any distribution on account of any of
the Parent’s or any of the Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger, amalgamation or consolidation
involving the Parent (other than (A) dividends or distributions payable solely
in Equity Interests (other than Disqualified Stock) of the Parent; or (B)
dividends or distributions by a Restricted Subsidiary so long as, in the case of
any dividend or distribution payable on or in respect of any class or series of
securities issued by a Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary, the Parent or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);
(ii)    purchase or otherwise acquire or retire for value any Equity Interests
of the Parent;
(iii)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Subordinated Indebtedness, Junior Priority
Indebtedness or unsecured Indebtedness of the Parent, an Issuer or any other
Guarantor (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (A) Subordinated Indebtedness, Junior Priority
Indebtedness or unsecured Indebtedness in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under clauses (vii) and
(ix) of Section 4.03(b), in each case, other than the 4.875% Senior Notes due
2020 issued pursuant to the Existing April 2015 Senior Notes Indenture); or
(iv)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
(1)    no Default shall have occurred and be continuing or would occur as a
consequence thereof;


52

--------------------------------------------------------------------------------





(2)    immediately after giving effect to such transaction on a pro forma basis,
the Issuer could Incur $1.00 of additional Indebtedness under Section 4.03(a);
and
(3)    such Restricted Payment (including Restricted Payments permitted by
clauses (i) (to the extent that such Restricted Payment would have reduced the
Cumulative Credit if made at the date of the declaration or giving of notice
referred to therein and without duplication of any such reduction), (ii)(C) (to
the extent that the reference to clause (vi) therein operates by reference to
clause (vi)(C)), (vi)(C) and (viii) of Section 4.04(b), but excluding all other
Restricted Payments permitted by Section 4.04(b)), is less than the amount equal
to the Cumulative Credit.
(b)    The provisions of Section 4.04(a) shall not prohibit:
(i)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration or giving
notice thereof, if at the date of declaration or the giving notice of such
irrevocable redemption, as applicable, such payment would have complied with the
provisions of this Indenture;
(ii)    (A)    the redemption, repurchase, retirement or other acquisition of
any Equity Interests (“Retired Capital Stock”), Subordinated Indebtedness,
Junior Priority Indebtedness or unsecured Indebtedness of the Parent, an Issuer
or any other Guarantor in exchange for, or out of the proceeds of, the
substantially concurrent sale of, Equity Interests of the Parent or
contributions to the equity capital of the Parent (other than any Disqualified
Stock or any Equity Interests sold to a Subsidiary of the Parent) (collectively,
including any such contributions, “Refunding Capital Stock”);
(B)    the declaration and payment of dividends on the Retired Capital Stock out
of the proceeds of the substantially concurrent sale (other than to the Issuer
or a Subsidiary of the Parent or the Issuer) of Refunding Capital Stock; and
(C)    if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 4.04(b) and not made pursuant to clause (ii)(B), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of the Parent) in an aggregate amount per
year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Retired Capital Stock immediately prior to such
retirement;
(iii)    the redemption, repurchase, defeasance, or other acquisition or
retirement of Subordinated Indebtedness, Junior Priority Indebtedness or
unsecured Indebtedness of the Parent, an Issuer or any Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Parent, an Issuer or a Guarantor which is Incurred in
accordance with Section 4.03 so long as:
(A)    the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness, Junior Priority Indebtedness or unsecured Indebtedness being so
redeemed, repurchased, defeased, acquired or retired for value (plus the amount
of any premium required to be paid under the terms of the instrument governing
the Subordinated Indebtedness, Junior Priority Indebtedness or unsecured
Indebtedness being so redeemed, repurchased, acquired or retired, plus any
tender premiums, plus any defeasance costs, fees, underwriting discounts,
commissions and expenses incurred in connection therewith);
(B)    (i) if the existing Indebtedness of the Parent, an Issuer or any other
Guarantor being redeemed, repurchased, defeased, or otherwise acquired or
retired for value is Subordinated Indebtedness, such new Indebtedness is
subordinated to the Notes or the related Guarantee of such Guarantor, as the
case may be, at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, defeased, acquired or retired for
value and (ii) if the existing Indebtedness of the Parent, an Issuer or any
other Guarantor being redeemed, repurchased, defeased, or otherwise acquired or
retired for value is Junior Priority Indebtedness or unsecured Indebtedness,
such new Indebtedness is either Junior Priority Indebtedness or unsecured
Indebtedness;


53

--------------------------------------------------------------------------------





(C)    such Indebtedness has a final scheduled maturity date equal to or later
than the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness, Junior Priority Indebtedness or unsecured Indebtedness being so
redeemed, repurchased, defeased, acquired or retired and (y) 91 days following
the last maturity date of any Notes then outstanding; and
(D)    such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness, Junior Priority
Indebtedness or unsecured Indebtedness being so redeemed, repurchased, defeased,
acquired or retired and (y) the Weighted Average Life to Maturity that would
result if all payments of principal on the Subordinated Indebtedness, Junior
Priority Indebtedness or unsecured Indebtedness being redeemed, repurchased,
defeased, acquired or retired that were due on or after the date that is one
year following the last maturity date of any Notes then outstanding were instead
due on such date;
(iv)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of the Parent held by any future,
present or former employee, director, officer or consultant of the Parent or any
Subsidiary of the Parent pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or other agreement or
arrangement; provided, however, that the aggregate Restricted Payments made
under this clause (iv) do not exceed $50.0 million in any calendar year, with
unused amounts in any calendar year being permitted to be carried over to
succeeding calendar years; provided, further, however, that such amount in any
calendar year may be increased by an amount not to exceed:
(A)    the cash proceeds received by the Parent or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Parent to employees, directors, officers or consultants of the Parent and
the Restricted Subsidiaries that occurs after the Issue Date (provided that the
amount of such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under clause (2) of the definition of “Cumulative Credit”), plus
(B)    the cash proceeds of key man life insurance policies received by the
Parent or the Restricted Subsidiaries after the Issue Date;
provided that the Parent or the Issuer may elect to apply all or any portion of
the aggregate increase contemplated by clauses (A) and (B) above in any calendar
year; provided, further, that cancellation of Indebtedness owing to the Parent
or any Restricted Subsidiary from any present or former employees, directors,
officers or consultants of the Parent or any Restricted Subsidiary in connection
with a repurchase of Equity Interests of the Parent will not be deemed to
constitute a Restricted Payment for purposes of this Section 4.04 or any other
provision of this Indenture;
(v)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Parent or any Restricted
Subsidiary issued or incurred in accordance with Section 4.03;
(vi)    (A)    the declaration and payment of dividends or distributions to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued after the Issue Date;
(B)    [reserved]; and
(C)    the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 4.04(b)(ii);
provided, however, in the case of each of clauses (A) and (C) above of this
clause (vi), that for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock or Refunding Capital Stock, after
giving effect to such issuance (and the payment of dividends or distributions
and treating such Designated Preferred Stock or Refunding Capital Stock as
Indebtedness for borrowed money for such purpose) on a pro forma basis
(including a pro forma application of the net proceeds therefrom), the Parent
would have had a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;
(vii)    [reserved];
(viii)    the payment of dividends on the Parent’s Capital Stock of up to 3.0%
per annum of Market Capitalization;


54

--------------------------------------------------------------------------------





(ix)    Restricted Payments that are made with (or in an aggregate amount that
does not exceed the aggregate amount of) Excluded Contributions;
(x)    other Restricted Payments in an aggregate amount, when taken together
with all other Restricted Payments made pursuant to this clause (x) that are at
that time outstanding, not to exceed the greater of $225 million and 2.50% of
Total Assets as of the date such Restricted Payment is made;
(xi)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Parent or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
(xii)    [reserved];
(xiii)    [reserved];
(xiv)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(xv)    purchases of Securitization Assets pursuant to a Securitization
Repurchase Obligation in connection with a Securitization Financing and the
payment or distribution of Securitization Fees;
(xvi)    Restricted Payments by the Parent or any Restricted Subsidiary to allow
the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;
(xvii)    the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness, Junior Priority Indebtedness or
unsecured Indebtedness pursuant to the provisions similar to those described in
Section 4.06 and Section 4.08; provided that all Notes tendered by holders of
the Notes in connection with a Change of Control Offer or Asset Sale Offer, as
applicable, have been repurchased, redeemed or acquired for value;
(xviii)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of the Parent and
the Restricted Subsidiaries, taken as a whole, that complies with Section 5.01;
provided that as a result of such consolidation, amalgamation, merger or
transfer of assets, the Issuers shall have made a Change of Control Offer (if
required by this Indenture) and that all Notes tendered by holders in connection
with such Change of Control Offer have been repurchased, redeemed or acquired
for value;
(xix)    any Restricted Payment used to fund the Transactions and the payment of
Transaction Expenses incurred or owed by the Parent, the Issuer or the
Restricted Subsidiaries to Affiliates, and any other payments made, whether
payable on the Issue Date or thereafter, in each case to the extent permitted by
Section 4.07;
(xx)    [reserved]; and
(xxi)    other Restricted Payments, provided that the Consolidated Total Net
Leverage Ratio of the Parent for the most recently ended four full fiscal
quarters for which internal financial statements are available, determined on a
pro forma basis, is less than 3.50 to 1.00;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (viii), (x), (xi) and (xxi) of this
Section 4.04(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof; provided, further that any Restricted Payments made
with property other than cash shall be calculated using the Fair Market Value
(as determined in good faith by the Issuer) of such property.
(c)    Neither the Parent nor the Issuers will permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary (other than a Designated Subsidiary in connection with the
Restructuring and Settlement Transactions or an Additional Chapter 11
Unrestricted Subsidiary, in each case, upon the occurrence of the Chapter 11
Plan Effective Date) as an Unrestricted Subsidiary, all outstanding Investments
by the Parent and the Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation of a Restricted Subsidiary (other than a Designated Subsidiary
in connection with the


55

--------------------------------------------------------------------------------





Restructuring and Settlement Transactions or an Additional Chapter 11
Unrestricted Subsidiary, in each case, upon the occurrence of the Chapter 11
Plan Effective Date) will only be permitted if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary in connection with
the Restructuring and Settlement Transactions or an Additional Chapter 11
Unrestricted Subsidiary, in each case, prior to the occurrence of the Chapter 11
Plan Effective Date. Nothing set forth herein shall prohibit (i) the designation
of any Designated Subsidiary or any Additional Chapter 11 Unrestricted
Subsidiary as an Unrestricted Subsidiary or (ii) upon the occurrence of the
Chapter 11 Plan Effective Date, the designation of any Designated Subsidiary or
any Additional Chapter 11 Unrestricted Subsidiary, in each case that is an
Unrestricted Subsidiary, as a Restricted Subsidiary.
SECTION 4.05    Dividend and Other Payment Restrictions Affecting Subsidiaries.
The Parent and the Issuers shall not, and shall not permit any Material
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of an Issuer or any Material Subsidiary to:
(a)    pay dividends or make any other distributions to the Parent or any
Restricted Subsidiary (1) on its Capital Stock, or (2) with respect to any other
interest or participation in, or measured by, its profits; or
(b)    make loans or advances to the Parent or any Restricted Subsidiary that is
a direct or indirect parent of such Material Subsidiary,
except in each case for such encumbrances or restrictions existing under or by
reason of:
(1)    contractual encumbrances or restrictions in effect or entered into on the
Issue Date, including (A) pursuant to the Credit Agreement and the other Credit
Agreement Documents and (B) the Existing Notes, the Existing Notes Indentures,
and the related guarantees, and, in each case, any similar contractual
encumbrances effected by any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings of such agreements or
instruments;
(2)    this Indenture, the Notes, the Guarantees, the First Lien Collateral
Documents or the Intercreditor Agreements;
(3)    applicable law or any applicable rule, regulation or order;
(4)    any agreement or other instrument of a Person acquired by the Parent or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof or to provide all or any portion of
the funds or credit support utilized to consummate such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired;
(5)    contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;
(6)    Secured Indebtedness otherwise permitted to be Incurred pursuant to
Section 4.03 and Section 4.12 that limit the right of the debtor to dispose of
the assets securing such Indebtedness;
(7)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(8)    customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;
(9)    purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business;
(10)    customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;


56

--------------------------------------------------------------------------------





(11)    any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any such
lease, license (including, without limitation, licenses of intellectual
property) or other contracts;
(12)    any encumbrance or restriction of a Securitization Subsidiary effected
in connection with a Securitization Financing;
(13)    other Indebtedness, Disqualified Stock or Preferred Stock (a) of the
Parent or any Restricted Subsidiary that is an Issuer, a Guarantor or a Foreign
Subsidiary or (b) of any Restricted Subsidiary that is not an Issuer, a
Guarantor or a Foreign Subsidiary so long as such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the Issuers’
ability to make anticipated principal or interest payments on the Notes (as
determined in good faith by the Issuer); provided that in the case of each of
clauses (a) and (b), such Indebtedness, Disqualified Stock or Preferred Stock is
permitted to be Incurred subsequent to the Issue Date pursuant to Section 4.03;
(14)    any Restricted Investment not prohibited by Section 4.04 and any
Permitted Investment; or
(15)    any encumbrances or restrictions of the type referred to in Section
4.05(a) or (b) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(14) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Issuer, no more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
For purposes of determining compliance with this Section 4.05, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on other Capital Stock
shall not be deemed a restriction on the ability to make distributions on
Capital Stock and (ii) the subordination of loans or advances made to the Parent
or a Restricted Subsidiary to other Indebtedness Incurred by the Parent or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.
SECTION 4.06    Asset Sales.
(a)    The Parent and the Issuers shall not, and shall not permit any of the
other Restricted Subsidiaries to, cause or make an Asset Sale, unless (x) the
Parent or any Restricted Subsidiary, as the case may be, receives consideration
at the time of such Asset Sale at least equal to the Fair Market Value (as
determined in good faith by the Issuer) of the assets sold or otherwise disposed
of, and (y) at least 75% of the consideration therefor received by the Parent or
such Restricted Subsidiary, as the case may be, is in the form of Cash
Equivalents; provided that the amount of each of the following shall be deemed
to be Cash Equivalents for purposes of this provision:
(i)    any liabilities (as shown on the Parent or a Restricted Subsidiary’s most
recent balance sheet or in the notes thereto) of the Parent or a Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Notes or any Guarantee) that are assumed by the transferee of any such assets or
that are otherwise canceled or terminated in connection with the transaction
with such transferee, excluding (A) any Existing Notes and (B) any other
Indebtedness included in the calculation of Consolidated Total Indebtedness that
is both (1) unsecured or Junior Priority Indebtedness and (2) a direct
obligation of, or guaranteed by, all or substantially all of the Issuers and the
Guarantors;
(ii)    any notes or other obligations or other securities or assets received by
the Parent or such Restricted Subsidiary from such transferee that are converted
by the Parent or such Restricted Subsidiary into cash or Cash Equivalents within
180 days of the receipt thereof (to the extent of the cash received);
(iii)    Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Parent and each Restricted Subsidiary are released from any guarantee of payment
of such Indebtedness in connection with the Asset Sale and the assumption of
such guarantee, if any, would be deemed to be Cash Equivalents under clause (i)
above;


57

--------------------------------------------------------------------------------





(iv)    consideration consisting of Indebtedness of the Parent or any Restricted
Subsidiary (other than Subordinated Indebtedness) received after the Issue Date
from Persons who are not the Parent or any Restricted Subsidiary; and
(v)    any Designated Non-cash Consideration received by the Parent or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value
(as determined in good faith by the Issuer), taken together with all other
Designated Non-cash Consideration received pursuant to this Section 4.06(a)(v)
that is at that time outstanding, not to exceed the greater of $600.0 million
and 4.0% of Total Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).
(b)    Within 365 days after the Parent’s or any Restricted Subsidiary’s receipt
of the Net Proceeds of any Asset Sale, the Parent or such Restricted Subsidiary
may apply the Net Proceeds from such Asset Sale, at its option:
(i)    to repay (A) Indebtedness constituting Bank Indebtedness and other Pari
Passu Indebtedness, in each case that is secured by a Lien permitted under this
Indenture (and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto), (B) Indebtedness of a
Restricted Subsidiary that is not a Guarantor, (C) First Priority Notes
Obligations or (D) other Pari Passu Indebtedness (provided that if the Parent,
an Issuer or any Guarantor shall so reduce Obligations under such Pari Passu
Indebtedness under this clause (D), the Issuer will equally and ratably reduce
First Priority Notes Obligations in accordance with Article III of this
Indenture, through open-market purchases (provided that such purchases are at or
above 100% of the principal amount thereof or, in the event that the Notes were
issued with significant original issue discount, 100% of the accreted value
thereof) or by making an offer (in accordance with the procedures set forth
below for an Asset Sale Offer) to all holders to purchase at a purchase price
equal to 100% of the principal amount thereof (or, in the event that the Notes
were issued with significant original issue discount, 100% of the accreted value
thereof), plus accrued and unpaid interest, the pro rata principal amount of
Notes), in each case other than Indebtedness owed to the Parent or an Affiliate
of the Parent; provided that the Net Proceeds from an Asset Sale of First Lien
Collateral or assets of the Cadence IP Subsidiary may not be applied to repay
any Indebtedness other than the Notes or other Pari Passu Indebtedness secured
by a Lien (other than a Lien that is junior in priority to the Liens securing
the Notes or any Guarantee) on such First Lien Collateral, except as otherwise
permitted under this covenant (provided that if the Parent, an Issuer or any
Guarantor shall so repay Obligations under such Pari Passu Indebtedness (other
than Pari Passu Indebtedness secured by a Lien that is senior in priority to the
Liens securing the Notes or any Guarantee), the Issuer will, to the extent
permitted under the Credit Agreement as in effect on February 21, 2018, equally
and ratably reduce First Priority Notes Obligations in accordance with Article
III of this Indenture, through open-market purchases (provided that such
purchases are at or above 100% of the principal amount thereof) or by making an
offer (in accordance with the procedures set forth below for an Asset Sale
Offer) to all holders to purchase at a purchase price equal to 100% of the
principal amount thereof (or, in the event that the Notes were issued with
significant original issue discount, 100% of the accreted value thereof), plus
accrued and unpaid interest, the pro rata principal amount of Notes); provided,
further, that if such Asset Sale involves the disposition of First Lien
Collateral, the Parent or such Restricted Subsidiary has complied with the
provisions of this Indenture and the First Lien Collateral Documents; or
(ii)    to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Capital Stock of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Parent), assets, or property or capital expenditures, in each case (A) used or
useful in a Similar Business or (B) that replace the properties and assets that
are the subject of such Asset Sale or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Asset Sale giving rise to
such Net Proceeds was contractually committed.
In the case of Section 4.06(b)(ii), a binding commitment shall be treated as a
permitted application of the Net Proceeds from the date of such commitment until
the 12-month anniversary of the date of the receipt of such Net Proceeds;
provided that in the event such binding commitment is later canceled or
terminated for any reason before such Net Proceeds are so applied, then such Net
Proceeds shall constitute Excess Proceeds unless the Parent or such Restricted
Subsidiary enters into another binding commitment (a “Second Commitment”) within
six months of such cancellation or termination of the prior binding commitment;
provided, further, that the Parent or such Restricted Subsidiary may only enter
into a Second Commitment under the foregoing provision one time with respect to
each Asset Sale and to the extent such Second Commitment is later canceled or
terminated for any reason before such Net Proceeds are applied or are not
applied within 180 days of such Second Commitment, then such Net Proceeds shall
constitute Excess Proceeds.


58

--------------------------------------------------------------------------------





Pending the final application of any such Net Proceeds, the Parent or such
Restricted Subsidiary may temporarily reduce Indebtedness under a revolving
credit facility, if any, or invest such Net Proceeds in any manner not
prohibited by this Indenture. Any Net Proceeds from any Asset Sale that are not
applied as provided and within the time period set forth in the first paragraph
of this Section 4.06(b) (it being understood that any portion of such Net
Proceeds used to make an offer to purchase Notes, as described in clause (i) of
this Section 4.06(b), shall be deemed to have been so applied whether or not
such offer is accepted) will be deemed to constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $125.0 million, the Issuer shall
make an offer to all holders of Notes (and, at the option of the Issuer, to
holders of any other Pari Passu Indebtedness secured by a Lien (other than a
Lien that is junior in priority to the Liens securing the Notes or a Guarantee)
on the First Lien Collateral (the “Eligible Pari Passu Indebtedness”)) (an
“Asset Sale Offer”) to purchase the maximum principal amount of Notes (and any
such Eligible Pari Passu Indebtedness), that is at least $2,000 and an integral
multiple of $1,000 in excess thereof that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof (or, in the event the Notes or any such Eligible Pari Passu
Indebtedness were issued with significant original issue discount, 100% of the
accreted value thereof), plus accrued and unpaid interest (or, in respect of
such Eligible Pari Passu Indebtedness, such lesser price, if any, as may be
provided for by the terms of such Eligible Pari Passu Indebtedness), to, but
excluding, the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Indenture. The Issuer will commence an Asset Sale
Offer with respect to Excess Proceeds within ten (10) Business Days after the
date that Excess Proceeds exceeds $125.0 million by mailing, or delivering
electronically if the Notes are held by the Depository, the notice required
pursuant to the terms of this Indenture, with a copy to the First Lien Trustee.
To the extent that the aggregate amount of Notes (and such Eligible Pari Passu
Indebtedness) tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for any purpose that
is not prohibited by this Indenture. If the aggregate principal amount of Notes
(and such Eligible Pari Passu Indebtedness) surrendered by holders thereof
exceeds the amount of Excess Proceeds, the First Lien Trustee, upon receipt of
written notice from the Issuer of the aggregate principal amount to be selected,
shall select the Notes (but not such Eligible Pari Passu Indebtedness) to be
purchased in the manner described in Section 4.06(e). Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.
(c)    The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations to the extent such
laws or regulations are applicable in connection with the repurchase of the
Notes pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture,
the Issuer will comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in this Indenture
by virtue thereof.
(d)    [reserved].
(e)    If more Notes (and such Eligible Pari Passu Indebtedness) are tendered
pursuant to an Asset Sale Offer than the Issuers are required to purchase,
selection of such Notes (but not such Eligible Pari Passu Indebtedness) for
purchase shall be made by the First Lien Trustee on a pro rata basis to the
extent practicable, by lot or by such other method as the First Lien Trustee
shall deem fair and appropriate (and in such manner as complies with the
requirements of the Depository, if applicable); provided that no Notes of $2,000
or less shall be purchased in part. Selection of such Eligible Pari Passu
Indebtedness shall be made pursuant to the terms of such Eligible Pari Passu
Indebtedness.
(f)    Notices of an Asset Sale Offer shall be mailed by the Issuers by first
class mail, postage prepaid, or delivered electronically if the Notes are held
by the Depository, at least 15 days but not more than 60 days before the
purchase date to each holder of Notes at such holder’s registered address. If
any Note is to be purchased in part only, any notice of purchase that relates to
such Note shall state the portion of the principal amount thereof that has been
or is to be purchased.
SECTION 4.07    Transactions with Affiliates.
(a)    The Parent and the Issuers shall not, and shall not permit any of the
other Restricted Subsidiaries to, directly or indirectly, make any payment to,
or sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Parent
(each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $25.0 million, unless:
(i)    such Affiliate Transaction is on terms that are not materially less
favorable to the Parent or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Parent or such
Restricted Subsidiary with an unrelated Person; and


59

--------------------------------------------------------------------------------





(ii)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, the
Parent or the Issuer delivers to the First Lien Trustee a resolution adopted in
good faith by the majority of the Board of Directors of the Parent or the
Issuer, approving such Affiliate Transaction and set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with clause (i)
above.
(b)    The provisions of Section 4.07(a) shall not apply to the following:
(i)    transactions between or among the Parent and/or any of the Restricted
Subsidiaries (or an entity that becomes the Parent or a Restricted Subsidiary as
a result of such transaction) and any merger, consolidation or amalgamation of
the Parent and any direct parent of the Parent; provided that such parent shall
have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of the Parent and such merger, consolidation
or amalgamation is otherwise in compliance with the terms of this Indenture and
effected for a bona fide business purpose;
(ii)    Restricted Payments permitted by Section 4.04 and Permitted Investments;
(iii)    the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Parent or any Restricted Subsidiary;
(iv)    transactions in which the Parent or any Restricted Subsidiary, as the
case may be, delivers to the First Lien Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Parent or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of Section 4.07(a);
(v)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Parent or the Issuer in good faith;
(vi)    any agreement as in effect as of the Issue Date or any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not more disadvantageous to the holders of the Notes in any material
respect than the original agreement as in effect on the Issue Date) or any
transaction contemplated thereby as determined in good faith by the Issuer;
(vii)    the existence of, or the performance by the Parent or any Restricted
Subsidiary of its obligations under the terms of any stockholders or limited
liability company agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Issue Date,
and, in each case, any amendment thereto or similar transactions, agreements or
arrangements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Parent or any Restricted Subsidiary of
its obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Issue Date shall only be permitted by this
clause (vii) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the holders of the Notes in any material respect than the
original transaction, agreement or arrangement as in effect on the Issue Date;
(viii)    the execution of the Transactions, and the payment of all fees,
expenses, bonuses and awards related to the Transactions;
(ix)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture, which are fair to
the Parent and the Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Parent or the Issuer, or
are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party, or (B) transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business and
consistent with past practice or industry norm;
(x)    any transaction effected as part of a Securitization Financing;
(xi)    the issuance of Equity Interests (other than Disqualified Stock) of the
Parent to any Person;


60

--------------------------------------------------------------------------------





(xii)    the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Parent, or the Board of
Directors of a Restricted Subsidiary, as appropriate, in good faith;
(xiii)    [reserved];
(xiv)    any contribution to the capital of the Parent;
(xv)    transactions permitted by, and complying with, Section 5.01;
(xvi)    transactions between the Parent or any Restricted Subsidiary and any
Person, a director of which is also a director of the Parent or any Restricted
Subsidiary; provided, however, that such Person abstains from voting as a
director of the Parent or such Restricted Subsidiary, as the case may be, on any
matter involving such Person;
(xvii)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xviii)    the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business;
(xix)    any employment agreements entered into by the Parent or any Restricted
Subsidiary in the ordinary course of business;
(xx)    transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Issuer in an Officers’ Certificate) for
the purpose of improving the consolidated tax efficiency of the Parent and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Indenture;
(xxi)    [reserved]; and
(xxii)    any purchase by the Parent or its Affiliates of Indebtedness,
Disqualified Stock or Preferred Stock of the Parent or any of the Restricted
Subsidiaries; provided that such purchases are on the same terms as such
purchases by such Persons who are not the Parent’s Affiliates.
SECTION 4.08    Change of Control.
(a)    Upon the occurrence of a Change of Control, each holder of Notes shall
have the right to require the Issuers to repurchase all or any part of such
holder’s Notes at a purchase price in cash equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, to, but excluding, the date
of repurchase (subject to the right of the holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date), in
accordance with the terms contemplated in this Section 4.08; provided, however,
that notwithstanding the occurrence of a Change of Control, the Issuers shall
not be obligated to purchase any Notes pursuant to this Section 4.08 in the
event that they have previously or concurrently elected to redeem such Notes in
accordance with Article III of this Indenture. In the event that at the time of
such Change of Control, the terms of the Bank Indebtedness restrict or prohibit
the repurchase of the Notes pursuant to this Section 4.08, then prior to the
mailing of the notice to holders provided for in Section 4.08(b) but in any
event within 30 days following any Change of Control with respect to the Notes,
the Issuers shall: (i) repay in full all Bank Indebtedness or, if doing so will
allow the purchase of the Notes, offer to repay in full all Bank Indebtedness
and repay the Bank Indebtedness of each lender and/or note-holder who has
accepted such offer; or (ii) obtain the requisite consent under the agreements
governing the Bank Indebtedness to permit the repurchase of the Notes as
provided for in Section 4.08(b).
(b)    Within 30 days following any Change of Control, except to the extent that
the Issuers have exercised their right to redeem the Notes by delivery of a
notice of redemption in accordance with Article III of this Indenture, the
Issuer shall mail, or deliver electronically if the Notes are held by DTC, a
notice (a “Change of Control Offer”) to each holder of Notes with a copy to the
First Lien Trustee stating:
(i)    that a Change of Control has occurred and that such holder has the right
to require the Issuers to repurchase such holder’s Notes at a repurchase price
in cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest, to, but excluding, the date of repurchase (subject to the right of
holders of record on the relevant Record Date to receive interest on the
relevant Interest Payment Date);


61

--------------------------------------------------------------------------------





(ii)    the circumstances and relevant facts and financial information regarding
such Change of Control;
(iii)    the repurchase date (which shall be no earlier than 15 days nor later
than 60 days from the date such notice is mailed or delivered electronically);
and
(iv)    the instructions determined by the Issuers, consistent with this Section
4.08, that a holder must follow in order to have its Notes purchased.
(c)    Holders electing to have a Note purchased shall be required to surrender
the Note, with an appropriate form duly completed, to the Issuer at the address
specified in the notice, or transfer such Note by book entry transfer to the
Issuer, at least three Business Days prior to the purchase date. The holders
shall be entitled to withdraw their election if the First Lien Trustee or the
Issuer receives not later than one Business Day prior to the purchase date a
telegram, telex, facsimile transmission or letter setting forth the name of the
holder, the principal amount of the Note which was delivered for purchase by the
holder and a statement that such holder is withdrawing his election to have such
Note purchased. Holders whose Notes are purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered.
(d)    On the purchase date, all Notes purchased by the Issuers under this
Section 4.08 shall be delivered to the First Lien Trustee for cancellation, and
the Issuers shall pay the purchase price plus accrued and unpaid interest, if
any, to the holders entitled thereto (subject to the right of holders of record
on a Record Date to receive interest on the relevant Interest Payment Date).
(e)    A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon such Change of Control, if a definitive agreement is in
place for such Change of Control at the time of making of such Change of Control
Offer.
(f)    Notwithstanding the foregoing provisions of this Section 4.08, the
Issuers shall not be required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Indenture applicable to a Change of Control Offer made by the Issuers and
purchases all Notes properly tendered and not withdrawn under such Change of
Control Offer.
(g)    Notes repurchased by the Issuers pursuant to a Change of Control Offer
will have the status of Notes issued but not outstanding or will be retired and
canceled at the option of the Issuers. Notes purchased by a third party pursuant
to the preceding clause (f) and clause (i) below will have the status of Notes
issued and outstanding.
(h)    The Issuers shall comply, to the extent applicable, with the requirements
of Section 14(e) of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes pursuant to this Section
4.08. To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 4.08, the Issuers shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.08 by virtue thereof.
(i)    If holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in a Change of
Control Offer and the Issuers, or any third party making a Change of Control
Offer in lieu of the Issuers as described above, purchase all of the Notes
validly tendered and not withdrawn by such holders, the Issuers or such third
party will have the right, upon not less than 15 days’ nor more than 60 days’
prior notice, given not more than 30 days following such purchase pursuant to
the Change of Control Offer, to redeem all Notes that remain outstanding
following such purchase at a price in cash equal to 101% of the principal amount
thereof plus accrued and unpaid interest to but excluding the date of
redemption. Any such redemption shall be effected pursuant to Article III.
SECTION 4.09    Compliance Certificate. The Issuer shall deliver to the First
Lien Trustee within 120 days after the end of each fiscal year of the Issuer,
beginning with the fiscal year ending on December 25, 2020, an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Issuer they would normally have knowledge of any
Default and whether or not the signers know of any Default that occurred during
such period. If any Officer does, the certificate shall describe the Default,
its status and what action the Issuer is taking or proposes to take with respect
thereto. Except with respect to receipt of payments of principal and interest on
the Notes and any Default or Event of Default information contained in the
Officers’ Certificate delivered to it pursuant to this Section 4.09, the First
Lien Trustee shall have no duty to review, ascertain or confirm the Issuer’s
compliance with or the breach of any representation, warranty or covenant made
in this Indenture.


62

--------------------------------------------------------------------------------





SECTION 4.10    Further Instruments and Acts. Upon request of the First Lien
Trustee, the Issuers shall execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.
SECTION 4.11    Future Guarantors.
(a)    The Parent shall cause each of its Wholly Owned Restricted Subsidiaries
that is not an Excluded Subsidiary and that guarantees or becomes a borrower
under the Credit Agreement or that guarantees any other Capital Markets
Indebtedness of the Parent, an Issuer or any of the Guarantors to execute and
deliver to the First Lien Trustee a supplemental indenture substantially in the
form of Exhibit C hereto pursuant to which such Wholly Owned Restricted
Subsidiary will guarantee the Guaranteed Obligations.
(b)    Each Guarantee will be subject to such prudential limitations as the
Issuer may in good faith determine to add to the terms of such Guarantee and
limitations under applicable law and limited to an amount not to exceed the
maximum amount that can be guaranteed by the applicable Guarantor without (i)
rendering the Guarantee, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally or under any applicable
mandatory corporate law, (ii) resulting in any breach of corporate benefit,
financial assistance, fraudulent preference, thin capitalization laws, retention
of title claims, capital maintenance rules, general statutory limitations, or
the laws or regulations (or analogous restrictions) of any applicable
jurisdiction or any similar principles which may limit the ability of any
Foreign Subsidiary to provide a guarantee or may require that the guarantee be
limited by an amount or scope or otherwise or (iii) resulting, without
corresponding limitations, in any (x) material risk to the officers of the
applicable Guarantor of contravention of their fiduciary duties or any legal
prohibition and/or (y) risk to the officers of the applicable Guarantor of civil
or criminal liability (all such limitations applicable to a given Guarantee, the
“Applicable Guarantee Limitations”).
SECTION 4.12    Liens.
(a)    The Parent and the Issuers shall not, and shall not permit any of the
other Restricted Subsidiaries to, directly or indirectly, create, Incur or
suffer to exist any Lien (except Permitted Liens) on any asset or property of
the Parent or any Restricted Subsidiary securing Indebtedness of the Parent or a
Restricted Subsidiary; provided that any Lien shall be permitted on any asset or
property that is not First Lien Collateral if the Notes and the Guarantees are
equally and ratably secured with (or, at the Issuers’ election, on a senior
basis to) the obligations so secured until such time as such obligations are no
longer secured by a Lien; provided that any such security shall be on a senior
basis to any such Indebtedness that is by its express terms subordinated in
right of payment to the Notes.
(b)    Any Lien that is granted to secure the Notes or any Guarantee under
Section 4.12(a) shall be automatically released and discharged at the same time
as the release of the Lien that gave rise to the obligation to secure the Notes
or such Guarantee.
(c)    For purposes of determining compliance with this Section 4.12, (i) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in the
definition of “Permitted Liens” or pursuant to Section 4.12(a) but may be
permitted in part under any combination thereof and (ii) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described in the definition of “Permitted Liens” or pursuant to Section
4.12(a), the Issuer may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if Incurred at such later time), such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the categories of permitted Liens (or any portion
thereof) described in the definition of “Permitted Liens” or pursuant to Section
4.12(a) and, in such event, such Lien securing such item of Indebtedness (or any
portion thereof) will be treated as being Incurred or existing pursuant to only
such clause or clauses (or any portion thereof) or pursuant to Section 4.12(a)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Liens or Indebtedness that may be Incurred pursuant to
any other clause or paragraph.
(d)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness with the same
terms or in the form of Capital Stock (other than Preferred Stock) of the
Parent, the payment of dividends on Preferred Stock in the form of additional
shares of Preferred Stock of the same class, accretion of


63

--------------------------------------------------------------------------------





original issue discount or liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases in the value of property securing Indebtedness
described in clause (11) of the definition of “Indebtedness.”
(e)    The Parent and the Issuers will not, and will not permit any of the other
Restricted Subsidiaries to, directly or indirectly, create, Incur or suffer to
exist any Lien on any fee owned Real Property and leasehold interests in Real
Property, including Principal Properties (as defined in the Existing 2013 Senior
Notes Indenture) of the Parent or any Restricted Subsidiary securing
Indebtedness of the Parent or a Restricted Subsidiary for borrowed money (other
than Indebtedness incurred to fund the acquisition or improvement of the Real
Property subject to such Lien); provided that any such Lien shall be permitted
if (i) such Lien is permitted under Section 4.12(a) and (ii) the Notes and the
Guarantees are also secured by a Lien on the applicable Real Property until such
time as obligations secured by such Lien are no longer so secured.
SECTION 4.13    Limitations on Activities of the US Co-Issuer. The US Co-Issuer
shall not be permitted to and the Issuer will cause the US Co-Issuer not to hold
any material assets, become liable for any material obligations, engage in any
trade or business, or conduct any business activity, other than (1) the issuance
of its Equity Interests to the Issuer or any Wholly Owned Restricted Subsidiary,
(2) the Incurrence of Indebtedness as a co-obligor or guarantor, as the case may
be, of the Notes and any other Indebtedness that is permitted to be Incurred
under Section 4.03 and (3) activities incidental thereto.
SECTION 4.14    Maintenance of Office or Agency.
(a)    The Issuers shall maintain an office or agency (which may be an office of
the First Lien Trustee or an affiliate of the First Lien Trustee or Registrar)
where Notes may be surrendered for registration of transfer or for exchange. The
Issuers shall give prompt written notice to the First Lien Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Issuer shall fail to maintain any such required office or agency or
shall fail to furnish the First Lien Trustee with the address thereof, such
presentations and surrenders may be made at the Corporate Trust Office of the
First Lien Trustee as set forth in Section 14.01.
(b)    The Issuers may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Issuers of their obligation to maintain an office or agency for such purposes.
The Issuers shall give prompt written notice to the First Lien Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.
(c)    The Issuer hereby designates the Corporate Trust Office of the First Lien
Trustee or its agent as such office or agency of the Issuer in accordance with
Section 2.04.
SECTION 4.15    Existence. The Issuers shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect their legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of their business; provided that the foregoing shall not prohibit
any transaction permitted under Section 5.01; and provided, further, that the
Issuers shall not be required to preserve, renew and keep in full force and
effect any such right, license, permit, privilege, franchise or legal existence
if (i) the Issuers shall determine in good faith the preservation, renewal or
keeping in full force and effect thereof is no longer desirable in the conduct
of the business of the Issuers or (ii) the failure to preserve, renew and keep
in full force and effect any such right, license, permit, privilege, franchise
or legal existence is not adverse in any material respect to the holders of the
Notes.
SECTION 4.16    Covenant Suspension. If on any date following the Issue Date,
(i) the Notes have Investment Grade Ratings from both Rating Agencies, and (ii)
no Default has occurred and is continuing under this Indenture, then, beginning
on that day (the occurrence of the events described in the foregoing clauses (i)
and (ii) being collectively referred to as a “Covenant Suspension Event”), and
subject to the provisions of the following paragraph, the Parent and the
Restricted Subsidiaries shall not be subject to Sections 4.03, 4.04, 4.05, 4.06,
4.07, 4.11 and 5.01(a)(iv) (collectively the “Suspended Covenants”).
In the event that the Parent and the Restricted Subsidiaries are not subject to
the Suspended Covenants under this Indenture for any period of time as a result
of the foregoing, and on any subsequent date (the “Reversion Date”) one or both
of the Rating Agencies withdraw their Investment Grade Rating or downgrade the
rating assigned to the Notes below an Investment Grade Rating, then the Parent
and the Restricted Subsidiaries will thereafter again be subject to the
Suspended Covenants under this Indenture with respect to future events.


64

--------------------------------------------------------------------------------





The Issuer shall provide the First Lien Trustee with written notice of each
Covenant Suspension Event or Reversion Date within five (5) Business Days of the
occurrence thereof.
Additionally, during a Suspension Period the Parent will no longer be permitted
to designate any Restricted Subsidiary as an Unrestricted Subsidiary unless the
Parent would have been permitted to designate such Subsidiary as an Unrestricted
Subsidiary if a Suspension Period had not been in effect for any period and,
following the Reversion Date, such designation shall be deemed to have created
an Investment pursuant to Section 4.04(c) at the time of such designation.
On each Reversion Date, all Indebtedness Incurred, or Disqualified Stock or
Preferred Stock issued, during the Suspension Period will be classified as
having been Incurred or issued pursuant to Section 4.03(a) or 4.03(b) (to the
extent such Indebtedness or Disqualified Stock or Preferred Stock would be
permitted to be Incurred or issued thereunder as of the Reversion Date and after
giving effect to Indebtedness Incurred or issued prior to the Suspension Period
and outstanding on the Reversion Date). To the extent such Indebtedness or
Disqualified Stock or Preferred Stock would not be so permitted to be Incurred
or issued pursuant to Section 4.03(a) or 4.03(b), such Indebtedness or
Disqualified Stock or Preferred Stock will be deemed to have been outstanding on
the Issue Date, so that it is classified as permitted under Section
4.03(b)(iii). Calculations made after the Reversion Date of the amount available
to be made as Restricted Payments under Section 4.04 will be made as though
Section 4.04 had been in effect since the Issue Date and prior to, but not
during, the Suspension Period (except to the extent expressly set forth in the
immediately preceding paragraph). Accordingly, Restricted Payments made during
the Suspension Period will not reduce the amount available to be made as
Restricted Payments under Section 4.04(a) (except to the extent expressly set
forth in the immediately preceding paragraph). As described above, no Default or
Event of Default will be deemed to have occurred on the Reversion Date as a
result of any actions taken by the Parent or the Restricted Subsidiaries during
the Suspension Period or any actions taken at any time pursuant to any
contractual obligation arising prior to the Reversion Date, regardless of
whether such actions or events would have been permitted if the applicable
Suspended Covenants remained in effect during such period. Within 30 days of
such Reversion Date, the Parent and the Issuers must comply with the terms of
Section 4.11.
For purposes of Section 4.05, on the Reversion Date, any consensual encumbrances
or consensual restrictions of the type specified in Section 4.05(a) or 4.05(b)
thereof entered into during the Suspension Period will be deemed to have been in
effect on the Issue Date, so that they are permitted under Section 4.05(1)(A).
For purposes of Section 4.07, any Affiliate Transaction entered into after the
Reversion Date pursuant to a contract, agreement, loan, advance or guaranty
with, or for the benefit of, any Affiliate of the Issuer entered into during the
Suspension Period will be deemed to have been in effect as of the Issue Date for
purposes of Section 4.07(b)(vi).
For purposes of Section 4.06, on the Reversion Date, the unutilized Excess
Proceeds amount will be reset to zero.
SECTION 4.17    Additional Amounts.
(a)    All payments made by or on behalf of the Issuers or any Guarantor under
or with respect to the Notes or any Guarantee will be made free and clear of and
without withholding or deduction for or on account of any present or future
Taxes unless required by law. If any such withholding or deduction is required
for or on account of Taxes imposed by a Relevant Taxing Jurisdiction from any
payment made under or with respect to the Notes or under any Guarantee
(including payments of principal, redemption price, interest or premium (if
any)), the Issuers or such Guarantor, as the case may be, will pay (together
with such payments) such additional amounts (“Additional Amounts”) as may be
necessary so that the net amount received by each beneficial owner of Notes
(including Additional Amounts) after such withholding or deduction will equal
the amount the beneficial owner would have received if such Taxes had not been
withheld or deducted; provided, however, that no Additional Amounts will be
payable with respect to:
(i)    any Tax, to the extent such Tax would not have been imposed but for the
existence of any actual or deemed present or former connection between the
holder or the beneficial owner of such Notes and the Relevant Taxing
Jurisdiction (including being or having been a national, citizen or resident of,
carrying on a business in, being or having been physically present in or having
or having had a permanent establishment in, the Relevant Taxing Jurisdiction)
other than a connection arising solely from the acquisition, ownership, holding
or disposition of the Notes, the enforcement of rights under the Notes or any
Guarantee or the receipt of payments under or in respect of the Notes or any
Guarantee;
(ii)    any Tax, to the extent such Tax is imposed or withheld as a result of
the failure of the holder or beneficial owner of the Notes to satisfy any
certification, identification or other reporting requirements concerning the
nationality, residence, identity or connection with the Relevant Taxing
Jurisdiction of such holder or beneficial owner


65

--------------------------------------------------------------------------------





which is required by applicable law, treaty, regulation or administrative
practice of the Relevant Taxing Jurisdiction as a precondition to exemption
from, or reduction in the rate of deduction or withholding of, all or part of
such Tax (including, without limitation, a certification that the holder or
beneficial owner is not resident in the Relevant Taxing Jurisdiction), but in
each case, only to the extent such holder or beneficial owner is legally
eligible to provide such certification or other documentation;
(iii)    any Tax that would not have been imposed if the presentation of Notes
(where presentation is required) for payment had occurred within 30 days after
the date such payment was due and payable or was duly provided for, whichever is
later (except to the extent that the holder or beneficial owner would have been
entitled to Additional Amounts had the note been presented within such 30-day
period);
(iv)    any estate, inheritance, gift, value added, sales or similar Tax;
(v)    any Tax, to the extent such Tax imposed in respect of a holder or
beneficial owner and required to be withheld or deducted pursuant to the
European Union Directive on the taxation of savings income (the “Directive”)
that was adopted by the ECOFIN Council of the European Union (the Counsel of EU
finance and economic ministers) on June 3, 2003, or any other Directive
implementing the conclusions of the ECOFIN meeting of November 26-27, 2000, or
any law implementing or complying with, or introduced in order to conform to,
the Directive or the Luxembourg law of December 23, 2005;
(vi)    any Tax that could have been avoided by the presentation of Notes (where
presentation is required) for payment to another paying agent in a member state
of the European Union;
(vii)    any Tax payable other than by deduction or withholding from payments
under, or with respect to, the Notes or the Guarantee;
(viii)    any withholding or deduction required pursuant to Sections 1471
through 1474 of the Code as of the Issue Date (or any amended or successor
version), any regulations or agreements thereunder, official interpretations
thereof, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code; or
(ix)    any combination of clauses (i) through (viii) above.
(b)    The applicable withholding agent will (i) make any required withholding
or deduction; and (ii) remit the full amount deducted or withheld to the
Relevant Taxing Authority in accordance with applicable law. The Issuers or any
Guarantor, as applicable, will use all reasonable efforts to obtain certified
copies of tax receipts evidencing the payment of Taxes so deducted or withheld
from each Relevant Taxing Jurisdiction imposing such Taxes and will provide such
certified copies to the First Lien Trustee. If certified copies of such tax
receipts are not reasonably obtainable, the Issuers or such Guarantor, as
applicable, shall provide the First Lien Trustee with other evidence of payment
reasonably satisfactory to the First Lien Trustee. Such certified copies or
other evidence shall be made available to holders upon request.
(c)    Each of the Issuers and the Guarantors will indemnify and hold harmless
each holder and beneficial owner from and against any Taxes withheld or deducted
(other than Taxes excluded by clauses (i) through (ix) above) that are levied or
imposed on a holder or beneficial owner (x) as a result of payments made under
or with respect to the Notes or (y) with respect to any indemnification payments
under the foregoing clause (x) or this clause (y), such that the net amount
received by such holder or beneficial owner after such indemnification payments
will not be less than the net amount the holder or beneficial owner would have
received if the Taxes described in clauses (x) and (y) above had not been
imposed.
(d)    Whenever in this Indenture there is mentioned, in any context, the
payment of amounts based upon the principal amount of the Notes or of principal,
premium (if any) or interest or of any other amount payable under or with
respect to any of the Notes, such mention shall be deemed to include mention of
the payment of Additional Amounts to the extent that, in such context,
Additional Amounts are, were or would be payable in respect thereof.
(e)    The Issuers will pay any present or future stamp, issue, registration,
court or documentary Taxes, or any other excise, property or similar Taxes, that
arise in any jurisdiction from the execution, issuance, delivery, registration
or enforcement of the Notes, any Guarantee, this Indenture, or any other
document or instrument referred to therein, or the receipt of any payments with
respect to the Notes or the Guarantees (“Documentary Taxes”); provided that the
Issuer will not be liable for any Luxembourg registration duties, which would
become payable as a result of the registration, by any holder, of the documents
relating to the Notes, any Guarantee, this Indenture, or any other document or
instrument referred to herein or


66

--------------------------------------------------------------------------------





therein, when such registration is not required to enforce that holder’s rights
under the documents relating to the Notes, any Guarantee, this Indenture, or any
other document or instrument referred to herein or therein.
(f)    The obligation to pay Additional Amounts and Documentary Taxes under the
terms and conditions described above will survive any termination, defeasance or
discharge of this Indenture, and will apply mutatis mutandis to any successor to
the Issuers or any Guarantor and to any jurisdiction in which any such successor
is incorporated, organized, resident or engaged in business for tax purposes, or
any jurisdiction from or through which any such successor makes payment on the
Notes or any Guarantee, and any political subdivision or Taxing Authority
thereof or therein.
SECTION 4.18    After-Acquired Collateral.
(a)    If any asset is acquired by any Issuer or Guarantor after the Issue Date
or owned by an entity at the time it becomes a Guarantor (in each case other
than (x) assets constituting First Lien Collateral under a First Lien Collateral
Document that become subject to the Lien of such First Lien Collateral Document
upon acquisition thereof, (y) assets constituting Excluded Property or Excluded
Securities and (z) assets of any Issuer or Guarantor organized outside the
United States or Luxembourg for so long as, and to the extent with respect to
this clause (z), excluded by reason of the final paragraph of the definition of
the term “Collateral and Guarantee Requirement”), such Issuer or Guarantor, as
applicable, will (i) notify the First Lien Collateral Agent of such acquisition
or ownership and (ii) subject (where applicable) to the Agreed Guarantee and
Security Principles, cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the First Priority Notes Obligations by, and take, and
cause the Issuers and Guarantors to take, such actions as shall be required to
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such asset, including actions described in Section 4.19.
(b)    If any Restricted Subsidiary becomes a Guarantor after the Issue Date,
then the Issuers and the Guarantors shall cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Restricted Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Restricted Subsidiary
owned by or on behalf of any Issuer or Guarantor.
(c)    Notwithstanding anything to the contrary set forth in this Indenture or
any other Note Document, the First Lien Collateral Documents to be entered into
on the Issue Date shall consist solely of the Issue Date Security Documents.
Subject, where applicable, to the Agreed Guaranty and Security Principles, the
Issuers and the Guarantors shall take such actions as shall be reasonably
requested by the First Lien Collateral Agent to cause the assets (other than (x)
assets constituting First Lien Collateral under a First Lien Collateral Document
in effect, (y) assets constituting Excluded Property or Excluded Securities and
(z) assets of any Issuer or Guarantor organized outside the United States or
Luxembourg for so long as, and to the extent with respect to this clause (z),
excluded by reason of the final paragraph of the definition of the term
“Collateral and Guarantee Requirement”) of the Issuers and the Guarantors (to
the extent constituting such on the Issue Date) to be subjected to a Lien
(subject to any Permitted Liens) securing the First Priority Notes Obligations
and the Collateral and Guarantee Requirement to be satisfied (as if each
Guarantor were a Person that became a Guarantor after the Issue Date), in each
case (i) with respect to all material assets of the Issuer and the Guarantors
(it being acknowledged and agreed that the First Lien Collateral Agent shall be
entitled to rely on an Officers' Certificate with respect to any determination
of whether any assets constitute material assets and not be responsible to
independently verify such determination) (to the extent owned thereby on the
Issue Date) within 30 days following the Issue Date (or such later date as the
First Lien Collateral Agent may agree in its sole discretion; provided that the
First Lien Collateral Agent shall agree to a reasonably selected later date if
the Issuer shall have delivered to the First Lien Collateral Agent an Officers’
Certificate certifying that such actions cannot be reasonably completed with
commercially reasonable efforts due to factors caused by the COVID-19 virus (it
being acknowledged and agreed that the First Lien Collateral Agent shall be
entitled to rely conclusively upon such Officers’ Certificate without any
independent verification thereof)) and (ii) with respect to all other assets of
the Issuer and the Guarantors (it being acknowledged and agreed that the First
Lien Collateral Agent shall be entitled to rely on an Officers' Certificate with
respect to any determination of whether any assets constitute material assets
and not be responsible to independently verify such determination) (to the
extent owned thereby on the Issue Date) within 75 days following the Issue Date
(or such later date as the First Lien Collateral Agent may agree in its sole
discretion; provided that the First Lien Collateral Agent shall agree to a
reasonably selected later date if the Issuer shall have delivered to the First
Lien Collateral Agent an Officers’ Certificate certifying that such actions
cannot be reasonably completed with commercially reasonable efforts due to
factors caused by the COVID-19 virus (it being acknowledged and agreed that the
First Lien Collateral Agent shall be entitled to rely conclusively upon such
Officers’ Certificate without any independent verification thereof)); provided
that the Issuers and Guarantor shall use commercially reasonable efforts to
cause the actions described in this clause (ii) to be taken within 30 days
following the Issue Date (or such later date as the First Lien Collateral Agent
may agree in its sole discretion; provided that the First Lien Collateral Agent
shall agree to a reasonably selected later date if the Issuer shall have
delivered to the First Lien Collateral Agent an Officers’ Certificate certifying
that such actions cannot be reasonably completed with commercially reasonable
efforts due to factors caused by the COVID-19 virus (it being acknowledged and
agreed that the First Lien Collateral Agent shall be entitled to rely
conclusively upon such Officers’ Certificate without any independent
verification thereof)).


67

--------------------------------------------------------------------------------





SECTION 4.19    Further Assurances. The Issuers and the Guarantors shall execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents), that the First Lien Collateral Agent
may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Issuers and the Guarantors, and provide to the First Lien
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the First Lien Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the First Lien
Collateral Documents.
SECTION 4.20    Certain Orders. (i) The Issuers will deliver to Paul, Weiss,
Rifkind & Garrison LLP (as counsel to the Specified Noteholders) a draft of any
confirmation order confirming any Chapter 11 Plan no less than 24 hours in
advance of the filing thereof, (ii) the Issuers shall consult with the Paul,
Weiss, Rifkind & Garrison LLP (as counsel to the Specified Noteholders), if
requested thereby, as to the terms of such confirmation order and (iii) the
terms of such confirmation order shall not prohibit the granting of guarantees
or liens by the Designated Subsidiaries and Additional Chapter 11 Unrestricted
Subsidiaries as set forth in Section 4.21.
SECTION 4.21    Required Re-Restriction. The Issuers and the Guarantors will, on
the Chapter 11 Plan Effective Date and solely to the extent permitted by all
applicable Requirements of Law, take all actions as are necessary to cause (i)
each Designated Subsidiary that is an Unrestricted Subsidiary and each
Additional Chapter 11 Unrestricted Subsidiary to be redesignated as a Restricted
Subsidiary and (ii) the Collateral and Guarantee Requirement to be satisfied
with respect to each such Designated Subsidiary and each such Additional Chapter
11 Unrestricted Subsidiary (and which shall at a minimum include the actions
described in clauses (A) and (B) of the immediately succeeding sentence to the
extent required to satisfy the Collateral and Guarantee Requirement).
Notwithstanding anything to the contrary set forth herein, it is understood that
to the extent any Collateral may not be perfected by (A) the filing of a Uniform
Commercial Code financing statement or (B) taking delivery and possession of a
stock certificate of each such Designated Subsidiary and Additional Chapter 11
Unrestricted Subsidiary organized or incorporated in Luxembourg, Switzerland or
the United States or any State thereof, the Equity Interests of which are
certificated and are required to be pledged pursuant this Indenture, then the
perfection of the security interest in such Collateral shall be accomplished
after the Chapter 11 Plan Effective Date as described under Section 4.18.
SECTION 4.22    Restructuring and Settlement Transactions. Notwithstanding
anything to the contrary set forth herein or in any other Note Document, the
Parent and its Restricted Subsidiaries and Unrestricted Subsidiaries shall be
permitted to consummate, and perform in respect of, the Restructuring and
Settlement Transactions; provided, however, that (i) no payments which, as part
of the Restructuring and Settlement Transactions, become owed to the holders of
any Opioid Claims, as consideration for the resolution of such Opioid Claims,
shall be secured by Liens on any assets of the Parent or any of its Subsidiaries
and (ii) no Liens shall be created, Incurred or suffered to exist on the assets
of the Designated Subsidiaries and Additional Chapter 11 Unrestricted
Subsidiaries, in each case so long as such entities are Unrestricted
Subsidiaries, securing Indebtedness for borrowed money or any guarantee thereof
(other than any intercompany debtor-in-possession loan), in excess of
$10,000,000 in aggregate principal amount.
SECTION 4.23    Cadence IP Licensee. So long as the Cadence IP Licensee is a
Guarantor or an Issuer, any Indebtedness of the Cadence IP Licensee or guarantee
of Indebtedness other than the Notes Obligations by the Cadence IP Licensee
shall, unless such Indebtedness or guarantee would be permitted to be secured by
Liens on assets of the Cadence IP Licensee (other than Liens that would be
junior to the Liens securing the Guarantee of the Cadence IP Licensee) or would
be permitted to be incurred while the Cadence IP Licensee is not a Guarantor, be
subordinated in right of payment to the Guarantee by the Cadence IP Licensee or
the other First Notes Obligations of the Cadence IP Licensee on terms that are
commercially reasonable.


ARTICLE V
SUCCESSOR COMPANY
SECTION 5.01    When Issuers and Guarantors May Merge or Transfer Assets.
(a)    The Issuer may not, directly or indirectly, consolidate, amalgamate or
merge with or into or wind up or convert into (whether or not the Issuer is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets in one or more related
transactions, to any Person unless:


68

--------------------------------------------------------------------------------





(i)    the Issuer is the surviving Person or the Person formed by or surviving
any such consolidation, amalgamation, merger, winding up or conversion (if other
than the Issuer) or to which such sale, assignment, transfer, lease, conveyance
or other disposition will have been made is a corporation, partnership or
limited liability company or similar entity organized or existing under the laws
of the United States, any state thereof, the District of Columbia, or any
territory thereof, any member state of the European Union or Switzerland
(collectively, the “Permitted Jurisdictions” and the Issuer or such Person, as
the case may be, being herein called the “Successor Company”); provided that in
the event that the Successor Company is not a corporation or limited liability
company (or equivalent of a corporation or limited liability company in any
Permitted Jurisdiction listed in this clause (i)), a co-obligor of the Notes is
a corporation or limited liability company (or such equivalent);
(ii)    the Successor Company (if other than the Issuer) expressly assumes all
the obligations of the Issuer under this Indenture and the First Lien Collateral
Documents pursuant to supplemental indentures or other applicable documents or
instruments in form reasonably satisfactory to the First Lien Trustee and the
First Lien Collateral Agent;
(iii)    immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default shall have occurred and be continuing;
(iv)    immediately after giving pro forma effect to such transaction, as if
such transaction had occurred at the beginning of the applicable four-quarter
period (and treating any Indebtedness which becomes an obligation of the
Successor Company or any of the Restricted Subsidiaries as a result of such
transaction as having been Incurred by the Successor Company or such Restricted
Subsidiary at the time of such transaction), either
(1)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.03(a); or
(2)    the Fixed Charge Coverage Ratio of the Parent would be no less than such
ratio immediately prior to such transaction;
(v)    if the Issuer is not the Successor Company, each Guarantor, unless it is
the other party to the transactions described above, shall have by supplemental
indenture confirmed that its Guarantee shall apply to such Person’s obligations
under this Indenture and the Notes; and
(vi)    the Successor Company shall have delivered to the First Lien Trustee and
the First Lien Collateral Agent an Officers’ Certificate and an Opinion of
Counsel, each stating that such consolidation, merger, amalgamation or transfer
and such supplemental indentures (if any) comply with this Indenture.
The Successor Company (if other than the Issuer) will succeed to, and be
substituted for, the Issuer under this Indenture, the Notes and the First Lien
Collateral Documents, and in such event the Issuer will automatically be
released and discharged from its obligations under this Indenture, the Notes and
the First Lien Collateral Documents. Notwithstanding the foregoing clauses (iii)
and (iv) of this Section 5.01(a), (A) the Issuer may merge, consolidate or
amalgamate with or transfer all or part of its properties and assets to a
Restricted Subsidiary; provided that, unless after giving effect to such
transaction, no Default shall have occurred and be continuing, the Issuer is the
Successor Company, and (B) the Issuer may merge, consolidate or amalgamate with
an Affiliate incorporated solely for the purpose of reincorporating the Issuer
in any Permitted Jurisdiction or may convert into a corporation, partnership or
limited liability company (or similar entity), so long as the amount of
Indebtedness of the Restricted Subsidiaries is not increased thereby. This
Section 5.01 will not apply to a sale, assignment, transfer, conveyance or other
disposition of assets between or among the Restricted Subsidiaries.
(b)    Subject to the provisions of Section 12.02(b), no Guarantor nor the US
Co-Issuer shall, and the Parent shall not permit any such Guarantor or the US
Co-Issuer to, consolidate, amalgamate or merge with or into or wind up or
convert into (whether or not such Guarantor or the US Co-Issuer is the surviving
Person), or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person unless:
(i)    either (a) such Guarantor or the US Co-Issuer, as applicable, is the
surviving Person or the Person formed by or surviving any such consolidation,
amalgamation, merger, winding up or conversion (if other than such Guarantor or
the US Co-Issuer, as applicable) or to which such sale, assignment, transfer,
lease, conveyance or other disposition will have been made is a company,
corporation, partnership or limited liability company or similar entity
organized or existing under the laws of a Permitted Jurisdiction (except that in
the case of the US Co-Issuer, such


69

--------------------------------------------------------------------------------





surviving Person shall be organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof)
(such Guarantor or the US Co-Issuer or such Person, as the case may be, being
herein called the “Successor Person”) and the Successor Person (if other than
such Guarantor or the US Co-Issuer, as applicable) expressly assumes all the
obligations of such Guarantor or the US Co-Issuer, as applicable, under this
Indenture and the Notes or its Guarantee, as applicable, pursuant to a
supplemental indenture or other applicable documents or instruments in form
reasonably satisfactory to the First Lien Trustee, or (b) in respect of any
Guarantor other than the Parent, such sale, assignment, transfer, lease,
conveyance or other disposition or consolidation, amalgamation or merger is not
in violation of Section 4.06; and
(ii)    the Successor Person (if other than such Guarantor or the US Co-Issuer,
as applicable) shall have delivered or caused to be delivered to the First Lien
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, amalgamation, merger or transfer and such supplemental
indenture (if any) comply with this Indenture.
Except as otherwise provided in this Indenture, the Successor Person (if other
than such Guarantor or the US Co-Issuer, as applicable) will succeed to, and be
substituted for, such Guarantor or the US Co-Issuer, as applicable, under this
Indenture, the Notes or the Guarantee, as applicable, and such Guarantor or the
US Co-Issuer, as applicable, will automatically be released and discharged from
its obligations under this Indenture, the Notes or its Guarantee.
Notwithstanding the foregoing, (1) a Guarantor may merge, amalgamate or
consolidate with an Affiliate incorporated solely for the purpose of
reincorporating such Guarantor in a Permitted Jurisdiction or may convert into a
limited liability company, corporation, partnership or similar entity organized
or existing under the laws of any Permitted Jurisdiction so long as the amount
of Indebtedness of such Guarantor is not increased thereby and (2) a Guarantor
may merge, amalgamate or consolidate with an Issuer or another Guarantor.
In addition, notwithstanding the foregoing, a Guarantor may consolidate,
amalgamate or merge with or into or wind up or convert into, liquidate,
dissolve, or sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of its properties or assets to an Issuer or any Guarantor.


ARTICLE VI
DEFAULTS AND REMEDIES
SECTION 6.01    Events of Default. An “Event of Default” occurs if:
(a)    there is a default in any payment of interest on any Note when due, and
such default continues for a period of 30 days,
(b)    there is a default in the payment of principal or premium, if any, of any
Note when due at its Stated Maturity, upon redemption, upon required repurchase,
upon declaration or otherwise,
(c)    there is a failure by the Parent for 90 days after receipt of written
notice given by the First Lien Trustee or the holders of not less than 25% in
aggregate principal amount of the Notes then outstanding (with a copy to the
First Lien Trustee) to comply with any of its obligations, covenants or
agreements in Section 4.02,
(d)    there is a failure by the Parent or any Restricted Subsidiary for 60 days
after written notice given by the First Lien Trustee or the holders of not less
than 25% in principal amount of the Notes then outstanding (with a copy to the
First Lien Trustee) to comply with its other obligations, covenants or
agreements (other than a default referred to in clauses (a), (b), (c) and (l) of
this Section 6.01) contained in the Notes or this Indenture,
(e)    there is a failure by the Parent or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay any Indebtedness (other than Indebtedness owing to the Parent or a
Restricted Subsidiary) within any applicable grace period after final maturity
or the acceleration of any such Indebtedness by the holders thereof because of a
default, in each case, if the total amount of such Indebtedness unpaid or
accelerated exceeds $125.0 million or its foreign currency equivalent,
(f)    the Parent or a Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) pursuant to or within the
meaning of any Bankruptcy Law:


70

--------------------------------------------------------------------------------





(i)    commences a voluntary case;
(ii)    consents to the entry of an order for relief against it in an
involuntary case;
(iii)    consents to the appointment of a Custodian of it or for any substantial
part of its property; or
(iv)    makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency,
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Parent or any Significant Subsidiary in an
involuntary case;
(ii)    appoints a Custodian of the Parent or any Significant Subsidiary or for
any substantial part of its property;
(iii)    orders the winding up or liquidation of the Parent or any Significant
Subsidiary; or
(iv)    any similar relief is granted under any foreign laws and, in each case,
the order or decree remains unstayed and in effect for 60 days,
(h)    there is a failure by the Parent or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $125.0 million or its foreign
currency equivalent (net of any amounts which are covered by enforceable
insurance policies issued by solvent carriers), which judgments are not
discharged, waived or stayed for a period of 60 days,
(i)    the Guarantee of the Parent or a Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) with
respect to the Notes ceases to be in full force and effect (except as
contemplated by the terms thereof) or the Parent or any other Guarantor that
qualifies as a Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) denies or disaffirms its
obligations under this Indenture or any Guarantee with respect to the Notes and
such Default continues for 10 days,
(j)    unless such Liens have been released in accordance with the provisions of
this Indenture or other Note Documents, Liens securing the First Priority Notes
Obligations with respect to a material portion of the First Lien Collateral
cease to be valid, perfected or enforceable, or the Issuer shall assert or any
Guarantor shall assert, in any pleading in any court of competent jurisdiction,
that any such Lien is invalid, unperfected or unenforceable and, in the case of
any such Guarantor, the Issuer fail to cause such Guarantor to rescind such
assertions within 30 days after the Issuer have actual knowledge of such
assertions; provided that no Event of Default shall occur under this clause (j)
if the Issuers and the Guarantors cooperate with the First Lien Collateral Agent
to replace or perfect such Lien, such Lien is promptly replaced or perfected (as
needed) and the rights, powers and privileges of the First Priority Notes
Secured Parties are not materially adversely affected by such replacement or
perfection;
(k)    the failure by the Parent or any Restricted Subsidiary for 60 days after
written notice given by the First Lien Trustee or the holders of not less than
25% in principal amount of the Notes then outstanding (with a copy to the First
Lien Trustee) to comply with its other agreements contained in the First Lien
Collateral Documents except for a failure that would not be material to the
holders of the Notes and would not materially affect the value of the First Lien
Collateral taken as a whole;
(l)    there is a failure by the Parent or any Guarantor to comply with its
obligations, covenants or agreements contained in Section 4.21; or
(m)    an order confirming a Chapter 11 Plan is entered the terms of which
prohibits the granting of guarantees or liens by the Designated Subsidiaries or
the Additional Chapter 11 Unrestricted Subsidiaries as required in Section 4.21.
The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.


71

--------------------------------------------------------------------------------





However, a default under clause (c), (d) or (k) above shall not constitute an
Event of Default until the First Lien Trustee or the holders of at least 25% in
principal amount of outstanding Notes notify the Parent and Issuer, with a copy
to the First Lien Trustee, of the default and neither the Parent nor the Issuers
cure such default within the time specified in clause (c), (d) or (k) hereof
after receipt of such notice. Such notice must specify the Default, demand that
it be remedied and state that such notice is a “Notice of Default.”
The Issuer shall deliver to the First Lien Trustee, within 30 days after the
occurrence thereof, written notice in the form of an Officers’ Certificate of
any Default or Event of Default (unless such Default or Event of Default has
been cured before the end of such 30-day period), the status of such Default or
Event of Default and what action the Issuer is taking or proposes to take with
respect thereto.
The term “Bankruptcy Law” means the Bankruptcy Code, or any similar Federal or
state law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.
SECTION 6.02    Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(f) or (g) hereof with respect to the Issuers)
occurs and is continuing, the First Lien Trustee by notice to the Issuers or the
holders of at least 25% in principal amount of outstanding Notes by notice to
the Issuers (with a copy to the First Lien Trustee) may declare the principal
of, premium, if any, and accrued but unpaid interest on all the Notes to be due
and payable. Upon such a declaration, such principal and interest shall be due
and payable immediately. If an Event of Default specified in Section 6.01(f) or
(g) with respect to the Issuers occurs, the principal of, premium, if any, and
interest on all the Notes will become immediately due and payable without any
declaration or other act on the part of the First Lien Trustee or any holders.
In addition, upon the acceleration of the Notes in connection with an Event of
Default under Section 6.01(a), (b), (f) or (g) prior to April 15, 2024, an
amount equal to the Applicable Premium or optional redemption premium, as
applicable, that would have been payable in connection with an optional
redemption of the Notes at the time of the occurrence of such acceleration will
become and be immediately due and payable with respect to all Notes without any
declaration or other act on the part of the First Lien Trustee or any holders of
the Notes and shall constitute part of the Notes Obligations in view of the
impracticability and difficulty of ascertaining actual damages and by mutual
agreement of the parties as to a reasonable calculation of each holder’s lost
profits as a result thereof. If the Applicable Premium or other premium becomes
due and payable pursuant to the preceding sentence, the Applicable Premium or
other premium, as applicable, shall be deemed to be principal of the Notes and
interest shall accrue on the full principal amount of the Notes (including the
Applicable Premium or such other premium) from and after the applicable
triggering event. Any premium payable pursuant to the first sentence of this
paragraph shall be presumed to be liquidated damages sustained by each holder as
the result of the acceleration of the Notes and the Issuers agree that it is
reasonable under the circumstances currently existing. The premium set forth in
the first sentence of this paragraph shall also be payable in the event the
Notes or the Indenture are satisfied, released or discharged through
foreclosure, whether by judicial proceeding, deed in lieu of foreclosure or by
any other means. THE ISSUERS EXPRESSLY WAIVE (TO THE FULLEST EXTENT THEY MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREMIUM PROVIDED FOR IN THE
FIRST SENTENCE OF THIS PARAGRAPH IN CONNECTION WITH ANY SUCH ACCELERATION. The
Issuers expressly agree (to the fullest extent it may lawfully do so) that: (A)
the premium set forth in the first sentence of this paragraph is reasonable and
is the product of an arm’s length transaction between sophisticated business
entities ably represented by counsel; (B) the premium shall be payable
notwithstanding the then prevailing market rates at the time acceleration
occurs; (C) there has been a course of conduct between holders and the Issuers
giving specific consideration in this transaction for such agreement to pay the
premium; and (D) the Issuers shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Issuers expressly
acknowledge that their agreement to pay the premium to holders pursuant to the
first sentence of this paragraph is a material inducement to holders to acquire
the Notes. The holders of a majority in principal amount of outstanding Notes
may rescind any such acceleration and its consequences if:
(a)    all existing Events of Default, other than the nonpayment of the
principal of, premium, if any, and interest on the Notes that have become due
solely by the declaration of acceleration, have been cured or waived; and
(b)    the rescission would not conflict with any judgment or decree of a court
of competent jurisdiction.
In the event of any Event of Default specified in Section 6.01(e), such Event of
Default and all consequences thereof (excluding, however, any resulting payment
default) shall be annulled, waived and rescinded, automatically and without any
action by the First Lien Trustee or the holders of any of the Notes, if within
20 days after such Event of Default arose the Issuer delivers an Officers’
Certificate to the First Lien Trustee stating that (x) the Indebtedness or
guarantee that is the basis for such Event of Default has been discharged, (y)
the holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default or (z) the default
that is the basis for such Event of Default has been cured, it


72

--------------------------------------------------------------------------------





being understood that in no event shall an acceleration of the principal amount
of the Notes as described above be annulled, waived or rescinded upon the
happening of any such events.
SECTION 6.03    Other Remedies. If an Event of Default occurs and is continuing,
the First Lien Trustee may pursue any available remedy at law or in equity to
collect the payment of principal of or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
The First Lien Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding. A delay or
omission by the First Lien Trustee or any holder in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. To the extent required by law, all available
remedies are cumulative.
SECTION 6.04    Waiver of Past Defaults
. Provided the Notes are not then due and payable by reason of a declaration of
acceleration, the holders of a majority in principal amount of the Notes then
outstanding by written notice to the First Lien Trustee may waive an existing
Default and its consequences except (a) a Default in the payment of the
principal of or interest on a Note, (b) a Default arising from the failure to
redeem or purchase any Note when required pursuant to the terms of this
Indenture or (c) a Default in respect of a provision that under Section 9.02
cannot be amended without the consent of each holder of Notes affected. When a
Default is waived, it is deemed cured and the Issuers, the First Lien Trustee
and the holders of Notes will be restored to their former positions and rights
under this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any consequent right.
SECTION 6.05    Control by Majority. The holders of a majority in principal
amount of outstanding Notes may direct the time, method and place of conducting
any proceeding for any remedy available to the First Lien Trustee or of
exercising any trust or power conferred on the First Lien Trustee with respect
to the Notes. The First Lien Trustee, however, may refuse to follow any
direction that conflicts with law or this Indenture or that the First Lien
Trustee determines is unduly prejudicial to the rights of any other holder of
the Notes or that would involve the First Lien Trustee in personal liability;
provided that the First Lien Trustee does not have an affirmative duty to
ascertain whether or not any action or forbearance on the part of a holder of a
Note is unduly preferential or prejudicial to any other holder of a Note. Prior
to taking any action under this Indenture, the First Lien Trustee shall be
entitled to indemnification satisfactory to it against all losses and expenses
caused by taking or not taking such action.
SECTION 6.06    Limitation on Suits.
(a)    Except to enforce the right to receive payment of principal, premium (if
any) or interest when due, no holder may pursue any remedy with respect to this
Indenture or the Notes unless:
(i)    such holder has previously given the First Lien Trustee written notice
that an Event of Default is continuing with respect to such holder’s Notes,
(ii)    holders of at least 25% in principal amount of the outstanding Notes
have requested the First Lien Trustee to pursue the remedy,
(iii)    such holders have offered the First Lien Trustee security or indemnity
satisfactory to it against any loss, liability or expense,
(iv)    the First Lien Trustee has not complied with such request within 60 days
after the receipt of the request and the offer of security or indemnity, and
(v)    the holders of a majority in principal amount of the outstanding Notes
have not given the First Lien Trustee a direction inconsistent with such request
within such 60-day period.
(b)    A holder may not use this Indenture to prejudice the rights of another
holder or to obtain a preference or priority over another holder (it being
understood that the First Lien Trustee shall have no obligation to ascertain
whether or not such actions or forbearances are unduly prejudicial to any other
holder).
SECTION 6.07    Rights of the Holders to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any holder to receive payment of
principal of and interest on the Notes held by such holder, on or after the


73

--------------------------------------------------------------------------------





respective due dates expressed or provided for in the Notes, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such holder.
SECTION 6.08    Collection Suit by First Lien Trustee. If an Event of Default
specified in Section 6.01(a) or (b) occurs and is continuing, the First Lien
Trustee may recover judgment in its own name and as trustee of an express trust
against the Issuer or any other obligor on the Notes for the whole amount then
due and owing (together with interest on overdue principal and (to the extent
lawful) on any unpaid interest at the rate provided for in the Notes) and the
amounts provided for in Section 7.07.
SECTION 6.09    First Lien Trustee May File Proofs of Claim. The First Lien
Trustee may file such proofs of claim, statements of interest and other papers
or documents as may be necessary or advisable in order to have the claims of the
First Lien Trustee and the First Lien Collateral Agent (including any claim for
reasonable compensation, expenses disbursements and advances of the First Lien
Trustee and the First Lien Collateral Agent (including counsel, accountants,
experts or such other professionals as the First Lien Trustee or the First Lien
Collateral Agent, as applicable, deems necessary, advisable or appropriate)) and
the holders allowed in any judicial proceedings relative to the Issuers, the
Guarantors, their creditors or their property, shall be entitled to participate
as a member, voting or otherwise, of any official committee of creditors
appointed in such matters and, unless prohibited by law or applicable
regulations, may vote on behalf of the holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each holder to make
payments to the First Lien Trustee and, in the event that the First Lien Trustee
shall consent to the making of such payments directly to the holders, to pay to
the First Lien Trustee any amount due it or the First Lien Collateral Agent for
the reasonable compensation, expenses, disbursements and advances of the First
Lien Trustee, the First Lien Collateral Agent, and each of their agents and
counsel, and any other amounts due the First Lien Trustee or the First Lien
Collateral Agent under Section 7.07. Nothing herein contained shall be deemed to
authorize the First Lien Trustee to authorize or consent to or accept or adopt
on behalf of any holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any holder, or to authorize the
First Lien Trustee to vote in respect of the claim of any holder in any such
proceeding.
SECTION 6.10    Priorities. Subject to the provisions of the First Lien
Collateral Documents and the Intercreditor Agreements, any money or property
collected by the First Lien Trustee pursuant to this Article VI and any other
money or property distributable in respect of the Issuers’ or any Guarantor’s
obligations under this Indenture after an Event of Default shall be applied in
the following order:
FIRST: to the First Lien Trustee and the First Lien Collateral Agent for amounts
due hereunder (including the reasonable compensation and expenses, disbursements
and advances of the First Lien Trustee’s and the First Lien Collateral Agent’s
agents, counsel, accountants and experts in accordance with Section 7.07);
SECOND: to the holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal and
interest, respectively; and
THIRD: to the Issuers or, to the extent the First Lien Trustee collects any
amount for any Guarantor, to such Guarantor.
The First Lien Trustee may fix a record date and payment date for any payment to
the holders pursuant to this Section 6.10. At least 15 days before such record
date, the First Lien Trustee shall mail to each holder and the Issuers a notice
that states the record date, the payment date and the amount to be paid.
SECTION 6.11    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the First Lien
Trustee for any action taken or omitted by it as First Lien Trustee, a court in
its discretion may require the filing by any party litigant in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the First Lien Trustee, a suit by a holder pursuant
to Section 6.07 or a suit by holders of more than 10% in principal amount of the
Notes.
SECTION 6.12    Waiver of Stay or Extension Laws. Neither the Issuers nor any
Guarantor (to the extent it may lawfully do so) shall at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuers and the Guarantors (to the extent that they may lawfully do so)
hereby expressly


74

--------------------------------------------------------------------------------





waive all benefit or advantage of any such law, and shall not hinder, delay or
impede the execution of any power herein granted to the First Lien Trustee, but
shall suffer and permit the execution of every such power as though no such law
had been enacted.


ARTICLE VII
FIRST LIEN TRUSTEE
SECTION 7.01    Duties of First Lien Trustee.
(a)    The First Lien Trustee, prior to the occurrence of an Event of Default
and after the curing or waiving of all Events of Default which may have
occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture. If an Event of Default has occurred
and is continuing, the First Lien Trustee shall exercise the rights and powers
vested in it by this Indenture and use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs.
(b)    Except during the continuance of an Event of Default:
(i)    the First Lien Trustee undertakes to perform such duties and only such
duties as are specifically set forth in the Note Documents and no implied
covenants or obligations shall be read into the Note Documents against the First
Lien Trustee (it being agreed that the permissive right of the First Lien
Trustee to do things enumerated in the Note Documents shall not be construed as
a duty); and
(ii)    in the absence of willful misconduct on its part, the First Lien Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
First Lien Trustee and conforming to the requirements of this Indenture. The
First Lien Trustee shall be under no duty to make any investigation as to any
statement contained in any such instance, but may accept the same as conclusive
evidence of the truth and accuracy of such statement or the correctness of such
opinions. However, in the case of certificates or opinions required by any
provision hereof to be provided to it, the First Lien Trustee shall examine the
form of certificates and opinions to determine whether or not they conform to
the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).
(c)    The First Lien Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:
(i)    this paragraph does not limit the effect of paragraph (b) of this Section
7.01;
(ii)    the First Lien Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer unless it is proved that the First Lien
Trustee was negligent in ascertaining the pertinent facts;
(iii)    the First Lien Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it pursuant to Section 6.05; and
(iv)    no provision of this Indenture shall require the First Lien Trustee to
expend or risk its own funds or otherwise Incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers.
(d)    Every provision of this Indenture that in any way relates to the First
Lien Trustee is subject to paragraphs (a), (b) and (c) of this Section 7.01.
(e)    The First Lien Trustee shall not be liable for interest on any money
received by it except as the First Lien Trustee may agree in writing with the
Issuers.
(f)    Money held in trust by the First Lien Trustee need not be segregated from
other funds except to the extent required by law.


75

--------------------------------------------------------------------------------





(g)    Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the First Lien Trustee shall be
subject to the provisions of this Section 7.01 and the TIA.
SECTION 7.02    Rights of First Lien Trustee.
(a)    The First Lien Trustee may conclusively rely on any document believed by
it to be genuine and to have been signed or presented by the proper person. The
First Lien Trustee need not investigate any fact or matter stated in the
document.
(b)    Before the First Lien Trustee acts or refrains from acting, it may
require an Officers’ Certificate or an Opinion of Counsel or both. The First
Lien Trustee shall not be liable for any action it takes or omits to take in
good faith in reliance on the Officers’ Certificate or Opinion of Counsel.
(c)    The First Lien Trustee may act through agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d)    The First Lien Trustee shall not be responsible or liable for any action
it takes or omits to take in good faith which it believes to be authorized or
within its rights or powers.
(e)    The First Lien Trustee may consult with counsel of its own selection and
the advice or opinion of counsel with respect to legal matters relating to the
Note Documents shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.
(f)    The First Lien Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond,
debenture, note or other paper or document unless requested in writing to do so
by the holders of not less than a majority in principal amount of the Notes at
the time outstanding, but the First Lien Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the First Lien Trustee shall determine to make such further inquiry
or investigation, it shall be entitled to examine the books, records and
premises of the Issuers, personally or by agent or attorney, at the expense of
the Issuers and shall Incur no liability of any kind by reason of such inquiry
or investigation.
(g)    The First Lien Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the holders pursuant to this Indenture, unless such holders shall have
offered to the First Lien Trustee indemnity or security satisfactory to the
First Lien Trustee against any loss, liability or expense.
(h)    The rights, privileges, protections, immunities and benefits given to the
First Lien Trustee, including its right to be indemnified, are extended to, and
shall be enforceable by, the First Lien Trustee in each of its capacities
hereunder or under any Note Document, and each agent, custodian and other Person
employed to act hereunder, including the First Lien Collateral Agent.
(i)    The First Lien Trustee shall not be responsible or liable for any action
taken or omitted by it in good faith at the direction of the holders of not less
than a majority in principal amount of the Notes as to the time, method and
place of conducting any proceedings for any remedy available to the First Lien
Trustee or the exercising of any power conferred by this Indenture.
(j)    Any action taken, or omitted to be taken, by the First Lien Trustee in
good faith pursuant to this Indenture upon the request or authority or consent
of any person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding upon
future holders of Notes and upon Notes executed and delivered in exchange
therefor or in place thereof.
(k)    The First Lien Trustee shall not be deemed to have notice of any Default
or Event of Default unless a Trust Officer of the First Lien Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default is received by the First Lien Trustee at the Corporate Trust Office of
the First Lien Trustee, and such notice references the Notes and this Indenture.
(l)    The First Lien Trustee may request that the Issuers deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any Person authorized to sign an
Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.


76

--------------------------------------------------------------------------------





(m)    The First Lien Trustee shall not be responsible or liable for punitive,
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
First Lien Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of actions.
(n)    The First Lien Trustee shall not be required to give any bond or surety
in respect of the execution of the trusts and powers under this Indenture.
(o)    The First Lien Trustee shall not be responsible or liable for any failure
or delay in the performance of its obligations under any Note Document arising
out of or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
terrorism; wars and other military disturbances; sabotage; epidemics; riots;
loss or malfunction of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; and acts of civil or military
authorities and governmental action.
SECTION 7.03    Individual Rights of First Lien Trustee. The First Lien Trustee,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuers or their Affiliates with the same
rights it would have if it were not First Lien Trustee. Any Paying Agent or
Registrar may do the same with like rights. However, the First Lien Trustee must
comply with Sections 7.10 and 7.11.
SECTION 7.04    First Lien Trustee’s Disclaimer. The First Lien Trustee shall
not be responsible for and makes no representation as to the validity or
adequacy of this Indenture, the Guarantees or the Notes, it shall not be
accountable for the Issuers’ use of the proceeds from the Notes, and it shall
not be responsible for any statement of the Issuers or any Guarantor in this
Indenture or in any document issued in connection with the sale of the Notes or
in the Notes other than the First Lien Trustee’s certificate of authentication.
The First Lien Trustee shall not be charged with knowledge of any Default or
Event of Default under Section 6.01(c), (d), (e), (f), (g), (h), (i), (j), (k)
or (l), or of the identity of any Significant Subsidiary unless either (a) a
Trust Officer shall have actual knowledge thereof or (b) the First Lien Trustee
shall have received written notice thereof in accordance with Section 14.01
hereof from the Issuers, any Guarantor or any holder. In accepting the trust
hereby created, the First Lien Trustee acts solely as First Lien Trustee under
this Indenture and not in its individual capacity and all persons, including
without limitation the holders of Notes and the Issuers having any claim against
the First Lien Trustee arising from this Indenture shall look only to the funds
and accounts held by the First Lien Trustee hereunder for payment except as
otherwise provided herein.
SECTION 7.05    Notice of Defaults. If a Default occurs and is continuing and is
actually known to a responsible officer of the First Lien Trustee, the First
Lien Trustee shall provide to each holder of the Notes notice of the Default
promptly after it becomes known to such responsible officer of the First Lien
Trustee. Except in the case of a Default in the payment of principal of, premium
(if any) or interest on any Note, the First Lien Trustee may withhold notice if
and so long as it determines that withholding notice is in the interests of the
noteholders.
SECTION 7.06    [Reserved].
SECTION 7.07    Compensation and Indemnity. The Issuers shall pay to the First
Lien Trustee and the First Lien Collateral Agent from time to time such
compensation for the First Lien Trustee’s and the First Lien Collateral Agent’s
acceptance of this Indenture and their services hereunder as mutually agreed to
in writing between the Issuers and the First Lien Trustee or the First Lien
Collateral Agent, as applicable. The First Lien Trustee’s and the First Lien
Collateral Agent’s compensation shall not be limited by any law on compensation
of a trustee of an express trust. The Issuers shall reimburse the First Lien
Trustee and the First Lien Collateral Agent upon request for all reasonable
out-of-pocket expenses Incurred or made by them, including costs of collection,
in addition to the compensation for its services. Such expenses shall include
the reasonable compensation and expenses, disbursements and advances of the
First Lien Trustee’s and the First Lien Collateral Agent’s agents, counsel,
accountants and experts. The Issuers and the Guarantors, jointly and severally,
shall indemnify the First Lien Trustee, the First Lien Collateral Agent or any
predecessor First Lien Trustee or First Lien Collateral Agent and their
directors, officers, employees and agents against any and all loss, liability,
claim, damage or expense (including reasonable attorneys’ fees and expenses and
including taxes (other than taxes based upon, measured by or determined by the
income of the First Lien Trustee or the First Lien Collateral Agent) Incurred by
or in connection with the acceptance or administration of this trust and the
performance of its duties hereunder, including the costs and expenses of
enforcing this Indenture or Guarantee against the Issuers or any Guarantor
(including this Section 7.07) and defending itself against or investigating any
claim (whether asserted by the Issuers, any Guarantor, any holder or any other
Person). The obligation to pay such amounts shall survive the payment in full or
defeasance of the Notes or the removal or resignation of the First Lien Trustee
and the First Lien Collateral Agent. The First Lien Trustee or the First Lien
Collateral Agent, as applicable, shall notify the Issuers of any claim for which
it may seek indemnity promptly upon obtaining actual knowledge thereof;
provided, however, that any failure so to notify the Issuers shall not relieve
the Issuers or any Guarantor of its indemnity obligations hereunder. The Issuers
shall defend


77

--------------------------------------------------------------------------------





the claim and the indemnified party shall provide reasonable cooperation at the
Issuers’ expense in the defense. Such indemnified parties may have separate
counsel and the Issuers and such Guarantor, as applicable, shall pay the fees
and expenses of such counsel; provided, however, that the Issuers shall not be
required to pay such fees and expenses if it assumes such indemnified parties’
defense and, in such indemnified parties’ reasonable judgment, there is no
actual or potential conflict of interest between the Issuers and the Guarantors,
as applicable, and such parties in connection with such defense. The Issuers
need not indemnify against any loss, liability or expense Incurred by an
indemnified party through such party’s own willful misconduct or negligence.
To secure the Issuers’ and the Guarantors’ payment obligations in this Section
7.07, the First Lien Trustee and the First Lien Collateral Agent shall have a
Lien prior to the Notes on all money or property held or collected by the First
Lien Trustee other than money or property held in trust to pay principal of and
interest on particular Notes.
The Issuers’ and the Guarantors’ payment obligations pursuant to this Section
7.07 shall survive the satisfaction or discharge of this Indenture, any
rejection or termination of this Indenture under any Bankruptcy Law or the
resignation or removal of the First Lien Trustee and the First Lien Collateral
Agent. Without prejudice to any other rights available to the First Lien Trustee
and the First Lien Collateral Agent under applicable law, when the First Lien
Trustee or the First Lien Collateral Agent, as applicable, Incurs expenses after
the occurrence of a Default specified in Section 6.01(f) or (g) with respect to
the Issuers, the expenses are intended to constitute expenses of administration
under any Bankruptcy Law.
No provision of this Indenture shall require the First Lien Trustee to expend or
risk its own funds or otherwise Incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers, if repayment of such funds or adequate indemnity against such risk or
liability is not assured to its satisfaction.
SECTION 7.08    Replacement of First Lien Trustee.
(a)    The First Lien Trustee may resign at any time by so notifying the
Issuers. The holders of a majority in principal amount of the Notes may remove
the First Lien Trustee by so notifying the First Lien Trustee and may appoint a
successor First Lien Trustee. The Issuers shall remove the First Lien Trustee
if:
(i)    the First Lien Trustee fails to comply with Section 7.10;
(ii)    the First Lien Trustee is adjudged bankrupt or insolvent;
(iii)    a receiver or other public officer takes charge of the First Lien
Trustee or its property; or
(iv)    the First Lien Trustee otherwise becomes incapable of acting.
(b)    If the First Lien Trustee resigns, is removed by the Issuers or by the
holders of a majority in principal amount of the Notes and such holders do not
reasonably promptly appoint a successor First Lien Trustee, or if a vacancy
exists in the office of First Lien Trustee for any reason (the First Lien
Trustee in such event being referred to herein as the retiring First Lien
Trustee), the Issuers shall promptly appoint a successor First Lien Trustee.
(c)    A successor First Lien Trustee shall deliver a written acceptance of its
appointment to the retiring First Lien Trustee and to the Issuers. Thereupon the
resignation or removal of the retiring First Lien Trustee shall become
effective, and the successor First Lien Trustee shall have all the rights,
powers and duties of the First Lien Trustee under this Indenture. The successor
First Lien Trustee shall mail a notice of its succession to the holders. The
retiring First Lien Trustee shall promptly transfer all property held by it as
First Lien Trustee to the successor First Lien Trustee, subject to the Lien
provided for in Section 7.07.
(d)    If a successor First Lien Trustee does not take office within 60 days
after the retiring First Lien Trustee resigns or is removed, the retiring First
Lien Trustee, the Issuers or the holders of 10% in principal amount of the Notes
may petition at the expense of the Issuers any court of competent jurisdiction
for the appointment of a successor First Lien Trustee.
(e)    If the First Lien Trustee fails to comply with Section 7.10, any holder
of Notes who has been a bona fide holder of a Note for at least six months may
petition any court of competent jurisdiction for the removal of the First Lien
Trustee and the appointment of a successor First Lien Trustee.
(f)    Notwithstanding the replacement of the First Lien Trustee pursuant to
this Section, the Issuers’ obligations under Section 7.07 shall continue for the
benefit of the retiring First Lien Trustee.


78

--------------------------------------------------------------------------------





(g)    For the purposes of this Section 7.08, the Issuer and each Lux Guarantor
hereby expressly accept and confirm, for the purposes of Articles 1278 and 1281
of the Luxembourg Civil Code that, notwithstanding any assignment, transfer
and/or novation by the First Lien Collateral Agent or any other First Priority
Notes Secured Party of all or any part of the First Priority Notes Secured
Obligations permitted under, and made in accordance with the provisions of this
Indenture and any agreement referred to herein to which the Issuer or any such
Lux Guarantor is a party, any security created or guarantee given under this
Indenture shall be preserved for the benefit of the successor First Lien
Collateral Agent (for itself and the First Priority Notes Secured Parties) and,
for the avoidance of doubt, for the benefit of each of the First Priority Notes
Secured Parties.
SECTION 7.09    Successor First Lien Trustee by Merger. If the First Lien
Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation or
banking association without any further act shall be the successor First Lien
Trustee.
In case at the time such successor or successors by merger, conversion or
consolidation to the First Lien Trustee shall succeed to the trusts created by
this Indenture any of the Notes shall have been authenticated but not delivered,
any such successor to the First Lien Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor to the First Lien Trustee may authenticate such
Notes either in the name of any predecessor hereunder or in the name of the
successor to the First Lien Trustee; and in all such cases such certificates
shall have the full force which it is anywhere in the Notes or in this Indenture
provided that the certificate of the First Lien Trustee shall have.
SECTION 7.10    Eligibility; Disqualification. The First Lien Trustee shall at
all times satisfy the requirements of Section 310(a) of the TIA. The First Lien
Trustee shall have a combined capital and surplus of at least $100.0 million as
set forth in its most recent published annual report of condition. The First
Lien Trustee shall comply with Section 310(b) of the TIA, subject to its right
to apply for a stay of its duty to resign under the penultimate paragraph of
Section 310(b) of the TIA; provided, however, that there shall be excluded from
the operation of Section 310(b)(1) of the TIA any series of securities issued
under this Indenture and any indenture or indentures under which other
securities or certificates of interest or participation in other securities of
the Issuers are outstanding if the requirements for such exclusion set forth in
Section 310(b)(1) of the TIA are met.
SECTION 7.11    Preferential Collection of Claims Against the Issuers. The First
Lien Trustee shall comply with Section 311(a) of the TIA, excluding any creditor
relationship listed in Section 311(b) of the TIA. A First Lien Trustee who has
resigned or been removed shall be subject to Section 311(a) of the TIA to the
extent indicated.
SECTION 7.12    Collateral Documents; Intercreditor Agreements. By their
acceptance of the Notes, the holders of the Notes hereby authorize and direct
the First Lien Trustee and the First Lien Collateral Agent, as the case may be,
to execute and deliver the Intercreditor Agreements and the First Lien
Collateral Documents in which the First Lien Trustee or the First Lien
Collateral Agent, as applicable, is named as a party, including any
Intercreditor Agreement or First Lien Collateral Documents executed after the
Issue Date. It is hereby expressly acknowledged and agreed that, in doing so,
the First Lien Trustee and the First Lien Collateral Agent are (a) expressly
authorized to make the representations attributed to holders of the Notes in any
such agreements and (b) not responsible for the terms or contents of such
agreements, or for the validity or enforceability thereof, or the sufficiency
thereof for any purpose.


ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 8.01    Discharge of Liability on Notes; Defeasance.
(a)    This Indenture shall be discharged and shall cease to be of further
effect (except as to surviving rights and immunities of the First Lien Trustee
and rights of transfer or exchange of Notes, as expressly provided for in this
Indenture) as to all outstanding Notes when:
(i)    either (A) all the Notes theretofore authenticated and delivered (except
lost, stolen or destroyed Notes which have been replaced or paid and Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Issuers and thereafter repaid to the Issuers or discharged
from such trust) have been delivered to the First Lien Trustee for cancellation
or (B) all of the Notes (1) have become due and payable, (2)


79

--------------------------------------------------------------------------------





will become due and payable at their Stated Maturity within one year or (3) if
redeemable at the option of the Issuers, are to be called for redemption within
one year under arrangements satisfactory to the First Lien Trustee for the
giving of notice of redemption by the First Lien Trustee in the name, and at the
expense, of the Issuer, and the Issuers have irrevocably deposited or caused to
be deposited with the First Lien Trustee funds in an amount sufficient to pay
and discharge the entire Indebtedness on the Notes not theretofore delivered to
the First Lien Trustee for cancellation, for principal of, premium, if any, and
interest on the Notes to, but excluding, the date of deposit together with
irrevocable instructions from the Issuer directing the First Lien Trustee to
apply such funds to the payment thereof at maturity or redemption, as the case
may be; provided that upon any redemption that requires the payment of the
Applicable Premium or other applicable redemption premium, the amount deposited
shall be sufficient for purposes of this Indenture to the extent that an amount
is deposited with the First Lien Trustee equal to the Applicable Premium or such
other redemption premium, as applicable, with respect to the Notes calculated as
of the earlier of the date on which arrangements referred to in the foregoing
clause (3) are entered into and the date of the notice of redemption, with any
deficit as of the date of the redemption only required to be deposited with the
First Lien Trustee on or prior to the date of the redemption;
(ii)    the Issuers and/or the Guarantors have paid all other sums payable under
this Indenture; and
(iii)    the Issuers have delivered to the First Lien Trustee an Officers’
Certificate and an Opinion of Counsel stating that all conditions precedent
under this Indenture relating to the satisfaction and discharge of this
Indenture with respect to the Notes have been complied with.
(b)    Subject to Sections 8.01(c) and 8.02, the Issuers at any time may
terminate (i) all of their obligations under the Notes and this Indenture
(“legal defeasance option”), and (ii) their obligations under Sections 4.02,
4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.11, 4.12, and 4.15 and the operation of
Section 5.01 for the benefit of the holders of Notes, and Section 6.01(e),
6.01(f), 6.01(g) (in the case of Sections 6.01(f) and 6.01(g) with respect to
Significant Subsidiaries only), 6.01(h), 6.01(i) or 6.01(k) (“covenant
defeasance option”). The Issuers may exercise their legal defeasance option with
respect to the Notes notwithstanding their prior exercise of their covenant
defeasance option. If the Issuers exercise their legal defeasance option or
their covenant defeasance option with respect to the Notes, each Guarantor will
be released from all of its obligations with respect to its Guarantee with
respect to the Notes.
If the Issuers exercise their legal defeasance option with respect to the Notes,
payment of the Notes may not be accelerated because of an Event of Default with
respect thereto. If the Issuers exercise their covenant defeasance option with
respect to the Notes, payment of the Notes may not be accelerated because of an
Event of Default specified in Section 6.01(c), 6.01(d), 6.01(e), 6.01(f),
6.01(g) (in the case of Sections 6.01(f) and (g), with respect only to
Significant Subsidiaries), 6.01(h), 6.01(i), 6.01(j) or 6.01(k) or because of
the failure of an Issuer to comply with Section 5.01(a)(iv).
Upon satisfaction of the conditions set forth herein and upon request of the
Issuers, the First Lien Trustee shall acknowledge in writing the discharge of
those obligations that the Issuers terminate.
(c)    Notwithstanding clauses (a) and (b) above, the Issuers’ obligations in
Sections 2.04, 2.05, 2.06, 2.07, 2.08 and 2.09, Article VII (including, without
limitation, Sections 7.07 and 7.08) and this Article VIII and the rights and
immunities of the First Lien Trustee under this Indenture shall survive until
the Notes have been paid in full. Thereafter, the Issuers’ obligations in
Sections 7.07, 7.08, 8.05 and 8.06 and the rights and immunities of the First
Lien Trustee under this Indenture shall survive such satisfaction and discharge.
SECTION 8.02    Conditions to Defeasance.
(a)    The Issuers may exercise their legal defeasance option or their covenant
defeasance option only if:
(i)    the Issuer irrevocably deposits in trust with the First Lien Trustee cash
in U.S. Dollars, U.S. Government Obligations or a combination thereof sufficient
to pay the principal of and premium (if any) and interest on the Notes when due
at maturity or redemption, as the case may be;
(ii)    with respect to U.S. Government Obligations or a combination of money
and U.S. Government Obligations, the Issuer delivers to the First Lien Trustee a
certificate from a nationally recognized firm of independent accountants, a
nationally recognized investment bank or a nationally recognized appraisal or
valuation firm expressing their opinion that the payments of principal and
interest when due and without reinvestment on the deposited U.S. Government
Obligations plus any deposited money without investment will provide cash at
such times and in such amounts as will be sufficient to pay principal, premium,
if any, and interest on the Notes to redemption or maturity, as


80

--------------------------------------------------------------------------------





the case may be; provided that upon any redemption that requires the payment of
the Applicable Premium or another redemption premium, the amount deposited shall
be sufficient for purposes of this Indenture to the extent that an amount is
deposited with the First Lien Trustee equal to the Applicable Premium or such
other redemption premium, as applicable, calculated as of the earlier of the
date on which arrangements referred to in the succeeding sentence are entered
into and the date of the notice of redemption, with any deficit as of the date
of the redemption only required to be deposited with the First Lien Trustee on
or prior to the date of the redemption;
(iii)    no Default specified in Section 6.01(f) or (g) with respect to the
Issuer shall have occurred or is continuing on the date of such deposit;
(iv)    the deposit does not constitute a default under any other material
agreement or instrument binding on the Issuer;
(v)    in the case of the legal defeasance option, the Issuers shall have
delivered to the First Lien Trustee an Opinion of Counsel stating that (1) the
Issuer has received from, or there has been published by, the Internal Revenue
Service a ruling, or (2) since the date of this Indenture there has been a
change in the applicable U.S. federal income tax law, in either case to the
effect that, and based thereon such Opinion of Counsel shall confirm that, the
holders of the Notes will not recognize income, gain or loss for U.S. federal
income tax purposes as a result of such deposit and defeasance and will be
subject to U.S. federal income tax on the same amount and in the same manner and
at the same times as would have been the case if such deposit and defeasance had
not occurred. Notwithstanding the foregoing, the Opinion of Counsel required by
the immediately preceding sentence with respect to a legal defeasance need not
be delivered if all of the Notes not theretofore delivered to the First Lien
Trustee for cancellation (x) have become due and payable or (y) will become due
and payable at their Stated Maturity within one year under arrangements
satisfactory to the First Lien Trustee for the giving of notice of redemption by
the First Lien Trustee in the name, and at the expense, of the Issuer;
(vi)    such exercise does not impair the right of any holder of the Notes to
receive payment of principal of, premium, if any, and interest on such holder’s
Notes on or after the due dates therefore or to institute suit for the
enforcement of any payment on or with respect to such holder’s Notes;
(vii)    in the case of the covenant defeasance option, the Issuer shall have
delivered to the First Lien Trustee an Opinion of Counsel to the effect that the
holders of the Notes will not recognize income, gain or loss for U.S. federal
income tax purposes as a result of such deposit and defeasance and will be
subject to U.S. federal income tax on the same amount, in the same manner and at
the same times as would have been the case if such deposit and defeasance had
not occurred; and
(viii)    the Issuer delivers to the First Lien Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent to the
defeasance and discharge of the Notes to be so defeased and discharged as
contemplated by this Article VIII have been complied with.
(b)    Before or after a deposit, the Issuers may make arrangements satisfactory
to the First Lien Trustee for the redemption of such Notes at a future date in
accordance with Article III.
SECTION 8.03    Application of Trust Money. The First Lien Trustee shall hold in
trust money or U.S. Government Obligations (including proceeds thereof)
deposited with it pursuant to this Article VIII. The First Lien Trustee shall
apply the deposited money and the money from U.S. Government Obligations through
each Paying Agent and in accordance with this Indenture to the payment of
principal of, premium, if any, and interest on the Notes so discharged or
defeased.
SECTION 8.04    Repayment to Issuer. Each of the First Lien Trustee and each
Paying Agent shall promptly turn over to the Issuers upon request any money or
U.S. Government Obligations held by it as provided in this Article VIII that, in
the written opinion of a nationally recognized firm of independent public
accountants, a nationally recognized investment bank or a nationally recognized
appraisal or valuation firm, delivered to the First Lien Trustee (which delivery
shall only be required if U.S. Government Obligations have been so deposited),
are in excess of the amount thereof that would then be required to be deposited
to effect an equivalent discharge or defeasance of Notes in accordance with this
Article VIII.
Subject to any applicable abandoned property law, the First Lien Trustee and
each Paying Agent shall pay to the Issuers upon written request any money held
by them for the payment of principal or interest that remains unclaimed for two
years, and, thereafter, holders entitled to the money must look to the Issuers
for payment as general creditors, and the First Lien Trustee and each Paying
Agent shall have no further liability with respect to such monies.


81

--------------------------------------------------------------------------------





SECTION 8.05    Indemnity for U.S. Government Obligations. The Issuers shall pay
and shall indemnify the First Lien Trustee against any tax, fee or other charge
imposed on or assessed against deposited U.S. Government Obligations or the
principal and interest received on such U.S. Government Obligations.
SECTION 8.06    Reinstatement. If the First Lien Trustee or any Paying Agent is
unable to apply any money or U.S. Government Obligations in accordance with this
Article VIII by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuers’ obligations under this
Indenture and the Notes so discharged or defeased shall be revived and
reinstated as though no deposit had occurred pursuant to this Article VIII until
such time as the First Lien Trustee or any Paying Agent is permitted to apply
all such money or U.S. Government Obligations in accordance with this Article
VIII; provided, however, that, if the Issuers have made any payment of principal
of, premium, if any, or interest on, any such Notes because of the reinstatement
of its obligations, the Issuers shall be subrogated to the rights of the holders
of such Notes to receive such payment from the money or U.S. Government
Obligations held by the First Lien Trustee or any Paying Agent.


ARTICLE IX
AMENDMENTS AND WAIVERS
SECTION 9.01    Without Consent of the Holders.
(a)    Without notice to or the consent of any holder, the Issuers and the First
Lien Trustee may amend or supplement any of the Note Documents (including any of
the First Lien Collateral Documents) and the Issuer may direct the First Lien
Trustee and/or First Lien Collateral Agent, and the First Lien Trustee and/or
First Lien Collateral Agent, as applicable, shall, enter into an amendment to
any of the Note Documents:
(i)    to cure any ambiguity, omission, mistake, defect or inconsistency;
(ii)    to provide for the assumption by a Successor Company (with respect to
the Issuer) of the obligations of the Issuer under any of the Note Documents;
(iii)    to provide for the assumption by a Successor Person (with respect to
any Guarantor or the US Co-Issuer, as applicable), of the obligations of a
Guarantor or the US Co-Issuer, as applicable, under any of the Note Documents,
as applicable;
(iv)    to provide for uncertificated Notes in addition to or in place of
certificated Notes, provided, however, that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code, or in a manner
such that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code;
(v)    [reserved];
(vi)    to add a Guarantee or collateral with respect to the Notes;
(vii)    to secure the Notes or to add additional assets as First Lien
Collateral;
(viii)    to confirm and evidence the release, termination, discharge or
retaking of any Guarantee or Lien with respect to or securing the Notes when
such release, termination, discharge or retaking is provided for under this
Indenture, the First Lien Collateral Documents or the Intercreditor Agreements,
as applicable;
(ix)    to add to the covenants of the Parent or the Issuers for the benefit of
the holders of the Notes or to surrender any right or power herein conferred
upon the Parent or the Issuers;
(x)    to make any change that does not adversely affect the rights of any
holder of the Notes in any material respect;
(xi)    to effect any provision of this Indenture or the other Note Documents or
to make changes to this Indenture to provide for the issuance of Additional
Notes;


82

--------------------------------------------------------------------------------





(xii)    to provide for the release of First Lien Collateral from the Lien
pursuant to this Indenture, the First Lien Collateral Documents and the
Intercreditor Agreements when permitted or required by the First Lien Collateral
Documents, this Indenture or the Intercreditor Agreements; or
(xiii)    to secure any Future First Lien Indebtedness, Future First Lien
Indebtedness, Junior Priority Indebtedness, First Priority Obligations or First
Priority Obligations to the extent permitted under this Indenture, the First
Lien Collateral Documents and the Intercreditor Agreements.
(b)    After an amendment under this Section 9.01 becomes effective, the Issuers
shall mail, or otherwise deliver in accordance with the procedures of the
Depository, to the holders a notice briefly describing such amendment. The
failure to give such notice to all holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 9.01.
SECTION 9.02    With Consent of the Holders. The Issuers and the First Lien
Trustee may amend any of the Note Documents, and any past Default or compliance
with any provisions of any of the Note Documents may be waived, with the consent
of the Issuers and the holders of a majority in principal amount of the Notes
then outstanding. However, without the consent of each holder of an outstanding
Note affected, no amendment or waiver may:
(1)    reduce the amount of Notes whose holders must consent to an amendment,
(2)    reduce the rate of or extend the time for payment of interest on any
Note,
(3)    reduce the principal of or change the Stated Maturity of any Note,
(4)    reduce the premium payable upon the redemption of any Note or change the
time at which any Note may be redeemed in accordance with Article III,
(5)    make any Note payable in money other than that stated in such Note,
(6)    expressly subordinate the Notes or any Guarantee to any other
Indebtedness of an Issuer or any Guarantor,
(7)    impair the right of any holder to receive payment of principal of,
premium, if any, and interest on such holder’s Notes on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such holder’s Notes, or
(8)    make any change in the provisions of the Note Documents dealing with the
application of proceeds of First Lien Collateral that would adversely affect the
holders of the Notes in any material respect, or
(9)    make any change in the amendment provisions which require consent of each
holder of a Note or in the waiver provisions as they relate to the Notes.
Except for any release contemplated by this Indenture, without the consent of
(i) the holders of at least 66 2/3% in principal amount of the Notes then
outstanding, no amendment, supplement or waiver may release the Lien on any
First Lien Collateral securing the Notes or Guarantees and (ii) the holders of
at least 75% in principal amount of the Notes then outstanding, no amendment or
waiver may release all or substantially all of the First Lien Collateral from
the Lien of this Indenture and the First Lien Collateral Documents with respect
to the Notes and Guarantees.
In addition, except for any release contemplated by this Indenture, (i) without
the consent of the holders of at least 66 2/3% in principal amount of the Notes
then outstanding, no amendment, supplement or waiver may release the Guarantee
with respect to the Notes of one or more Guarantors and (ii) without the consent
of the holders of at least 75% in principal amount of the Notes then
outstanding, no amendment, supplement or waiver may release the Guarantee with
respect to the Notes of one or more Guarantors that individually or in the
aggregate had (i) assets, as of the last day of the fiscal quarter of the Parent
most recently ended, in excess of 75 % of the assets of the Issuers and all
Guarantors, taken as a whole, as of such date or (ii) EBITDA for the last four
fiscal quarter period of the Parent most recently ended, in excess of 75% of the
EBITDA of the Issuers and all Guarantors, taken as a whole, for such period.
It shall not be necessary for the consent of the holders under this Section 9.02
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.


83

--------------------------------------------------------------------------------





After an amendment under this Section 9.02 becomes effective, the Issuers shall
mail, or otherwise deliver in accordance with the procedures of the Depository,
to the holders a notice briefly describing such amendment. The failure to give
such notice to all holders, or any defect therein, shall not impair or affect
the validity of an amendment under this Section 9.02.
SECTION 9.03    Revocation and Effect of Consents and Waivers.
(a)    A consent to an amendment or a waiver by a holder of a Note shall bind
the holder and every subsequent holder of that Note or portion of the Note that
evidences the same debt as the consenting holder’s Note, even if notation of the
consent or waiver is not made on the Note. However, any such holder or
subsequent holder may revoke the consent or waiver as to such holder’s Note or
portion of the Note if the First Lien Trustee receives the notice of revocation
before the date on which the First Lien Trustee receives an Officers’
Certificate from the Issuer certifying that the requisite principal amount of
Notes have consented. After an amendment or waiver becomes effective with
respect to the Notes, it shall bind every holder of Notes. An amendment or
waiver becomes effective upon the (i) receipt by the Issuer or the First Lien
Trustee of consents by the holders of the requisite principal amount of Notes,
(ii) satisfaction of conditions to effectiveness as set forth in this Indenture
and any indenture supplemental hereto containing such amendment or waiver and
(iii) execution of such amendment or waiver (or supplemental indenture) by the
Issuers, the Guarantors and the First Lien Trustee.
(b)    The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the holders of Notes entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were holders of the Notes at
such record date (or their duly designated proxies), and only those Persons,
shall be entitled to give such consent or to revoke any consent previously given
or to take any such action, whether or not such Persons continue to be holders
of the Notes after such record date. No such consent shall be valid or effective
for more than 120 days after such record date.
SECTION 9.04    Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Issuer may require the holder of such
Note to deliver it to the First Lien Trustee. The First Lien Trustee may place
an appropriate notation on such Note regarding the changed terms and return it
to the holder. Alternatively, if the Issuer or the First Lien Trustee so
determine, the Issuer in exchange for such Note shall issue and, upon written
order of the Issuer signed by an Officer, the First Lien Trustee shall
authenticate a new Note that reflects the changed terms. Failure to make the
appropriate notation or to issue a new Note shall not affect the validity of
such amendment, supplement or waiver.
SECTION 9.05    First Lien Trustee and First Lien Collateral Agent to Sign
Amendments. The First Lien Trustee and the First Lien Collateral Agent shall
sign any amendment, supplement or waiver authorized pursuant to this Article IX
if the amendment does not adversely affect the rights, duties, liabilities or
immunities of the First Lien Trustee or the First Lien Collateral Agent, as
applicable. If it does, the First Lien Trustee or the First Lien Collateral
Agent, as applicable, may but need not sign it. In signing such amendment, the
First Lien Trustee shall be entitled to receive indemnity satisfactory to it and
shall be provided with, and (subject to Section 7.01) shall be fully protected
in relying upon, (i) an Officers’ Certificate stating that such amendment,
supplement or waiver is authorized or permitted by this Indenture, (ii) an
Opinion of Counsel stating that such amendment, supplement or waiver is
authorized or permitted by this Indenture and, with respect to any supplement
relating to any Additional Securities, that such supplement is the legal, valid
and binding obligation of the Issuers and any Guarantors, enforceable against
them in accordance with its terms, subject to customary exceptions, and complies
with the provisions hereof, (iii) with respect to any supplement relating to any
Additional Securities, a copy of the resolution of the Board of Directors,
certified by the Secretary or Assistant Secretary of the Issuer, authorizing the
execution of such amendment, supplement or waiver and (iv) if such amendment,
supplement or waiver is executed pursuant to Section 9.02, evidence reasonably
satisfactory to the First Lien Trustee and the First Lien Collateral Agent of
the consent of the holders of Notes required to consent thereto.
SECTION 9.06    Additional Voting Terms; Calculation of Principal Amount. All
Notes issued under this Indenture shall vote and consent together on all matters
as one class and no Notes will have the right to vote or consent as a separate
class on any matter. Determinations as to whether holders of Notes of the
requisite aggregate principal amount of Notes have concurred in any direction,
waiver or consent shall be made in accordance with this Article IX and Section
2.13.


ARTICLE X
[Intentionally Omitted]


84

--------------------------------------------------------------------------------







ARTICLE XI
[Intentionally Omitted]


ARTICLE XII
GUARANTEE
SECTION 12.01    Guarantee.
(a)    Each Guarantor hereby jointly and severally guarantees, on a secured,
unsubordinated basis, as a primary obligor and not merely as a surety, to each
holder and to the First Lien Trustee and its successors and assigns the
performance and punctual payment when due, whether at Stated Maturity, by
acceleration or otherwise, of all obligations of the Issuers under this
Indenture and the Notes, whether for payment of principal of, premium, if any,
or interest on the Notes and all other monetary obligations of the Issuer under
this Indenture and the Notes, expenses, indemnification or otherwise (all the
foregoing being hereinafter collectively called the “Guaranteed Obligations”).
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from any
Guarantor, and that each Guarantor shall remain bound under this Article XII
notwithstanding any extension or renewal of any Guaranteed Obligation.
(b)    Each Guarantor waives presentation to, demand of payment from and protest
to the Issuer of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Notes or the Guaranteed Obligations. The Guarantee of each Guarantor hereunder
shall not be affected by (i) the failure of any holder or the First Lien Trustee
to assert any claim or demand or to enforce any right or remedy against the
Issuers or any other Person under this Indenture, the Notes or any other
agreement or otherwise; (ii) any extension or renewal of this Indenture, the
Notes or any other agreement; (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the Notes or
any other agreement; (iv) the release of any security held by any holder or the
First Lien Trustee for the Guaranteed Obligations or each Guarantor; (v) the
failure of any holder or First Lien Trustee to exercise any right or remedy
against any other guarantor of the Guaranteed Obligations; or (vi) any change in
the ownership of each Guarantor, except as provided in Section 12.02(b). Each
Guarantor hereby waives any right to which it may be entitled to have its
Guarantee hereunder divided among the Guarantors, such that such Guarantor’s
Guarantee would be less than the full amount claimed.
(c)    Each Guarantor hereby waives any right to which it may be entitled to
have the assets of the Issuers first be used and depleted as payment of the
Issuers’ obligations under this Indenture and the Issuers’ or such Guarantor’s
Guarantee hereunder prior to any amounts being claimed from or paid by such
Guarantor hereunder. Each Guarantor hereby waives any right to which it may be
entitled to require that the Issuers be sued prior to an action being initiated
against such Guarantor.
(d)    Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment and, performance when due (and not a guarantee of
collection) and waives any right to require that any resort be had by any holder
or the First Lien Trustee to any security held for payment of the Guaranteed
Obligations.
(e)    The Guarantee of each Guarantor is, to the extent and in the manner set
forth in Article XII, equal in right of payment to all existing and future Pari
Passu Indebtedness, senior in right of payment to all existing and future
Subordinated Indebtedness of such Guarantor.
(f)    Except as expressly set forth in Sections 8.01(b), 12.02 and 12.06, the
Guarantee of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
Guarantee of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any holder or the First Lien Trustee to
assert any claim or demand or to enforce any remedy under this Indenture, the
Notes or any other agreement, by any waiver or modification of any thereof, by
any default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or thing or


85

--------------------------------------------------------------------------------





omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of any Guarantor or would otherwise operate as a
discharge of any Guarantor as a matter of law or equity.
(g)    Except as expressly set forth in Section 12.02(b), each Guarantor agrees
that its Guarantee shall remain in full force and effect until payment in full
of all the Guaranteed Obligations of such Guarantor. Each Guarantor further
agrees that its Guarantee herein shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of or interest on any Guaranteed Obligation is rescinded or must
otherwise be restored by any holder or the First Lien Trustee upon the
bankruptcy or reorganization of an Issuer or otherwise.
(h)    In furtherance of the foregoing and not in limitation of any other right
which any holder or the First Lien Trustee has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Issuers to pay the principal
of or interest on any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, by redemption or otherwise, or to
perform or comply with any other Guaranteed Obligation, each Guarantor hereby
promises to and shall, upon receipt of written demand by the First Lien Trustee,
forthwith pay, or cause to be paid, in cash, to the holders or the First Lien
Trustee an amount equal to the sum of (i) the unpaid principal amount of such
Guaranteed Obligations, (ii) accrued and unpaid interest on such Guaranteed
Obligations (but only to the extent not prohibited by applicable law) and (iii)
all other monetary obligations of the Issuers to the holders and the First Lien
Trustee.
(i)    Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the holders in respect of any Guaranteed Obligations
guaranteed hereby until payment in full of all Guaranteed Obligations. Each
Guarantor further agrees that, as between it, on the one hand, and the holders
and the First Lien Trustee, on the other hand, (i) the maturity of the
Guaranteed Obligations guaranteed hereby may be accelerated as provided in
Article VI for the purposes of the Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations guaranteed hereby, and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
Article VI, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantors for the purposes of this
Section 12.01.
(j)    Each Guarantor also agrees to pay any and all costs and expenses
(including out-of-pocket attorneys’ fees and expenses) incurred by the First
Lien Trustee in enforcing any rights under this Section 12.01.
(k)    Upon request of the First Lien Trustee, each Guarantor shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary to carry out more effectively the purpose of this Indenture.
(l)     All of the Guarantors as of the Issue Date are set forth on Exhibit F,
each of which has signed this Indenture in its capacity as a Guarantor.
SECTION 12.02    Limitation on Liability.
(a)    Any term or provision of this Indenture to the contrary notwithstanding,
the maximum aggregate amount of the Guaranteed Obligations guaranteed hereunder
by each Guarantor shall not exceed the maximum amount that can be hereby
guaranteed by the applicable Guarantor without rendering this Indenture, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally or under any applicable mandatory corporate law or capital
maintenance or corporate benefit rules applicable to guarantees for obligations
of affiliates. In addition, each Guarantee is subject to the Applicable
Guarantee Limitations applicable thereto, if any.
(b)    A Guarantee as to any Guarantor (other than, in the case of clauses (i)
and (ii) below, a Guarantee of the Parent) shall automatically terminate and be
of no further force or effect and such Guarantor shall be automatically released
from all obligations under this Article XII upon:
(i)    the sale, disposition, exchange or other transfer (including through
merger, consolidation, amalgamation or otherwise) of the Capital Stock
(including any sale, disposition or other transfer following which the
applicable Guarantor is no longer a Restricted Subsidiary), of the applicable
Guarantor to a Person that is not an Issuer or a Guarantor if such sale,
disposition, exchange or other transfer is made in a manner not in violation of
this Indenture;
(ii)    the designation of such Guarantor as an Unrestricted Subsidiary in
accordance with the provisions of Section 4.04 and the definition of
“Unrestricted Subsidiary”;


86

--------------------------------------------------------------------------------





(iii)    the release or discharge of the guarantee by such Guarantor of the
Indebtedness under (i) the Credit Agreement and (ii) any Capital Markets
Indebtedness of the Parent, any Issuer or any of the other Guarantors which
created the obligation to guarantee the Notes, in each case to the extent that
(x) such release or discharge occurs on a date no less than 100 days after the
Issue Date, (y) no holder of such Indebtedness receives any direct or indirect
consideration in connection with such release (including any consent fee,
repayment, “exit consents” or additional covenants or credit support or other
favorable terms under the documentation governing such Indebtedness) unless the
holders of the Notes receive commensurate consideration (or reasonably
commensurate consideration in the case of any consideration other than monetary
consideration or credit support) and (z) such release is not in connection with
any refinancing or replacement of such Indebtedness;
(iv)    the Issuers’ exercise of their legal defeasance option or covenant
defeasance option under Article VIII or if the Issuers’ obligations under this
Indenture are discharged in accordance with the terms of this Indenture; or
(v)    such Restricted Subsidiary ceasing to be a Subsidiary as a result of any
foreclosure of any pledge or security interest securing Bank Indebtedness or
other exercise of remedies in respect thereof.
(c)    The Guarantee (if any) of the Parent will only be released upon (iii) and
(iv) above or upon the disposition of all or substantially all of the assets of
the Parent in accordance with Section 5.01 in a transaction or series of related
transactions that constitutes a Change of Control. For the avoidance of doubt,
the release of any Guarantor from its guarantee of other Indebtedness shall not,
in and of itself, result in a release of such Guarantor’s Guarantee, except as
explicitly provided in Section 12.02(b)(iii).
SECTION 12.03    [Intentionally Omitted].
SECTION 12.04    Successors and Assigns. This Article XII shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
and be enforceable by the successors and assigns of the First Lien Trustee and
the holders and, in the event of any transfer or assignment of rights by any
holder or the First Lien Trustee, the rights and privileges conferred upon that
party in this Indenture and in the Notes shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
of this Indenture.
SECTION 12.05    No Waiver. Neither a failure nor a delay on the part of either
the First Lien Trustee or the holders in exercising any right, power or
privilege under this Article XII shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The rights, remedies and benefits of the First Lien
Trustee and the holders herein expressly specified are cumulative and not
exclusive of any other rights, remedies or benefits which either may have under
this Article XII at law, in equity, by statute or otherwise.
SECTION 12.06    Modification. No modification, amendment or waiver of any
provision of this Article XII, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the First Lien Trustee, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Guarantor in any case shall entitle any Guarantor to
any other or further notice or demand in the same, similar or other
circumstances.
SECTION 12.07    Execution of Supplemental Indenture for Future Guarantors. Each
Subsidiary which is required to become a Guarantor of the Notes pursuant to
Section 4.11 shall promptly execute and deliver to the First Lien Trustee a
supplemental indenture substantially in the form of Exhibit C hereto pursuant to
which such Subsidiary shall become a Guarantor under this Article XII and shall
guarantee the Guaranteed Obligations. Concurrently with the execution and
delivery of such supplemental indenture, the Issuers shall deliver to the First
Lien Trustee an Opinion of Counsel and an Officers’ Certificate as provided
under Section 9.05.
SECTION 12.08    Non-Impairment. The failure to endorse a Guarantee on any Note
shall not affect or impair the validity thereof.
SECTION 12.09    [Reserved].
SECTION 12.10    Luxembourg Guarantee Limitation.
Notwithstanding anything to the contrary contained in this Indenture, with
respect to any Guarantor established and organized under the laws of Luxembourg
(each a “Lux Guarantor”), the aggregate obligations and exposure of the relevant
Lux Guarantor, in respect of the obligations of the Issuers or any other
Guarantor which is not a direct or indirect subsidiary of the


87

--------------------------------------------------------------------------------





relevant Lux Guarantor, under this Indenture, shall be limited at any time to an
aggregate amount not exceeding 90% of the greater of (without double counting):
(a)    an amount equal to the sum of the relevant Lux Guarantor’s Net Assets (as
defined below) and its subordinated debt (dettes subordonnées), as reflected in
the most recent financial information of the relevant Lux Guarantor available to
the First Lien Trustee as at the Issue Date or, if such Lux Guarantor becomes a
Guarantor after the Issue Date, as at the date at which the Lux Guarantor
accedes to a Supplemental Indenture, including, without limitation, its most
recently and duly approved financial statements (comptes annuels) and any
(unaudited) interim financial statements signed by its board of managers
(conseil de gérance) or by its board of directors (conseil d’administration) (as
applicable); and
(b)    an amount equal to the sum of the relevant Lux Guarantor’s Net Assets (as
defined below) and its subordinated debt (dettes subordonnées), as reflected in
the most recent financial information of the relevant Lux Guarantor available to
the First Lien Trustee as at the date the Guarantee is called, including,
without limitation, its most recently and duly approved financial statements
(comptes annuels) and any (unaudited) interim financial statements signed by its
board of managers (gérants) or by its board of directors (conseil
d’administration), as applicable.
For the purposes of this Section 12.10, “Net Assets” of a Lux Guarantor shall
mean all the assets (actifs) of the relevant Lux Guarantor minus its liabilities
(provisions et dettes) as determined, in accordance with Luxembourg generally
accepted accounting principles (Lux GAAP) or IFRS, as applicable, and the
relevant provisions of the Luxembourg Act of 19 December 2002 on the Luxembourg
Companies Register, on accounting and on annual accounts of the companies, as
amended, and Grand Ducal Regulation dated 18 December 2015 setting out the form
and the content of the presentation of the balance sheet and profit and loss
account. The limitation set forth under paragraphs (a) and (b) above shall not
apply to any amounts borrowed under this Indenture and made available, in any
form whatsoever, to the relevant Lux Guarantor or any of its direct or indirect
Subsidiaries.
For the purposes of this Section 12.10, “Subordinated Debt” means liabilities
which are subordinated in right of payment (whether generally or specifically)
to any claim of the First Lien Trustee under any of the Note Documents.
Should the financial information referred to in clauses (a) and (b) above not be
available on the date of this Indenture or on the date this Guarantee is called,
the Lux Guarantor’s Net Assets will be determined by the First Lien Trustee or
any other person designated by the First Lien Trustee, acting reasonably, in
accordance with the Luxembourg accounting principles applicable to the Lux
Guarantor and at the cost of the Lux Guarantor.
SECTION 12.11    Irish Guarantee Limitations. The Guarantee shall not apply to
any liability of any Guarantor incorporated under the laws of Ireland (each an
“Irish Guarantor”), to the extent that it would result in (a) such Guarantee
constituting unlawful financial assistance within the meaning of Section 82 of
the Companies Act 2014 (as amended); or (b) any Irish Guarantor contravening the
prohibition in Section 239 of the Companies Act 2014 (as amended) on loans,
quasi-loans, credit transactions and guarantees and security given by a company
in connection with loans, quasi-loans or credit transactions that are made for a
director of, or a person connected with a director of, any Irish Guarantor or
any holding company of any Irish Guarantor.
SECTION 12.12    [Reserved].


ARTICLE XIII
COLLATERAL
SECTION 13.01    First Lien Collateral Documents. Subject (where applicable) to
the Agreed Guarantee and Security Principles, the First Priority Notes
Obligations shall be secured as provided in the First Lien Collateral Documents,
which define the terms of the Liens that secure the First Priority Notes
Obligations, subject to the terms of the Intercreditor Agreements. The First
Lien Trustee and the Issuers hereby acknowledge and agree that the First Lien
Collateral Agent holds the First Lien Collateral in trust for the benefit of the
holders of the Notes and the First Lien Trustee and pursuant to the terms of the
First Lien Collateral Documents and the Intercreditor Agreements and subject,
where applicable, to the Agreed Guarantee and Security Principles. Each holder,
by accepting a Note, consents and agrees to the terms of the First Lien
Collateral Documents (including the provisions providing for the possession,
use, release and foreclosure of First Lien Collateral) and the Intercreditor
Agreements as the same may be in effect or may be amended from time to time in
accordance with their terms and this Indenture and the Intercreditor Agreements,
and authorizes and directs the First Lien Collateral Agent to enter into the
First


88

--------------------------------------------------------------------------------





Lien Collateral Documents and the Intercreditor Agreements and to perform its
obligations and exercise its rights thereunder in accordance therewith. The
Issuers shall deliver to the First Lien Collateral Agent copies of all documents
required to be filed pursuant to the First Lien Collateral Documents, and will
do or cause to be done all such acts and things as may be reasonably required by
the next sentence of this Section 13.01, to assure and confirm to the First Lien
Collateral Agent the security interest in the First Lien Collateral contemplated
hereby, by the First Lien Collateral Documents or any part thereof, as from time
to time constituted, so as to render the same available for the security and
benefit of this Indenture and of the Notes, according to the intent and purposes
herein expressed. The Issuer shall, and shall cause the Restricted Subsidiaries
to, take any and all actions and make all filings (including the filing of UCC
financing statements, continuation statements and amendments thereto) required
to cause the First Lien Collateral Documents to create and maintain, as security
for the First Priority Notes Obligations of the Issuers and the Guarantors, a
valid and enforceable perfected Lien and security interest in and on all of the
First Lien Collateral (subject to the terms of the Intercreditor Agreements and
the First Lien Collateral Documents and (where applicable) the Agreed Guarantee
and Security Principles), in favor of the First Lien Collateral Agent for the
benefit of the holders and the Trustee.
SECTION 13.02    Release of First Lien Collateral.
(a)    The Liens securing the Notes will automatically and without the need for
any further action by any Person be released, and the First Lien Trustee
(subject to its receipt of an Officers’ Certificate and Opinion of Counsel as
provided in Section 13.02(b)) shall execute documents evidencing such release,
or instruct the First Lien Collateral Agent to execute, as applicable, the same
at the Issuer’s sole cost and expense, under one or more of the following
circumstances:
(i)    in whole, as to all property subject to such Liens, upon:
(A)    payment in full of the principal of, accrued and unpaid interest and
premium, if any, on the Notes; or
(B)    satisfaction and discharge of this Indenture in accordance with its
terms; or
(C)    legal defeasance or covenant defeasance of this Indenture under Article
VIII hereof;
(ii)    in part, as to any property that (a) is sold, transferred or otherwise
disposed of by an Issuer or a Guarantor (other than to an Issuer or a Guarantor)
in a transaction not prohibited by this Indenture or (b) is owned or at any time
acquired by a Guarantor that has been released from its Guarantee, concurrently
with the release of such Guarantee;
(iii)    as to property that constitutes all or substantially all of the First
Lien Collateral securing the Notes, with the consent of the holders of at least
75% in aggregate principal amount of the Notes then outstanding;
(iv)    as to property that constitutes less than all or substantially all of
the First Lien Collateral securing the Notes, with the consent of the holders of
a majority of the aggregate principal amount of the Notes then outstanding;
(v)    if such property becomes Excluded Property or Excluded Securities, as
applicable; or
(vi)    in accordance with the applicable provisions of the First Lien
Collateral Documents and the Intercreditor Agreements.
(b)    With respect to any release of First Lien Collateral, upon receipt of an
Officers’ Certificate and an Opinion of Counsel each stating that all conditions
precedent under this Indenture to such release have been met and that it is
proper for the First Lien Trustee or the First Lien Collateral Agent, as
applicable, to execute and deliver the documents requested by the Issuer in
connection with such release, and any necessary or proper instruments of
termination, satisfaction, discharge or release prepared by the Issuer, the
First Lien Trustee shall, or shall cause the First Lien Collateral Agent to,
execute, deliver or acknowledge (at the Issuer’s expense) such instruments or
releases to evidence the release and discharge of any First Lien Collateral
permitted to be released pursuant to this Indenture and such documents shall be
without recourse to or warranty by the First Lien Collateral Agent. Neither the
First Lien Trustee nor the First Lien Collateral Agent shall be liable for any
such release undertaken in reliance upon any such Officers’ Certificate or
Opinion of Counsel.
SECTION 13.03    Suits to Protect the First Lien Collateral. Subject to the
provisions of Article VII hereof and the First Lien Collateral Documents and the
Intercreditor Agreements, the First Lien Trustee, without the consent of the
holders of the


89

--------------------------------------------------------------------------------





Notes, on behalf of the holders of the Notes, may or may direct the First Lien
Collateral Agent to take all actions it determines in order to:
(a)    enforce any of the terms of the First Lien Collateral Documents; and
(b)    collect and receive any and all amounts payable in respect of the First
Priority Notes Obligations.
Subject to the provisions of the First Lien Collateral Documents and the
Intercreditor Agreements, the First Lien Trustee and the First Lien Collateral
Agent shall have power to institute and to maintain such suits and proceedings
as the First Lien Trustee may determine to prevent any impairment of the First
Lien Collateral by any acts which may be unlawful or in violation of any of the
First Lien Collateral Documents or this Indenture, and such suits and
proceedings as the First Lien Trustee may determine to preserve or protect its
interests and the interests of the holders of the Notes in the First Lien
Collateral. Nothing in this Section 13.03 shall be considered to impose any such
duty or obligation to act on the part of the First Lien Trustee or the First
Lien Collateral Agent.
SECTION 13.04    Authorization of Receipt of Funds by the First Lien Trustee
under the First Lien Collateral Documents. Subject to the provisions of the
Intercreditor Agreements, the First Lien Trustee is authorized to receive any
funds for the benefit of the holders of the Notes distributed under the First
Lien Collateral Documents, and to make further distributions of such funds to
the holders of the Notes according to the provisions of this Indenture.
SECTION 13.05    Purchaser Protected. In no event shall any purchaser in good
faith of any property purported to be released hereunder be bound to ascertain
the authority of the First Lien Collateral Agent or the First Lien Trustee to
execute the release or to inquire as to the satisfaction of any conditions
required by the provisions hereof for the exercise of such authority or to see
to the application of any consideration given by such purchaser or other
transferee; nor shall any purchaser or other transferee of any property or
rights permitted by this Article XIII to be sold be under any obligation to
ascertain or inquire into the authority of the applicable Issuers or Guarantors
to make any such sale or other transfer.
SECTION 13.06    Powers Exercisable by Receiver or Trustee. In case the First
Lien Collateral shall be in the possession of a receiver or trustee, lawfully
appointed, the powers conferred in this Article XIII upon the Issuers or
Guarantors with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuers or Guarantors or of any Officer or Officers thereof
required by the provisions of this Article XIII; and if the First Lien Trustee
shall be in the possession of the First Lien Collateral under any provision of
this Indenture, then such powers may be exercised by the First Lien Trustee.
SECTION 13.07    Release upon Termination of the Issuers’ Obligations. In the
event that the Issuer delivers to the First Lien Trustee and the First Lien
Collateral Agent an Officers’ Certificate certifying that (i) payment in full of
the principal of, premium (if any), together with accrued and unpaid interest
on, the Notes and all other First Priority Notes Obligations that are due and
payable at or prior to the time such principal, together with accrued and unpaid
interest, are paid or (ii) the Issuers shall have exercised their legal
defeasance option or their covenant defeasance option, in each case in
compliance with the provisions of Article VIII, and an Opinion of Counsel
stating that all conditions precedent to the execution and delivery of such
notice by the First Lien Trustee have been satisfied, the First Lien Trustee
shall deliver to the Issuers and the First Lien Collateral Agent a notice
stating that the First Lien Trustee, on behalf of the holders of the Notes,
disclaims and gives up any and all rights it has in or to the First Lien
Collateral (other than with respect to funds held by the First Lien Trustee
pursuant to Article VIII), and any rights it has under the First Lien Collateral
Documents, and upon receipt by the First Lien Collateral Agent of such notice,
the First Lien Collateral Agent shall be deemed not to hold a Lien in the First
Lien Collateral on behalf of the First Lien Trustee or the holders of the Notes
and shall do or cause to be done (at the expense of the Issuer) all acts
reasonably requested by the Issuer to release and discharge such Lien as soon as
is reasonably practicable without recourse to or warranty by the First Lien
Collateral Agent.
SECTION 13.08    First Lien Collateral Agent.
(a)    The First Lien Trustee and each of the holders of the Notes, by
acceptance of the Notes, hereby designates and appoints the First Lien
Collateral Agent as its agent under the Note Documents and the First Lien
Trustee and each of the holders of the Notes, by acceptance of the Notes, hereby
irrevocably authorizes the First Lien Collateral Agent to take such action on
its behalf under the provisions of the Note Documents and to exercise such
powers and perform such duties as are expressly delegated to the First Lien
Collateral Agent by the terms of the Note Documents, and consents and agrees to
the terms of the Intercreditor Agreements and each First Lien Collateral
Document, as the same may be in effect or may be amended, restated, supplemented
or otherwise modified from time to time in accordance with their respective
terms. The First


90

--------------------------------------------------------------------------------





Lien Collateral Agent agrees to act as such on the express conditions contained
in this Section 13.08. The provisions of this Section 13.08 are solely for the
benefit of the First Lien Collateral Agent and none of the First Lien Trustee,
any of the holders of the Notes nor any of the Issuers or Guarantors shall have
any rights as a third party beneficiary of any of the provisions contained
herein other than as expressly provided in Section 13.03. Each holder of the
Notes agrees that any action taken by the First Lien Collateral Agent in
accordance with the provision of the Note Documents, and the exercise by the
First Lien Collateral Agent of any rights or remedies set forth herein and
therein shall be authorized and binding upon all holders of the Notes.
Notwithstanding any provision to the contrary contained elsewhere in the Note
Documents, the duties of the First Lien Collateral Agent shall be ministerial
and administrative in nature, and the First Lien Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein and in
the other Note Documents to which the First Lien Collateral Agent is a party,
nor shall the First Lien Collateral Agent have or be deemed to have any trust or
other fiduciary relationship with the First Lien Trustee, any holder of the
Notes or any Issuer or Guarantor, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Note
Documents exist against the First Lien Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Indenture with reference to the First Lien Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(b)    The First Lien Collateral Agent may perform any of its duties under the
Note Documents by or through receivers, agents, employees, attorneys-in-fact or
with respect to any specified Person, such Person’s Affiliates, and the
respective officers, directors, employees, agents, advisors and
attorneys-in-fact of such Person and its Affiliates, (a “Related Person”) and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties, and shall be entitled to act upon, and shall be fully protected in
taking action in good faith and in accordance with the advice or opinion of such
counsel. The First Lien Collateral Agent shall not be responsible for the
negligence or misconduct of any receiver, agent, employee, attorney-in-fact or
Related Person that it selects as long as such selection was made with due care.
(c)    None of the First Lien Collateral Agent or any of its respective Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with any Note Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, non-appealable
judgment) or under or in connection with any First Lien Collateral Document or
Intercreditor Agreement or the transactions contemplated thereby (except for its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment), or (ii) be responsible in any
manner to any of the First Lien Trustee or any holder of the Notes for any
recital, statement, representation, warranty, covenant or agreement made by any
Issuer or Guarantor or Affiliate of any Issuer or Guarantor, or any Officer or
Related Person thereof, contained in this Indenture, or any other Note
Documents, or in any certificate, report, statement or other document referred
to or provided for in, or received by the First Lien Collateral Agent under or
in connection with, any of the Note Documents, or the validity, effectiveness,
genuineness, enforceability or sufficiency of any of the Note Documents, or for
any failure of any Issuer or Guarantor or any other party to any of the Note
Documents to perform its obligations hereunder or thereunder. None of the First
Lien Collateral Agent or any of its respective Related Persons shall be under
any obligation to the First Lien Trustee or any holder of the Notes to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any of the Note Documents or to inspect the
properties, books, or records of any Issuer or Guarantor or any Affiliates of
any Issuer or Guarantor.
(d)    The First Lien Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, in good faith upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, certification,
telephone message, statement, or other communication, document or conversation
(including those by telephone or e-mail) believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts and advisors selected by the First Lien Collateral Agent. The
First Lien Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, or other paper or document. The First Lien Collateral Agent shall be
fully justified in failing or refusing to take any action under any Note
Document unless it shall first receive such advice or concurrence of the First
Lien Trustee as it determines. The First Lien Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Note
Documents in accordance with a request, direction, instruction or consent of the
First Lien Trustee.
(e)    The First Lien Collateral Agent shall not be deemed to have notice of any
Default or Event of Default unless a Trust Officer of the First Lien Collateral
Agent has actual knowledge thereof or unless written notice of any event which
is in fact such a Default or Event of Default is received by the First Lien
Collateral Agent and such notice references the Notes and this Indenture.


91

--------------------------------------------------------------------------------





(f)    The First Lien Collateral Agent may resign at any time by notice to the
First Lien Trustee and the Issuers, such resignation to be effective upon the
acceptance of a successor agent to its appointment as First Lien Collateral
Agent. If the First Lien Collateral Agent resigns under this Indenture, the
Issuers shall appoint a successor collateral agent. If no successor collateral
agent is appointed prior to the intended effective date of the resignation of
the First Lien Collateral Agent (as stated in the notice of resignation), the
First Lien Collateral Agent may appoint, after consulting with the First Lien
Trustee, subject to the consent of the Issuers (which shall not be unreasonably
withheld and which shall not be required during a continuing Event of Default),
a successor collateral agent. If no successor collateral agent is appointed and
consented to by the Issuers pursuant to the preceding sentence within thirty
(30) days after the intended effective date of resignation (as stated in the
notice of resignation) retiring First Lien Collateral Agent’s resignation shall
nevertheless thereupon become effective (except in the case of the First Lien
Collateral Agent holding collateral security on behalf of the holders of the
Notes, the retiring the First Lien Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor collateral agent
is appointed), and the holders of the Notes shall assume and perform all of the
duties of the First Lien Collateral Agent hereunder until such time, if any, as
the holders of the Notes appoint a successor collateral agent as provided for
above. Upon the acceptance of its appointment as successor collateral agent
hereunder, such successor collateral agent shall succeed to all the rights,
powers and duties of the retiring First Lien Collateral Agent, and the term
“First Lien Collateral Agent” shall mean such successor collateral agent, and
the retiring First Lien Collateral Agent’s appointment, powers and duties as the
First Lien Collateral Agent shall be terminated. After the retiring First Lien
Collateral Agent’s resignation hereunder, the provisions of this Section 13.08
(and Section 7.07) shall continue to inure to its benefit and the retiring First
Lien Collateral Agent shall not by reason of such resignation be deemed to be
released from liability as to any actions taken or omitted to be taken by it
while it was the First Lien Collateral Agent under this Indenture.
(g)    Deutsche Bank AG New York Branch shall initially act as First Lien
Collateral Agent and shall be authorized to appoint co-First Lien Collateral
Agents as necessary in its sole discretion. Except as otherwise explicitly
provided in the Note Documents, neither the First Lien Collateral Agent nor any
of its respective officers, directors, employees or agents or other Related
Persons shall be liable for failure to demand, collect or realize upon any of
the First Lien Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any First Lien Collateral upon the
request of any other Person or to take any other action whatsoever with regard
to the First Lien Collateral or any part thereof. The First Lien Collateral
Agent shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither the First Lien Collateral
Agent nor any of its officers, directors, employees or agents shall be
responsible for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.
(h)    The First Lien Collateral Agent is authorized and directed to (i) enter
into the First Lien Collateral Documents to which it is party, whether executed
on or after the Issue Date, (ii) enter into the Intercreditor Agreements, (iii)
make the representations of the holders of the Notes set forth in the First Lien
Collateral Documents and Intercreditor Agreements, (iv) bind the holders of the
Notes on the terms as set forth in the First Lien Collateral Documents and the
Intercreditor Agreements and (v) perform and observe its obligations under the
First Lien Collateral Documents and the Intercreditor Agreements.
(i)    If at any time or times the First Lien Trustee shall receive (i) by
payment, foreclosure, realization, set-off or otherwise, any proceeds of First
Lien Collateral or any payments with respect to the Obligations arising under,
or relating to, this Indenture, except for any such proceeds or payments
received by the First Lien Trustee from the First Lien Collateral Agent pursuant
to the terms of this Indenture, or (ii) payments from the First Lien Collateral
Agent in excess of the amount required to be paid to the Trustee pursuant to
Article VI, the First Lien Trustee shall promptly turn the same over to the
First Lien Collateral Agent, in kind, and with such endorsements as may be
required to negotiate the same to the First Lien Collateral Agent such proceeds
to be applied by the First Lien Collateral Agent pursuant to the terms of the
Intercreditor Agreements and the other Note Documents.
(j)    The First Lien Collateral Agent is each holder’s agent for the purpose of
perfecting the holders’ security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code can be perfected only by possession.
Should the First Lien Trustee obtain possession of any such First Lien
Collateral, the First Lien Trustee shall notify the First Lien Collateral Agent
thereof and promptly shall, subject to the Intercreditor Agreements, deliver
such Collateral to the First Lien Collateral Agent or otherwise deal with such
First Lien Collateral in accordance with the First Lien Collateral Agent’s
instructions.
(k)    The First Lien Collateral Agent shall have no obligation whatsoever to
the First Lien Trustee or any of the holders of the Notes to assure that the
First Lien Collateral exists or is owned by any Issuer or Guarantor or is cared
for, protected, or insured or has been encumbered, or that the First Lien
Collateral Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, maintained or enforced or are entitled to any particular
priority, or to determine


92

--------------------------------------------------------------------------------





whether all of the Issuers’ and the Guarantors’ property constituting collateral
intended to be subject to the Lien and security interest of the First Lien
Collateral Documents has been properly and completely listed or delivered, as
the case may be, or the genuineness, validity, marketability or sufficiency
thereof or title thereto, or to exercise at all or in any particular manner or
under any duty of care, disclosure, or fidelity, or to continue exercising, any
of the rights, authorities, and powers granted or available to the First Lien
Collateral Agent pursuant to any Note Document other than pursuant to the
instructions of the First Lien Trustee or the holders of a majority in aggregate
principal amount of the Notes or as otherwise provided in the First Lien
Collateral Documents, it being understood and agreed that in respect of the
First Lien Collateral, or any act, omission, or event related thereto, the First
Lien Collateral Agent shall have no other duty or liability whatsoever to the
First Lien Trustee or any holder of any of the Notes as to any of the foregoing.
(l)    If any Issuer or Guarantor incurs any obligations in respect of other
First Priority Obligations at any time when the First Priority Intercreditor
Agreement is not in effect and delivers to the First Lien Collateral Agent an
Officer’s Certificate so stating and requesting the First Lien Collateral Agent
and the First Lien Trustee to enter into a First Priority Intercreditor
Agreement in favor of a designated agent or representative for the holders of
the other First Priority Obligations so incurred, the First Lien Collateral
Agent and the First Lien Trustee shall (and are hereby authorized and directed
to) enter into such First Priority Intercreditor Agreement (at the sole expense
and cost of the Issuers, including legal fees and expenses of the First Lien
Collateral Agent and the First Lien Trustee), bind the holders of the Notes on
the terms set forth therein and perform and observe its obligations thereunder.
If any Issuer or Guarantor incurs any obligations in respect of Second Priority
Obligations at any time when the First Priority/Second Priority Intercreditor
Agreement is not in effect and delivers to the First Lien Collateral Agent and
the First Lien Trustee an Officer’s Certificate so stating and requesting the
First Lien Collateral Agent and First Lien Trustee to enter into a First
Priority/Second Priority Intercreditor Agreement in favor of a designated agent
or representative for the holders of the Second Priority Obligations so
incurred, the First Lien Collateral Agent and the First Lien Trustee shall (and
are hereby authorized and directed to) enter into such First Priority/Second
Priority Intercreditor Agreement (at the sole expense and cost of the Issuers,
including legal fees and expenses of the First Lien Collateral Agent and the
First Lien Trustee), bind the holders of the Notes on the terms set forth
therein and perform and observe its obligations thereunder. The First Lien
Collateral Agent and the First Lien Trustee are authorized to, and, upon request
of the Issuer, the First Lien Collateral Agent and the First Lien Trustee shall,
enter into a senior priority/junior priority intercreditor agreement with
(together with other relevant Persons) any collateral agent and/or other
authorized representative of any Junior Priority Indebtedness, which
intercreditor agreement shall provide for intercreditor arrangements with
respect to such Junior Priority Indebtedness that are not less favorable to the
holders of the Notes in any material respect than the intercreditor arrangements
set forth in the First Priority/Second Priority Intercreditor Agreement
(provided that the First Priority Obligations shall be treated as the senior
obligations thereunder) (any such agreement (including, without limitation, any
First Priority/Second Priority Intercreditor Agreement), a “Junior Priority
Intercreditor Agreement”), so long as any such Junior Priority Intercreditor
Agreement is in form and substance reasonably satisfactory to the First Lien
Collateral Agent. Holders of the Notes shall be deemed to have agreed to and
accepted the terms of such other intercreditor arrangements complying with the
requirements of this Indenture by their acceptance of the Notes.
(m)    No provision of any Note Document shall require the First Lien Collateral
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder or thereunder or to take or
omit to take any action hereunder or thereunder or take any action at the
request or direction of holders of the Notes or the First Lien Trustee if it
shall not have received indemnity satisfactory to the First Lien Collateral
Agent against potential costs and liabilities incurred by the First Lien
Collateral Agent relating thereto. Notwithstanding anything to the contrary
contained in Note Documents, in the event the First Lien Collateral Agent is
entitled or required to commence an action to foreclose or otherwise exercise
its remedies to acquire control or possession of the First Lien Collateral, the
First Lien Collateral Agent shall not be required to commence any such action or
exercise any remedy or to inspect or conduct any studies of any property under
the mortgages or take any such other action if the First Lien Collateral Agent
has determined that the First Lien Collateral Agent may incur personal liability
as a result of the presence at, or release on or from, the First Lien Collateral
or such property, of any hazardous substances unless the First Lien Collateral
Agent has received security or indemnity from the holders of the Notes in an
amount and in a form all satisfactory to the First Lien Collateral Agent,
protecting the First Lien Collateral Agent from all such liability. The First
Lien Collateral Agent shall at any time be entitled to cease taking any action
described in this paragraph (m) if it reasonably no longer deems any indemnity,
security or undertaking to be sufficient.
(n)    The First Lien Collateral Agent (i) shall not be liable for any action
taken or omitted to be taken by it in connection with any Note Documents or
instrument referred to herein or therein, except to the extent that any of the
foregoing are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment, (ii) shall not be liable for interest on any money
received by it except as the First Lien Collateral Agent may agree in writing
with the Issuers (and money held in trust by the First Lien Collateral Agent
need not be segregated from other funds except to the extent required by law)
and (iii) may consult with counsel of its selection and the advice or opinion of
such counsel as to


93

--------------------------------------------------------------------------------





matters of law shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it in good
faith and in accordance with the advice or opinion of such counsel. The grant of
permissive rights or powers to the First Lien Collateral Agent shall not be
construed to impose duties to act.
(o)    The First Lien Collateral Agent shall not be liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters. The First Lien Collateral Agent shall not be liable for any
indirect, special, punitive, incidental or consequential damages (included but
not limited to lost profits) whatsoever, even if it has been informed of the
likelihood thereof and regardless of the form of action.
(p)    The First Lien Collateral Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Issuer or Guarantor
under any Note Documents. The First Lien Collateral Agent shall not be
responsible to the holders of the Notes or any other Person for any recitals,
statements, information, representations or warranties contained in any Note
Documents or in any certificate, report, statement, or other document referred
to or provided for in, or received by the First Lien Collateral Agent under or
in connection with, any Note; the execution, validity, genuineness,
effectiveness or enforceability of any Note Document of any other party thereto;
the genuineness, enforceability, collectability, value, sufficiency, location or
existence of any First Lien Collateral, or the validity, effectiveness,
enforceability, sufficiency, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any First Priority Notes
Obligations; the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Issuer or
Guarantor; or for any failure of any Issuer or Guarantor to perform its First
Priority Notes Obligations under the Note Documents. The First Lien Collateral
Agent shall have no obligation to any holder of the Notes or any other Person to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Issuer or Guarantor of any terms of the Note
Documents, or the satisfaction of any conditions precedent contained in the Note
Documents. The First Lien Collateral Agent shall not be required to initiate or
conduct any litigation or collection or other proceeding under the Note
Documents unless expressly set forth hereunder or thereunder. The First Lien
Collateral Agent shall have the right at any time to seek instructions from the
holders of the Notes with respect to the administration of the Note Documents.
(q)    The parties hereto and the holders of the Notes hereby agree and
acknowledge that the First Lien Collateral Agent shall not assume, be
responsible for or otherwise be obligated for any liabilities, claims, causes of
action, suits, losses, allegations, requests, demands, penalties, fines,
settlements, damages (including foreseeable and unforeseeable), judgments,
expenses and costs (including but not limited to, any remediation, corrective
action, response, removal or remedial action, or investigation, operations and
maintenance or monitoring costs, for personal injury or property damages, real
or personal) of any kind whatsoever, pursuant to any environmental law as a
result of the Note Documents or any actions taken pursuant hereto or thereto.
Further, the parties hereto and the holders of the Notes hereby agree and
acknowledge that in the exercise of its rights under the Note Documents, the
First Lien Collateral Agent may hold or obtain indicia of ownership primarily to
protect the security interest of the First Lien Collateral Agent in the First
Lien Collateral and that any such actions taken by the First Lien Collateral
Agent shall not be construed as or otherwise constitute any participation in the
management of such First Lien Collateral.
(r)    Upon the receipt by the First Lien Collateral Agent of a written request
of the Issuers signed by one Officer of each Issuer (a “Collateral Document
Order”), the First Lien Collateral Agent is hereby authorized to execute and
enter into, and (so long as such documents are consistent with the terms of this
Indenture and otherwise reasonably acceptable to the First Lien Collateral
Agent) shall execute and enter into, without the further consent of any holder
of the Notes or the First Lien Trustee, any First Lien Collateral Document to be
executed after the Issue Date. Such Collateral Document Order shall (i) state
that it is being delivered to the First Lien Collateral Agent pursuant to, and
is a Collateral Document Order referred to in, this Section 13.08(r), and (ii)
instruct the First Lien Collateral Agent to execute and enter into such First
Lien Collateral Document. Any such execution of a First Lien Collateral Document
shall be at the direction and expense of the Issuers. The holders of the Notes,
by their acceptance of the Notes, hereby authorize and direct the First Lien
Collateral Agent to execute such First Lien Collateral Documents.
(s)    Subject to the provisions of the applicable First Lien Collateral
Documents and the Intercreditor Agreements, each holder of the Notes, by
acceptance of the Notes, agrees that the First Lien Collateral Agent shall
execute and deliver the Intercreditor Agreements and the First Lien Collateral
Documents to which it is a party and all agreements, documents and instruments
incidental thereto, and act in accordance with the terms thereof.
(t)    After the occurrence of an Event of Default, the First Lien Trustee may,
subject to the Intercreditor Agreements, direct the First Lien Collateral Agent
in connection with any action required or permitted by the Note Documents.


94

--------------------------------------------------------------------------------





(u)    The First Lien Collateral Agent is authorized to receive any funds for
the benefit of itself, the First Lien Trustee and the holders of the Notes
distributed under the First Lien Collateral Documents or the Intercreditor
Agreements and to the extent not prohibited under the Intercreditor Agreements,
for turnover to the First Lien Trustee to make further distributions of such
funds to itself, the First Lien Trustee and the Holders in accordance with the
provisions of Article VI hereof and the other provisions of this Indenture.
(v)    Notwithstanding anything to the contrary in this Indenture or any other
Note Document, in no event shall the First Lien Collateral Agent or the First
Lien Trustee be responsible for, or have any duty or obligation with respect to,
the recording, filing, registering, perfection, protection or maintenance of the
security interests or Liens intended to be created by this Indenture or the
other Note Documents (including without limitation the filing or continuation of
any UCC financing or continuation statements or similar documents or
instruments, nor shall the First Lien Collateral Agent or the First Lien Trustee
be responsible for, and neither the First Lien Collateral Agent nor the First
Lien Trustee makes any representation regarding, the validity, effectiveness or
priority of any of the First Lien Collateral Documents or the security interests
or Liens intended to be created thereby.
(w)    Before the First Lien Collateral Agent acts or refrains from acting in
each case at the request or direction of any Issuer or Guarantor, it may require
an Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 14.04. The First Lien Collateral Agent shall not be liable
for any action it takes or omits to take in good faith in reliance on such
certificate or opinion.
(x)    The Issuers shall pay compensation to, reimburse expenses of and
indemnify the First Lien Collateral Agent in accordance with Section 7.07.
To the extent anything in this Section 13.08 is inconsistent with the terms of
the First Priority Intercreditor Agreement, the terms of the First Priority
Intercreditor Agreement, as applicable, shall prevail.
SECTION 13.09    Designations. For purposes of the provisions hereof and the
Intercreditor Agreements requiring the Issuers to designate Indebtedness for the
purposes of the term “Future First Lien Indebtedness,” “Future First Lien
Indebtedness,” “Junior Priority Indebtedness” or any other such designations
hereunder or under the Intercreditor Agreements, any such designation shall be
sufficient if the relevant designation is set forth in writing, signed on behalf
of the Issuers by an Officer of each Issuer and delivered to the First Lien
Trustee and the First Lien Collateral Agent.
SECTION 13.10    Additional Provisions.
(a)    In no event shall (i) control agreements or control, lockbox or similar
agreements or arrangements be required with respect to deposit or securities
accounts, (ii) landlord, mortgagee and bailee waivers be required or (iii)
notices be sent to account debtors or other contractual third parties, except in
accordance with the Agreed Guarantee and Security Principles or in connection
with a permitted exercise of remedies under the relevant First Lien Collateral
Documents.
(b)    If at any time after the Issue Date, the definitions of “Excluded
Property” or “Excluded Securities” or the Agreed Guarantee and Security
Principles (or equivalent terms) included in the agreement described in clause
(i) of the definition of the term “Credit Agreement” (as amended, amended and
restated, supplemented, modified, refinanced or replaced, so long as continuing
to constitute First Priority Obligations) are amended, modified or waived so as
to narrow the scope of the exclusion of assets from the First Lien Collateral,
the corresponding provisions in this Indenture shall be deemed automatically
amended in identical fashion.
SECTION 13.11    Parallel Debt. For the purpose of taking and ensuring the
continuing validity of each Lien on the First Lien Collateral granted under the
First Lien Collateral Documents governed by the laws of (or to the extent
affecting assets situated in) Switzerland or any other jurisdiction in which an
effective Lien cannot be granted in favor of the First Lien Collateral Agent as
trustee or agent for some or all of the First Priority Notes Secured Parties,
notwithstanding any contrary provision in any Note Document:
(a)    each Issuer and Guarantor irrevocably and unconditionally undertakes to
pay to the First Lien Collateral Agent as an independent and separate creditor
an amount (the “Parallel Obligations”) equal to: (i) all present and future,
actual or contingent amounts owing by such Issuer or Guarantor to First Priority
Notes Secured Parties under or in connection with the Note Documents as and when
the same fall due for payment under or in connection with the Note Documents
(including, for the avoidance of doubt, any change, extension or increase in
those obligations pursuant to or in connection with any amendment or supplement
or restatement or novation of any Note Document, in each case whether or not
anticipated as of the Issue Date) and


95

--------------------------------------------------------------------------------





(ii) any amount which such Issuer or Guarantor owes to First Priority Notes
Secured Parties as a result of a party rescinding a Note Document or as a result
of invalidity, illegality, or unenforceability of a Note Document (the “Original
Obligations”);
(b)    the First Lien Collateral Agent shall have its own independent right to
claim performance of the Parallel Obligations (including, without limitation,
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceedings)
and the Parallel Obligations shall not constitute the First Lien Collateral
Agent and any other First Priority Notes Secured Party as joint creditors;
(c)    the Parallel Obligations shall not limit or affect the existence of the
Original Obligations for which the First Priority Notes Secured Parties shall
have an independent right to demand payment;
(d)    notwithstanding clauses (b) and (c) above:
(i)    the Parallel Obligations shall be decreased to the extent the First Lien
Collateral Agent receives (and retains) and applies any payment against the
discharge of its Parallel Obligations to the First Lien Collateral Agent and the
Original Obligations shall be decreased to the same extent;
(ii)    payment by any Issuer or Guarantor of its Original Obligations to the
relevant First Priority Notes Secured Party shall to the same extent decrease
and be a good discharge of the Parallel Obligations owing by it to the First
Lien Collateral Agent; and
(iii)    if any Original Obligation is subject to any limitations under the Note
Documents, then the same limitations shall apply mutatis mutandis to the
relevant Parallel Obligation corresponding to that Original Obligation;
(e)    the Parallel Obligations are owed to the First Lien Collateral Agent in
its own name on behalf of itself and not as agent or representative of any other
person nor as trustee and all property subject to a Lien on First Lien
Collateral shall secure the Parallel Obligations so owing to the First Lien
Collateral Agent in its capacity as creditor of the Parallel Obligations;
(f)    each Issuer and Guarantor irrevocably and unconditionally waives any
right it may have to require a First Priority Notes Secured Party to join any
proceedings as co-claimant with the First Lien Collateral Agent in respect of
any claim by the First Lien Collateral Agent against any Issuer or Guarantor
under this Section 13.11;
(g)    each Issuer and Guarantor agrees that:
(i)    any defect affecting a claim of the First Lien Collateral Agent against
any Issuer or Guarantor under this Section 13.11 will not affect any claim of a
First Priority Notes Secured Party against such Issuer or Guarantor under or in
connection with the First Lien Documents; and
(ii)    any defect affecting a claim of a First Priority Notes Secured Party
against any Issuer or Guarantor under or in connection with the Note Document
will not affect any claim of the First Lien Collateral Agent under this Section
13.11; and
(h)    if the First Lien Collateral Agent returns to any Issuer or Guarantor,
whether in any kind of insolvency proceeding or otherwise, any recovery in
respect of which it has made a payment to a First Priority Notes Secured Party,
that First Notes Secured Party must repay an amount equal to that recovery to
the First Lien Collateral Agent.
SECTION 13.12    Trust Provisions.
(a)    Declaration of Trust. The First Lien Collateral Agent declares that it
holds the Trust Property on trust for the First Priority Secured Parties on the
terms contained in this Indenture.
(b)    The First Lien Collateral Agent.
(i)    The First Lien Collateral Agent shall have such rights, powers,
authorities and discretions as are (a) conferred on trustees by the Trustee
Acts; (b) by way of supplement to the Trustee Acts as provided for in this
Indenture and/or the English Security Documents; and (c) any which may be vested
in the First Lien Collateral Agent by law or regulation or otherwise.


96

--------------------------------------------------------------------------------





(ii)    Section 1 of the Trustee Act 2000 shall not apply to the duties of the
First Lien Collateral Agent in relation to the trusts constituted by this
Indenture. Where there are any inconsistencies between the Trustee Acts and the
provisions of this Indenture, the provisions of this Indenture shall, to the
extent permitted by law, prevail and, in the case of any such inconsistency with
the Trustee Act 2000, the provisions of this Indenture shall constitute a
restriction or exclusion for the purposes of the Trustee Act 2000.
(iii)    All moneys from time to time received or recovered by the First Lien
Collateral Agent in respect of the Trust Property and the net proceeds from the
realization or enforcement of all or any part of the English Transaction
Security shall be held by the First Lien Collateral Agent on trust to apply them
at such times as the First Lien Collateral Agent considers appropriate in the
order of priority set out in Section 6.10 (subject to the Intercreditor
Agreements).
(iv)    Nothing in any Note Documents constitutes the First Lien Collateral
Agent as an agent, trustee or fiduciary of any Issuer or Guarantor and the First
Lien Collateral Agent shall not be bound to account to any First Priority
Secured Party for any sum or the profit element of any sum received by it for
its own account.
(v)    If the First Lien Collateral Agent were to resign or be replaced, its
resignation or replacement shall only take effect upon the transfer of the Trust
Property to its successor.
(c)    Termination of the Trusts. If the First Lien Collateral Agent, with the
approval of the First Lien Trustee under the Note Documents, determines that:
(i)    all of the First Priority Obligations and all other obligations secured
by the English Security Documents have been fully and finally discharged; and
(ii)    no First Priority Secured Party is under any commitment, obligation or
liability (actual or contingent) to make advances or provide other financial
accommodation to any Issuer or Guarantor pursuant to the Note Documents,
then the trusts created by this Section 13.12 shall be wound up and the First
Lien Collateral Agent shall release, without recourse or warranty, all of the
English Transaction Security and the rights of the First Lien Collateral Agent
under each of the English Security Documents.
To the extent anything in this Section 13.12 is inconsistent with the terms of
the First Priority Intercreditor Agreement, the terms of the First Priority
Intercreditor Agreement, as applicable, shall prevail.
SECTION 13.13    Swiss Provisions. In relation to any First Lien Collateral
Document governed by Swiss law (each a “First Lien Swiss Transaction Security
Document”):
(a)    the First Lien Collateral Agent shall hold:
(1)    any security created or evidenced or expressed to be created or evidenced
under or pursuant to a First Lien Swiss Transaction Security Document by way of
a security assignment (Sicherungsabtretung) or transfer for security purposes
(Sicherungsübereignung) or any other non-acccessory (nicht akzessorische)
security;
(2)    the benefit of this Section 13.13; and
(3)    any proceeds and other benefits of such security, as fiduciary
(treuhänderisch) in its own name but for the account of all relevant First
Priority Notes Secured Parties which have the benefit of such security in
accordance with the Intercreditor Agreements and the respective First Lien Swiss
Transaction Security Document; and
(b)    each present and future First Priority Notes Secured Party, represented
by the First Lien Trustee acting for itself and in the name and for the account
of each such First Priority Notes Secured Party as a direct representative,
hereby authorizes the First Lien Collateral Agent:
(1)    to (x) accept and execute in the name and on behalf of each First
Priority Notes Secured Party as its direct representative (direkter
Stellvertreter / représentant direct) any Swiss law pledge created or evidenced
or expressed to be created or evidenced under or pursuant to any First Lien
Swiss Transaction Security Document for the benefit of the First Priority Notes
Secured Parties and (y) hold, administer and, if necessary, enforce any such
security in the name and on behalf of each relevant First Priority Notes Secured
Party which has the benefit of such security;


97

--------------------------------------------------------------------------------





(2)    to agree as its direct representative (direkter Stellvertreter /
représentant direct) to any amendments and alterations to any First Lien Swiss
Transaction Security Document in accordance with Article IX of this Indenture;
(3)    to effect as its direct representative (direkter Stellvertreter /
représentant direct) any release of a security created or evidenced or expressed
to be created or evidenced under any First Lien Swiss Transaction Security
Document in accordance with the Intercreditor Agreements; and
(4)    to exercise as its direct representative (direkter Stellvertreter /
représentant direct) such other rights granted hereunder, under the
Intercreditor Agreement or under any relevant First Lien Swiss Transaction
Security Document.


ARTICLE XIV
MISCELLANEOUS
SECTION 14.01    Notices.
(a)    Any notice or communication required or permitted hereunder shall be in
writing and delivered in person, via facsimile, electronically in PDF format or
mailed by first-class mail addressed as follows:
if to the Issuer:
124, boulevard de la Pétrusse
L-2330 Luxembourg
Grand Duchy of Luxembourg
Attention: Principal Financial Officer
Fax: +352-266-279-00


with a copy to:
c/o ST Shared Services LLC
675 McDonnell Blvd.
Hazelwood, MO 63042
Attention: Vice President & Corporate Secretary


if to the Co-Issuer or a Guarantor:


c/o ST Shared Services LLC
675 McDonnell Blvd.
Hazelwood, MO 63042
Attention: Vice President & Treasurer


with a copy to:


c/o ST Shared Services LLC
675 McDonnell Blvd.
Hazelwood, MO 63042
Attention: Vice President & Corporate Secretary]


if to the First Lien Trustee:


Wilmington Savings Fund Society, FSB
500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention: GCM




98

--------------------------------------------------------------------------------





With a copy to:


Wilmington Savings Fund Society, FSB
500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention: GCM


if to the First Lien Collateral Agent:


Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Philip Tancorra
Telephone: (212) 250-6576
Email: philip.tancorra@db.com


The Issuers, the First Lien Trustee or the First Lien Collateral Agent by notice
to the other may designate additional or different addresses for subsequent
notices or communications.
(b)    Any notice or communication mailed to a holder shall be mailed, first
class mail, to the holder at the holder’s address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.
(c)    Failure to mail a notice or communication to a holder or any defect in it
shall not affect its sufficiency with respect to other holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the First Lien Trustee
or the First Lien Collateral Agent are effective only if received.
The First Lien Trustee or the First Lien Collateral Agent may, in its sole
discretion, agree to accept and act upon instructions or directions pursuant to
this Indenture sent by e-mail, facsimile transmission or other similar
electronic methods. If the party elects to give the First Lien Trustee or the
First Lien Collateral Agent e-mail or facsimile instructions (or instructions by
a similar electronic method) and the First Lien Trustee or the First Lien
Collateral Agent, as applicable, in its discretion elects to act upon such
instructions, the First Lien Trustee’s or the First Lien Collateral Agent’s, as
applicable, understanding of such instructions shall be deemed controlling. The
First Lien Trustee and the First Lien Collateral Agent shall not be liable for
any losses, costs or expenses arising directly or indirectly from the First Lien
Trustee’s or the First Lien Collateral Agent’s, as applicable, reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the First Lien
Trustee or the First Lien Collateral Agent, including without limitation the
risk of the First Lien Trustee or the First Lien Collateral Agent acting on
unauthorized instructions, and the risk or interception and misuse by third
parties.
Notwithstanding anything to the contrary contained herein, as long as the Notes
are in the form of a Global Note, notice to the holders of such Notes may be
made electronically in accordance with procedures of the Depository.
SECTION 14.02    Communication by the Holders with Other Holders. The holders
may communicate pursuant to Section 312(b) of the TIA with other holders with
respect to their rights under this Indenture or the Notes. The Issuers, the
First Lien Trustee, the Registrar and other Persons shall have the protection of
Section 312(c) of the TIA.
SECTION 14.03    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuers to the First Lien Trustee or the First
Lien Collateral Agent to take or refrain from taking any action under this
Indenture, the Issuers shall furnish to the First Lien Trustee or the First Lien
Collateral Agent, as applicable, at the request of the First Lien Trustee or the
First Lien Collateral Agent, as applicable:
(a)    an Officers’ Certificate in form reasonably satisfactory to the First
Lien Trustee or the First Lien Collateral Agent, as applicable, stating that, in
the opinion of the signers, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and


99

--------------------------------------------------------------------------------





(b)    except upon the issuance of the Initial Notes, an Opinion of Counsel in
form reasonably satisfactory to the First Lien Trustee or the First Lien
Collateral Agent, as applicable, stating that, in the opinion of such counsel,
all such conditions precedent have been complied with.
SECTION 14.04    Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a covenant or condition provided for
in this Indenture (other than pursuant to Section 4.09) shall include:
(a)    a statement that the individual making such certificate or opinion has
read such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.
SECTION 14.05    When Notes Disregarded. In determining whether the holders of
the required principal amount of Notes have concurred in any direction, waiver
or consent, Notes owned by the Issuers, the Guarantors or by any Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with the Issuers or the Guarantors shall be disregarded and deemed not
to be outstanding, except that, for the purpose of determining whether the First
Lien Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes which a Trust Officer of the First Lien Trustee actually
knows are so owned shall be so disregarded. Subject to the foregoing, only Notes
outstanding at the time shall be considered in any such determination.
SECTION 14.06    Rules by First Lien Trustee, Paying Agent and Registrar. The
First Lien Trustee may make reasonable rules for action by or a meeting of the
holders. The Registrar and Paying Agent may make reasonable rules for their
functions.
SECTION 14.07    Legal Holidays. If a payment date is not a Business Day,
payment shall be made on the next succeeding day that is a Business Day, and no
interest shall accrue on any amount that would have been otherwise payable on
such payment date if it were a Business Day for the intervening period. If a
regular Record Date is not a Business Day, the Record Date shall not be
affected.
SECTION 14.08    GOVERNING LAW; JURISDICTION. THIS INDENTURE AND THE NOTES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE APPLICATION TO THE
NOTES OF THE PROVISIONS SET OUT IN ARTICLES 470-1 TO 470-19 OF THE LUXEMBOURG
LAW ON COMMERCIAL COMPANIES DATED AUGUST 10, 1915, AS AMENDED, IS EXCLUDED.
The Issuers, the Parent and any Guarantor each irrevocably consent and agree,
for the benefit of the holders from time to time of the Notes, the First Lien
Trustee and the First Lien Collateral Agent, that any legal action, suit or
proceeding against any of them with respect to its obligations, liabilities or
any other matter arising out of or in connection with this Indenture or the
Notes may be brought in the courts of the State of New York or the courts of the
United States located in the Borough of Manhattan, New York City, New York and,
until amounts due and to become due in respect of the Notes have been paid,
hereby irrevocably consent and submit to the non exclusive jurisdiction of each
such court in personam, generally and unconditionally with respect to any
action, suit or proceeding for itself and in respect of its properties, assets
and revenues.
The Issuer hereby irrevocably and unconditionally designates and appoints ST
Shared Services LLC, 675 McDonnell Blvd., Hazelwood, MO 63042, U.S.A. (and any
successor entity) as its authorized agent to receive and forward on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any such court and agrees that service of process upon ST Shared
Services LLC shall be deemed in every respect effective service of process upon
the Issuer in any such suit, action or proceeding and shall be taken and held to
be valid personal service upon the Issuer, as the case may be. Said designation
and appointment shall be irrevocable. Nothing in this Section 14.08 shall affect
the right of the holders to serve process in any manner permitted by law or
limit the right of the holders to bring proceedings against a Guarantor or the
Issuers in the courts of any jurisdiction or jurisdictions. The Issuer further
agrees to take any and all action, including the


100

--------------------------------------------------------------------------------





execution and filing of any and all such documents and instruments, as may be
necessary to continue such designation and appointment set forth in the
immediately preceding sentence in full force and effect so long as the Notes are
outstanding. The Issuer hereby irrevocably and unconditionally authorizes and
directs its agent to accept such service on its behalf. If for any reason any
authorized agent ceases to be available to act as such, the Issuer agrees to
designate a new agent in the United States of America.
SECTION 14.09    No Recourse against Others. No director, officer, employee,
manager or incorporator of the Parent, an Issuer, any Guarantor or any direct or
indirect parent company of the Parent, an Issuer or any Guarantor and no holder
of any Equity Interests in the Parent, an Issuer, any Guarantor or any direct or
indirect parent company of the Parent, an Issuer or any Guarantor, as such, will
have any liability for any obligations of an Issuer or any Guarantor under the
Notes, this Indenture or the Guarantees, as applicable, or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
holder of Notes by accepting a Note waives and releases all such liability.
SECTION 14.10    Successors. All agreements of the Issuers and the Guarantors in
this Indenture and the Notes shall bind such person’s successors. All agreements
of the First Lien Trustee and the First Lien Collateral Agent in this Indenture
shall bind their respective successors.
SECTION 14.11    Multiple Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture. Notwithstanding the foregoing, the exchange of copies of this
Indenture and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Indenture as to the parties
hereto and may be used in lieu of the original Indenture and signature pages for
all purposes.
SECTION 14.12    Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
SECTION 14.13    Indenture Controls. If and to the extent that any provision of
the Notes limits, qualifies or conflicts with a provision of this Indenture,
such provision of this Indenture shall control.
SECTION 14.14    Severability. In case any provision in this Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.
SECTION 14.15    Waiver of Jury Trial. EACH OF THE ISSUERS, THE GUARANTORS, THE
FIRST LIEN TRUSTEE AND THE FIRST LIEN COLLATERAL AGENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
SECTION 14.16    U.S.A. Patriot Act. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law,” for example section 326 of
the USA PATRIOT Act of the United States), the First Lien Trustee and the First
Lien Collateral Agent are required to obtain, verify, record and update certain
information relating to individuals and entities which maintain a business
relationship with the First Lien Trustee and the First Lien Collateral Agent.
Accordingly, each of the parties agree to provide to the First Lien Trustee and
the First Lien Collateral Agent, upon their request from time to time such
identifying information and documentation as may be available for such party in
order to enable the First Lien Trustee and the First Lien Collateral Agent to
comply with Applicable Law.
SECTION 14.17    Intercreditor Agreements. Reference is made to the
Intercreditor Agreements. Each holder of the Notes, by its acceptance of a Note,
(a) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements and (b) authorizes and instructs the
First Lien Trustee and the First Lien Collateral Agent to enter into the
Intercreditor Agreements on behalf of such holder, including without limitation,
making the representations of the holders of the Notes contained therein.


[Remainder of page intentionally left blank.]




101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.






MALLINCKRODT INTERNATIONAL FINANCE S.A.
By:
________________

Name:
Title:






MALLINCKRODT CB LLC
By:
________________    

Name:
Title:




--------------------------------------------------------------------------------





MALLINCKRODT PLC
MALLINCKRODT US HOLDINGS INC.
MALLINCKRODT US POOL LLC
MNK 2011 INC.
LUDLOW CORPORATION
MALLINCKRODT BRAND PHARMACEUTICALS, INC.
MALLINCKRODT VETERINARY, INC.
MALLINCKRODT US HOLDINGS LLC
IMC EXPLORATION COMPANY
MEH, INC.
MALLINCKRODT ENTERPRISES HOLDINGS, INC.
MALLINCKRODT ENTERPRISES LLC
MALLINCKRODT LLC
MALLINCKRODT ARD FINANCE LLC
MALLINCKRODT ARD LLC
MALLINCKRODT HOSPITAL PRODUCTS INC.
MALLINCKRODT ARD HOLDINGS INC.
MALLINCKRODT APAP LLC
MHP FINANCE LLC
MALLINCKRODT CRITICAL CARE FINANCE LLC
MALLINCKRODT MANUFACTURING LLC
INO THERAPEUTICS LLC
THERAKOS, INC.
STRATATECH CORPORATION
SPECGX LLC
INFACARE PHARMACEUTICAL CORPORATION
MCCH INC.
MAK LLC
OCERA THERAPEUTICS, INC.
SUCAMPO PHARMACEUTICALS, INC.
SUCAMPO PHARMA AMERICAS LLC
VTESSE INC.
PETTEN HOLDINGS INC.
MALLINCKRODT EQUINOX FINANCE INC.
SPECGX HOLDINGS LLC
ST SHARED SERVICES LLC
ST US POOL LLC




By:    ______________________
Name:    
Title:    








--------------------------------------------------------------------------------





MALLINCKRODT UK LTD
MKG MEDICAL UK LTD
MUSHI UK HOLDINGS LIMITED
MALLINCKRODT ENTERPRISES UK
LIMITED
MALLINCKRODT ARD HOLDINGS
LIMITED
MALLINCKRODT PHARMACEUTICALS
LIMITED




By:    ___________________
Name:
Title:




MALLINCKRODT PHARMACEUTICALS LIMITED, in its capacity as a member of
MALLINCKRODT UK FINANCE LLP




By:    ____________________
Name:
Title:






--------------------------------------------------------------------------------





MALLINCKRODT ARD IP LIMITED
MALLINCKRODT HOSPITAL PRODUCTS IP LIMITED
MALLINCKRODT PHARMA IP TRADING
DESIGNATED ACTIVITY COMPANY
MALLINCKRODT WINDSOR IRELAND
FINANCE UNLIMITED COMPANY
ACTHAR IP UNLIMITED COMPANY
MALLINCKRODT IP UNLIMITED
COMPANY




By:    ____________________
Name:
Title:




MALLINCKRODT BUCKINGHAM UNLIMITED COMPANY




By:    ____________________
Name:
Title:












--------------------------------------------------------------------------------





MALLINCKRODT QUINCY S.À R.L.




By:    _____________________
Name:
Title:




MALLINCKRODT LUX IP S.À R.L.




By:    _____________________
Name:
Title:




MALLINCKRODT WINDSOR S.À R.L.




By:    _____________________
Name:
Title:




MALLINCKRODT INTERNATIONAL
HOLDINGS S.À R.L.




By:    _____________________
Name:
Title:






--------------------------------------------------------------------------------





MALLINCKRODT PETTEN HOLDINGS B.V.




By:    ____________________
Name:
Title:
















--------------------------------------------------------------------------------





WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity, but solely
as First Lien Trustee




By:
___________________    

Name:
Title:




--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, not in its individual capacity, but solely as
First Lien Collateral Agent




By:
__________________    

Name:
Title:




By:
__________________    

Name:
Title:








--------------------------------------------------------------------------------






APPENDIX A
PROVISIONS RELATING TO INITIAL NOTES AND ADDITIONAL NOTES
1.     Definitions.
1.1    Definitions.
For the purposes of this Appendix A the following terms shall have the meanings
indicated below:
“Definitive Note” means a certificated Initial Note and Additional Note (bearing
the Restricted Notes Legend if the transfer of such Note is restricted by
applicable law) that does not include the Global Notes Legend.
“Depository” means The Depository Trust Company, its nominees and their
respective successors.
“Global Notes Legend” means the legend set forth under that caption in Exhibit A
to this Indenture, as applicable.
“IAI” means an institutional “accredited investor” as described in Rule
501(a)(1), (2), (3) or (7) under the Securities Act.
“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository) or any successor person thereto, who shall
initially be the First Lien Trustee.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Notes” means all Initial Notes offered and sold outside the United
States in reliance on Regulation S.
“Restricted Notes Legend” means the legend set forth in Section 2.2(f)(i)
herein.
“Restricted Period,” with respect to any Notes, means the period of 40
consecutive days beginning on and including the later of (a) the day on which
such Notes are first offered to persons other than distributors (as defined in
Regulation S under the Securities Act) in reliance on Regulation S, notice of
which day shall be promptly given by the Issuers to the First Lien Trustee, and
(b) the Issue Date, and with respect to any Additional Notes that are Transfer
Restricted Notes, it means the comparable period of 40 consecutive days.
“Rule 144A” means Rule 144A under the Securities Act.
“Rule 144A Notes” means all Initial Notes offered and sold to QIBs in reliance
on Rule 144A.
“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
“Transfer Restricted Definitive Notes” means Definitive Notes that bear or are
required to bear or are subject to the Restricted Notes Legend.
“Transfer Restricted Global Notes” means Global Notes that bear or are required
to bear or are subject to the Restricted Notes Legend.
“Transfer Restricted Notes” means the Transfer Restricted Definitive Notes and
Transfer Restricted Global Notes.
“Unrestricted Definitive Notes” means Definitive Notes that are not required to
bear, or are not subject to, the Restricted Notes Legend.
“Unrestricted Global Notes” means Global Notes that are not required to bear, or
are not subject to, the Restricted Notes Legend.


110

--------------------------------------------------------------------------------





1.2    Other Definitions.
Term:
Defined in Section:
Agent Members
2.1(b)
Clearstream
2.1(b)
Euroclear
2.1(b)
Global Notes
2.1(b)
Regulation S Global Notes
2.1(b)
Regulation S Permanent Global Note
2.1(b)
Regulation S Temporary Global Notes
2.1(b)
Rule 144A Global Notes
2.1(b)

2. The Notes.
2.1    Form and Dating; Global Notes.
(a)    The Initial Notes issued on the date hereof will be (i) privately placed
by the Issuers and (ii) sold, initially only (1) in the United States to QIBs in
reliance on Rule 144A and (2) outside the United States to Persons other than
U.S. Persons (as defined in Regulation S) in reliance on Regulation S. Such
Initial Notes may thereafter be transferred to, among others, QIBs, purchasers
in reliance on Regulation S and, except as set forth below, IAIs in accordance
with Rule 501. Additional Notes offered after the date hereof may be offered and
sold by the Issuers from time to time pursuant to one or more agreements in
accordance with applicable law.
(b)    Global Notes.
(i)    Except as provided in clause (d) of Section 2.2 below, Rule 144A Notes
initially shall be represented by one or more Notes in definitive, fully
registered, global form without interest coupons (collectively, the “Rule 144A
Global Notes”).
Regulation S Notes initially shall be represented by one or more Notes in fully
registered, global form without interest coupons (collectively, the “Regulation
S Temporary Global Note” and, together with the Regulation S Permanent Global
Note (defined below), the “Regulation S Global Notes”), which shall be
registered in the name of the Depository or the nominee of the Depository for
the accounts of designated agents holding on behalf of Euroclear Bank S.A./N.V.,
as operator of the Euroclear system (“Euroclear”) or Clearstream Banking,
Société Anonyme (“Clearstream”).
Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in a permanent Global Note (the “Regulation S Permanent Global Note”) pursuant
to the applicable procedures of the Depository, Euroclear or Clearstream.
Simultaneously with the authentication of the Regulation S Permanent Global
Note, the First Lien Trustee shall cancel the Regulation S Temporary Global
Note. The aggregate principal amount of the Regulation S Temporary Global Note
and the Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the First Lien Trustee and the
Depository or its nominee, as the case may be, in connection with transfers of
interest as hereinafter provided.
The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “General Terms and Conditions
of Clearstream Banking” and “Customer Handbook” of Clearstream shall be
applicable to transfers of beneficial interests in the Regulation S Temporary
Global Note and the Regulation S Permanent Global Note that are held by
Participants through Euroclear or Clearstream.
The term “Global Notes” means the Rule 144A Global Notes and the Regulation S
Global Notes. The Global Notes shall bear the Global Note Legend. The Global
Notes initially shall (i) be registered in the name of the Depository, Euroclear
or Clearstream or the nominee of such depository, in each case for credit to an
account of an Agent Member, (ii) be delivered to the First Lien Trustee as
custodian for such depository and (iii) bear the Restricted Notes Legend.


111

--------------------------------------------------------------------------------





Members of, or direct or indirect participants in, the Depository, Euroclear or
Clearstream (collectively, the “Agent Members”) shall have no rights under this
Indenture with respect to any Global Note held on their behalf by the
Depository, or the First Lien Trustee as its custodian, or under the Global
Notes.
The Depository may be treated by the Issuers, the First Lien Trustee and any
agent of the Issuers or the First Lien Trustee as the sole owner of the Global
Notes for all purposes under the Indenture and the Notes. Notwithstanding the
foregoing, nothing herein shall prevent the Issuers, the First Lien Trustee or
any agent of the Issuers or the First Lien Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depository,
or impair, as between the Depository, Euroclear or Clearstream, as the case may
be, or their respective Agent Members, the operation of customary practices
governing the exercise of the rights of a holder of any Note.
(ii)    Transfers of Global Notes shall be limited to transfer in whole, but not
in part, to the Depository, Euroclear or Clearstream, their successors or their
respective nominees. Interests of beneficial owners in the Global Notes may be
transferred or exchanged for Definitive Notes only in accordance with the
applicable rules and procedures of the Depository, Euroclear or Clearstream, as
the case may be and the provisions of Section 2.2. In addition, a Global Note
shall be exchangeable for Definitive Notes if (x) the Depository (1) notifies
the Issuers at any time that it is unwilling or unable to continue as depository
for such Global Note and a successor depository is not appointed within 90 days
or (2) has ceased to be a clearing agency registered under the Exchange Act, (y)
the Issuers, at their option, notify the First Lien Trustee in writing that the
Issuers elect to cause the issuance of Definitive Notes or (z) there shall have
occurred and be continuing an Event of Default with respect to the Notes;
provided that in no event shall the Regulation S Temporary Global Note be
exchanged by the Issuers for Definitive Notes prior to (x) the expiration of the
Restricted Period and (y) the receipt by the Registrar of any certificates
required pursuant to Rule 903(b)(3)(ii)(B) under the Securities Act. In
addition, beneficial interests in a Global Note may be exchanged for Definitive
Notes upon request but only upon at least 20 days’ prior written notice given to
the trustee by or on behalf of the Depository in accordance with customary
procedures. In all cases, Definitive Notes delivered in exchange for any Global
Note or beneficial interests therein shall be registered in the names, and
issued in any approved denominations, requested by or on behalf of the
Depository in accordance with its customary procedures and will bear, in the
case of the Rule 144A Global Notes or the Regulation S Global Notes, the
restrictive legend required by Section 2.2(f) below.
(iii)    In connection with the transfer of a Global Note as an entirety to
beneficial owners pursuant to subsection (ii) of this Section 2.1(b), such
Global Note shall be deemed to be surrendered to the First Lien Trustee for
cancellation, and the Issuers shall execute, and, upon written order of the
Issuers signed by an Officer, the First Lien Trustee shall authenticate and make
available for delivery, to each beneficial owner identified by the Depository in
writing in exchange for its beneficial interest in such Global Note, an equal
aggregate principal amount of Definitive Notes of authorized denominations.
(iv)    Any Transfer Restricted Note delivered in exchange for an interest in a
Global Note pursuant to Section 2.2 shall, except as otherwise provided in
Section 2.2, bear the Restricted Notes Legend.
(v)    Notwithstanding the foregoing, through the Restricted Period, a
beneficial interest in a Regulation S Global Note may be held only through
Euroclear or Clearstream unless delivery is made in accordance with the
applicable provisions of Section 2.2.
(vi)    The holder of any Global Note may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a holder is entitled to take under this
Indenture or the Notes.
2.2    Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except as set forth in Section 2.1(b). Global Notes will
not be exchanged by the Issuers for Definitive Notes except under the
circumstances described in Section 2.1(b)(ii). Global Notes also may be
exchanged or replaced, in whole or in-part, as provided in Section 2.08 of this
Indenture. Beneficial interests in a Global Note may be transferred and
exchanged as provided in Section 2.2(b).
(b)    Transfer and Exchange of Beneficial Interests in Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depository, in accordance with the provisions of this
Indenture and the applicable rules and procedures of the Depository. Beneficial
interests in Transfer Restricted Global Notes shall be subject


112

--------------------------------------------------------------------------------





to restrictions on transfer comparable to those set forth herein to the extent
required by the Securities Act. Beneficial interests in Global Notes shall be
transferred or exchanged only for beneficial interests in Global Notes.
Transfers and exchanges of beneficial interests in the Global Notes also shall
require compliance with either subparagraph (i) or (ii) below, as applicable, as
well as one or more of the other following subparagraphs, as applicable:
(i)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Transfer Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Transfer Restricted Global Note in accordance with the transfer restrictions set
forth in the Restricted Notes Legend; provided, however, that prior to the
expiration of the Restricted Period, transfers of beneficial interests in a
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person. A beneficial interest in an Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.2(b)(i).
(ii)    All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests in
any Global Note that is not subject to Section 2.2(b)(i), the transferor of such
beneficial interest must deliver to the Registrar (1) a written order from an
Agent Member given to the Depository in accordance with the applicable rules and
procedures of the Depository directing the Depository to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the applicable rules and procedures of the Depository containing
information regarding the Agent Member account to be credited with such
increase. Upon satisfaction of all of the requirements for transfer or exchange
of beneficial interests in Global Notes contained in this Indenture and the
Notes or otherwise applicable under the Securities Act, the First Lien Trustee
shall adjust the principal amount of the relevant Global Note pursuant to
Section 2.2(g).
(iii)    Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in a Transfer Restricted Global Note may be transferred to a
Person who takes delivery thereof in the form of a beneficial interest in
another Transfer Restricted Global Note if the transfer complies with the
requirements of Section 2.2(b)(ii) above and the Registrar receives the
following:
(A)    if the transferee will take delivery in the form of a beneficial interest
in a Rule 144A Global Note, then the transferor must deliver a certificate in
the form attached to the applicable Note; and
(B)    if the transferee will take delivery in the form of a beneficial interest
in a Regulation S Global Note, then the transferor must deliver a certificate in
the form attached to the applicable Note.
A beneficial interest in a Regulation S Global Note to be transferred to a
Person who takes delivery in the form of an interest in a Rule 144A Global Note
may be made only upon receipt by the First Lien Trustee of a written
certification from the transferor to the effect that such transfer is being
made: (1) to a Person whom the transferor reasonably believes is a QIB in a
transaction meeting the requirements of Rule 144A; and (2) in accordance with
all applicable securities laws of any state of the United States or any other
jurisdiction.
Beneficial interests in a Rule 144A Global Note may be transferred to a Person
who takes delivery in the form of an interest in a Regulation S Global Note,
whether before or after the expiration of the Restricted Period, only if the
transferor first delivers to the First Lien Trustee a written certificate to the
effect that such transfer is being made to a Non U.S. Person in an offshore
transaction in accordance with Rule 903 or 904 of Regulation S or Rule 144 (if
available) and that, if such transfer occurs prior to the expiration of the
Restricted Period, the interest transferred will be held immediately thereafter
through Euroclear or Clearstream.
(iv)    Transfer and Exchange of Beneficial Interests in a Transfer Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note. A
beneficial interest in a Transfer Restricted Global Note may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Note or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note if the exchange or transfer complies
with the requirements of Section 2.2(b)(ii) above and the Registrar receives the
following:
(A)    if the holder of such beneficial interest in a Transfer Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form attached
to the applicable Note; or


113

--------------------------------------------------------------------------------





(B)    if the holder of such beneficial interest in a Transfer Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form attached to the applicable
Note,
and, in each such case, if the Issuers or the Registrar so request or if the
applicable rules and procedures of the Depository so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers and the Registrar to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Restricted
Notes Legend are no longer required in order to maintain compliance with the
Securities Act. If any such transfer or exchange is effected pursuant to this
subparagraph (iv) at a time when an Unrestricted Global Note has not yet been
issued, the Issuers shall issue and, upon receipt of an written order of the
Issuers in the form of an Officers’ Certificate in accordance with Section 2.01
of the Indenture, the First Lien Trustee shall authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred or exchanged
pursuant to this subparagraph (iv).
(v)    Transfer and Exchange of Beneficial Interests in an Unrestricted Global
Note for Beneficial Interests in a Transfer Restricted Global Note. Beneficial
interests in an Unrestricted Global Note cannot be exchanged for, or transferred
to Persons who take delivery thereof in the form of, a beneficial interest in a
Transfer Restricted Global Note.
(c)    Transfer and Exchange of Beneficial Interests in Global Notes for
Definitive Notes. A beneficial interest in a Global Note may not be exchanged
for a Definitive Note except under the circumstances described in Section
2.1(b)(ii). A beneficial interest in a Global Note may not be transferred to a
Person who takes delivery thereof in the form of a Definitive Note except under
the circumstances described in Section 2.1(b)(ii). In any case, beneficial
interests in Global Notes shall be transferred or exchanged only for Definitive
Notes.
(d)    Transfer and Exchange of Definitive Notes for Beneficial Interests in
Global Notes. Transfers and exchanges of Definitive Notes for beneficial
interests in the Global Notes also shall require compliance with either
subparagraph (i), (ii) or (iii) below, as applicable:
(i)    Transfer Restricted Definitive Notes to Beneficial Interests in Transfer
Restricted Global Notes. If any holder of a Transfer Restricted Definitive Note
proposes to exchange such Transfer Restricted Definitive Note for a beneficial
interest in a Transfer Restricted Global Note or to transfer such Transfer
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
(A)    if the holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Note for a beneficial interest in a Transfer
Restricted Global Note, a certificate from such holder in the form attached to
the applicable Note;
(B)    if such Transfer Restricted Definitive Note is being transferred to a QIB
in accordance with Rule 144A under the Securities Act, a certificate from such
holder in the form attached to the applicable Note;
(C)    if such Transfer Restricted Definitive Note is being transferred to a Non
U.S. Person in an offshore transaction in accordance with Rule 903 or Rule 904
under the Securities Act, a certificate from such holder in the form attached to
the applicable Note;
(D)    if such Transfer Restricted Definitive Note is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 under the Securities Act, a certificate from such
holder in the form attached to the applicable Note;
(E)    if such Transfer Restricted Definitive Note is being transferred to an
IAI in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate from such holder in the form attached to the applicable Note,
including the certifications, certificates and Opinion of Counsel, if
applicable; or
(F)    if such Transfer Restricted Definitive Note is being transferred to
Parent, the Issuers or any Subsidiary of any of Parent or the Issuers, a
certificate from such holder in the form attached to the applicable Note;


114

--------------------------------------------------------------------------------





the First Lien Trustee shall cancel the Transfer Restricted Definitive Note, and
increase or cause to be increased the aggregate principal amount of the
appropriate Transfer Restricted Global Note.
(ii)    Transfer Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A holder of a Transfer Restricted Definitive Note may
exchange such Transfer Restricted Definitive Note for a beneficial interest in
an Unrestricted Global Note or transfer such Transfer Restricted Definitive Note
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note only if the Registrar receives the following:
(A)    if the holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Definitive Note for a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form attached
to the applicable Note; or
(B)    if the holder of such Transfer Restricted Definitive Notes proposes to
transfer such Transfer Restricted Definitive Note to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form attached to the applicable
Note,
and, in each such case, if the Issuers or the Registrar so request or if the
applicable rules and procedures of the Depository, Euroclear or Clearstream so
require, an Opinion of Counsel in form reasonably acceptable to the Issuers and
the Registrar to the effect that such exchange or transfer is in compliance with
the Securities Act and that the restrictions on transfer contained herein and in
the Restricted Notes Legend are no longer required in order to maintain
compliance with the Securities Act. Upon satisfaction of the conditions of this
subparagraph (ii), the First Lien Trustee shall cancel the Transfer Restricted
Definitive Notes and increase or cause to be increased the aggregate principal
amount of the Unrestricted Global Note. If any such transfer or exchange is
effected pursuant to this subparagraph (ii) at a time when an Unrestricted
Global Note has not yet been issued, the Issuers shall issue and, upon receipt
of an written order of the Issuers in the form of an Officers’ Certificate, the
First Lien Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Notes transferred or exchanged pursuant to this subparagraph
(ii).
(iii)    Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A holder of an Unrestricted Definitive Note may exchange such
Unrestricted Definitive Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Note to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time. Upon receipt of a request for such an exchange or transfer,
the First Lien Trustee shall cancel the applicable Unrestricted Definitive Note
and increase or cause to be increased the aggregate principal amount of one of
the Unrestricted Global Notes. If any such transfer or exchange is effected
pursuant to this subparagraph (iii) at a time when an Unrestricted Global Note
has not yet been issued, the Issuers shall issue and, upon receipt of an written
order of the Issuers in the form of an Officers’ Certificate, the First Lien
Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the aggregate principal amount of Unrestricted
Definitive Notes transferred or exchanged pursuant to this subparagraph (iii).
(iv)    Unrestricted Definitive Notes to Beneficial Interests in Transfer
Restricted Global Notes. An Unrestricted Definitive Note cannot be exchanged
for, or transferred to a Person who takes delivery thereof in the form of, a
beneficial interest in a Transfer Restricted Global Note.
(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a holder of Definitive Notes and such holder’s compliance with the
provisions of this Section 2.2(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such holder or
by its attorney, duly authorized in writing. In addition, the requesting holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.2(e).
(i)    Transfer Restricted Definitive Notes to Transfer Restricted Definitive
Notes. A Transfer Restricted Note may be transferred to and registered in the
name of a Person who takes delivery thereof in the form of a Transfer Restricted
Definitive Note if the Registrar receives the following:
(A)    if the transfer will be made pursuant to Rule 144A under the Securities
Act, then the transferor must deliver a certificate in the form attached to the
applicable Note;


115

--------------------------------------------------------------------------------





(B)    if the transfer will be made pursuant to Rule 903 or Rule 904 under the
Securities Act, then the transferor must deliver a certificate in the form
attached to the applicable Note;
(C)    if the transfer will be made pursuant to an exemption from the
registration requirements of the Securities Act in accordance with Rule 144
under the Securities Act, a certificate in the form attached to the applicable
Note;
(D)    if the transfer will be made to an IAI in reliance on an exemption from
the registration requirements of the Securities Act other than those listed in
subparagraphs (A) through (C) above, a certificate in the form attached to the
applicable Note; and
(E)    if such transfer will be made to Parent, the Issuers or a Subsidiary of
any of Parent or the Issuers, a certificate in the form attached to the
applicable Note.
(ii)    Transfer Restricted Definitive Notes to Unrestricted Definitive Notes.
Any Transfer Restricted Definitive Note may be exchanged by the holder thereof
for an Unrestricted Definitive Note or transferred to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:
(A)    if the holder of such Transfer Restricted Definitive Note proposes to
exchange such Transfer Restricted Definitive Note for an Unrestricted Definitive
Note, a certificate from such holder in the form attached to the applicable
Note; or
(B)    if the holder of such Transfer Restricted Definitive Note proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such holder in the form
attached to the applicable Note,
and, in each such case, if the Issuers or the Registrar so request, an Opinion
of Counsel in form reasonably acceptable to the Issuers and the Registrar to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Restricted
Notes Legend are no longer required in order to maintain compliance with the
Securities Act.
(iii)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
holder of an Unrestricted Definitive Note may transfer such Unrestricted
Definitive Notes to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note. Upon receipt of a request to register such a
transfer, the Registrar shall register the Unrestricted Definitive Notes
pursuant to the instructions from the holder thereof.
(iv)    Unrestricted Definitive Notes to Transfer Restricted Definitive Notes.
An Unrestricted Definitive Note cannot be exchanged for, or transferred to a
Person who takes delivery thereof in the form of, a Transfer Restricted
Definitive Note.
At such time as all beneficial interests in a particular Global Note have been
exchanged for Definitive Notes or a particular Global Note has been redeemed,
repurchased or canceled in whole and not in part, each such Global Note shall be
returned to or retained and canceled by the First Lien Trustee in accordance
with Section 2.10 of the Indenture. At any time prior to such cancellation, if
any beneficial interest in a Global Note is exchanged for or transferred to a
Person who will take delivery thereof in the form of a beneficial interest in
another Global Note or for Definitive Notes, the principal amount of Notes
represented by such Global Note shall be reduced accordingly and an endorsement
shall be made on such Global Note by the First Lien Trustee or by the Depository
at the direction of the First Lien Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note, such other Global Note shall be increased accordingly and an endorsement
shall be made on such Global Note by the First Lien Trustee or by the Depository
at the direction of the First Lien Trustee to reflect such increase.
(f)    Legend.
(i)    Except as permitted by the following paragraph (ii), (iii) or (iv), each
Note certificate evidencing the Global Notes and any Definitive Notes (and all
Notes issued in exchange therefor or in substitution thereof) shall bear a
legend in substantially the following form (each defined term in the legend
being defined as such for purposes of the legend only):


116

--------------------------------------------------------------------------------





THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1)(X) IF
RECEIVING THIS SECURITY PURSUANT TO AN EXCHANGE OFFER, REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) AND IS AWARE THAT THE SALE PURSUANT TO SUCH EXCHANGE OFFER IS BEING MADE IN
RELIANCE ON SECTION 4(a)(2) OF THE SECURITIES ACT, OR (B) IT IS NOT A U.S.
PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT OR (Y) IF IT IS A SUBSEQUENT PURCHASER OR
TRANSFEREE OF THIS SECURITY, REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) AND IS
AWARE THAT SUCH SUBSEQUENT SALE OR TRANSFER TO IT IS BEING MADE IN RELIANCE ON
RULE 144A UNDER THE SECURITIES ACT, OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE
TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B)
INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(D) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) INSIDE THE UNITED STATES TO AN
“INSTITUTIONAL” ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT), (F) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSES (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM)
OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS USED HEREIN,
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.
Each Definitive Note shall bear the following additional legend:
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”
(ii)    Upon any sale or transfer of a Transfer Restricted Definitive Note, the
Registrar shall permit the holder thereof to exchange such Transfer Restricted
Note for a Definitive Note that does not bear the legends set forth above and
rescind any restriction on the transfer of such Transfer Restricted Definitive
Note if the holder certifies in writing to the Registrar that its request for
such exchange was made in reliance on Rule 144 (such certification to be in the
form set forth on the reverse of the Initial Note).
(iii)    Upon a sale or transfer after the expiration of the Restricted Period
of any Initial Note acquired pursuant to Regulation S, all requirements that
such Initial Note bear the Restricted Notes Legend shall cease to apply and the
requirements requiring any such Initial Note be issued in global form shall
continue to apply.
(iv)    Any Additional Notes sold in a registered offering shall not be required
to bear the Restricted Notes Legend.
(g)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the First Lien Trustee in accordance with Section 2.10 of this
Indenture. At any time prior to such cancellation, if any beneficial interest in
a Global


117

--------------------------------------------------------------------------------





Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
First Lien Trustee or by the Depository at the direction of the First Lien
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the First Lien Trustee or by the Depository at the direction of the
First Lien Trustee to reflect such increase.
(h)    Obligations with Respect to Transfers and Exchanges of Notes.
(i)    To permit registrations of transfers and exchanges, the Issuers shall
execute and the First Lien Trustee shall authenticate, Definitive Notes and
Global Notes at the Registrar’s request.
(ii)    No service charge shall be made for any registration of transfer or
exchange of Notes, but the Issuers may require payment of a sum sufficient to
cover any transfer tax, assessments, or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 3.06, 4.06, 4.08
and 9.05 of this Indenture).
(iii)    Prior to the due presentation for registration of transfer of any Note,
the Issuers, the First Lien Trustee, a Paying Agent or the Registrar may deem
and treat the person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Note and for all other purposes whatsoever, whether or not such Note is
overdue, and none of the Issuers, the First Lien Trustee, the Paying Agent or
the Registrar shall be affected by notice to the contrary.
(iv)    All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
(i)    No Obligation of the First Lien Trustee.
(i)    The First Lien Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Note, a member of, or a participant in the
Depository or any other Person with respect to the accuracy of the records of
the Depository or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the holders and all payments to be made to the
holders under the Notes shall be given or made only to the registered holders
(which shall be the Depository or its nominee in the case of a Global Note). The
rights of beneficial owners in any Global Note shall be exercised only through
the Depository subject to the applicable rules and procedures of the Depository.
The First Lien Trustee may rely and shall be fully protected in relying upon
information furnished by the Depository with respect to its members,
participants and any beneficial owners.
(ii)    The First Lien Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Indenture or under applicable law with respect to any transfer of any
interest in any Note (including any transfers between or among Depository
participants, members or beneficial owners in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.




118

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF FACE OF NOTE]
[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.
[Restricted Notes Legend]
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1)(X) IF
RECEIVING THIS SECURITY PURSUANT TO AN EXCHANGE OFFER, REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) AND IS AWARE THAT THE SALE PURSUANT TO SUCH EXCHANGE OFFER IS BEING MADE IN
RELIANCE ON SECTION 4(a)(2) OF THE SECURITIES ACT, OR (B) IT IS NOT A U.S.
PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT OR (Y) IF IT IS A SUBSEQUENT PURCHASER OR
TRANSFEREE OF THIS SECURITY, REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) AND IS
AWARE THAT SUCH SUBSEQUENT SALE OR TRANSFER TO IT IS BEING MADE IN RELIANCE ON
RULE 144A UNDER THE SECURITIES ACT, OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE
TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B)
INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(D) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) INSIDE THE UNITED STATES TO AN
“INSTITUTIONAL” ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT), (F) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF
THEM), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON”
HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.
[Definitive Notes Legend]
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





[FORM OF INITIAL NOTE]
MALLINCKRODT INTERNATIONAL FINANCE S.A.
MALLINCKRODT CB LLC
No. [ ]
144A CUSIP No. [ ]
144A ISIN No. [ ]
REG S CUSIP No. [ ]
REG S ISIN No. [ ]


$[ ]

10.000% First Lien Senior Secured Note due 2025
Mallinckrodt International Finance S.A. and Mallinckrodt CB LLC promise to pay
to Cede & Co., or registered assigns, the principal sum set forth on the
Schedule of Increases or Decreases in Global Note attached hereto on April 15,
2025.
Interest Payment Dates: April 15 and October 15, commencing October 15, 2020.
Record Dates: April 1 and October 1
Additional provisions of this Note are set forth on the other side of this Note.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.


MALLINCKRODT INTERNATIONAL FINANCE S.A.
By:
____________________________    

Name:
Title:




MALLINCKRODT CB LLC
By:
____________________________    

Name:
Title:
Dated:






--------------------------------------------------------------------------------





FIRST LIEN TRUSTEE’S CERTIFICATE OF AUTHENTICATION
WILMINGTON SAVINGS FUND SOCIETY, FSB, as
First Lien Trustee, certifies that this is one of the Notes referred to in
the Indenture.


By:
_____________________    

Authorized Signatory


Dated:
_____________________


*/
If the Note is to be issued in global form, add the Global Notes Legend and the
attachment from captioned “TO BE ATTACHED TO GLOBAL NOTES - SCHEDULE OF
INCREASES OR DECREASES IN GLOBAL NOTE.”









--------------------------------------------------------------------------------





[FORM OF REVERSE SIDE OF INITIAL NOTE]
10.000% First Lien Senior Secured Note Due 2025
1.     Interest.
MALLINCKRODT INTERNATIONAL FINANCE S.A., a public limited liability company
(société anonyme) organized under the laws of the Grand Duchy of Luxembourg,
having its registered office at 124, boulevard de la Pétrusse, L-2330 Luxembourg
and being registered with the Luxembourg Register of Commerce and Companies
under number B 172865 (together with any successor thereto, the “Issuer”), and
MALLINCKRODT CB LLC, a Delaware limited liability company and a direct wholly
owned subsidiary of the Issuer (together with any successor thereto, the “US
Co-Issuer” and together with the Issuer, the “Issuers”), promise to pay interest
on the principal amount of this Note at the rate per annum shown above. The
Issuers shall pay interest semiannually on April 15 and October 15 of each year
(each an “Interest Payment Date”), commencing October 15, 2020. Interest on the
Notes shall accrue from the most recent date to which interest has been paid or
duly provided for or, if no interest has been paid or duly provided for, from
the Issue Date, until the principal hereof is due. Interest shall be computed on
the basis of a 360-day year of twelve 30-day months. The Issuers shall pay
interest on overdue principal at the rate borne by the Notes, and it shall pay
interest on overdue installments of interest at the same rate to the extent
lawful.
2.     Method of Payment.
The Issuers shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered holders at the close of business on April 1 or
October 1 (each a “Record Date”) immediately preceding the Interest Payment Date
even if Notes are canceled after the Record Date and on or before the Interest
Payment Date (whether or not a Business Day). Holders must surrender Notes to
the Paying Agent to collect principal payments. The Issuers shall pay principal,
premium, if any, and interest in money of the United States of America that at
the time of payment is legal tender for payment of public and private debts.
Payments in respect of the Notes represented by a Global Note (including
principal, premium, if any, and interest) shall be made by wire transfer of
immediately available funds to the accounts specified by The Depository Trust
Company or any successor depositary. The Issuers shall make all payments in
respect of a certificated Note (including principal, premium, if any, and
interest) at the office of the Paying Agent, except that, at the option of the
Issuers, payment of interest may be made by mailing a check to the registered
address of each holder thereof; provided, however, that payments on the Notes
may also be made, in the case of a holder of at least $1,000,000 aggregate
principal amount of Notes, by wire transfer to a U.S. dollar account maintained
by the payee with a bank in the United States if such holder elects payment by
wire transfer by giving written notice to the First Lien Trustee or Paying Agent
to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the First
Lien Trustee may accept in its discretion).
3.     Paying Agent and Registrar.
Initially, Wilmington Savings Fund Society, FSB, as trustee under the Indenture
(the “First Lien Trustee”), will act as Paying Agent and Registrar. The Issuers
may remove any Registrar or Paying Agent upon written notice to such Registrar
or Paying Agent and to the First Lien Trustee; provided, however, that no such
removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor Registrar or Paying Agent, as the case may be, as
evidenced by an appropriate agreement entered into by the Issuers and such
successor Registrar or Paying Agent, as the case may be, and delivered to the
First Lien Trustee or (ii) notification to the First Lien Trustee that the First
Lien Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above. The Parent, so long as it is
organized in the United States, or any of its Subsidiaries organized in the
United States may act as Paying Agent or Registrar.
4.     Indenture.
The Issuers issued the Notes under an Indenture dated as of [•], 2020 (the
“Indenture”), among the Issuers, the Guarantors party thereto, the First Lien
Trustee and the First Lien Collateral Agent. Capitalized terms used herein are
used as defined in the Indenture, unless otherwise indicated. The Notes are
subject to all terms and provisions of the Indenture, and the holders (as
defined in the Indenture) are referred to the Indenture for a statement of such
terms and provisions. If and to the extent that any provision of the Notes
limits, qualifies or conflicts with a provision of the Indenture, such provision
of the Indenture shall control.
The Notes are secured, unsubordinated obligations of the Issuers. This Note is
one of the Initial Notes referred to in the Indenture. The Notes include the
Initial Notes and any Additional Notes. The Initial Notes and any Additional
Notes may,




--------------------------------------------------------------------------------





at the Issuers’ option, be treated as a single class of securities for all
purposes under the Indenture, including, without limitation, waivers,
amendments, redemptions and offers to purchase; provided that if the Additional
Notes are not fungible with the Initial Notes for U.S. federal income tax
purposes, the Additional Notes will have a separate CUSIP number, if applicable.
The Indenture imposes certain limitations on the ability of the Parent and its
Restricted Subsidiaries to, among other things, make certain Investments and
other Restricted Payments, Incur Indebtedness, enter into consensual
restrictions upon the payment of certain dividends and distributions, enter into
or permit certain transactions with Affiliates, create or Incur Liens and make
Asset Sales. The Indenture also imposes limitations on the ability of the
Issuers and each Guarantor to consolidate or merge with or into any other Person
or convey, transfer or lease all or substantially all of its property.
The Guarantors (including each Wholly Owned Restricted Subsidiary of the Parent
that is required to guarantee the Guaranteed Obligations pursuant to Section
4.11 of the Indenture) shall jointly and severally guarantee the Guaranteed
Obligations pursuant to the terms of the Indenture.
5.     Redemption.
On or after April 15, 2022, the Issuers may redeem the Notes at their option, in
whole at any time or in part from time to time, upon not less than 15 days’ nor
more than 60 days’ prior notice mailed by the Issuer by first class mail, or
delivered electronically if the Notes are held by DTC, to each holder’s
registered address and upon not less than 15 days’ nor more than 60 days’ prior
written notice to the First Lien Trustee (or such shorter period as may be
agreed by the First Lien Trustee), at (i) the following redemption prices
(expressed as a percentage of principal amount), plus (ii) accrued and unpaid
interest to, but excluding, the redemption date (subject to the right of holders
of record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date), if redeemed during the 12-month period commencing on
April 15 of the years set forth below:
Period
Redemption Price
2022
105.000%
2023
102.500%
2024 and thereafter
100.000%

In addition, prior to April 15, 2022, the Issuers may redeem the Notes at their
option, in whole at any time or in part from time to time, upon not less than 15
days’ nor more than 60 days’ prior notice mailed by the Issuer by first-class
mail, or delivered electronically if the Notes are held by DTC, to each holder’s
registered address and upon not less than 15 days’ nor more than 60 days’ prior
written notice to the First Lien Trustee (or such shorter period as may be
agreed by the First Lien Trustee), at (i) a redemption price equal to 100% of
the principal amount of the Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest to, but excluding, the applicable redemption
date (subject to the right of holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date).
Notwithstanding the foregoing, at any time and from time to time on or prior to
April 15, 2022, the Issuers may redeem in the aggregate up to 40% of the
original aggregate principal amount of the Notes (calculated after giving effect
to any issuance of Additional Notes) with the net cash proceeds of one or more
Equity Offerings (1) by the Issuer or (2) by any direct or indirect parent of
the Issuer to the extent the net cash proceeds thereof are contributed to the
common equity capital of the Issuer or used to purchase Capital Stock (other
than Disqualified Stock) of the Issuer, at (i) a redemption price (expressed as
a percentage of principal amount thereof) of 110.000%, plus (ii) accrued and
unpaid interest to, but excluding, the redemption date (subject to the right of
holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that at least 60% of the
original aggregate principal amount of the Notes (calculated after giving effect
to any issuance of Additional Notes) must remain outstanding after each such
redemption; provided, further, that such redemption shall occur within 90 days
after the date on which any such Equity Offering is consummated upon not less
than 15 days’ nor more than 60 days’ notice mailed, or delivered electronically
if the Notes are held by DTC, by the Issuer to each holder of Notes and upon not
less than 15 days’ nor more than 60 days’ prior written notice to the First Lien
Trustee (or such shorter period as may be agreed by the First Lien Trustee)
being redeemed and otherwise in accordance with the procedures set forth in the
Indenture.
Notice of any redemption upon any Equity Offering may be given prior to the
completion thereof. In addition, any such redemption described above or notice
thereof may, at the Issuer’s discretion, be subject to one or more conditions
precedent, including, but not limited to, completion of the related Equity
Offering in the case of a redemption upon completion of an Equity Offering.




--------------------------------------------------------------------------------





6.     Redemption for Changes in Withholding Taxes.
The Issuers may, at their option, redeem all (but not less than all) of the
Notes then outstanding, in each case at 100% of the principal amount of the
Notes, plus accrued and unpaid interest to, but excluding, the applicable
redemption date (subject to the right of the holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date), and
all Additional Amounts, if any, then due and which shall become due on the
applicable redemption date as a result of the redemption or otherwise if, as a
result of any change in, or amendment to, the laws (or any regulations or
rulings promulgated thereunder) of a Relevant Taxing Jurisdiction, or the
official written interpretation of such laws, which change or amendment is
publicly announced and becomes effective after the Issue Date (or, if the
Relevant Taxing Jurisdiction became a Relevant Taxing Jurisdiction on a date
after the Issue Date, after such later date), the Issuers are, or on the next
Interest Payment Date in respect of the Notes would be, required to pay any
Additional Amounts or if, after the Issue Date (or, if the Relevant Taxing
Jurisdiction became a Relevant Taxing Jurisdiction on a date after the Issue
Date, after such later date), any action is taken by a taxing authority of, or
any action has been brought in a court of competent jurisdiction in, a Relevant
Taxing Jurisdiction or any taxing authority thereof or therein, including any of
those actions that constitutes a Change in Tax Law, whether or not such action
was taken or brought with respect to the Issuers, or there is any change,
amendment, clarification, application or interpretation of such laws,
regulations, treaties or rulings, which in any such case, will result in a
material probability that the Issuers will be required to pay Additional Amounts
with respect to the Notes (each such action, change, amendment, clarification,
application or interpretation, a “Tax Action”) (it being understood that such
material probability will be deemed to result if the written opinion of
independent tax counsel described in clause (ii) below to such effect is
delivered to the First Lien Trustee), and, in each case, such obligation to pay
Additional Amounts cannot be avoided by taking reasonable measures available to
the Issuers (including, for the avoidance of doubt, the appointment of a new
paying agent). Notwithstanding the foregoing, no such notice of redemption as a
result of a Change in Tax Law or Tax Action will be given (a) earlier than 90
days prior to the earliest date on which the Issuers would be obligated to pay
Additional Amounts as a result of a Change in Tax Law or Tax Action and (b)
unless, at the time such notice is given, such obligation to pay Additional
Amounts remains in effect. Prior to any redemption of Notes pursuant to the
preceding paragraph, the Issuers shall deliver to the First Lien Trustee (i) an
Officers’ Certificate stating that the Issuers are entitled to effect such
redemption and setting forth a statement of facts showing that the conditions
precedent to the right of redemption have occurred and (ii) an opinion of
independent tax counsel reasonably acceptable to the First Lien Trustee to the
effect that the Issuers are entitled to redeem the Notes as a result of a Change
in Tax Law or a Tax Action. The First Lien Trustee will accept such Officers’
Certificate and opinion as sufficient evidence of the satisfaction of the
conditions precedent described above, without further inquiry, in which event it
will be conclusive and binding on the holders.
7.     Mandatory Redemption.
The Issuers will not be required to make any mandatory redemption or sinking
fund payments with respect to the Notes.
8.     Notice of Redemption.
Notices of redemption will be mailed (or caused to be mailed) by first-class
mail, or delivered electronically if the Notes are held by DTC, at least 15 but
not more than 60 days before the redemption date, to each holder of Notes to be
redeemed at its registered address (with a copy to the First Lien Trustee),
except that redemption notices may be mailed or otherwise delivered more than 60
days prior to the redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Notes pursuant to
Article VIII of the Indenture. On and after the redemption date, interest shall
cease to accrue on Notes or portions thereof called for redemption so long as
the Issuers have deposited with the Paying Agent funds sufficient to pay the
principal of, plus accrued and unpaid interest on, the Notes or portions thereof
to be redeemed.
9.     Repurchase of Notes at the Option of the Holders upon Change of Control
and Asset Sales.
Upon the occurrence of a Change of Control, each holder of Notes shall have the
right, subject to certain conditions specified in the Indenture, to require the
Issuers to repurchase all or any part of such holder’s Notes at a purchase price
in cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest, if any, to, but excluding, the date of repurchase (subject to the
right of the holders of record on the relevant Record Date to receive interest
due on the relevant Interest Payment Date), as provided in, and subject to the
terms of, the Indenture.
In accordance with Section 4.06 of the Indenture, the Issuers will be required
to offer to purchase Notes upon the occurrence of certain events.




--------------------------------------------------------------------------------





10.    [Intentionally Omitted]
11.    Denominations; Transfer; Exchange.
The Notes are in registered form, without coupons, in denominations of $2,000
principal amount and integral multiples of $1,000 in excess thereof. A holder
shall register the transfer of or exchange of the Notes in accordance with the
Indenture. Upon any registration of transfer or exchange, the Registrar and the
First Lien Trustee may require a holder, among other things, to furnish
appropriate endorsements and transfer documents and the Issuer may require a
holder to pay any taxes payable on transfer that are required by law or
permitted by the Indenture. The Issuer shall not be required to make, and the
Registrar need not register, transfers or exchanges of any Notes selected for
redemption (except, in the case of a Note to be redeemed in part, the portion
thereof not to be redeemed) or of any Notes for a period of 15 days before the
mailing of a notice of redemption of Notes to be redeemed.
12.    Persons Deemed Owners.
The registered holder of this Note shall be treated as the owner of it for all
purposes.
13.    Unclaimed Money.
Subject to any applicable abandoned property law, the First Lien Trustee and
each Paying Agent shall pay to the Issuers upon written request any money held
by them for the payment of principal or interest that remains unclaimed for two
years, and, thereafter, holders entitled to the money must look to the Issuers
for payment as general creditors, and the First Lien Trustee and each Paying
Agent shall have no further liability with respect to such monies.
14.    Discharge and Defeasance.
Subject to certain conditions, the Issuers at any time may terminate some of or
all its obligations under the Notes and the Indenture if the Issuers deposit
with the First Lien Trustee cash in U.S. dollars, U.S. Government Obligations or
a combination thereof sufficient to pay the principal of and premium (if any)
and interest on the Notes when due at maturity or redemption, as the case may
be.
15.    Amendment; Waiver.
Subject to certain exceptions set forth in the Indenture, (i) the Note Documents
may be amended, supplemented or otherwise modified with the written consent of
the holders of at least a majority in aggregate principal amount of the Notes
then outstanding and (ii) any past default or compliance with any provisions may
be waived with the written consent of the holders of at least a majority in
principal amount of the Notes then outstanding.
Without notice to or the consent of any holder, the Issuers and the First Lien
Trustee may amend or supplement any of the Note Documents (including any of the
First Lien Collateral Documents) and the Issuer may direct the First Lien
Trustee and/or First Lien Collateral Agent, and the First Lien Trustee and/or
First Lien Collateral Agent, as applicable, shall enter into an amendment to any
of the Note Documents (i) to cure any ambiguity, omission, mistake, defect or
inconsistency; (ii) to provide for the assumption by a Successor Company (with
respect to the Issuer) of the obligations of the Issuer under any of the Note
Documents; (iii) to provide for the assumption by a Successor Person (with
respect to any Guarantor or the US Co-Issuer, as applicable), of the obligations
of a Guarantor or the US Co-Issuer, as applicable, under any of the Note
Documents; (iv) to provide for uncertificated Notes in addition to or in place
of certificated Notes, provided, however, that the uncertificated Notes are
issued in registered form for purposes of Section 163(f) of the Code, or in a
manner such that the uncertificated Notes are described in Section 163(f)(2)(B)
of the Code; (v) [reserved]; (vi) to secure the Notes or to add additional
assets as First Lien Collateral; (vii) to confirm and evidence the release,
termination, discharge or retaking of any Guarantee or Lien with respect to or
securing the Notes when such release, termination, discharge or retaking is
provided for under the Indenture, the First Lien Collateral Documents or the
Intercreditor Agreements, as applicable; (viii) to add to the covenants of the
Parent or the Issuers for the benefit of the holders or to surrender any right
or power herein conferred upon the Parent or the Issuers; (ix) to make any
change that does not adversely affect the rights of any holder in any material
respect; (x) to effect any provision of the Indenture or the other Note
Documents or to make changes to the Indenture to provide for the issuance of
Additional Notes; (xi) to provide for the release of First Lien Collateral from
the Lien pursuant to the Indenture, the First Lien Collateral Documents and the
Intercreditor Agreements when permitted or required by the First Lien Collateral
Documents, the Indenture or the Intercreditor Agreements; or (xii) to secure any
Future First Lien Indebtedness, Future First Lien Indebtedness, Junior Priority
Indebtedness, First Priority Obligations or First Priority Obligations to the
extent permitted under the Indenture, the First Lien Collateral Documents and
the Intercreditor Agreements.




--------------------------------------------------------------------------------





16.    Defaults and Remedies.
If an Event of Default (other than an Event of Default specified in Section
6.01(f) or (g) of the Indenture with respect to the Issuers) occurs and is
continuing, the First Lien Trustee by notice to the Issuers or the holders of at
least 25% in principal amount of outstanding Notes by notice to the Issuers
(with a copy to the First Lien Trustee) may declare the principal of, premium,
if any, and accrued but unpaid interest on all the Notes to be due and payable.
Upon such a declaration, such principal and interest will be due and payable
immediately. If an Event of Default specified in Section 6.01(f) or (g) of the
Indenture with respect to the Issuers occurs, the principal of, premium, if any,
and interest on all the Notes will become immediately due and payable without
any declaration or other act on the part of the First Lien Trustee or any
holders. In addition, upon the acceleration of the Notes in connection with an
Event of Default under Section 6.01(a), (b), (f) or (g) of the Indenture prior
to April 15, 2024, an amount equal to the Applicable Premium or optional
redemption premium, as applicable, that would have been payable in connection
with an optional redemption of the Notes at the time of the occurrence of such
acceleration will become and be immediately due and payable with respect to all
Notes without any declaration or other act on the part of the First Lien Trustee
or any holders of the Notes. The amounts described in the preceding sentence are
intended to be liquidated damages and not unmatured interest or a penalty. The
holders of a majority in principal amount of outstanding Notes may rescind any
such acceleration and its consequences if:
(a)    all existing Events of Default, other than the nonpayment of the
principal of, premium, if any, and interest on the Notes that have become due
solely by the declaration of acceleration, have been cured or waived; and
(b)    the rescission would not conflict with any judgment or decree of a court
of competent jurisdiction.
If an Event of Default occurs and is continuing, the First Lien Trustee shall be
under no obligation to exercise any of the rights or powers under the Indenture
at the request or direction of any of the holders of the Notes, unless such
holders have offered to the First Lien Trustee indemnity or security
satisfactory to it against any loss, liability or expense. Except to enforce the
right to receive payment of principal, premium (if any) or interest when due, no
holder may pursue any remedy with respect to the Indenture or the Notes unless
(i) such holder has previously given the First Lien Trustee written notice that
an Event of Default is continuing with respect to such holder’s Notes, (ii)
holders of at least 25% in principal amount of the outstanding Notes have
requested the First Lien Trustee to pursue the remedy, (iii) such holders have
offered the First Lien Trustee security or indemnity satisfactory to it against
any loss, liability or expense, (iv) the First Lien Trustee has not complied
with such request within 60 days after the receipt of the request and the offer
of security or indemnity, and (v) the holders of a majority in principal amount
of the outstanding Notes have not given the First Lien Trustee a direction
inconsistent with such request within such 60-day period. The holders of a
majority in principal amount of outstanding Notes may direct the time, method
and place of conducting any proceeding for any remedy available to the First
Lien Trustee or of exercising any trust or power conferred on the First Lien
Trustee. The First Lien Trustee, however, may refuse to follow any direction
that conflicts with law or the Indenture or that the First Lien Trustee
determines is unduly prejudicial to the rights of any other holder or that would
involve the First Lien Trustee in personal liability. Prior to taking any action
under the Indenture, the First Lien Trustee shall be entitled to indemnification
satisfactory to it against all losses and expenses caused by taking or not
taking such action.
17.    First Lien Trustee Dealings with the Issuers.
The First Lien Trustee, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuers or their
Affiliates with the same rights it would have if it were not First Lien Trustee.
18.    No Recourse Against Others.
No director, officer, employee, manager or incorporator of the Parent, an
Issuer, any Guarantor or any direct or indirect parent company of the Parent, an
Issuer or any Guarantor and no holder of any Equity Interests in the Parent, an
Issuer, any Guarantor or any direct or indirect parent company of the Parent, an
Issuer or any Guarantor, as such, will have any liability for any obligations of
an Issuer or any Guarantor under any Note Documents or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each holder
of Notes by accepting a Note waives and releases all such liability.
19.    Authentication.
This Note shall not be valid until an authorized signatory of the First Lien
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Note.




--------------------------------------------------------------------------------





20.    Abbreviations.
Customary abbreviations may be used in the name of a holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
21.    Governing Law.
THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE
APPLICATION TO THE NOTES OF THE PROVISIONS SET OUT IN ARTICLES 470-1 TO 470-19
OF THE LUXEMBOURG LAW ON COMMERCIAL COMPANIES DATED AUGUST 10, 1915, AS AMENDED,
IS EXCLUDED.
22.    CUSIP Numbers; ISINs.
The Issuers have caused CUSIP numbers and ISINs to be printed on the Notes and
have directed the First Lien Trustee to use CUSIP numbers and ISINs in notices
of redemption as a convenience to the holders. No representation is made as to
the correctness of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers printed thereon.
23.    Security.
The Notes will be secured by the First Lien Collateral on the terms and subject
to the conditions set forth in the Indenture and the First Lien Collateral
Documents and (where applicable) to the Agreed Guarantee and Security
Principles. The First Lien Trustee and the First Lien Collateral Agent, as the
case may be, hold the First Lien Collateral in trust for the benefit of the
holders of the Notes, in each case pursuant to the First Lien Collateral
Documents and the Intercreditor Agreements. Each holder of the Notes, by
accepting this Note, consents and agrees to the terms of the First Lien
Collateral Documents (including the provisions providing for the foreclosure and
release of First Lien Collateral) and the Intercreditor Agreements as the same
may be in effect or may be amended from time to time in accordance with their
terms and the Indenture and authorizes and directs the First Lien Collateral
Agent to enter into the First Lien Collateral Documents and the Intercreditor
Agreements, and to perform its obligations and exercise its rights thereunder in
accordance therewith.
The Issuers will furnish to any holder of Notes upon written request and without
charge to the holder a copy of the Indenture which has in it the text of this
Note.






--------------------------------------------------------------------------------





ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to:
 
(Print or type assignee’s name, address and zip code)
 
(Insert assignee’s soc. sec. or tax I.D. No.)



and irrevocably appoint ______________ agent to transfer this Note on the books
of the Issuers. The agent may substitute another to act for him.
Date:
 
 
Your Signature:
 
 



    
Sign exactly as your name appears on the other side of this Note.
Signature Guarantee:
Date:
 
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the First Lien Trustee
Signature of Signature Guarantee









--------------------------------------------------------------------------------





CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
REGISTRATION OF TRANSFER OF RESTRICTED NOTE
This certificate relates to $    principal amount of Notes held in (check
applicable space) ____ book-entry or _____ definitive form by the undersigned.
The undersigned (check one box below):
Has requested the First Lien Trustee by written order to deliver in exchange for
its beneficial interest in the Global Note held by the Depository a Note or
Notes in definitive, registered form of authorized denominations and an
aggregate principal amount equal to its beneficial interest in such Global Note
(or the portion thereof indicated above).
Has requested the First Lien Trustee by written order to exchange or register
the transfer of a Note or Notes.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring while this Note is still a Transfer Restricted Definitive
Note or a Transfer Restricted Global Note, the undersigned confirms that such
Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW
(1)
☐


to Parent or the Issuers; or
(2)
☐


to the Registrar for registration in the name of the holder, without transfer;
or
(3)
☐


pursuant to an effective registration statement under the Securities Act of
1933; or
(4)
☐


inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933) that purchases for its own account
or for the account of a qualified institutional buyer to whom notice is given
that such transfer is being made in reliance on Rule 144A, in each case pursuant
to and in compliance with Rule 144A under the Securities Act of 1933 and in
accordance with all applicable securities laws of any state of the United States
or any other jurisdiction; or
(5)
☐


outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 903 or Rule 904
(or Rule 144 if available) under the Securities Act of 1933 and such Note shall
be held immediately after the transfer through Euroclear or Clearstream until
the expiration of the Restricted Period (as defined in the Indenture); or
(6)
☐


to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act of 1933) that has furnished to the First
Lien Trustee a signed letter containing certain representations and agreements;
or
(7)
☐


pursuant to another available exemption from registration provided by Rule 144
under the Securities Act of 1933.







--------------------------------------------------------------------------------





Unless one of the boxes is checked, the First Lien Trustee will refuse to
register any of the Notes evidenced by this certificate in the name of any
Person other than the registered holder thereof; provided, however, that if box
(5), (6) or (7) is checked, the Issuers or the First Lien Trustee may require,
prior to registering any such transfer of the Notes, such legal opinions,
certifications and other information as the Issuers or the First Lien Trustee
have reasonably requested to confirm that such transfer is being made pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933.
Date:
 
 
Your Signature:
 
 





Sign exactly as your name appears on the other side of this Note.
Signature Guarantee:
Date:
 
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the First Lien Trustee
Signature of Signature Guarantee











--------------------------------------------------------------------------------





TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuers as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date:
 
 
 
 
 
 
NOTICE: To be executed by an executive officer









--------------------------------------------------------------------------------





[TO BE ATTACHED TO GLOBAL NOTES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The initial principal amount of this Global Note is $__________________. The
following increases or decreases in this Global Note have been made:
Date of Exchange
Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized signatory of First Lien Trustee or Notes Custodian
 
 
 
 
 









--------------------------------------------------------------------------------





OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.06 (Asset Sales) or 4.08 (Change of Control) of the Indenture, check
the box:
☐ Asset Sale
☐ Change of Control



If you want to elect to have only part of this Note purchased by the Issuers
pursuant to Section 4.06 (Asset Sales) or 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or any integral multiple of $1,000 in excess
thereof):
$ _________________            
Date:
 
 
Your Signature:
 
 
 
 
 
(Sign exactly as your name appears on the other side of this Note)





Signature Guarantee:
 
 
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the First Lien Trustee







--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF TRANSFEREE LETTER OF REPRESENTATION]
TRANSFEREE LETTER OF REPRESENTATION
[MALLINCKRODT INTERNATIONAL FINANCE S.A.
MALLINCKRODT CB LLC]
c/o Wilmington Savings Fund Society, FSB
[_______]


Ladies and Gentlemen:
This certificate is delivered to request a transfer of $[ ] principal amount of
the 10.000% First Lien Senior Secured Notes due 2025 (the “Notes”) of
MALLINCKRODT INTERNATIONAL FINANCE S.A. and MALLINCKRODT CB LLC (collectively,
with their respective successors and assigns, the “Issuers”).
Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:
Name:
Address:
Taxpayer ID Number:



The undersigned represents and warrants to you that:
1.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
“Securities Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $100,000 principal amount of the
Notes, and we are acquiring the Notes not with a view to, or for offer or sale
in connection with, any distribution in violation of the Securities Act. We have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we invest
in or purchase securities similar to the Notes in the normal course of our
business. We, and any accounts for which we are acting, are each able to bear
the economic risk of our or its investment.
2.    We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which either of the Issuers or any affiliate
of the Issuers was the owner of such Notes (or any predecessor thereto) (the
“Resale Restriction Termination Date”) only (a) in the United States to a person
whom we reasonably believe is a qualified institutional buyer (as defined in
rule 144A under the Securities Act) in a transaction meeting the requirements of
Rule 144A, (b) outside the United States in an offshore transaction in
accordance with Rule 904 of Regulation S under the Securities Act, (c) pursuant
to an exemption from registration under the Securities Act provided by Rule 144
thereunder (if applicable) or (d) pursuant to an effective registration
statement under the Securities Act, in each of clauses (a) through (d) in
accordance with any applicable securities laws of any state of the United
States. In addition, we will, and each subsequent holder is required to, notify
any purchaser of the Note evidenced hereby of the resale restrictions set forth
above. The foregoing restrictions on resale will not apply subsequent to the
Resale Restriction Termination Date. If any resale or other transfer of the
Notes is proposed to be made to an institutional “accredited investor” prior to
the Resale Restriction Termination Date, the transferor shall deliver a letter
from the transferee substantially in the form of this letter to the Issuers and
the First Lien Trustee, which shall provide, among other things, that the
transferee is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act and that it is acquiring
such Notes for investment purposes and not for distribution in violation of the
Securities Act. Each purchaser acknowledges that the Issuers and the First Lien
Trustee reserve the right prior to the offer, sale or other transfer prior to
the Resale Restriction Termination Date of the Notes pursuant to clause (b), (c)
or (d) above to require the delivery of an opinion of counsel, certifications or
other information satisfactory to the Issuers and the First Lien Trustee.
Dated:
TRANSFEREE: ______________________,
By:
______________________





--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF SUPPLEMENTAL INDENTURE]
SUPPLEMENTAL INDENTURE
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of [_______],
among [GUARANTOR] (the “New Guarantor”), MALLINCKRODT INTERNATIONAL FINANCE
S.A., a public limited liability company (société anonyme) organized under the
laws of the Grand Duchy of Luxembourg, having its registered office at 42-44,
avenue de la Gare, L-1610 Luxembourg and being registered with the Luxembourg
Register of Commerce and Companies under number B 172 865 (together with any
successor thereto, the “Issuer”), MALLINCKRODT CB LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of the Issuer (together
with any successor thereto, the “US Co-Issuer” and together with the Issuer, the
“Issuers”), Deutsche Bank AG New York Branch, as First Lien Collateral Agent,
and WILMINGTON SAVINGS FUND SOCIETY, FSB, as trustee under the Indenture
referred to below (the “First Lien Trustee”).
W I T N E S S E T H :
WHEREAS, the Issuers, certain Guarantors, the First Lien Trustee and the First
Lien Collateral Agent have heretofore executed an indenture, dated as of [ ],
2020 (as amended, supplemented or otherwise modified, the “Indenture”),
providing for the issuance of the Issuers’10.000% First Lien Senior Secured
Notes due 2025 (the “Notes”), initially in the aggregate principal amount of
$[_____];
WHEREAS, Sections 4.11 and 12.07 of the Indenture provide that under certain
circumstances the Parent is required to cause the New Guarantor to execute and
deliver to the First Lien Trustee and the First Lien Collateral Agent a
supplemental indenture pursuant to which the New Guarantor shall guarantee the
Guaranteed Obligations; and
WHEREAS, pursuant to Section 9.01 of the Indenture, the First Lien Trustee, the
New Guarantor and the Issuers are authorized to execute and deliver this
Supplemental Indenture.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Issuers, the First Lien Trustee and the First Lien Collateral Agent mutually
covenant and agree for the equal and ratable benefit of the holders of the Notes
as follows:
1.    Defined Terms. As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “holders” in this Supplemental Indenture shall
refer to the term “holders” as defined in the Indenture and the First Lien
Trustee acting on behalf of and for the benefit of such holders. The words
“herein,” “hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular Section hereof.
2.    Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors (if any), to guarantee the Guaranteed
Obligations on the terms and subject to the conditions set forth in Article XII
of the Indenture and to be bound by all other applicable provisions of the
Indenture and the Notes and to perform all of the obligations and agreements of
a Guarantor under the Indenture. [Issuers may insert language to give effect to
Applicable Guarantee Limitations, if any.]
3.    Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 14.01 of the Indenture.
4.    Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.
5.    Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW. THE APPLICATION TO THE NOTES OF THE
PROVISIONS SET OUT IN ARTICLES 470-1 TO 470-19 OF THE LUXEMBOURG LAW ON
COMMERCIAL COMPANIES DATED AUGUST 10, 1915, AS AMENDED, IS EXCLUDED.




--------------------------------------------------------------------------------





6.    First Lien Trustee and First Lien Collateral Agent Makes No
Representation. The First Lien Trustee and the First Lien Collateral Agent
accept the amendments of the Indenture effected by this Supplemental Indenture
on the terms and conditions set forth in the Indenture, including the terms and
provisions defining and limiting the liabilities and responsibilities of the
First Lien Trustee and the First Lien Collateral Agent. Without limiting the
generality of the foregoing, neither First Lien Trustee nor the First Lien
Collateral Agent shall be responsible in any manner whatsoever for or with
respect to any of the recitals or statements contained herein, all of which
recitals or statements are made solely by the Issuers, or for or with respect to
(i) the validity or sufficiency of this Supplemental Indenture or any of the
terms or provisions hereof, (ii) the proper authorization hereof by the Issuers
and the New Guarantor, in each case, by action or otherwise, (iii) the due
execution hereof by the Issuers and the New Guarantor, or (iv) the consequences
of any amendment herein provided for, and neither the First Lien Trustee nor the
First Lien Collateral Agent makes any representation with respect to any such
matters.
7.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Supplemental Indenture. Notwithstanding the foregoing, the exchange of copies of
this Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Supplemental Indenture and signature pages for all purposes.
8.    Effect of Headings. The Section headings of this Supplemental Indenture
have been inserted for convenience of reference only, are not intended to be
considered a part hereof and shall not modify or restrict any of the terms or
provisions hereof.
[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed as of the date first written above.
MALLINCKRODT INTERNATIONAL FINANCE S.A.


By:
_________________________________

Name:
Title:




MALLINCKRODT CB LLC


By:
_________________________________

Name:
Title:




[NEW GUARANTOR], as a Guarantor


By:
___________________________________    

Name:
Title:






WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity, but solely
as First Lien Trustee


By:
_________________________________

Name:
Title:


By:
_________________________________

Name:
Title:






--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, not in its individual capacity, but solely as
First Lien Collateral Agent


By:
__________________________________

Name:
Title:


By:
__________________________________

Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT D
AGREED GUARANTEE AND SECURITY PRINCIPLES
Unless otherwise defined herein, capitalized terms used herein are defined in
the Indenture to which this Exhibit D is attached.
(A)    Considerations.
1.     In determining what liens will be granted (and any limitations on the
amount or scope of Guarantees) by Issuers or Guarantors organized outside of the
United States (the “Non-U.S. Notes Parties”) to secure the First Priority Notes
Obligations (the holders thereof, the “Secured Parties”) the following matters
will be taken into account. Liens shall not be created or perfected, the First
Priority Notes Obligations may be limited pursuant to the terms of the relevant
First Lien Collateral Documents and Guarantees may be limited in amount or
scope, to the extent that it would (if created, perfected or not so limited):
(a)    result in any breach of corporate benefit, financial assistance,
fraudulent preference, thin capitalization laws, capital maintenance rules,
general statutory limitations, retention of title claims or the laws or
regulations (or analogous restrictions) of any applicable jurisdiction or any
similar principles which may limit the ability of any Non-U.S. Notes Party to
provide a guarantee or security or may require that the guarantee or security be
limited by an amount or scope or otherwise;
(b)    result in any (x) material risk to the officers of the relevant grantor
of liens or Guarantor of contravention of their fiduciary duties or any legal
prohibition, and/or (y) risk to the officers of the relevant grantor of liens or
Guarantor of civil or criminal liability;
(c)    result in costs that the Issuer and the First Lien Collateral Agent
reasonably determine are excessive in relation to the benefit of such lien or
Guarantee by reference to the costs of creating or perfecting the lien or
Guarantees, on the one hand, versus the value of the assets being secured or
Guarantee granted, on the other hand;
(d)    impose an undue administration burden on, or material inconvenience to
the ordinary course of operations of, the provider of the lien or Guarantee, in
each case which the Issuer and the First Lien Collateral Agent reasonably
determine is excessive in relation to the benefit of such lien or Guarantee; and
(e)    create liens over any assets subject to third party arrangements which
are permitted by the Indenture to the extent (and for so long as) such
arrangements prevent those assets from being charged.
2.     These Agreed Guarantee and Security Principles embody recognition by all
parties that there may be certain legal, regulatory and practical difficulties
(including those in paragraph 1 above) in obtaining security and/or Guarantees
without limitation as to amount or scope from all Non-U.S. Notes Parties in
every jurisdiction in which Non-U.S. Notes Parties are located, in particular:
(a)    perfection of liens, when required, and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified in the Indenture or (if earlier or to the extent no such time periods
are specified in the Indenture) within the time periods specified by applicable
law in order to ensure due perfection. Perfection of security will not be
required if it would have a material adverse effect on the ability of the
relevant Non-U.S. Notes Party to conduct its operations and business in the
ordinary course as otherwise permitted by the Indenture;
(b)    the maximum granted or secured amount may be limited to minimize stamp
duty, notarization, registration or other applicable fees, taxes and duties
where the benefit of increasing the granted or secured amount is reasonably
determined by the Issuer and the First Lien Collateral Agent to be excessive in
relation to the level of such fees, taxes and duties; or
(c)    where a class of assets to be secured includes material and immaterial
assets, if the costs of granting security over the immaterial assets is
reasonably determined by the Issuer and the First Lien Collateral Agent to be
excessive in relation to the benefit of such security, security will be granted
over the material assets only.




--------------------------------------------------------------------------------





For the avoidance of doubt, in these Agreed Guarantee and Security Principles,
“cost” includes, but is not limited to, income tax cost, registration taxes
payable on the creation or enforcement or for the continuance of any liens,
stamp duties, the cost of maintaining capital for regulatory purposes,
out-of-pocket expenses, and other fees and expenses directly incurred by the
relevant grantor of liens or any of its direct or indirect owners, subsidiaries
or affiliates.
3.     Notwithstanding anything to the contrary, the Agreed Guarantee and
Security Principles will be subject to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of the Intercreditor
Agreements and the Agreed Guarantee and Security Principles, the terms of the
Intercreditor Agreements will govern and control.
(B)    Obligations to be Guaranteed and Secured.
1.     Subject to paragraph (A) above, the obligations to be guaranteed and
secured are the First Priority Notes Obligations. The liens and Guarantees are
to be granted in favor of the First Lien Collateral Agent on behalf of each
Secured Party (or equivalent local procedure and unless otherwise necessary in
any jurisdictions).
2.     Where appropriate, defined terms in the First Lien Collateral Documents
should mirror those in the Indenture.
3.     The parties to the Indenture agree to negotiate the form of each First
Lien Collateral Document in good faith in a manner consistent with these Agreed
Guarantee and Security Principles. The form of Guarantee with respect to any
Non-U.S. Notes Party shall be subject to any limitations as set out in the
joinder, supplement or other Guarantee applicable to such Non-U.S. Notes Party
as may be required in order to comply with local laws in accordance with these
Agreed Guarantee and Security Principles.
4.     The liens granted by any Non-U.S. Notes Party in favor of the First Lien
Collateral Agent on behalf of each Secured Party shall, to the extent possible
under local law, be enforceable only after the occurrence of an Event of Default
that is continuing.
(C)    Covenants/Representations and Warranties.
Any representations, warranties or covenants which are required to be included
in any First Lien Collateral Document shall reflect (to the extent to which the
subject matter of such representation, warranty and covenant is the same as the
corresponding representation, warranty and undertaking in the Indenture) the
commercial deal set out in the Indenture (save to the extent that applicable
local counsel advise it necessary to include any further provisions (or deviate
from those contained in this Agreement) in order to protect or preserve the
liens granted to the First Lien Collateral Agent on behalf of each Secured
Party). Accordingly, the First Lien Collateral Documents shall not include,
repeat or extend clauses set out in the Indenture, including the representations
or undertakings in respect of information, indemnities or the payment of costs,
in each case, unless applicable local counsel advise it necessary in order to
ensure the validity of any First Lien Collateral Document or the perfection of
any lien granted thereunder.
(D)    Liens over Equity Interests.
1.     Subject to paragraphs (A) and (B) above, equitable share charges (or the
equivalent in local jurisdictions) will be made over equity interests in
Non-U.S. Notes Parties to the extent required by the Indenture or any First Lien
Collateral Document.
2.     Subject to paragraphs (A) and (B) above, equitable share charges (or the
equivalent in local jurisdictions) over equity interests in Non-U.S. Notes
Parties will be granted pursuant to which the First Lien Collateral Agent on
behalf of each Secured Party will be entitled, subject to local laws, to
transfer the equity interests and satisfy themselves out of the proceeds of such
sale upon enforcement of the lien.
3.     Subject to paragraphs (A) and (B) above, to the extent permitted under
local law, share pledges should contain provisions to ensure that, unless an
Event of Default has occurred and is continuing, the grantor of the lien is
entitled to receive dividends and exercise voting rights in any shareholders’
meeting of the relevant company (except if exercise would adversely affect the
validity or enforceability of the lien or cause an Event of Default to occur)
and if an Event of Default has occurred and is continuing the voting and
dividend receipt rights may only be exercised by the First Lien Collateral Agent
on behalf of each Secured Party, it being understood that if such Event of
Default is subsequently remedied or waived, the right to receive dividends and
the voting rights in any shareholders’ meeting of the relevant company shall
return to the grantor of the lien.




--------------------------------------------------------------------------------





4.     Liens over equity interests will, where possible, automatically charge
further equity interests issued or otherwise contemplate a procedure for the
extension (at the cost of the relevant Issuer or Guarantor) of liens over
newly-issued shares.
5.     Liens will not be created over minority shareholdings or equity interests
in joint ventures where the consent of a third party is required before the
relevant Issuer or Guarantor can create a lien over the same unless such consent
has been obtained.
6.     Liens will not be created on equity interests so long as same constitute
Margin Stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System of the United States).
(E)    Liens over Receivables of Non-U.S. Notes Parties.
1.     Except where an Event of Default has occurred and is continuing, the
proceeds of receivables shall not be paid into a nominated account.
2.     Each relevant Non-U.S. Notes Party shall not be required to notify third
party debtors to any contracts that have been assigned and/or charged under a
First Lien Collateral Document unless (i) so required by the First Lien
Collateral Agent if an Event of Default has occurred and is continuing or (ii)
otherwise customary under the relevant local practice and is not (in the
Issuer’s good faith determination (with any such determination set forth in an
Officers’ Certificate of the Issuer being definitive)) materially prejudicial to
the business relationship of such Non-U.S. Notes Party. The First Lien
Collateral Agent shall however be entitled to give such notice if an Event of
Default has occurred and is continuing.
3.     No lien will be granted under local law over any receivables to the
extent (and for so long as) such receivable cannot be secured under the terms of
the relevant contract.
(F)    Insurances.
1.     Subject to paragraphs (A) and (B) above, proceeds of material insurance
policies owned by each relevant Non-U.S. Notes Party (excluding third party
liability insurance policies) are to be assigned by way of security or pledged
to the First Lien Collateral Agent on behalf of each Secured Party. Proceeds of
insurance shall be collected and retained by the relevant Non-U.S. Notes Party
(without the further consent of the Secured Parties) (i) unless such insurance
proceeds must be applied to mandatory repurchase of the Notes or mandatory
prepayments of Bank Indebtedness and other Pari Passu Indebtedness in accordance
with the Indenture, subject to any reinvestment rights therein or (ii) unless an
Event of Default has occurred and is continuing.
2.     If required by local law to create or perfect the security, notice of the
security will be served on the insurance provider within 10 business days of the
security being granted and the Non-U.S. Notes Party shall use its reasonable
endeavours to obtain an acknowledgement of that notice within 30 business days
of service. If a Non-U.S. Notes Party has used its reasonable endeavours, but
has not been able to obtain acknowledgement of its obligations to obtain
acknowledgement shall cease on the expiry of that 30-business-day period. In
relation to any Swiss law governed First Lien Collateral Documents, the First
Lien Collateral Agent shall have the right to notify the insurance provider of
the security granted at any time.
(G)    Material Contracts and Claims.
1.     Each relevant Non-U.S. Notes Party shall not be required to notify the
counterparties to any contracts that have been charged/assigned under a First
Lien Collateral Document that such contract has been so charged/assigned unless
required by the First Lien Collateral Agent if an Event of Default has occurred
and is continuing. Liens should not be created over contracts, leases or
licenses which prohibit assignment or the creation of such liens or which
require the consent of third parties for the creation of such liens or such
assignment.
2.     Proceeds of material contracts and claims shall be collected and retained
by the relevant Non-U.S. Notes Party (without the further consent of the Secured
Parties) (i) unless such proceeds must be applied to mandatory repurchase of the
Notes or mandatory prepayments of Bank Indebtedness or other Pari Passu
Indebtedness in accordance with the Indenture, subject to any reinvestment
rights therein, or (ii) unless an Event of Default has occurred and is
continuing.




--------------------------------------------------------------------------------





(H)    Liens Over Material Intellectual Property.
1.     Subject to paragraphs (A) and (B) above, liens over all registrable
Material Intellectual Property (other than any applications for trademarks or
service marks filed in the United States Patent and Trademark Office (“PTO”), or
any successor office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and
until evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d)) owned by each relevant
Non-U.S. Notes Party are to be given, and registration is to be made in all
relevant local registries in which the grantor of the liens is resident or is
otherwise required under local law unless the granting of such liens would
contravene any legal or contractual prohibition. Where any relevant Non-U.S.
Notes Party has the right to the use of any Material Intellectual Property
through contractual arrangements to which it is a party, a lien over such
contract and/or any rights arising thereunder shall be given in favor of the
First Lien Collateral Agent on behalf of each Secured Party, except to the
extent (and for so long as) the giving over of such liens would contravene any
legal or contractual prohibition. Notwithstanding anything to the contrary
herein, liens should not be created over intellectual property or any
contractual relationships described above (or any rights arising thereunder)
where such lien or assignment is prohibited or the consent of third parties
would be required for the creation of such lien or such assignment.
2.     If a Non-U.S. Notes Party grants a lien over any of its intellectual
property, it will be free to deal with those assets in the course of its
business (including, without limitation, allowing any intellectual property to
lapse or become abandoned if, in the reasonable judgment of the Parent, it is no
longer economically practicable to maintain or useful in the conduct of the
business of the Parent and its Restricted Subsidiaries, taken as a whole) until
an Event of Default has occurred and is continuing.
3.     “Material Intellectual Property” is to be defined as intellectual
property owned by the Non-U.S. Notes Parties which is material to the carrying
out of the business of Parent or any of its Restricted Subsidiaries, taken as a
whole.
(I)    Liens Over Bank Accounts.
1.     No Non-U.S. Notes Party shall be required to perfect a lien over a bank
account.
(J)    Other Material Assets.
Liens shall be given over any other material assets of any relevant Non-U.S.
Notes Party from time to time, according to the principles set out herein. Such
Non-U.S. Notes Party shall be free to deal with those assets in the course of
its business until an Event of Default has occurred and is continuing.
(K)    Perfection of Liens.
1.     Where customary, a First Lien Collateral Document may contain a power of
attorney allowing the First Lien Collateral Agent to perform on behalf of the
grantor of the lien, its obligations under such First Lien Collateral Document
only if an Event of Default has occurred and is continuing.
2.     Subject to paragraphs (A) and (B) above, where obligatory or customary
under the relevant local law all registrations and filings necessary in relation
to the First Lien Collateral Documents and/or the liens evidenced or created
thereby are to be undertaken within applicable time limits, by the appropriate
local counsel (based on local law and custom), unless otherwise agreed.
3.     Subject to paragraphs (A) and (B) above, where obligatory or customary,
documents of title relating to the assets charged will be required to be
delivered to the First Lien Collateral Agent.
4.     Except as explicitly provided herein, notice, acknowledgement or consent
to be obtained from a third party will only be required where the efficacy of
the lien requires it or where it is practicable and reasonable having regard to
the costs involved, the commercial impact on the Non-U.S. Notes Party in
question and the likelihood of obtaining the acknowledgement and, when possible
without prejudicing the validity of the lien concerned, such perfecting
procedures shall be delayed until an Event of Default has occurred and is
continuing.




--------------------------------------------------------------------------------





(L)    Liens.
Notwithstanding anything to the contrary contained in the Indenture, no
provision contained herein shall prejudice the right of the Non-U.S. Notes
Parties to benefit from the permitted exceptions set out in the Indenture
regarding the granting of liens over assets.
(M)    Proceeds.
The First Lien Collateral Documents will state that the proceeds of enforcement
of such First Lien Collateral Documents will be applied as specified in the
Indenture.
(N)    Regulatory Consent.
The enforcement of security over shares and the exercise by the First Lien
Collateral Agent of voting rights in respect of such shares may be subject to
regulatory consent. Accordingly, enforcement of any security over any shares
subject to such a restriction, and the exercise by the First Lien Collateral
Agent of the voting rights in respect of any such shares, will be expressed to
be conditional upon obtaining any consents required by law or regulation.






--------------------------------------------------------------------------------






EXHIBIT E
RESTRUCTURING AND SETTLEMENT TRANSACTIONS
[Omitted]








--------------------------------------------------------------------------------






EXHIBIT F
ISSUE DATE GUARANTORS


1.
MALLINCKRODT PLC

2.
MALLINCKRODT US HOLDINGS INC.

3.
MALLINCKRODT US POOL LLC

4.
MNK 2011 INC.

5.
LUDLOW CORPORATION

6.
MALLINCKRODT BRAND PHARMACEUTICALS, INC.

7.
MALLINCKRODT VETERINARY, INC.

8.
MALLINCKRODT US HOLDINGS LLC

9.
IMC EXPLORATION COMPANY

10.
MEH, INC.

11.
MALLINCKRODT ENTERPRISES HOLDINGS, INC.

12.
MALLINCKRODT ENTERPRISES LLC

13.
MALLINCKRODT LLC

14.
MALLINCKRODT ARD FINANCE LLC

15.
MALLINCKRODT ARD LLC

16.
MALLINCKRODT HOSPITAL PRODUCTS INC.

17.
MALLINCKRODT ARD HOLDINGS INC.

18.
MALLINCKRODT APAP LLC

19.
MHP FINANCE LLC

20.
MALLINCKRODT CRITICAL CARE FINANCE LLC

21.
MALLINCKRODT MANUFACTURING LLC

22.
INO THERAPEUTICS LLC

23.
THERAKOS, INC.

24.
STRATATECH CORPORATION

25.
SPECGX LLC

26.
INFACARE PHARMACEUTICAL CORPORATION

27.
MCCH INC.

28.
MAK LLC

29.
OCERA THERAPEUTICS, INC.

30.
SUCAMPO PHARMACEUTICALS, INC.

31.
SUCAMPO PHARMA AMERICAS LLC

32.
VTESSE INC.

33.
PETTEN HOLDINGS INC.

34.
MALLINCKRODT EQUINOX FINANCE INC.

35.
SPECGX HOLDINGS LLC

36.
ST SHARED SERVICES LLC

37.
ST US POOL LLC

38.
MALLINCKRODT UK LTD

39.
MKG MEDICAL UK LTD

40.
MUSHI UK HOLDINGS LIMITED

41.
MALLINCKRODT ENTERPRISES UK LIMITED

42.
MALLINCKRODT ARD HOLDINGS LIMITED

43.
MALLINCKRODT PHARMACEUTICALS LIMITED

44.
MALLINCKRODT UK FINANCE LLP

45.
MALLINCKRODT ARD IP LIMITED

46.
MALLINCKRODT HOSPITAL PRODUCTS IP LIMITED

47.
MALLINCKRODT PHARMA IP TRADING DESIGNATED ACTIVITY COMPANY

48.
MALLINCKRODT WINDSOR IRELAND FINANCE UNLIMITED COMPANY

49.
ACTHAR IP UNLIMITED COMPANY

50.
MALLINCKRODT IP UNLIMITED COMPANY

51.
MALLINCKRODT BUCKINGHAM UNLIMITED COMPANY

52.
MALLINCKRODT QUINCY S.À R.L.

53.
MALLINCKRODT LUX IP S.À R.L.

54.
MALLINCKRODT WINDSOR S.À R.L.

55.
MALLINCKRODT INTERNATIONAL HOLDINGS S.À R.L.





--------------------------------------------------------------------------------





56.
MALLINCKRODT PETTEN HOLDINGS B.V.







